Exhibit 10.2

Execution Version

 

 

 

[Published CUSIP Number:             ]

CREDIT AGREEMENT

Dated as of August 17, 2010

among

GENTIVA HEALTH SERVICES, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

The Other Lenders Party Hereto,

BANC OF AMERICA SECURITIES LLC,

GE CAPITAL MARKETS, INC.,

BARCLAYS CAPITAL

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Book Managers,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Syndication Agent,

and

BARCLAYS BANK PLC,

SUNTRUST BANK

and

FIFTH THIRD BANK

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page      ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS   

1.01.

   Defined Terms      1   

1.02.

   Other Interpretive Provisions      29   

1.03.

   Accounting Terms      30   

1.04.

   Rounding      30   

1.05.

   Times of Day      30   

1.06.

   Letter of Credit Amounts      30       ARTICLE II       THE COMMITMENTS AND
CREDIT EXTENSIONS   

2.01.

   The Loans      31   

2.02.

   Borrowings, Conversions and Continuations of Loans      31   

2.03.

   Letters of Credit; The Letter of Credit Commitment      33   

2.04.

   Swing Line Loans      39   

2.05.

   Prepayments      41   

2.06.

   Termination or Reduction of Commitments      44   

2.07.

   Repayment of Loans      44   

2.08.

   Interest      45   

2.09.

   Fees      45   

2.10.

   Computation of Interest and Fees      46   

2.11.

   Evidence of Debt      46   

2.12.

   Payments Generally; Administrative Agent’s Clawback      46   

2.13.

   Sharing of Payments by Lenders      48   

2.14.

   Increase in Commitments      48   

2.15.

   Cash Collateral      50   

2.16.

   Defaulting Lenders      51       ARTICLE III       TAXES, YIELD PROTECTION
AND ILLEGALITY   

3.01.

   Taxes      52   

3.02.

   Illegality      55   

3.03.

   Inability to Determine Rates      55   

3.04.

   Increased Costs; Reserves on Eurodollar Rate Loans      55   

3.05.

   Compensation for Losses      57   

3.06.

   Mitigation Obligations; Replacement of Lenders      57   

3.07.

   Survival      57       ARTICLE IV       CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS   

4.01.

   Conditions of Initial Credit Extension      58   

4.02.

   Conditions to All Credit Extensions      62   

 

-i-



--------------------------------------------------------------------------------

   ARTICLE V       REPRESENTATIONS AND WARRANTIES    5.01.    Existence,
Qualification and Power      63    5.02.    Authorization; No Contravention     
63    5.03.    Governmental Authorization; Other Consents      64    5.04.   
Binding Effect      64    5.05.    Financial Statements; No Material Adverse
Effect      64    5.06.    Litigation      65    5.07.    No Default      65   
5.08.    Ownership of Property; Liens; Investments      65    5.09.   
Environmental Compliance      66    5.10.    Insurance      66    5.11.    Taxes
     66    5.12.    ERISA Compliance      67    5.13.    Subsidiaries; Equity
Interests; Loan Parties      67    5.14.    Margin Regulations; Investment
Company Act      67    5.15.    Disclosure      68    5.16.    Compliance with
Laws      68    5.17.    Intellectual Property; Licenses, Etc.      68    5.18.
   Solvency      68    5.19.    Casualty, Etc.      68    5.20.    Labor Matters
     68    5.21.    Collateral Documents      69    5.22.    Reportable
Transactions      69    5.23.    Regulation H      69    5.24.    Use of
Proceeds      69    5.25.    Senior Debt      69    5.26.    Compliance with
Health Care Laws      69    5.27.    HIPAA Compliance      70       ARTICLE VI
      AFFIRMATIVE COVENANTS    6.01.    Financial Statements      71    6.02.   
Certificates; Other Information      72    6.03.    Notices      74    6.04.   
Payment of Obligations      74    6.05.    Preservation of Existence, Etc.     
74    6.06.    Maintenance of Properties      74    6.07.    Maintenance of
Insurance      75    6.08.    Compliance with Health Care Laws      75    6.09.
   Books and Records      75    6.10.    Inspection Rights      75    6.11.   
Use of Proceeds      76    6.12.    Covenant to Guarantee Obligations and Give
Security      76    6.13.    Compliance with Environmental Laws      78    6.14.
   Further Assurances      79    6.15.    Compliance with Terms of Leaseholds   
  79    6.16.    Interest Rate Hedging      79    6.17.    Lien Searches      79
   6.18.    Material Contracts      79    6.19.    Designation as Senior Debt   
  79    6.20.    Maintenance of Debt Ratings      79    6.21    Post Closing
Covenants      80   

 

-ii-



--------------------------------------------------------------------------------

   ARTICLE VII       NEGATIVE COVENANTS    7.01.    Liens      80    7.02.   
Indebtedness      82    7.03.    Investments      84    7.04.    Fundamental
Changes      86    7.05.    Dispositions      87    7.06.    Restricted Payments
     87    7.07.    Change in Nature of Business      88    7.08.   
Transactions with Affiliates      89    7.09.    Burdensome Agreements      89
   7.10.    Use of Proceeds      90    7.11.    Financial Covenants      90   
7.12.    Capital Expenditures      90    7.13.    Amendments of Organization
Documents      90    7.14.    Accounting Changes      90    7.15.   
Prepayments, Etc. of Indebtedness      91    7.16.    Amendment, Etc. of Related
Documents and Indebtedness      91    7.17.    Negative Pledge Clauses      91
   7.18.    HIPAA Business Associate Agreement      91       ARTICLE VIII      
EVENTS OF DEFAULT AND REMEDIES    8.01.    Events of Default      91    8.02.   
Remedies upon Event of Default      93    8.03.    Application of Funds      94
      ARTICLE IX       ADMINISTRATIVE AGENT    9.01.    Appointment and
Authority      95    9.02.    Rights as a Lender      95    9.03.    Exculpatory
Provisions      95    9.04.    Reliance by Administrative Agent      96    9.05.
   Delegation of Duties      96    9.06.    Resignation of Administrative Agent
     96    9.07.    Non-Reliance on Administrative Agent and Other Lenders     
97    9.08.    No Other Duties, Etc.      97    9.09.    Administrative Agent
May File Proofs of Claim      97    9.10.    Collateral and Guaranty Matters   
  98    9.11.    Secured Cash Management Agreements and Secured Hedge Agreements
     98       ARTICLE X       MISCELLANEOUS    10.01.    Amendments, Etc.     
99    10.02.    Notices; Effectiveness; Electronic Communications      100   
10.03.    No Waiver; Cumulative Remedies; Enforcement      102    10.04.   
Expenses; Indemnity; Damage Waiver      102    10.05.    Payments Set Aside     
104    10.06.    Successors and Assigns      104    10.07.    Treatment of
Certain Information; Confidentiality      107    10.08.    Right of Setoff     
108    10.09.    Interest Rate Limitation      108   

 

-iii-



--------------------------------------------------------------------------------

10.10.    Counterparts; Integration; Effectiveness      108    10.11.   
Survival of Representations and Warranties      109    10.12.    Severability   
  109    10.13.    Replacement of Lenders      109    10.14.    Governing Law;
Jurisdiction; Etc.      109    10.15.    WAIVER OF JURY TRIAL      110    10.16.
   No Advisory or Fiduciary Responsibility      110    10.17.    Electronic
Execution of Assignments and Certain Other Documents      111    10.18.    USA
PATRIOT Act      111    10.19.    Time of the Essence      111    10.20.   
ENTIRE AGREEMENT      111   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Applicable Percentages 2.03    Existing Letters of
Credit 4.01(a)    Mortgaged Properties 5.05    Supplement to Interim Financial
Statements 5.06    Litigation 5.08(b)    Existing Liens 5.08(c)    Owned Real
Property 5.08(d)(i)    Leased Real Property (Lessee) 5.08(d)(ii)    Leased Real
Property (Lessor) 5.08(e)    Existing Investments 5.11    Taxes 5.12(d)   
Pension Plans 5.13    Subsidiaries and Other Equity Investments; Loan Parties
5.16    Compliance with Laws 5.17    Intellectual Property Matters 5.20    Labor
Matters 5.26(b)    Health Care Permits 5.26(c)    Program Participation
Agreements 5.26(d)    Excluded Entities 5.26(e)    Corporate Integrity
Agreements, Settlement Agreements, Plans of Correction, etc. 6.11    Refinancing
Indebtedness 6.12    Guarantors 6.21    Post Closing Covenants 7.02    Existing
Indebtedness 7.04(g)    Fundamental Changes - Subsidiaries 7.05    Permitted
Disposition Entities 7.09    Restrictions 10.02    Administrative Agent’s
Office, Certain Addresses for Notices

EXHIBITS

 

Form of

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Revolving Credit Note

D

   Compliance Certificate

E-1

   Assignment and Assumption

E-2

   Administrative Questionnaire

F

   Guaranty

G

   Security Agreement

H-1

   Perfection Certificate

H-2

   Perfection Certificate Supplement

H-3

   Mortgage

I-1

   Opinion Matters - Counsel to Loan Parties

I-2

   Opinion Matters - Local Counsel to Loan Parties

J

   Solvency Certificate

K

   HIPAA Business Associate Agreement

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 17, 2010, among
Gentiva Health Services, Inc., a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, GENERAL ELECTRIC CAPITAL CORPORATION, as
Syndication Agent, and BARCLAYS BANK PLC, SUNTRUST BANK and FIFTH THIRD BANK, as
Co-Documentation Agents.

PRELIMINARY STATEMENTS:

GTO Acquisition Corp., a Delaware corporation and a direct wholly-owned
subsidiary of the Borrower (the “Merger Sub”), was organized by the Borrower to
acquire control of Odyssey HealthCare, Inc., a Delaware corporation (the
“Acquired Business”).

Pursuant to the Agreement and Plan of Merger dated May 23, 2010 (the “Merger
Agreement”) among the Borrower, the Merger Sub and the Acquired Business, the
Borrower and the Merger Sub have agreed to consummate a merger (the “Merger”)
with the Acquired Business in which the Merger Sub shall be merged with and into
the Acquired Business with the Acquired Business surviving such merger as a
wholly-owned subsidiary of the Borrower (the “Surviving Corporation”).

The proceeds of the borrowings hereunder will be used to fund a portion of the
Transaction and provide ongoing working capital and for other general corporate
purposes of the Borrower and its Subsidiaries.

In furtherance of the foregoing, the Borrower has requested that the lenders
provide a term A loan facility in the amount of $200,000,000, a term B loan
facility in the amount of $550,000,000 and a revolving credit facility in the
amount of $125,000,000, and the Lenders have indicated their willingness to lend
and the L/C Issuer has indicated its willingness to issue letters of credit, in
each case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accepting Term B Lender” has the meaning specified in Section 2.05(b)(x).

“Acquired Business” has the meaning specified in the Preliminary Statements.

“Additional Commitments Effective Date” has the meaning specified in
Section 2.14(b).

“Additional Lender” has the meaning specified in Section 2.14(b).

“Additional Revolving Credit Commitments” means the commitments of the
Additional Revolving Credit Lenders to make Additional Revolving Credit Loans
pursuant to Section 2.14.

“Additional Revolving Credit Lenders” means the Lenders providing the Additional
Revolving Credit Commitments.

“Additional Revolving Credit Loans” means any loans made in respect of any
Additional Revolving Credit Commitments that shall have been added pursuant to
Section 2.14.



--------------------------------------------------------------------------------

“Additional Term B Commitments” means the commitments of the Additional Term B
Lenders to make Additional Term B Loans pursuant to Section 2.14.

“Additional Term B Lenders” means the Lenders providing the Additional Term B
Loans.

“Additional Term B Loans” means any loans made in respect of any Additional Term
B Commitments that shall have been added pursuant to Section 2.14.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Collateral Agent (as defined in the
Security Agreement), the Syndication Agents and the Co-Documentation Agents; and
“Agent” shall mean any of them.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date such Term A Lender’s Term A Commitment at such time, and
(ii) thereafter, the principal amount of such Term A Lender’s Term A Loans at
such time, (b) in respect of the Term B Facility, with respect to any Term B
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term B Facility represented by (i) on or prior to the Closing Date, such
Term B Lender’s Term B Commitment at such time, subject to adjustment as
provided in Section 2.16, and (ii) thereafter, the principal amount of such
Term B Lenders Term B Loans at such time and (c) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.16. If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means (a) in respect of the Term B Facility, 4.00% per annum
for Base Rate Loans and 5.00% per annum for Eurodollar Rate Loans, and (b) in
respect of the Term A Facility and the Revolving Credit Facility (i) from the
Closing Date until the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(b) for the fiscal year ending
January 2, 2011, 4.00% per annum for Base Rate Loans and 5.00% per annum for
Eurodollar Rate Loans and Letter of Credit Fees and (ii) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

Applicable Rate

 

Pricing Level

  

Consolidated
Leverage Ratio

   Eurodollar Rate
and
Letter of Credit
Fees     Base Rate  

1

   > 3.0:1      5.00 %      4.00 % 

2

   > 2.0:1 but <3.0:1      4.50 %      3.50 % 

3

   <2.0:1      4.00 %      3.00 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such section, then Pricing Level 1 shall
apply with respect to the Term A Facility and the Revolving Credit Facility, in
each case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.

If at a time when this Agreement is in effect and unpaid Obligations under this
Agreement are outstanding (other than Obligations under any (i) Secured Hedge
Agreement, (ii) treasury, depositary, credit or debit card, purchase card and
cash management services or in connection with any automated clearinghouse
transfer of funds, and (iii) indemnities and other contingent obligations not
yet due and payable), as a result of any restatement of or other adjustment to
the financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, Borrower shall immediately and retroactively be obligated to pay to
Administrative Agent for the account of the applicable Lenders or L/C Issuer, as
the case may be, promptly on demand by Administrative Agent (or, after the
occurrence of any Event of Default described in Section 8.01(f) or 8.01(g),
automatically and without further action by Administrative Agent, any Lender or
L/C Issuer), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period; provided that non-payment as a result of such
inaccuracy shall not in any event be deemed retroactively to be an Event of
Default pursuant to Section 8.01(a), and such amount payable shall be calculated
without giving effect to any additional interest payable on amounts under
Section 2.08(b) if paid promptly on demand.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Term B Facility or the Revolving Credit Facility, a Lender that
has a Commitment with respect to such Facility or holds a Term A Loan, a Term B
Loan or a Revolving Credit Loan, respectively, at such time, (b) with respect to
the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.

“Approved Captive Insurance Subsidiary” means Gentiva Insurance Corporation, a
New York insurance company, and any other captive insurance subsidiary formed by
the Borrower and approved by the Administrative Agent pursuant to
Section 6.12(e).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender; provided that neither the Borrower nor any of
its Affiliates shall be an Approved Fund.

“Arrangers” means Banc of America Securities LLC, GE Capital Markets, Inc.,
Barclays Capital and SunTrust Robinson Humphrey, Inc. in their capacity as joint
lead arrangers and joint bookrunning managers.

“Assessments” has the meaning specified in Section 5.27(a).

 

3



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means, as applicable, (a) the Borrower’s audited
consolidated balance sheet as of January 3, 2010 and the related consolidated
statements of income or operations, shareholders’ equity and cash flows,
including the notes thereto, each for the three fiscal years ended December 30,
2007, December 28, 2008 and January 3, 2010 and (b) the Acquired Business’
audited consolidated balance sheet as of December 31, 2009 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows, including the notes thereto, each for the three fiscal years ended
December 31, 2007, December 31, 2008 and December 31, 2009.

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date for the Revolving Credit Facility,
(ii) the date of termination of the Revolving Credit Commitments pursuant to
Section 2.06, and (iii) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Available Amount” means, at any time, the sum of:

(i) the cumulative portion of Excess Cash Flow for each fiscal year of the
Borrower, commencing with the fiscal year ending December 31, 2011, that is not
required to be applied to prepay or repay Loans pursuant to Section 2.05(b)(i);
plus

(ii) the portion of the Net Cash Proceeds from any sale of Equity Interests of
the Borrower (or contributions to the capital of the Borrower) that is not
required to be applied to prepay Loans pursuant to Section 2.05(b)(iii); minus

(iii) the aggregate amount of Restricted Payments made in reliance on
Section 7.06(d); minus

(iv) the aggregate amount of Investments made in reliance on Section 7.03(k)
(net of any cash return to the Borrower and its Subsidiaries in respect of such
Investments); minus

(v) the aggregate amount of Indebtedness prepaid in reliance on Section 7.15(d);

For the avoidance of doubt, any unused Available Amount in any fiscal year shall
be rolled forward to the next succeeding fiscal year.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions

 

4



--------------------------------------------------------------------------------

and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
prime rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
Notwithstanding the foregoing, the Base Rate shall not be deemed to be less than
2.75% with respect to the Term Loans.

“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B Loan
that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term A
Borrowing or a Term B Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a Capitalized Lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a balance sheet
of such Person. For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such equipment for the equipment being traded in at such time or
the amount of such insurance proceeds, as the case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 365 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
365 days from the date of acquisition thereof;

 

5



--------------------------------------------------------------------------------

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than three months from the date of
acquisition thereof;

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and 95% of the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition;

(e) repurchase obligations of any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days with respect to securities of the types described in clauses (a) and
(b) above;

(f) securities with maturities of three months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision ,
taxing authority or foreign government (as the case may be) are rated at least
A-1 by S&P or P-1 by Moody’s; and

(g) securities with maturities of three months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement (or, on the Closing Date with respect to a Cash Management
Agreement in effect prior to the Closing Date and continuing in effect
thereafter), is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Cash Management Agreement.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Borrower or any of
its Subsidiaries. “Casualty Event” shall include but not be limited to any
taking of all or any part of any real property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Laws, or by reason of the temporary requisition of the use or occupancy of
all or any part of any real property of any person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

6



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) a “change of control” or any comparable term under, and as defined in, the
Senior Notes Documents or other Indebtedness exceeding the Threshold Amount
shall have occurred.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and rules and regulations related thereto.

“Co-Documentation Agents” means Barclays Bank PLC, SunTrust Bank and Fifth Third
Bank, in their capacity as co-documentation agents.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, IP Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12 or 6.15, and each
of the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

7



--------------------------------------------------------------------------------

“Combined Material Adverse Effect” means any event, circumstance, change or
effect that, individually or in the aggregate, (i) is materially adverse to the
business, financial condition or results of operations of the Borrower, its
Subsidiaries, and the Acquired Business, taken as a whole, or (ii) would prevent
or materially impair the ability of the Borrower and the Acquired Business,
taken as a whole, to consummate the Transaction or otherwise prevent the
Borrower and the Acquired Business, taken as a whole, from performing their
respective obligations under the Merger Agreement (other than, with respect to
this clause (ii) only, as a result of the inability of the Borrower to obtain
financing under the Commitment Letter); provided, however, that in no event
shall any of the following, alone or in combination, be deemed to constitute,
nor shall any of the following be taken into account in determining whether
there has been or would reasonably be expected to be, a Combined Material
Adverse Effect (except, in the case of clauses (A)(1), (A)(2), (A)(3) or (A)(4)
below, to the extent any of the matters referred to therein has had or would
reasonably be expected to have a disproportionately adverse effect on the
Borrower, its Subsidiaries, and the Acquired Business, taken as a whole, as
compared to other for-profit and comparable or similar companies operating in
the industries in which the Borrower, its Subsidiaries, and the Acquired
Business operate, after taking into account the size of the Borrower and the
Acquired Business, taken as a whole, relative to such other for-profit
companies): (A) any event, circumstance, change or effect resulting from or
relating to (1) a change in general economic, political or financial market
conditions, including interest or exchange rates, (2) a change generally
affecting the industries in which the Borrower, its Subsidiaries, and the
Acquired Business operate (including seasonal fluctuations) or general economic
conditions that generally affect the industries in which the Borrower, its
Subsidiaries, and the Acquired Business operate, (3) any change in accounting
requirements or principles required by GAAP (or any interpretations thereof) or
required by any change in applicable Laws (as such term is defined in the Merger
Agreement) (or any interpretations thereof), (4) any adoption, implementation,
promulgation, repeal, modification, reinterpretation or proposal of any Law
after the date hereof, (5) any Action (as such term is defined in the Merger
Agreement), investigation review or examination undertaken by a Governmental
Authority (as such term is defined in the Merger Agreement), or any sanction,
fine, operating restriction or other similar penalty arising as a result
thereof, with respect to the healthcare business operated by the Borrower, its
Subsidiaries or Hospice (as such term is defined in the Merger Agreement) (a
“Regulatory Condition”), that is currently pending or arises after May 23, 2010,
in each case to the extent such Regulatory Condition is consistent in nature,
scope and impact on the Borrower, its Subsidiaries, and the Acquired Business,
taken as a whole, with Regulatory Conditions arising and fully resolved from
time to time in the conduct of the business of the Borrower, its Subsidiaries,
and the Acquired Business on or before December 31, 2009, (6) any acts of
terrorism or war or any weather-related event, fire or natural disaster or any
escalation thereof, (7) the announcement of the execution of the Merger
Agreement or the pendency or consummation of the Transaction, including any
Actions, challenges or investigations to the extent relating to the Merger
Agreement or the Transaction made or brought by any of the current or former
stockholders of the Borrower or the Acquired Business (on their own behalf or on
behalf of the Borrower or the Acquired Business), (8) the identity of the
Borrower or any of its affiliates as the acquiror of the Acquired Business or
any facts or circumstances concerning the Borrower or any of its affiliates, or
(9) compliance with the terms of, the taking of any action required or the
failure to take any action prohibited by, the Merger Agreement or the taking of
any action consented to or requested by the Borrower or (B) any failure by the
Acquired Business to meet internal or published projections, forecasts,
performance measures, operating statistics or revenue or earnings predictions
for any period or a decline in the price or trading volume of the Acquired
Business Common Stock (as such term is defined in the Merger Agreement)
(provided that, except as otherwise provided in this definition, the underlying
causes of such failure or decline may be taken into account in determining
whether there is a Combined Material Adverse Effect).

“Commitment” means a Term A Commitment, a Term B Commitment or a Revolving
Credit Commitment, as the context may require.

“Commitment Letter” means the commitment letter agreement, dated May 23, 2010,
among the Borrower, the Administrative Agent, the Arrangers, the other Agents,
Barclays Bank PLC and Banc of America Bridge LLC.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Current Assets” means, at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries at such date.

 

8



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Consolidated Funded Indebtedness of the Borrower and its
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Credit Loans or Swing Line Loans to the extent otherwise
included therein.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income and without
duplication: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes, (iii) depreciation and amortization
expense, (iv) extraordinary, unusual or non-recurring charges or losses reducing
such Consolidated Net Income related solely to the settlement of litigation
existing on the Closing Date with respect to the Acquired Business in an
aggregate amount not to exceed $15,000,000 in any Measurement Period, (v) other
extraordinary, unusual or nonrecurring cash charges reducing Consolidated Net
Income in an aggregate amount not to exceed $10,000,000 in any fiscal year,
(vi) any other non-cash charges or losses, including equity based compensation
expense, to the extent actually reimbursed, (vii) expenses incurred to the
extent covered by indemnification provisions in any agreement in connection with
a Permitted Acquisition and only to the extent such amount is in fact reimbursed
within 30 days of such notice, (viii) to the extent covered by insurance under
which the insurer has been properly notified and has not denied or contested
coverage, expenses with respect to liability or casualty events or business
interruption and only to the extent such account is in fact reimbursed within 30
days of such notice, (ix) to the extent deducted in calculating Consolidated Net
Income for such period, any non-cash purchase accounting adjustment and any
write-downs or impairment losses with respect to the valuation of long-lived
assets, including those recorded in connection with the Transactions or any
Investment permitted under Section 7.02, (x) non-cash losses from joint ventures
and non-cash minority interest reductions; provided that, for purposes of this
subclauses (vi), (vii), (viii) and (ix) of this clause (a), any non-cash charges
or losses shall be treated as cash charges or losses in any subsequent period
during which cash disbursements attributable thereto are made, and (xi) costs
associated with the Transactions made or incurred by the Borrower and its
Subsidiaries in connection with the Transactions for such period that are paid,
accrued or reserved for within 365 days of the consummation of the Transactions
(in each case of or by the Borrower and its Subsidiaries for such Measurement
Period), plus (b) an amount not to exceed $19,000,000 representing adjustments
to give pro forma effect to anticipated cost savings and synergies that are
directly attributable to the Transaction, provided that such amount shall be
reduced by $4,750,000 following each full fiscal quarter following the Closing
Date, and provided further that the Borrower shall deliver to the Administrative
Agent a certificate of a financial officer of the Borrower setting forth
calculations of such pro forma adjustments to effect cost savings and synergies
supporting them in reasonable detail, and minus (c) the following to the extent
included in calculating such Consolidated Net Income: (i) Federal, state, local
and foreign income tax credits, (ii) all non-cash items increasing Consolidated
Net Income and (iii) extraordinary, unusual or non-recurring income or gain
increasing Consolidated Net Income (in each case of or by the Borrower and its
Subsidiaries for such Measurement Period).

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (d) all Attributable
Indebtedness, (e) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (d) above
of Persons other than the Borrower or any Subsidiary, and (f) all Indebtedness
of the types referred to in clauses (a) through (e) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary. Notwithstanding any other
provision of this Agreement to the contrary, (i) the term “Consolidated Funded
Indebtedness” shall not be deemed to include (A) any earn-out obligation until
such obligation appears in the liabilities section of the balance sheet of the
applicable Person, (B) any earn-out obligation that appears in the liabilities
section of the balance sheet of the applicable Person to the extent (1) such
Person is indemnified for the payment thereof by a Solvent Person reasonably
acceptable to the Administrative Agent or (2) amounts to be applied to the
payment thereof are in escrow, (C) any deferred compensation arrangements,
(D) any non-compete or consulting obligations incurred in connection with
Permitted Acquisitions, and (ii) the amount of

 

9



--------------------------------------------------------------------------------

Consolidated Funded Indebtedness for which recourse is limited either to a
specified amount or to an identified asset of such Person shall be deemed to be
equal to such specified amount or the fair market value of such identified asset
as determined by such Person in good faith, as the case may be

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (b) all interest paid
or payable (without duplication) with respect to discontinued operations, plus
(c) the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP, minus (d) non-cash interest expense in
connection with any convertible debt securities minus (e) any interest income,
in each case, of or by the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that such
Consolidated Interest Coverage Ratio shall be determined on a Pro Forma Basis.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that such Consolidated Leverage
Ratio shall be determined on a Pro Forma Basis.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) the net income of any Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such Measurement Period,
and (b) any income (or loss) for such Measurement Period of any Person if such
Person is not a Subsidiary, except that the Borrower’s equity in the net income
of any such Person for such Measurement Period shall be included in Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
Person during such Measurement Period to the Borrower or a Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (a) of this
proviso).

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) the aggregate amount of, without duplication,
Indebtedness as of such date that is secured by a Lien on any assets of the
Borrower and its Subsidiaries to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period; provided that such Consolidated Senior Secured Leverage Ratio shall be
determined on a Pro Forma Basis.

“Consolidated Working Capital” means, at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“CPP” has the meaning specified in Section 6.08(e).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

10



--------------------------------------------------------------------------------

“Credit Transaction” means, collectively, (a) the issuance and sale of the
Senior Notes, (b) the entering into by the Loan Parties and their applicable
Subsidiaries of the Loan Documents, the Senior Notes Documents and the Related
Documents to which they are or are intended to be a party, (c) the Refinancing
and (d) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Prepayment Amount” has the meaning specified in Section 2.05(b)(x).

“Declining Term B Lender” has the meaning specified in Section 2.05(b)(x).

“Declining Term Lender” has the meaning specified in Section 2.05(b)(x).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the applicable
Facility plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Revolving Credit
Lender that, as reasonably determined by the Administrative Agent, (a) has
failed to perform any of its funding obligations hereunder, unless such
obligations are the subject of a good faith dispute, including in respect of its
Loans or participations in respect of Letters of Credit or Swing Line Loans,
within three Business Days of the date required to be funded by it hereunder,
(b) has notified the Borrower, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Revolving
Credit Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); provided that neither the
Borrower nor its Affiliates shall be an Eligible Assignee.

 

11



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would

 

12



--------------------------------------------------------------------------------

be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
provided that, notwithstanding the foregoing, the Eurodollar Rate shall not be
deemed to be less than 1.75% per annum with respect to the Term Loans; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B
Loan that bears interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, (a) the sum (for
each fiscal year) of (i) Consolidated EBITDA for such fiscal year plus (ii) the
amount of the decrease, if any, in Consolidated Working Capital minus (b) the
sum (for such fiscal year) of (i) Consolidated Interest Charges actually paid in
cash by the Borrower and its Subsidiaries, (ii) scheduled principal repayments,
to the extent actually made, of Term Loans pursuant to Section 2.07 or of any
other Indebtedness constituting Revolving Credit Loans, so long as the related
commitments are terminated, (iii) all income taxes actually paid in cash by the
Borrower and its Subsidiaries, (iv) Capital Expenditures actually made by the
Borrower and its Subsidiaries in such fiscal year from Internally Generated
Cash, (v) the amount of Internally Generated Cash used to finance Investments
permitted (including, without limitation, Permitted Acquisitions) under the Loan
Documents in such period and (vi) the amount of the increase, if any, in
Consolidated Working Capital in such fiscal year.

“Excluded Issuance” by any Person means an issuance of shares of capital stock
of (or other ownership or profit interests in) such Person upon the exercise of
warrants, options or other rights for the purchase of such capital stock (or
other ownership or profit interest).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(i) or (ii).

“Existing Borrower Credit Agreement” means that certain Credit Agreement, dated
as of February 28, 2006 (as amended, restated, modified or supplemented prior to
the date hereof, and together with all annexes, exhibits and schedules thereto),
by and among the Borrower, Lehman Commercial Paper Inc., as administrative
agent, and a syndicate of lenders.

 

13



--------------------------------------------------------------------------------

“Existing Acquired Business Credit Agreement” means that certain Second Amended
and Restated Credit Agreement, dated as of February 28, 2008 (as amended,
restated, modified or supplemented prior to the date hereof, and together with
all annexes, exhibits and schedules thereto), by and among certain subsidiaries
of the Acquired Business, as borrowers, General Electric Capital Corporation, as
administrative agent, and a syndicate of lenders.

“Existing Credit Agreements” means the Existing Borrower Credit Agreement and
the Existing Acquired Business Credit Agreement.

“Existing Letters of Credit” means those Letters of Credit set forth on Schedule
2.03.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments in respect of loss
or damage to equipment, fixed assets or real property are applied (or in respect
of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received in accordance with the terms of Section 2.05(b)(v).

“Facility” means the Term A Facility, the Term B Facility or the Revolving
Credit Facility, as the context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated May 23, 2010, among the Borrower,
the Administrative Agent, certain of the Arrangers, certain of the other Agents,
Barclays Bank PLC and Banc of America Bridge LLC.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

14



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12 (which shall exclude any Approved Captive Insurance Subsidiary,
QHR Southwest Business Trust, a Pennsylvania business trust, any not-for-profit
entity established in the State of Michigan for the purpose of rendering
neuropsychology services, any non-wholly-owned Subsidiary and those Subsidiaries
listed on Schedule 7.04(g)) and each other Subsidiary of the Borrower that shall
be required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Health Care Laws” means all federal and state laws regulating health services
or payment, including, but not limited to, the federal Anti-Kickback Statute (42
U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. § 1395nn), the Anti-Inducement
Law (42 U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act (31 U.S.C. § 3729
et seq.), the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the
exclusion laws (42 U.S.C. § 1320a-7), the civil monetary penalty law (42 U.S.C.
§ 1320a-7a), HIPAA (42 U.S.C. §§ 1320d-1320d-8), Medicare, Medicaid, and any
other state or federal law, regulation, guidance document, manual provision,
program memorandum, opinion letter, or other issuance which regulates kickbacks,
patient or program charges, recordkeeping, referrals, the hiring of employees or
acquisition of services or supplies from those who have been excluded from
government health care programs, quality, safety, privacy, security, licensure,
accreditation, or any other aspect of providing health care.

 

15



--------------------------------------------------------------------------------

“Health Care Permit” has the meaning specified in Section 5.26(b).

“Hedge Bank” means (a) any Person that, at the time it enters into an interest
rate Swap Contract, is a Lender or an Affiliate of a Lender, in its capacity as
a party to such Swap Contract, and (b) either of the two institutions or their
respective Affiliates that were identified previously to the Administrative
Agent (a “Non-Lender Counterparty”) with which a Loan Party has entered into an
interest rate Swap Contract that was provided or arranged by GE Capital or an
Affiliate of GE Capital, and any assignee of such Non- Lender Counterparty;
provided that with respect to clauses (a) and (b) such interest rate Swap
Contract is required or permitted under Article VI or VII herein.

“HIPAA” means the administrative simplification provisions of the Health
Insurance Portability and Accountability Act of 1996, as amended.

“HIPAA Business Associate Agreement” means a business associate contract in
accordance with 45 C.F.R. § 164.504 that permits the Borrower or any Subsidiary
to disclose protected health information (as defined under HIPAA) to
representatives and independent contractors of the Administrative Agent and each
Lender

“HIPAA Compliance Plan” has the meaning specified in Section 5.27(a).

“HIPAA Compliant” has the meaning specified in Section 5.27(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

16



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).

“Intercompany Notes” has the meaning specified in the Security Agreement.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is nine or twelve months requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Internally Generated Cash” means any cash of the Borrower or any Subsidiary
that is not generated from a Disposition (other than Dispositions of inventory
in the ordinary course of business), an Extraordinary Receipt, an incurrence of
Indebtedness, an issuance of Equity Interests or a capital contribution.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests, debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or interest in, another
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit or
all or a substantial part of the business of, such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IP Security Agreement Supplement” means the “Patent Security Agreement,” the
“Trademark Security Agreement” or the “Copyright Security Agreement,” as the
context requires, as defined in the Security Agreement.

 

17



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Junior Liens” shall mean Liens (other than Liens securing the Obligations) that
are subordinated to the Liens granted under the Loan Documents on customary
terms pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent (it being understood that Junior Liens are not required to
be pari passu with other Junior Liens, and that Indebtedness secured by Junior
Liens may have Liens that are senior in priority to, or pari passu with, or
junior in priority to, other Liens constituting Junior Liens).

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (i) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder and
(ii) solely with respect to the Existing Letters of Credit, issuers of the
Existing Letters of Credit (it being understood that such issuers shall have no
obligation to issue any Letters of Credit or to amend or renew any Existing
Letters of Credit).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

18



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $80,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.15 of this Agreement, (d) the Guaranty, (e) the
Collateral Documents, (f) the Fee Letter and (g) each Issuer Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower or the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its material obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $10,000,000 or more in any year or otherwise material to the business,
financial condition, operations, performance or properties of such Person.

“Material Owned Real Property” means any owned parcel of real property with a
fair market value in excess of $1,000,000.

“Material Real Property Lease” means any lease of real property under which the
annual aggregate base rental payments are $200,000 or greater.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
later of (i) the date that is five years after the Closing Date and (ii) if
maturity is extended pursuant to Section 2.14, such extended maturity date as
determined pursuant to such Section, (b) with respect to the Term A Facility,
the date that is five years after the Closing Date, and (c) with respect to the
Term B Facility, the date that is six years after the Closing Date; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

 

19



--------------------------------------------------------------------------------

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

“Merger” has the meaning specified in the Preliminary Statements.

“Merger Agreement” has the meaning specified in the Preliminary Statements.

“Minimum Liquidity Condition” means, at any given time, that sum of (i) the
amount of the Borrower’s and the Subsidiaries’ unrestricted cash and Cash
Equivalents on the Borrower’s consolidated balance sheet and (ii) the amount of
the Revolving Credit Facility that is available for borrowing, is at least
$50,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” has the meaning specified in Section 4.01(a)(iv).

“Mortgage Policies” has the meaning specified in Section 4.01(a)(iv)(B).

“Mortgaged Property” shall mean (a) each Material Owned Real Property identified
as a Mortgaged Property on Schedule 4.01(a) dated the Closing Date and (b) each
Material Owned Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 6.12.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
or any Extraordinary Receipt received or paid to the account of the Borrower or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
brokerage, consulting and other customary fees) incurred by the Borrower or such
Subsidiary in connection with such transaction, (C) federal and state income
taxes reasonably estimated to be actually payable within two years of the date
of the relevant transaction as a result of any gain recognized in connection
therewith; provided that, if the amount of any estimated taxes pursuant to
subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds, and (D) any reserve for adjustment in respect of
(x) the sale price of such asset or assets established in accordance with GAAP
and (y) any liabilities associated with such asset or assets and retained by the
Borrower or any Loan Party after such sale or other disposition thereof,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction;

 

20



--------------------------------------------------------------------------------

(b) with respect to the sale or issuance of any Equity Interest by the Borrower
or any of its Subsidiaries, or the incurrence or issuance of any Indebtedness by
the Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such transaction over
(ii) investment banking fees, the underwriting discounts and commissions, and
other out-of-pocket expenses and other customary expenses, incurred by the
Borrower or such Subsidiary in connection therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event
less any debt secured by such asset that is required to be repaid.

“Note” means a Term A Note, a Term B Note or a Revolving Credit Note, as the
context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Other First Liens” means Liens on the Collateral securing loans or notes on a
pari passu basis with the Liens securing the Obligations (such loans or notes,
the “Other First Lien Debt”), which may be (i) granted under the Loan Documents
to the Administrative Agent for the benefit of the holders of such Other First
Lien Debt and subject to a customary intercreditor agreement that is reasonably
satisfactory to the Administrative Agent that is entered into between the
Administrative Agent, an authorized representative of the holders of the Other
First Lien Debt and the Borrower and which provides for the pari passu treatment
of such Liens with the Lien securing the Obligations or (ii) granted under
separate security documents to a collateral agent for the benefit of the holders
of the Other First Lien Debt and subject to a customary intercreditor agreement
that is reasonably satisfactory to the Administrative Agent that is entered into
between the Administrative Agent, such other collateral agent and the Borrower
and which provides for lien sharing and for the pari passu treatment of such
Liens with the Liens securing the Obligations.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

21



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Perfection Certificate” means a certificate in the form of Exhibit H-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit H-2 or any other form approved by the Administrative Agent.

“Permitted Acquisition” has the meaning specified in Section 7.03(g).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon plus other amounts paid, and underwriting discounts,
defeasance costs, fees, commissions and expenses incurred, in connection with
such modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 7.03, (b) such modification, refinancing,
refunding, renewal or extension has a weighted average life to maturity equal to
or greater than the shorter of (i) the weighted average life to maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended and
(ii) the weighted average life to maturity that would result if all payments of
principal on the Indebtedness being refinanced that were due on or after the
date that is one year following the Maturity Date of the Term B Facility were
instead due on the date that is one year following the Maturity Date of the Term
B Facility, (c) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole, (d) the
terms and conditions (including, if applicable, as to collateral) of any such
modified, refinanced, refunded, renewed or extended Indebtedness are not
materially less favorable in the good faith discretion of the Borrower to the
Loan Parties or the Lenders than the terms and conditions of the Indebtedness
being so modified, refinanced, refunded, renewed or extended, and (e) to the
extent such Person is a Loan Party, such modification, refinancing, refunding,
renewal or extension shall not be incurred by Subsidiaries that are not Loan
Parties.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

22



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Securities” has the meaning specified in the Security Agreement.

“Preferred Stock” means, with respect to any Person, any and all Equity
Interests which are preferred as to the payment of dividends or distributions,
upon liquidation or otherwise, over another class of Equity Interests of such
Person.

“Privacy and Security Rules” has the meaning specified in Section 5.27(a).

“Pro Forma Basis” means, as to any Person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first day of the
Measurement Period: (i) in making any determination of Consolidated EBITDA,
effect shall be given to any Dispositions, Permitted Acquisition, Restricted
Payment, in each case that occurred during the Measurement Period (or, in the
case of determinations made pursuant to Section 7.02, 7.03, 7.04, 7.05, 7.06,
7.11 or 7.15, occurring during the Measurement Period or thereafter and through
and including the date upon which the respective Permitted Acquisition or
relevant transaction is consummated), (ii) in making any determination on a Pro
Forma Basis, (x) all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes, in each case not to finance any
acquisition) issued, incurred, assumed or permanently repaid during the
Measurement Period (or, in the case of determinations made pursuant to
Section 7.02, 7.03, 7.04, 7.05, 7.06, 7.11 or 7.15, occurring during the
Measurement Period or thereafter and through and including the date upon which
the respective Permitted Acquisition or relevant transaction is consummated)
shall be deemed to have been issued, incurred, assumed or permanently repaid at
the beginning of such period and (y) the interest expense of such person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods (taking into account any Swap Contract
applicable to the Indebtedness if the Swap Contract has a remaining term of at
least 12 months).

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower in accordance with GAAP and Regulation S-X promulgated under the
Securities Act of 1933, as amended or otherwise in express compliance with this
definition and the definition of the financial metric being calculated and may
include adjustments to give appropriate effect to cost savings and synergies
that are directly attributable to the relevant transactions, factually
supportable and expected to have a continuing impact on the financial results of
the Borrower and its Subsidiaries. The Borrower shall deliver to the
Administrative Agent a certificate of a financial officer of the Borrower
setting forth calculations of any such pro forma adjustments supporting them in
reasonable detail; provided that no adjustments for synergies or cost savings
shall be made with respect to such relevant transactions after the end of the
first four consecutive fiscal quarters ended following such transaction,
provided, further, that such adjustment for synergies or cost savings shall be
limited, in the aggregate in all periods, to $5,000,000 or, in the case of
acquisitions other than the Transaction, the greater of $5,000,000 and 10% of
such acquired Person’s adjusted earnings before interest, taxes, depreciation or
amortization in its latest reported four quarter period.

“Programs” has the meaning specified in Section 5.26(c).

“Public Lender” has the meaning specified in Section 6.02.

“Reduction Amount” has the meaning set forth in Section 2.05(b)(ix).

 

23



--------------------------------------------------------------------------------

“Refinancing” means the refinancing on the Closing Date of certain outstanding
Indebtedness of the Borrower and its Subsidiaries as set forth on Schedule 6.11
and the termination of all commitments with respect thereto.

“Register” has the meaning specified in Section 10.06(c).

“Regulatory Condition” has the meaning specified in the definition of “Combined
Material Adverse Affect.”

“Related Documents” means the Merger Agreement and any alterations, amendments,
changes, supplements, consents or waivers thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Repricing Transaction” means the refinancing or repricing by Borrower of any of
the Term B Loans under this Agreement (x) with the proceeds of any Indebtedness
(including, without limitation, any new or additional term loans under this
Agreement pursuant to Section 2.14) or (y) in connection with any amendment to
this Agreement, in either case, (i) having or resulting in an effective interest
rate or weighted average yield (to be determined at the reasonable discretion of
the Administrative Agent, after giving effect to margins, upfront or similar
fees or original issue discount shared with all lenders or holders thereof, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
thereof) as of the date of such refinancing that is, or could be by the express
terms of such Indebtedness (and not by virtue of any fluctuation in the
Eurodollar Rate or Base Rate), less than the Applicable Rate for, or weighted
average yield of (to be determined at the reasonable discretion of the
Administrative Agent, on the same basis as above) such Term B Loans as of the
date of such repricing and (ii) in the case of a refinancing of the applicable
Term B Loans, the proceeds of which are used to repay, in whole or in part,
principal of such outstanding Term B Loans.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

 

24



--------------------------------------------------------------------------------

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Term B Facility on such date; provided that the
portion of the Term B Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term B Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. As of the date
hereof, the aggregate principal amount of the Revolving Credit Commitments is
$125,000,000.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any of its Subsidiaries and any Cash
Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between a Loan
Party and any Hedge Bank.

 

25



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, each other
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Agreement Supplement” means the “Joinder Agreement” as defined in the
Security Agreement.

“Senior Notes” means senior notes of the Borrower issued on August 17, 2010 to
finance a portion of the Transaction, issued and sold pursuant to the Senior
Notes Documents (including any registered notes in exchange for privately placed
senior notes pursuant to a registration rights agreement).

“Senior Notes Documents” means any Indenture among the Borrower, as issuer, the
guarantors party thereto and a trustee with respect to the Senior Notes, the
Senior Notes and all other agreements, instruments and other documents pursuant
to which the Senior Notes will be issued or otherwise setting forth the terms of
the Senior Notes.

“Social Security Act” means the Social Security Act of 1965.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Prepayment Debt” means any senior unsecured, senior secured or
subordinated loans and/or notes of the Borrower or any other Loan Party, no part
of the principal of which is required to be paid (whether by way of mandatory
sinking fund, mandatory redemption, mandatory prepayment or otherwise), prior to
the date that is six months after the final maturity of the Term Loans
outstanding on the date on which such Indebtedness is incurred (it being
understood that any required offer to purchase such Indebtedness as a result of
a change of control or asset sale shall not violate the foregoing restriction)
and the terms and conditions of which (other than with respect to pricing,
amortization, final maturity and collateral), taken as a whole, are not
materially less favorable to Borrower and its Subsidiaries than this Agreement
or are otherwise reasonably acceptable to the Administrative Agent; provided
that, in respect of any senior secured Indebtedness with Liens on the Collateral
(which may be Liens that are pari passu with, or junior to, the Liens on the
Collateral securing the Obligations) such Liens shall be Other First Liens or
Junior Liens; provided further that, in respect of any subordinated
Indebtedness, such Indebtedness shall be subject to customary subordination
provisions reasonably satisfactory to the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. As of the Closing Date, the Subsidiaries of the Borrower shall
include the Subsidiaries of the Borrower after giving effect to the Merger.

“Surviving Corporation” has the meaning specified in the Preliminary Statements.

 

26



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Syndication Agent” means General Electric Capital Corporation, in its capacity
as syndication agent.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

 

27



--------------------------------------------------------------------------------

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. As of the date
hereof, the aggregate principal amount of the Term A Commitments is
$200,000,000.

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. As of the date
hereof, the aggregate principal amount of the Term B Commitments is
$550,000,000.

“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

“Term B Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C-1.

“Term Borrowing” means either a Term A Borrowing or a Term B Borrowing.

“Term Commitment” means either a Term A Commitment or a Term B Commitment.

“Term Facilities” means, at any time, the Term A Facility and the Term B
Facility.

“Term Lender” means, at any time, a Term A Lender or a Term B Lender.

“Term Loan” means a Term A Loan or a Term B Loan.

“Threshold Amount” means $20,000,000.

 

28



--------------------------------------------------------------------------------

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the consummation of the Merger, (b) the
issuance and sale of the Senior Notes, (c) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents, the Senior Notes
Documents and the Related Documents to which they are or are intended to be a
party, (d) the Refinancing and (e) the payment of the fees and expenses incurred
in connection with the consummation of the foregoing.

“Transactions Rule” has the meaning specified in Section 5.27(a).

“Tricare” means the health care program administered by the Department of
Defense that provides health care benefits to members of the military, military
retirees, certain members of the military reserve, and their dependents.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

29



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) When used herein, the phrase “to the knowledge of” (or words of similar
import), when applied to the Borrower or any Guarantors, shall mean the actual
knowledge of any Responsible Officer thereof or such knowledge that a
Responsible Officer should have in the carrying out of his or her duties with
ordinary care.

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04. Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

30



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. The Loans.

(a) The Term A Borrowing. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term A Lender’s Term A Commitment
Percentage of the Term A Facility. The Term A Borrowing shall consist of Term A
Loans made simultaneously by the Term A Lenders in accordance with their
respective Applicable Percentage of the Term A Facility. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) The Term B Borrowing. Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term B Lender’s Term B Commitment.
The Term B Borrowing shall consist of Term B Loans made simultaneously by the
Term B Lenders in accordance with their respective Term B Commitments. Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may not be reborrowed.
Term B Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment; provided, further,
that the aggregate amount of Revolving Credit Loans made on the Closing Date
shall not exceed $30,000,000 Within the limits of each Revolving Credit Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(c), prepay under
Section 2.05, and reborrow under this Section 2.01(c); Revolving Credit Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term A Borrowing, each Term B Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 12:00 noon. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans; provided, however, that
if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 12:00 noon four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 12:00 noon, three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible

 

31



--------------------------------------------------------------------------------

Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Term A Borrowing, a Term B Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term A Loans, Term B Loans or Revolving
Credit Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Term A Borrowing, a Term B Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 3:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than six Interest Periods in effect in
respect of the Term A Facility. After giving effect to all Term B Borrowings,
all conversions of Term B Loans from one Type to the other, and all
continuations of Term B Loans as the same Type, there shall not be more than six
Interest Periods in effect in respect of the Term B Facility. After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than six Interest Periods in
effect in respect of the Revolving Credit Facility.

 

32



--------------------------------------------------------------------------------

(f) Anything in this Section 2.02 to the contrary notwithstanding, the Borrower
may not select the Eurodollar Rate for the initial Credit Extension.

2.03. Letters of Credit; The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) the L/C Issuer (identified in clause
(i) of the definition of “L/C Issuer” as to the following clause (i)) agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof; provided,
however, that within 90 days after the date hereof such Existing Letters of
Credit shall be replaced with Letters of Credit issued by the L/C Issuer
identified in clause (i) of the definition.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

 

33



--------------------------------------------------------------------------------

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer
identified in clause (i) of the definition thereof (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 noon at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
identified in clause (i) of the definition thereof will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, the L/C Issuer will provide the Administrative Agent with a copy
thereof. Unless the L/C Issuer has received written notice from any Revolving
Credit Lender, the Administrative Agent or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit

 

34



--------------------------------------------------------------------------------

Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 12:00 noon on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed

 

35



--------------------------------------------------------------------------------

Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 3:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

 

36



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution,

 

37



--------------------------------------------------------------------------------

effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for Loans
that are Eurodollar Rate Loans times the daily amount available to be drawn
under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.04 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.16(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum of 0.25%,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

38



--------------------------------------------------------------------------------

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility at such time, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender at such
time, plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. Eastern
Time on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $500,000, and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds. Notwithstanding anything to the contrary
contained in this Section 2.04 or elsewhere in this Agreement, the Swing Line
Lender shall not be obligated to make any Swing Line Loan at a time when a
Revolving Credit Lender is a Defaulting Lender unless the Swing Line Lender has
entered into arrangements reasonably satisfactory to it to eliminate the Swing
Line Lender’s risk with respect to the Defaulting Lender’s or Defaulting
Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Applicable Revolving Credit Percentage of the
outstanding Swing Line Loans.

 

39



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 3:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) (but not to otherwise purchase and fund risk participations
in Swing Line Loans pursuant to Section 2.04(c)(ii)) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

 

40



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05. Prepayments.

(a) Optional. (i) Subject to the last sentence of this Section 2.05(a)(i) and
clause (iii) of this Section, the Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Credit Loans in whole or in part without premium (other than
as set forth below) or penalty; provided that (A) such notice must be received
by the Administrative Agent not later than 12:00 noon. (1) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $3,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $300,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Term Loans pursuant
to this Section 2.05(a) shall be applied (x) to the principal repayment
installments thereof as directed by the Borrower and (y) if no direction is so
provided by the Borrower, ratably to the Term A Facility and the Term B Facility
in direct order of maturity, and subject to Section 2.16, each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities. Notwithstanding
anything to the contrary contained herein, the Borrower shall not be permitted
to prepay the Term Loans pursuant to this Section 2.05(a)(i) during the period
from the Closing Date through the date ten Business Days thereafter.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 3:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000 or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(iii) In the case of this Section 2.05(a), if (x) the Borrower makes any
prepayment of Term B Loans in connection with any Repricing Transaction or
otherwise refinancing the Term B Loans with any Indebtedness, or (y) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term B Lenders, (I) if such prepayment, refinancing or amendment
occurs on or before the first anniversary of the Closing Date, a prepayment
premium of 2% of the amount of the Term B Loans being prepaid or, in the case of
any such amendment, the aggregate amount of the applicable Term B Loans
outstanding immediately prior to such amendment, (II) if such prepayment,
refinancing

 

41



--------------------------------------------------------------------------------

or amendment occurs after the first anniversary of the Closing Date but on or
before the second anniversary of the Closing Date, a prepayment premium of 1% of
the amount of the Term B Loans being prepaid or, in the case of any such
amendment, the aggregate amount of the applicable Term B Loans outstanding
immediately prior to such amendment and (III) 0% thereafter.

(b) Mandatory. (i) Within five Business Days after financial statements have
been (or are required to be) delivered pursuant to Section 6.01(a) and the
related Compliance Certificate has been (or is required to be) delivered
pursuant to Section 6.02(b), the Borrower shall prepay an aggregate principal
amount of Loans equal to the excess (if any) of (A) 75% of Excess Cash Flow for
the fiscal year covered by such financial statements over (B) the aggregate
principal amount of Term Loans prepaid pursuant to Section 2.05(a)(i) during the
applicable fiscal year or during the period after such year end but before the
Excess Cash Flow payment is due and made so long as (i) such prepayment is not
deducted in the following fiscal year and (ii) such prepayment is financed with
Internally Generated Cash; provided that for each fiscal year after fiscal year
2011, the percentage of Excess Cash Flow required to be applied as a prepayment
will be subject to the following stepdowns: (i) 50% if the Borrower’s
Consolidated Leverage Ratio is less than or equal to 3.0:1.0 and greater than
2.0:1.0 as of the end of such fiscal year and (ii) 25% if the Borrower’s
Consolidated Leverage Ratio is less than or equal to 2.0:1:0 as of the end of
such fiscal year.

(ii) If (x) the Borrower or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 7.05(a), (b),
(c), (d), (e), (f), (g), (h), (i), (j) and (k) or (y) any Casualty Event occurs
which results in the realization by such Person of Net Cash Proceeds, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
such Net Cash Proceeds immediately upon receipt thereof by such Person (such
prepayments to be applied as set forth in clauses (vi) and (ix) below);
provided, however, that, with respect to any Net Cash Proceeds realized under a
Disposition described in this Section 2.05(b)(ii), at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of such Disposition), and so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower or such Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in operating assets so
long as within 365 days after the receipt of such Net Cash Proceeds, such
purchase shall have been consummated (as certified by the Borrower in writing to
the Administrative Agent); and provided further, however, that any Net Cash
Proceeds not subject to such definitive agreement or so reinvested shall be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(ii).

(iii) Upon the sale or issuance by the Borrower of any of its Equity Interests
(other than Excluded Issuances and any sales or issuances of Equity Interests to
another Loan Party) or receipt by the Borrower of any equity contributions, the
Borrower shall prepay an aggregate principal amount of Loans equal to 50% of all
Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower (such prepayments to be applied as set forth in clauses (vi) and
(ix) below); provided that for each year after the fiscal year ended
December 31, 2011, the percentage of Net Cash Proceeds from such sales or
issuances required to be applied as a prepayment will be 0% if the Borrower’s
Consolidated Leverage Ratio is less than 2.5:1.0.

(iv) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Specified Prepayment Debt or Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 7.02), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Subsidiary (such prepayments to be applied as set forth in
clauses (vi) and (ix) below).

(v) Upon any Extraordinary Receipt received by or paid to or for the account of
the Borrower or any of its Subsidiaries, and not otherwise included in clause
(ii), (iii) or (iv) of this Section 2.05(b), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Subsidiary (such prepayments to be applied as set forth in clauses (vi) and
(ix) below); provided, however, that with respect to any proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments, at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date of receipt of such insurance proceeds,
condemnation awards or indemnity payments), and so long as no Default or Event
of Default shall have occurred and be continuing, the Borrower or such
Subsidiary may apply within 365 days after the receipt of such Net Cash Proceeds
to replace or repair the equipment, fixed assets or real property in respect of
which such Net Cash Proceeds were received; and provided, further, however, that
any Net Cash Proceeds not so applied shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(v).

 

42



--------------------------------------------------------------------------------

(vi) Subject to Section 2.05(b)(x), each prepayment of Loans pursuant to the
foregoing provisions of this Section 2.05(b) shall be applied, first, ratably to
each of the Term A Facility and the Term B Facility and to the principal
repayment installments thereof in direct order of maturity and, second, to the
Revolving Credit Facility in the manner set forth in clause (ix) of this
Section 2.05(b).

(vii) Notwithstanding any of the other provisions of clause (ii), (iii), (iv) or
(v) of this Section 2.05(b), so long as no Default under Section 8.01(a) or
Section 8.01(f), or Event of Default shall have occurred and be continuing, if,
on any date on which a prepayment would otherwise be required to be made
pursuant to clause (ii), (iii), (iv) or (v) of this Section 2.05(b), the
aggregate amount of Net Cash Proceeds required by such clause to be applied to
prepay Loans on such date is less than or equal to $5,000,000, the Borrower may
defer such prepayment until the first date on which the aggregate amount of Net
Cash Proceeds or other amounts otherwise required under any such clause (ii),
(iii), (iv) or (v) of this Section 2.05(b) to be applied to prepay Loans exceeds
$5,000,000. During such deferral period the Borrower may apply all or any part
of such aggregate amount to prepay Revolving Credit Loans and may, subject to
the fulfillment of the applicable conditions set forth in Article IV, reborrow
such amounts (which amounts, to the extent originally constituting Net Cash
Proceeds, shall be deemed to retain their original character as Net Cash
Proceeds when so reborrowed) for application as required by this
Section 2.05(b). Upon the occurrence of a Default under Section 8.01(a) or
Section 8.01(f), or an Event of Default during any such deferral period, the
Borrower shall immediately prepay the Loans in the amount of all Net Cash
Proceeds received by the Borrower and other amounts, as applicable, that are
required to be applied to prepay Loans under this Section 2.05(b) (without
giving effect to the first and second sentences of this clause (vii)) but which
have not previously been so applied.

(viii) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.

(ix) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i), (ii), (iii), (iv) or (v) of this
Section 2.05(b), the amount remaining, if any, after the prepayment in full of
all L/C Borrowings, Swing Line Loans and Revolving Credit Loans outstanding at
such time and the Cash Collateralization of the remaining L/C Obligations in
full (the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Borrower for use in the ordinary course of its business, and the Revolving
Credit Facility shall be automatically and permanently reduced by the Reduction
Amount as set forth in Section 2.06(b)(i). Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Revolving
Credit Lenders, as applicable.

(x) As long as Term Loans are outstanding under the Term A Loan Facility, the
Borrower shall notify the Administrative Agent in writing of any mandatory
prepayment of Term Loans required to be made pursuant to this Section 2.05(b) at
least five (5) Business Days prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Administrative Agent
will promptly notify each Term B Lender of the contents of any such prepayment
notice and of such Term B Lender’s ratable portion of such prepayment (based on
such Lender’s Applicable Percentage in respect of the Term B Facility). As long
as Term Loans are outstanding under the Term A Loan Facility, any Term B Lender
(a “Declining Term B Lender,” and any Term B Lender which is not a Declining
Term B Lender, an “Accepting Term B Lender”) may elect, by delivering, not less
than three (3) Business Days prior to the proposed prepayment date, a written
notice, that any mandatory prepayment otherwise required to be made with respect
to the Term B Loans held by such Term B Lender pursuant to this Section 2.05(b)
not be made (the aggregate amount of such prepayments declined by the Declining
Term B Lenders, the “Declined Prepayment Amount”). In the event that the
Declined Prepayment Amount is greater than $0, the Administrative Agent will
promptly notify

 

43



--------------------------------------------------------------------------------

each Term A Lender and Accepting Term B Lender of the amount of such Declined
Prepayment Amount and of such Term A Lender’s and Accepting Term B Lender’s
ratable portion of such Declined Prepayment Amount (based on such Lender’s
Applicable Percentage in respect of the Term A Facility and Term B Facility
(excluding the Applicable Percentage of Declining Term B Lenders), as
applicable). Any such Term Lender (a “Declining Term Lender”) may elect, by
delivering, not less than one (1) Business Day prior to the proposed prepayment
date, a written notice, that such Lender’s ratable portion of such Declined
Prepayment Amount not be applied to repay such Lender’s Term Loans, in which
case the portion of such Declined Prepayment Amount which would otherwise have
been applied to such Term Loans of the Declining Term Lenders shall instead be
retained by the Borrower. For the avoidance of doubt, the Borrower may, at its
option, apply any amounts retained in accordance with this subclause (x) to
prepay loans in accordance with Section 2.05(a) above.

2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 noon, three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$3,000,000 or any whole multiple of $1,000,000 in excess thereof or, if less,
the entire outstanding principal balance thereof, and (iii) the Borrower shall
not terminate or reduce (A) the Revolving Credit Facility if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Credit Outstandings would exceed the Revolving Credit Facility, (B) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Swing Line Loans would exceed the Swing Line Sublimit.

(b) Mandatory. (i) The Revolving Credit Facility shall be automatically and
permanently reduced on each date on which the prepayment of Revolving Credit
Loans outstanding thereunder is required to be made pursuant to
Section 2.05(b)(i), (ii), (iii), (iv) or (v) by an amount equal to the
applicable Reduction Amount.

(ii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

2.07. Repayment of Loans.

(a) Term A Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term A Lenders (i) on the last Business Day of each
March, June, September and December, commencing with the first full quarter
after the Closing Date, an aggregate amount equal to 3.125% of the aggregate
principal amount of all Term A Loans outstanding on the Closing Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (ii) on the
Maturity Date for the Term A Facility, the aggregate principal amount of all
Term A Loans outstanding on such date.

(b) Term B Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term B Lenders (i) on the last Business Day of each
March, June, September and December, commencing with the first full quarter
after the Closing Date, an aggregate amount equal to 0.625% of the aggregate
principal amount of all Term B Loans outstanding on the Closing Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (ii) on the
Maturity Date for the Term B Facility, the aggregate principal amount of all
Term B Loans outstanding on such date.

 

44



--------------------------------------------------------------------------------

(c) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date twenty Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09. Fees . In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to 0.50% times the actual
daily amount by which the Revolving Credit Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans (other than Swing Line Loans) and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.16. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Credit Facility.

 

45



--------------------------------------------------------------------------------

(b) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10. Computation of Interest and Fees.

All computations of interest for Base Rate Loans including Base Rate Loans
(determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next preceding Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

 

46



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

47



--------------------------------------------------------------------------------

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14. Increase in Commitments.

(a) So long as no Default or Event of Default has occurred and is continuing or
would result therefrom, upon notice to the Administrative Agent, at any time
after the Closing Date, the Borrower may request Additional Term B Commitments
or Additional Revolving Credit Commitments (it being understood and agreed that
(i) at the election of the Borrower, such additional commitments in respect of
any term loans may be implemented through the addition of additional new
tranches of such loans instead of being implemented as increases in the
applicable Commitments and (ii) if the Borrower makes such election, the
provisions of this Section 2.14 shall be read in a manner that permits such
election to be implemented; provided that the Borrower is only permitted to
implement four additional commitments under this Section 2.14; provided further
that (i) after giving effect to any such addition, the aggregate amount of
Additional Term B Commitments and Additional Revolving Credit Commitments that
have been added pursuant to this Section 2.14 shall not exceed $200,000,000,
plus in the case of an Additional Revolving

 

48



--------------------------------------------------------------------------------

Credit Commitment that serves to effectively extend the maturity of the
Revolving Credit Facility, an amount equal to the reduction in the Revolving
Credit Facility, (ii) any such addition shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof (provided that
such amount may be less than $10,000,000 if such amount represents all remaining
availability under the aggregate limit in respect of Additional Term B
Commitments and Additional Revolving Credit Commitments set forth in clause
(i) to this proviso), (iii) the final maturity date of any Additional Term B
Loans shall be no earlier than the Maturity Date for the Term B Loans, (iv) the
weighted average life to maturity of the Additional Term B Loans shall be no
shorter than the remaining weighted average life to maturity of the Term B
Loans, (v) in the case of an Additional Revolving Credit Commitment, the
maturity date of such Additional Revolving Credit Commitment shall be no earlier
than the Maturity Date applicable to the Revolving Credit Facility, and such
Additional Revolving Credit Commitment shall require no scheduled amortization
or mandatory commitment reduction prior to such Maturity Date and such
Additional Revolving Credit Commitment shall be on the exact same terms and
pursuant to the exact same documentation applicable to the Revolving Credit
Facility, (vi) no Lender shall be required to participate in the Additional Term
B Commitments or the Additional Revolving Credit Commitments, (vii) the interest
rate and amortization schedule applicable to the Additional Term B Commitments
shall be determined by the Borrower and the lenders thereof; provided that in
the event that the interest margins applicable to any such Additional Term B
Commitments is greater than the interest margins for the Term B Facility by more
than 25 basis points, then the interest margins for the Term B Facility shall be
increased to the extent necessary so that the interest margins for such
Additional Term B Commitments are no more than 25 basis points greater than the
interest margins for the Term B Facility; provided, further, that, in
determining the applicable interest rate margins for such Additional Term B
Commitments and the Term B Facility, (A) original issue discount (“OID”) or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
by Borrower to the Lenders under the Term B Facility or any Additional Term B
Commitments in the initial primary syndication thereof shall be included (with
OID being equated to interest based on assumed four-year life to maturity),
(B) customary arrangement or commitment fees payable to any of the Arrangers (or
their respective affiliates) in connection with the Term B Facility or to one or
more arrangers (or their Affiliates) of any Additional Term B Commitments shall
be excluded, and (C) if such Additional Term B Commitments include an interest
rate floor greater than the interest rate floor applicable to the Term B
Facility, such increased amount shall be equated to the applicable interest rate
margin for purposes of determining whether an increase to the interest margins
for the Term B Facility shall be required, to the extent an increase in the
interest rate floor for the Term B Facility would cause an increase in the
interest rate then in effect thereunder, and in such case the interest rate
floor (but not the interest margins for the Term B Facility) applicable to the
Term B Facility shall be increased by such amount and (viii) the Additional Term
B Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans.

(b) If any Additional Term B Commitments or Additional Revolving Credit
Commitments are added in accordance with this Section 2.14, the Administrative
Agent and the Borrower shall determine the effective date (the “Additional
Commitments Effective Date”) of such addition. Additional Term B Loans may be
made, and Additional Revolving Credit Commitments may be provided, by any
existing Lender (and each existing Term B Lender will have the right, but not an
obligation, to make a portion of any Additional Term B Loans and each existing
Revolving Credit Lender will have the right, but not an obligation, to provide a
portion of any Revolving Credit Commitments, in each case on terms permitted in
this Section 2.14 and otherwise on terms reasonably acceptable to the
Administrative Agent) or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”), provided that the Administrative Agent shall have consented (such
consent not to be unreasonably withheld) to such Lender’s or Additional Lender’s
providing such Additional Revolving Credit Commitments if such consent would be
required under Section 10.06(b) for an assignment of Revolving Credit
Commitments to such Lender or Additional Lender. As a condition precedent to
such addition, the Borrower shall deliver to the Administrative Agent a
certificate dated as of the Additional Commitments Effective Date signed by a
Responsible Officer of the Borrower certifying that, before and after giving
effect to such increase, (i) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Additional Commitments Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall have been true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.14(b), the representations and warranties contained in Section 5.05(a)
and Section 5.05(b) shall be deemed to refer to the most recent financial
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, (ii) no Default or Event of Default exists immediately before or
immediately after giving effect to such addition, and (iii) after giving effect
to the making of Additional Term B Loans or Additional Revolving Credit Loans,
as applicable, and on a Pro Forma

 

49



--------------------------------------------------------------------------------

Basis (and with respect to any Additional Revolving Credit Loans, in the case of
clause (B), assuming the Revolving Credit Facility is fully drawn), (A) the
Borrower is in compliance with the covenants set forth in Section 7.11, as of
the most recently completed period for which the financial statements required
by Section 6.01(a) and (b) were required to be delivered and (B) the
Consolidated Senior Secured Leverage Ratio shall not exceed 3.00 to 1.00 on the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.01. On each Additional Commitments
Effective Date, each applicable Lender or other Person which is providing an
Additional Term B Commitment or an Additional Revolving Credit Commitment (i) in
the case of any Additional Revolving Credit Commitment, shall become a
“Revolving Credit Lender” for all purposes of this Agreement and the other Loan
Documents and (ii) in the case of any Additional Term B Commitment, shall make
an Additional Term B Commitment to the Borrower in a principal amount equal to
such Lender’s or Person’s Additional Term B Commitment. Any Additional Revolving
Credit Loan shall be a “Revolving Credit Loan” for all purposes of this
Agreement and the other Loan Documents. The Borrower shall prepay any Revolving
Credit Loans outstanding on the Additional Commitments Effective Date with
respect to any Additional Revolving Credit Commitment (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages arising from any nonratable increase in the Revolving Credit
Commitments.

(c) Any other terms of and documentation entered into in respect of any
Additional Term B Loans made or any Additional Revolving Credit Commitments
provided, in each case pursuant to this Section 2.14, shall be consistent with
the Term B Loans or the Revolving Credit Commitments, as the case may be,
(including with respect to voluntary and mandatory prepayments), other than as
contemplated by Sections 2.14(a)(iii), (iv) or (vii) above; provided that such
other terms and documentation in respect of any Additional Term B Loans may be
materially different from those of the Term B Loans to the extent such
difference shall be reasonably satisfactory to the Administrative Agent. Any
Additional Term B Loans or Additional Revolving Credit Commitments, as
applicable, made or provided pursuant to this Section 2.14 shall be evidenced by
one or more entries in the accounts or records maintained by the Administrative
Agent in accordance with the provisions set forth in Section 2.11.

(d) This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary. Notwithstanding any other provision of any Loan
Document, the Loan Documents may be amended by the Administrative Agent and the
Loan Parties, if necessary, to provide for terms applicable to each Additional
Term B Commitment and/or Additional Revolving Credit Commitment, as the case may
be.

2.15. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all

 

50



--------------------------------------------------------------------------------

balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi)) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.16. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting

 

51



--------------------------------------------------------------------------------

Lender has not fully funded its appropriate share and (y) such Loans or L/C
Borrowings were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Borrowings owed
to, that Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.10 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Credit Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account

 

52



--------------------------------------------------------------------------------

of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The Borrower
shall also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

53



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant

 

54



--------------------------------------------------------------------------------

Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04. Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

 

55



--------------------------------------------------------------------------------

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due

 

56



--------------------------------------------------------------------------------

and payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07. Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent or any
assignment by a lender.

 

57



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimile (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, the completed Perfection
Certificate and the Guaranty, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) a security agreement, in substantially the form of Exhibit G (together
with each other security agreement and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Security Agreement”),
duly executed by each Loan Party, together with:

(A) certificates representing the Pledged Securities referred to therein (if
such Pledged Securities is certificated) accompanied by undated stock powers
executed in blank and instruments evidencing the Intercompany Notes indorsed in
blank and issuer acknowledges if otherwise,

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,

(C) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that the Administrative
Agent reasonably deems necessary or appropriate, accompanied by evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated in
any such financing statement (or similar document) would be permitted under
Section 7.01, or otherwise acceptable to the Administrative Agent, or have been
or contemporaneously will be released or terminated or otherwise provided for in
a manner reasonably satisfactory to the Administrative Agent.

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
thereby,

(E) the Account Control Agreements and the Securities Account Control Agreement,
in each case as referred to in the Security Agreement and duly executed by the
appropriate parties, and

 

58



--------------------------------------------------------------------------------

(F) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements);

provided that delivery of the items described in the foregoing clauses (iii)(D)
through (F) shall be subject to the first paragraph of Section 4.02.

(iv) subject to the first paragraph of Section 4.02, deeds of trust, trust
deeds, deeds to secure debt, mortgages, leasehold mortgage, leasehold deed to
secure debt and leasehold deed of trust, in substantially the form of
Exhibit H-3 (with such changes as may reasonably be satisfactory to the
Administrative Agent and its counsel to account for local law matters) and
covering the properties listed on Schedule 4.01(a) and each other mortgages,
deeds of trust, trust deeds, deeds to secure debt, leasehold mortgages,
leasehold deeds to secure debt and leasehold deeds of trust delivered pursuant
to Section 6.12, in each case as amended, the “Mortgages”), duly executed by the
appropriate Loan Party, together with:

(A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid,

(B) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only the Liens permitted by
Section 7.01, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents, for mechanics’ and
materialmen’s Liens and for zoning of the applicable property) and such
coinsurance and direct access reinsurance as the Administrative Agent may deem
necessary or desirable,

(C) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
certified to the Administrative Agent and the issuer of the Mortgage Policies in
a manner reasonably satisfactory to the Administrative Agent by a land surveyor
duly registered and licensed in the States in which the property described in
such surveys is located and acceptable to the Administrative Agent, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects that do not materially
interfere with the use or marketability of the property,

(D) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Administrative Agent in order for the owner or holder
of the fee or leasehold interest constituting such Mortgaged Property to grant
the Lien contemplated by the Mortgage with respect to such Mortgaged Property;

(E) with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
title company to issue the Mortgage Policy/ies and endorsements contemplated
above;

 

59



--------------------------------------------------------------------------------

(F) evidence reasonably acceptable to the Administrative Agent of payment by
Borrower of all Mortgage Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the
Mortgage Policies referred to above;

(G) opinions addressed to the Administrative Agent and each of the Lenders from
local counsel of the Loan Parties regarding due authorization, execution,
delivery and enforceability of the Mortgages, each in form and substance
reasonably satisfactory to the Administrative Agent;

(H) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken, and

(I) the Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto);

(v) subject to the first paragraph of Section 4.02, an intellectual property
security agreement (together with each other intellectual property security
agreement and intellectual property security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Intellectual Property
Security Agreement”), duly executed by each Loan Party, together with evidence
that all action that the Administrative Agent may reasonably deem necessary or
desirable in order to perfect the Liens created under the Intellectual Property
Security Agreement has been taken;

(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(viii) a favorable opinion of Greenberg Traurig, LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, substantially in
the form set forth in Exhibit I;

(ix) a favorable opinion of (a) Greenberg Traurig LLP, local counsel to the Loan
Parties in each of Texas, Georgia, and Nevada (b) Johnston, Hinesley, Flowers,
Clenney & Turner, P.C., local counsel to the Loan Parties in Alabama, (c) Smith
Moore Leatherwood LLP, local counsel to the Loan Parties in North Carolina and
(d) Balch & Bingham, local counsel to the Loan Parties in Mississippi, in each
case addressed to the Administrative Agent and the Secured Parties, in form and
substantive reasonably acceptable to the Administrative Agent and its counsel;

 

60



--------------------------------------------------------------------------------

(x) [Intentionally omitted]

(xi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals (other than routine
change of ownership filings and other routine healthcare filings) required in
connection with the consummation by such Loan Party of the Transaction and the
Credit Transaction and the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(xii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that, subject to the proviso in the first paragraph of Section 4.02, the
conditions specified in Sections 4.02(a) and (b) have been satisfied, and
(B) that the condition set forth under Section 4.01(h) is met.

(xiii) a certificate substantially in the form of Exhibit J attesting to the
Solvency of the Borrower and its Subsidiaries before and after giving effect to
the Transaction, from the Borrower’s chief financial officer;

(xiv) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained (including, without limitation, flood insurance) and
is in effect, together with the certificates of insurance, naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or loss
payee, as the case may be, under all insurance policies maintained with respect
to the assets and properties of the Loan Parties that constitutes Collateral;

(xv) a HIPAA Business Associate Agreement, in substantially the form of Exhibit
K, duly executed by Borrower and each Subsidiary that is a “covered entity”
under HIPAA.

(xvi) evidence that the Existing Credit Agreements have been, or concurrently
with the Closing Date are being, terminated and all Liens securing obligations
under the Existing Credit Agreements have been, or concurrently with the Closing
Date are being, released; and

(xvii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.

(b) (i) All fees and expenses (including reasonable fees and expenses of
counsel) required to be paid to the Administrative Agent and the Arrangers on or
before the Closing Date shall have been paid and (ii) all fees required to be
paid to the Lenders on or before the Closing Date shall have been paid.

(c) After giving effect to the Transaction, the Borrower and its Subsidiaries
shall have outstanding no Indebtedness or preferred stock other than (i) the
Loans and other Credit Extensions, (ii) the Senior Notes, and (iii) other
Indebtedness listed on Schedule 7.02.

(d) The Merger shall be consummated pursuant to the Merger Agreement
substantially concurrently with the Closing Date, without giving effect to any
amendments thereto or any waivers that, in any such case, are materially adverse
to the Lenders in their capacities as Lenders (it being understood that any
amendment or waiver to the definition of Company Material Adverse Effect or that
results in a reduction of the purchase price will be deemed to be materially
adverse to the Lenders), and the Administrative Agent shall have received, or
shall receive concurrently, certified copies of a certificate of merger or other
confirmation satisfactory to the Arrangers of the consummation of the Merger
from the Secretary of State of the State of Delaware.

 

61



--------------------------------------------------------------------------------

(e) The Borrower shall have received or shall concurrently receive not less than
an aggregate of $325,000,000 in gross cash proceeds from the sale of the Senior
Notes.

(f) Prior to and during the syndication of the Facilities, there shall have been
no offering, placement or arrangement of any debt by or on behalf of any Loan
Party (other than the Senior Notes or with respect to Indebtedness listed on
Schedule 7.02).

(g) Except (x) as disclosed in the Designated SEC Reports (as defined in the
Merger Agreement) or (y) as set forth in the corresponding section of the
Acquired Business disclosure schedule in the Merger Agreement (and subject to
Section 9.7(b) of the Merger Agreement) delivered to the Acquired Business on
May 23, 2010, since December 31, 2009 to May 23, 2010, no fact(s), change(s),
event(s), development(s) or circumstances shall have occurred, arisen, come into
existence or become known, which have had or would be reasonably expected to
have, individually or in the aggregate, a Combined Material Adverse Effect; and
since the May 23, 2010, there shall not have occurred or been discovered, and be
continuing, any event, circumstance, change or effect that has had, or would
reasonably be likely to have, a Combined Material Adverse Effect.

(h) The Administrative Agent shall have received (a) audited consolidated
balance sheets of the Borrower and the Acquired Business, respectively, and the
related statements of income, changes in equity and cash flows of the Borrower
and the Acquired Business, respectively, for the three most recently completed
fiscal years ended at least 90 days before the Closing Date and (b) unaudited
consolidated balance sheets and related statements of income and cash flows of
the Borrower and the Acquired Business, respectively, for each subsequent fiscal
quarter after January 3, 2010, in the case of the Borrower, and after
December 31, 2009, in the case of the Acquired Business ended at least 45 days
before the Closing Date.

(i) The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Borrower and its Subsidiaries as of and for the twelve-month period ending on
the last day of the most recently completed four-fiscal quarter period ended at
least 45 days prior to the Closing Date, prepared after giving effect to the
Transaction as if the Transaction had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
other financial statements); provided that such pro forma financial statements
shall meet the requirements of Regulation S-X under the Securities Act of 1933,
as amended, and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement under such Act on
Form S-1; provided, further, that the pro forma financial statements delivered
pursuant to this clause (i) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions are reasonable in light of the
then existing conditions, and the chief financial officer of the Borrower shall
have provided to the Administrative Agent a written certification to that
effect.

(j) On the Closing Date and immediately prior to giving effect to the Merger,
the representations and warranties with respect to the Acquired Business and its
Subsidiaries shall be true and correct to the extent required by the condition
set forth in Section 7.2(a) of the Merger Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02. Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent
(provided that notwithstanding anything in this Section 4.02 to the contrary,
only the accuracy of the representations and warranties of the Borrower and its
Subsidiaries specified in Sections 5.01(b)(ii), 5.02 (with respect to the
authorization of the execution and delivery of each of the Loan Documents),
5.02(a), 5.02(c), 5.04, 5.14, 5.18, 5.21 and 5.25; provided that (A) with
respect to Section 5.02(c), to the extent any such conflicts could, individually
or in the aggregate, reasonably be

 

62



--------------------------------------------------------------------------------

expected to give rise to a Combined Material Adverse Effect, (B) with respect to
Section 5.18, as to the Solvency of the Borrower and its Subsidiaries on a
consolidated basis on the Closing Date after giving effect to the Transaction,
(C) with respect to Section 5.21, to the extent that any Collateral (or the
creation or perfection of any security interest therein), in each case intended
to be made or granted (determined in accordance with the principles set forth in
Section 6.12) is not or cannot be made or granted on the Closing Date (other
than (i) Uniform Commercial Code lien searches, (ii) the pledge and perfection
of collateral with respect to which a lien may be perfected upon the Closing
Date solely by the filing of financing statements under the Uniform Commercial
Code and (iii) the pledge and perfection of security interests in the capital
stock of the Borrower and its domestic Subsidiaries with respect to which a Lien
may be perfected upon the Closing Date by the delivery of a stock certificate)
after use by the Borrower of commercially reasonable efforts to do so, then the
provision of any such Collateral (or creation or perfection of a security
interest therein) shall not constitute a condition precedent to the Closing Date
but shall be required to be delivered within the time periods to be mutually
agreed by the Borrower and the Administrative Agent), shall be a condition to
the Credit Extension on the Closing Date):

(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (unless otherwise qualified by materiality or the
occurrence of a Material Adverse Effect) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (unless otherwise qualified by materiality or
the occurrence of a Material Adverse Effect) as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01. Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents and Related Documents to
which it is a party and consummate the Transaction, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document and Related Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order,

 

63



--------------------------------------------------------------------------------

injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law except
in each case referred to in clause (b)(i), (b)(ii) or (c), to the extent that
such contravention or violation could not reasonably be expected to have a
Material Adverse Effect.

5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or Related
Document, or for the consummation of the Transaction and the Credit Transaction,
(b) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties,
(ii) the filings of the certificates of merger in respect of the Merger,
(iii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect and (iv) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure to obtain or make which could
not reasonably be expected to have a Material Adverse Effect. All applicable
waiting periods in connection with the Transaction and the Credit Transaction
have expired without any action having been taken by any Governmental Authority
restraining, preventing or imposing materially adverse conditions upon the
Transaction, the Credit Transaction or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them. The Merger
has been consummated in accordance with the Merger Agreement and applicable Law.

5.04. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements with respect to the Borrower, and, to the
Borrower’s knowledge, the Audited Financial Statements with respect to the
Acquired Business (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries or the Acquired Business and its Subsidiaries,
as the case may be, as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein; and (iii) show all material Indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries or the
Acquired Business and its Subsidiaries, as the case may be, as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheets with respect to the Borrower dated
April 4, 2010 and July 4, 2010, and, to the Borrower’s knowledge, the unaudited
consolidated balance sheets with respect to the Acquired Business dated
March 31, 2010 and June 30, 2010, and the related consolidated statements of
income or operations and cash flows for the fiscal quarter ended on that date,
in each case, (x) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (y) fairly present in all material respects the financial condition
of the Borrower and its Subsidiaries or the Acquired Business and its
Subsidiaries, as the case may be, as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(x) and (y), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material Indebtedness and other
material liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries and the Acquired Business and its consolidated Subsidiaries as of
the date of such financial statements, including liabilities for taxes, material
contracts and Indebtedness.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

(d) The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at July 4, 2010, and the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
twelve months then ended, certified by the chief financial officer or treasurer
of the Borrower, copies of which have been furnished to each Lender, fairly
present in all material respects the consolidated pro forma financial condition
of the Borrower and its Subsidiaries as at such date and the consolidated pro
forma results of operations of the Borrower and its Subsidiaries for the period
ended on such date, in each case giving effect to the Transaction, all in
accordance with GAAP.

(e) The consolidated forecasted balance sheet, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Sections 4.01
and 6.01(c) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable in light of the
conditions existing at the time of delivery of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

5.06. Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document, any Related Document or the
consummation of the Transaction, or (b) either individually or in the aggregate,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.

5.07. No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08. Ownership of Property; Liens; Investments.

(a) Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to all Material Owned Real Property except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, or valid leasehold interests in all Material
Owned Real Property Leases necessary or used in the ordinary conduct of its
business.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries except for
those Liens allowed under Section 7.01 (other than Section 7.01(b)), showing as
of the date hereof the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto. The property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Liens set forth on
Schedule 5.08(b), and as otherwise permitted by Section 7.01.

(c) Schedule 5.08(c) sets forth, as of the Closing Date, a complete and accurate
list of all Material Owned Real Property owned by each Loan Party and each of
its Subsidiaries, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, record owner and book and fair value
thereof. Each Loan Party and each of its Subsidiaries has good, marketable and
insurable fee simple title to the Material Owned Real Property owned by such
Loan Party or such Subsidiary, free and clear of all Liens, other than Liens
created or permitted by the Loan Documents or otherwise permitted by
Section 7.01.

(d) (i) Schedule 5.08(d)(i) sets forth, as of the Closing Date, a complete and
accurate list of all Material Real Property Leases under which any Loan Party or
any Subsidiary of a Loan Party is the lessee, showing as of the date hereof the
street address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof. To the Borrower’s knowledge,
each such Material Real Property Lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms
except as such enforceability may be limited by Debtor Relief Laws or general
principles of equity.

 

65



--------------------------------------------------------------------------------

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all
Material Real Property Leases under which any Loan Party or any Subsidiary of a
Loan Party is the lessor, showing as of the date hereof the street address,
county or other relevant jurisdiction, state, lessor, lessee, expiration date
and annual rental cost thereof. To the Borrower’s knowledge, each such lease is
the legal, valid and binding obligation of the lessee thereof, enforceable in
accordance with its terms except as such enforceability may be limited by Debtor
Relief Laws or general principles of equity.

(e) Schedule 5.08(e) sets forth a complete and accurate list of all material
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

5.09. Environmental Compliance.

(a) The Loan Parties are in compliance with all Environmental Laws except where
any noncompliance claims could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) None of the properties currently owned or operated by any Loan Party or any
of its Subsidiaries is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list; except as could not
reasonably be expected to have a Material Adverse Effect, to the Borrower’s
knowledge there are no and never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of the Loan Parties, on any property owned or
operated by any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently owned or operated
or, to the knowledge of the Loan Parties, formerly owned or operated by any Loan
Party or any of its Subsidiaries except in each case as would not reasonably be
expected to result in a Material Adverse Effect.

(c) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or response action
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect; and all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in material
liability to any Loan Party or any of its Subsidiaries except for such liability
that could not reasonably be expected to have a Material Adverse Effect.

5.10. Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies (which shall include an
Approved Captive Insurance Subsidiary) in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates and as otherwise required by
Section 6.07.

5.11. Taxes. Except as set forth in Schedule 5.11, the Borrower and its
Subsidiaries have filed all Federal, state and other material tax returns and
reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement. The Merger will not be taxable to the Borrower, the Acquired
Business or any of their respective Subsidiaries or Affiliates.

 

66



--------------------------------------------------------------------------------

5.12. ERISA Compliance.

(a) Each Plan is in compliance in all respects with the applicable provisions of
ERISA, the Code and other Federal or state laws except where such noncompliance
would not reasonably be expected to result in a Material Adverse Effect. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service. To the knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

5.13. Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, no
Loan Party has any Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except (i) those created under the Collateral Documents,
and (ii) any nonconsensual Lien that is permitted under Section 7.01. No Loan
Party has any equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable. Set forth on Part (d) of Schedule 5.13 is a complete
and accurate list of all Loan Parties, showing as of the Closing Date (as to
each Loan Party) the jurisdiction of its incorporation, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation. The copy of the charter of each Loan Party
and each amendment thereto provided pursuant to Section 4.01(a)(vii) is a true
and correct copy of each such document, each of which is valid and in full force
and effect.

5.14. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of

 

67



--------------------------------------------------------------------------------

the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15. Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time of preparation; it being understood that
such projections may vary from actual results and that such variances may be
material.

5.16. Compliance with Laws. Except as set forth on Schedule 5.16, as of the date
hereof, each Loan Party and each Subsidiary thereof is in compliance in all
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or where
such noncompliance could not reasonably be expected to have a Material Adverse
Effect.

5.17. Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict to the Borrower’s knowledge with the rights of any other Person, and
Schedule 5.17 sets forth a complete and accurate list of all registered IP
Rights owned or used by each Loan Party and each of its Subsidiaries. To the
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any of its Subsidiaries and
material to the business of such Loan Party or Subsidiary infringes upon any
rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Borrower, threatened in
writing, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.18. Solvency. On the Closing Date after giving effect to the Transactions, the
Loan Parties, on a consolidated basis, are Solvent.

5.19. Casualty, Etc. As of the date hereof, neither the businesses nor the
properties, including without limitation, the Mortgaged Properties, of any Loan
Party or any of its Subsidiaries are affected by any Casualty Event (whether or
not covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.20. Labor Matters. There are no strikes, stoppages or slowdowns or other labor
disputes against the Borrower or any of its Subsidiaries pending or, to the
knowledge of the Borrower, threatened that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect. Except as set
forth on Schedule 5.20 as of the date hereof, to the knowledge of Borrower,
hours worked by and payment made to employees of the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable requirement of law dealing with such matters that (individually
or in the aggregate) could reasonably be expected to have a Material Adverse
Effect. All payments due from the Borrower or any of its Subsidiaries on account
of employee health and welfare insurance that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.

 

68



--------------------------------------------------------------------------------

5.21. Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.

5.22. Reportable Transactions. Neither the Borrower nor any of its Subsidiaries
expects to identify one or more of the Loans under this Agreement as a
“reportable transaction” on IRS Form 8886 filed with the U.S. tax returns for
purposes of Section 6011, 6111 or 6112 of the Code or the Treasury Regulations
promulgated thereunder.

5.23. Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

5.24. Use of Proceeds. The Borrowers will use the proceeds of (a) the Term Loans
to effect the Transaction and pay related fees and expenses and (b) the
Revolving Loans and Swing Line Loans on and after the Closing Date to provide
ongoing working capital and for other general corporate purposes (including to
effect Permitted Acquisitions).

5.25. Senior Debt. The Obligations constitute “Designated Senior Indebtedness”
(or similar term) under, and defined in, any subordinated Indebtedness of the
Borrower and its Subsidiaries.

5.26. Compliance with Health Care Laws. Without limiting the generality of any
other representation and warranty contained herein:

(a) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each of Borrower, its Subsidiaries,
and their respective officers, directors, employees, agents and contractors
(exercising their respective duties on behalf of the Borrower or any of its
Subsidiaries) and each hospice that is not a Subsidiary operated by Borrower or
a Subsidiary is, and within the last six years has been, in compliance with all
relevant Health Care Laws, and, with respect to the civil monetary penalty law
(42 U.S.C. § 1320a-7a), none of them has engaged in any conduct that would
result in a material violation of any law or regulation for which penalties
could be imposed under 42 U.S.C. § 1320a-7a.

(b) Except as set forth on Schedule 5.26(b) and except as could not,
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, each of the Borrower and its Subsidiaries and each hospice that
is not a Subsidiary but is operated by Borrower or a Subsidiary has (i) all
licenses, consents, certificates, permits, authorizations, approvals,
franchises, registrations, certificates of need, accreditations, and other
rights from, and has made all declarations and filings with, all applicable
Governmental Authorities and accrediting organizations (each, a “Health Care
Permit”) necessary to operate its business, and (ii) not received notice and has
no knowledge that any Governmental Authority or accreditation organization is
considering limiting, suspending, terminating, or revoking any such Health Care
Permit. All such Health Care Permits are valid and in full force and effect,
except as could not reasonably be expected to have a Material Adverse Effect,
and the Borrower and each of its Subsidiaries and each hospice that is not a
Subsidiary but is operated by Borrower or a Subsidiary is in material compliance
with the terms and conditions of all such Health Care Permits and with the rules
and regulations of the Governmental Authorities and accrediting organizations
having jurisdiction with respect to such Health Care Permits.

(c) To the extent it participates in a particular Program, each of the Borrower
and its Subsidiaries and each hospice that is not a Subsidiary but is operated
by Borrower or a Subsidiary meets all of the requirements of participation and
payment of Medicare, Medicaid, Tricare any other state or federal government
health care programs, and any other public or private third party payor programs
(collectively, “Programs”) and is a party to valid participation agreements for
payment by such Programs, except as could not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 5.26(c), there is no
investigation, audit, claim review, or other action pending or, to the knowledge
of the Borrower, threatened which could result in a revocation, suspension,
termination, probation, material

 

69



--------------------------------------------------------------------------------

restriction, material limitation, or non-renewal of any Program participation
agreement or result in the Borrowers or any of its Subsidiaries exclusion from
any Program, except as could not reasonably be expected to have a Material
Adverse Effect. Schedule 5.26(c) sets forth an accurate, complete and current
list of (i) all Medicaid, Tricare and other state and federal government health
care program participation agreements, or, in the case of Medicare, each
provider number, and (ii) the top twenty-five (25) payors, by revenue, in each
case, of the Borrower and its Subsidiaries, on a consolidated basis, as of the
Closing Date.

(d) None of the Borrower, any of its Subsidiaries, or their respective officers,
directors and, to the Borrowers knowledge, employees, agents and contractors has
been or is currently excluded from participation in government health care
programs pursuant to 42 U.S.C. § 1320a-7; except (i) as set forth on Schedule
5.26(d) and (ii) with respect to employees, agents or contractors, where
exclusion from participation in such government health programs could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(e) Except as set forth on Schedule 5.26(e), as of the Closing Date, none of the
Borrower or any of its Subsidiaries, or any hospice that is not a Subsidiary but
is operated by Borrower or a Subsidiary (i) is a party to a corporate integrity
agreement, (ii) has any reporting obligations pursuant to a settlement
agreement, plan of correction, or other remedial measure entered into with any
Governmental Authority, or (iii) has been served with or received any search
warrant, subpoena, civil investigative demand or contact letter, or received
notice of any audit (other than routine audits in the ordinary course of
business) from any Governmental Agency related to its business operations. The
Borrower and each of its Subsidiaries, as applicable, has complied in all
material respects with the terms and conditions of any corporate integrity
agreements, settlement agreements, plans of correction, other remedial measures,
search warrants, subpoenas, civil investigative demands, or contract letters set
forth on Schedule 5.26(e).

5.27. HIPAA Compliance.

(a) To the extent that and for so long as (i) the Borrower or any of its
Subsidiaries or any hospice that is not a Subsidiary but is operated by Borrower
or a Subsidiary is a “covered entity” as defined in 45 C.F.R. § 160.103,
(ii) the Borrower or any of its Subsidiaries and/or its respective business and
operations are subject to or covered by the HIPAA administrative requirements
codified at 45 C.F.R. Parts 160 and 162 (the “Transactions Rule”) and/or the
HIPAA security and privacy requirements codified at 45 C.F.R. Parts 160 and 164
(the “Privacy and Security Rules”), and/or (iii) the Borrower or any of its
Subsidiaries sponsors any “group health plans” as defined in 45 C.F.R. §
160.103, such Person has, except to the extent that the failure to do any of the
following could not reasonably be expected to have a Material Adverse Effect:
(x) completed surveys, audits, inventories, reviews, analyses and/or
assessments, including risk assessments (collectively “Assessments”), of all
areas of its business and operations subject to HIPAA and/or that could be
adversely affected by the failure of such Person to be HIPAA Compliant to the
extent these Assessments are appropriate or required for such Person to be HIPAA
Compliant; (y) established a plan for the Borrower and each of its Subsidiaries
and each hospice that is not a Subsidiary but is operated by Borrower or a
Subsidiary to be and remain HIPAA Compliant (a “HIPAA Compliance Plan”); and
(z) implemented its HIPAA Compliance Plan to ensure that such Person is HIPAA
Compliant. For purposes of this Agreement, “HIPAA Compliant” shall mean that a
Person (1) is in compliance in all material respects with the applicable
requirements of HIPAA, including all requirements of the Transactions Rule and
the Privacy and Security Rules and (2) is not subject to, and could not
reasonably be expected to become subject to, any civil or criminal penalty or
any investigation, claim or process that could reasonably be expected to have a
Material Adverse Effect.

(b) The Borrower and each of its Subsidiaries and/or certain other respective
affiliates thereof have elected to be treated as a single covered entity in
accordance with the Privacy and Security Rules (45 C.F.R. § 164.105(b)), have
documented such affiliation in accordance with 45 C.F.R. §164.105(b), and are in
compliance with the requirements of 45 C.F.R. §164.105(b).

 

70



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

6.01. Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or, if earlier, 15 days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC))(commencing with the fiscal year ending January 2, 2011), a consolidated
and consolidating balance sheet of the Borrower and its Subsidiaries as at the
end of such fiscal year, and the related consolidated and consolidating
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower (or, if
earlier, 5 days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)) (commencing with the fiscal
quarter ended October 3, 2010), a consolidated and consolidating balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated and consolidating statements of income or operations
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower to the effect that such statements are fairly stated
in all material respects when considered in relation to the consolidated
financial statements of the Borrower and its Subsidiaries; and

(c) as soon as available, but in any event no later than 60 days after the end
of each fiscal year of the Borrower, an annual business plan and budget of the
Borrower and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Borrower, in form satisfactory to the
Administrative Agent and the Required Lenders, of consolidated balance sheets
and statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the then current fiscal year (including
the fiscal year in which the Maturity Date for the Term B Facility occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

71



--------------------------------------------------------------------------------

6.02. Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under Section 7.11,
or, if any such Default shall exist, stating the nature and status of such
event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended October 3, 2010) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) as soon as available, but in any event within 30 days after the end of each
fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for the Loan Parties and their
Subsidiaries in form and detail reasonably satisfactory to the Administrative
Agent and containing such additional information as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably specify;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(h) not later than five Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of all material notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any Related Document or instrument, indenture, loan or
credit or similar agreement and, from time to time upon request by the
Administrative Agent, such information and reports regarding such Related
Documents, instruments, indentures and loan and credit and similar agreements as
the Administrative Agent may reasonably request;

(i) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any materially adverse
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;

 

72



--------------------------------------------------------------------------------

(j) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, (i) a report supplementing Schedules 5.08(c),
5.08(d)(i) and 5.08(d)(ii), including an identification of all Material Owned
Real Property and all Material Real Property Leases disposed of by any Loan
Party or any Subsidiary thereof during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost thereof) of all Material Real
Property acquired or Material Owned Real Property Leases entered into during
such fiscal year and a description of such other changes in the information
included in such Schedules as may be necessary for such Schedules to be accurate
and complete; (ii) a report supplementing Schedule 5.17, setting forth (A) a
list of registration numbers for all material patents, trademarks, service
marks, trade names and copyrights awarded to any Loan Party or any Subsidiary
thereof during such fiscal year and (B) a list of all material patent
applications, trademark applications, service mark applications, trade name
applications and copyright applications submitted by any Loan Party or any
Subsidiary thereof during such fiscal year and the status of each such
application; and (iii) a report supplementing Schedules 5.08(e) and 5.13
containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Borrower and to be
in a form reasonably satisfactory to the Administrative Agent;

(k) not later than 30 days after such amendment, copies of each material
amendment to any Organizational Document of any Loan Party; and

(l) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent (by facsimile
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are

 

73



--------------------------------------------------------------------------------

permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.03. Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) occurrence of any sale of capital stock or other
Equity Interests for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(b)(iii), (iii) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(iv), and (iv) receipt of any Extraordinary Receipt
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.0(b)(v); and

(f) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e) or (f))
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

6.04. Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property
which would not be allowed under Section 7.01; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.

6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Borrower may consummate the
Merger; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06. Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except in the
case of clauses (a) and (b) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

74



--------------------------------------------------------------------------------

6.07. Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies, which
shall include an Approved Captive Insurance Subsidiary, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance.

(b) In addition to, and without limiting the foregoing, Borrower and its
Subsidiaries shall maintain or require the maintenance of medical malpractice
and other professional insurance with a responsible insurance company, which
shall include an Approved Captive Insurance Subsidiary, for and covering each
Loan Party and each Loan Party’s employees, officers, directors or contractors
who provides professional medical services to patients. Such insurance shall
cover such casualties, risks and contingencies, shall be of the type and in
amounts, and may be subject to deductibles as are customarily maintained by
Persons employed or serving in the same or a similar capacity.

(c) With respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time reasonably require, if at any time the area in which any improvements
are located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time.

6.08. Compliance with Health Care Laws.

(a) Comply with all applicable Health Care Laws except where noncompliance could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(b) Obtain, maintain and preserve, and take all necessary action to timely
renew, all Health Care Permits which are necessary to operate its business
except where such failure to obtain, maintain or preserve could not individually
or in the aggregate reasonably be expected to result in a Material Adverse
Effect.

(c) (i) Remain in material compliance with all requirements of participation and
payment of any Programs in which it participates, and (ii) maintain valid
participation agreements for payment by any material Program that it bills and
participates in.

(d) Comply in all material respects with all terms and conditions of each
settlement agreement and corporate integrity agreement entered into with any
Governmental Authority.

(e) Maintain on its behalf a corporate health care regulatory compliance program
(“CPP”) which complies in all material respects with all applicable Health Care
Laws and which, during the term of this Agreements, shall be modified from time
to time, as necessary, to ensure continuing compliance with all applicable
Health Care Laws.

6.09. Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in all material respects in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be, and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

6.10. Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to

 

75



--------------------------------------------------------------------------------

the Borrower; provided that, excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower or any Loan
Party will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any documents, information or other
matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.

6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (i) to finance
the Merger and the Refinancing, (ii) to pay fees and expenses incurred in
connection with the Transaction and (iii) to provide ongoing working capital and
for general corporate purposes not in contravention of any Law or of any Loan
Document.

6.12. Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect wholly-owned
Subsidiary (other than an Approved Captive Insurance Subsidiary, any CFC or a
Subsidiary that is held directly or indirectly by a CFC) by any Loan Party
(which, for the purposes of this paragraph, shall include any existing
Subsidiary that ceases to be an Approved Captive Insurance Subsidiary), then the
Borrower shall, at the Borrower’s expense:

(i) within 30 days after such formation or acquisition, cause such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance reasonably satisfactory
to the Administrative Agent, guaranteeing the other Loan Parties’ obligations
under the Loan Documents,

(ii) within 30 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail reasonably satisfactory to the Administrative Agent,

(iii) within 30 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to duly execute and deliver to the Administrative Agent Mortgages,
Security Agreement Supplements, IP Security Agreement Supplements and other
security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent (including delivery of all Pledged
Securities in and of such Subsidiary, and other instruments of the type
specified in Section 4.01(a)(iii)), securing payment of all the Obligations of
such Subsidiary or such parent, as the case may be, under the Loan Documents and
constituting Liens on all such real and personal properties,

(iv) within 30 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be reasonably necessary
or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Mortgages, Security Agreement Supplements, IP Security Agreement
Supplements and security and pledge agreements delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law),

(v) within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (iii) and (iv) above, and as to such other matters as the
Administrative Agent may reasonably request, and

 

76



--------------------------------------------------------------------------------

(vi) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each Material Owned Real Property, title
reports, surveys, opinions, life of loan flood hazard determinations and such
other documentation as reasonably required by the Administrative Agent, each in
scope, form and substance reasonably satisfactory to the Administrative Agent,
provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.

(b) Upon the acquisition of any property by any Loan Party, if such property, in
the judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties (subject to Liens permitted under
Section 7.01), then the Borrower shall, at the Borrower’s expense:

(i) within 30 days after such acquisition, furnish to the Administrative Agent a
description of the property so acquired in detail reasonably satisfactory to the
Administrative Agent,

(ii) within 30 days after such acquisition, cause the applicable Loan Party to
duly execute and deliver to the Administrative Agent a Mortgage, Security
Agreement Supplements, IP Security Agreement Supplements and other security and
pledge agreements, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent, securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties,

(iii) within 30 days after such acquisition, cause the applicable Loan Party to
take whatever action (including the recording of Mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be reasonable, necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such property, enforceable
against all third parties except as such enforceability may be limited by Debtor
Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in equity or at law),

(iv) within 60 days after such acquisition, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii) above
and as to such other matters as the Administrative Agent may reasonably request,
and

(v) as promptly as practicable after any acquisition of a Material Owned Real
Property, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to such real property, a
Mortgage, title reports, opinions, surveys, life of loan flood hazard
determinations and any and all other documentation as reasonably required by the
Administrative Agent, each in scope, form and substance satisfactory to the
Administrative Agent, provided, however, that to the extent that any Loan Party
or any of its Subsidiaries shall have otherwise received any of the foregoing
items with respect to such real property, such items shall, promptly after the
receipt thereof, be delivered to the Administrative Agent,

(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrower shall, at the Borrower’s
expense:

(i) within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail reasonably satisfactory to the Administrative
Agent,

 

77



--------------------------------------------------------------------------------

(ii) within 15 days after such request, duly execute and deliver, and cause each
Subsidiary (other than any CFC or a Subsidiary that is held directly or
indirectly by a CFC) of the Borrower (if it has not already done so) to duly
execute and deliver, to the Administrative Agent Mortgages, Security Agreement
Supplements, IP Security Agreement Supplements and other security and pledge
agreements, as specified by and in form and substance reasonably satisfactory to
the Administrative Agent (including delivery of all Pledged Securities and
Intercompany Notes in and of such Subsidiary, and other instruments of the type
specified in Section 4.01(a)(iii)), securing payment of all the Obligations of
such Subsidiary under the Loan Documents and constituting Liens on all such
properties,

(iii) within 30 days after such request, take, and cause each Subsidiary (other
than any CFC or a Subsidiary that is held directly or indirectly by a CFC) of
the Borrower to take, whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be reasonably necessary
or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to Mortgages, Security Agreement Supplements, IP Security Agreement
Supplements and security and pledge agreements delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law),

(iv) within 60 days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request, and

(v) as promptly as practicable after such request, deliver, upon the request of
the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of real property owned or held by the Borrower and
its Subsidiaries, title reports, opinions, surveys, life of loan flood hazard
determinations and such other documentation as reasonably required by the
Administrative Agent each in scope, form and substance reasonably satisfactory
to the Administrative Agent, provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent.

(d) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem reasonably necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, Mortgages, Security Agreement Supplements, IP
Security Agreement Supplements and other security and pledge agreements.

(e) With respect to any captive insurance subsidiary to be formed after the
Closing Date, if no Default or Event of Default shall exist and be continuing,
the Borrower may request in writing to the Administrative Agent that such
Subsidiary be designated an Approved Captive Insurance Subsidiary. Such request
shall set forth the jurisdiction of organization of such Subsidiary,
descriptions of any insurance, reinsurance, insurance fronting arrangements,
material contracts and investments proposed to be entered into by such
subsidiary and include all other such documents, instruments, agreements and
certificates as the Administrative Agent may reasonably request. Upon receipt of
such notice, the Administrative Agent may designate such Subsidiary as an
Approved Captive Insurance Subsidiary.

6.13. Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (a) comply, and cause all
lessees and other Persons operating or occupying its properties to comply, with
all applicable Environmental Laws and Environmental Permits; (b) obtain and
renew all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove; and (c) in each
case to the extent required by applicable

 

78



--------------------------------------------------------------------------------

Environmental Laws, clean up all Hazardous Materials from any of its properties,
in accordance with the requirements of all Environmental Laws; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

6.14. Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.15. Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all Material Real Property Leases to which
the Borrower or any of its Subsidiaries is a party, keep such leases in full
force and effect and not allow such leases to lapse or be terminated other than
in accordance with their terms or any rights to renew such leases to be
forfeited or cancelled, notify the Administrative Agent of any default by any
party with respect to such leases and cooperate with the Administrative Agent in
all respects to cure any such default, and cause each of its Subsidiaries to do
so, except, in any case, where the failure to do so, either individually or in
the aggregate, could not be reasonably likely to have a Material Adverse Effect.

6.16. Interest Rate Hedging. Enter into and/or maintain at all times after 90
days from the Closing Date, interest rate Swap Contracts, with Persons
acceptable to the Administrative Agent, covering a notional amount of not less
than 50% of the aggregate consolidated outstanding Indebtedness for borrowed
money (other than the Total Revolving Credit Outstandings) including the Senior
Notes, and providing for such Persons to make payments thereunder for an initial
period of no less than three years such that the foregoing amount (including
after giving effect to any interest rate “floor” and the applicable forward
curve related thereto acceptable to the Administrative Agent in its reasonable
discretion) is effectively subject to (or deemed subject to) a fixed interest
rate reasonably acceptable to the Administrative Agent.

6.17. Lien Searches. Promptly following receipt of the acknowledgment copy of
any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties, deliver to the
Administrative Agent completed requests for information listing such financing
statement and all other effective financing statements filed in such
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements.

6.18. Material Contracts. Perform and observe all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect (except terminations
thereof in accordance with its terms) and enforce each such Material Contract in
accordance with its terms, in each case, as determined in good faith by the
Borrower in the ordinary course of business.

6.19. Designation as Senior Debt. Designate all Obligations as “Designated
Senior Indebtedness” (or similar term) under, and defined in, any subordinated
Indebtedness of the Borrower and its Subsidiaries.

6.20. Maintenance of Debt Ratings. The Borrower shall use commercially
reasonable efforts to maintain a public corporate rating from S&P and a public
corporate family rating from Moody’s, in each case in respect of the Borrower,
and a public rating of the Facilities and the Senior Notes, to the extent then
outstanding, by each of S&P and Moody’s.

 

79



--------------------------------------------------------------------------------

6.21 Post-Closing Covenants: The Borrower shall, and shall cause each Subsidiary
to, comply with the terms and conditions set forth on Schedule 6.21.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(e), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(e);

(c) Liens for taxes, assessments or governmental charges not yet due or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(d) statutory Liens of landlords and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(g); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost of the property being acquired on the date of acquisition;

 

80



--------------------------------------------------------------------------------

(j) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or Investment and do not extend
to any assets other than those of the Person merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,
and the applicable Indebtedness secured by such Lien is permitted under
Section 7.02(h);

(k) other Liens outstanding in an aggregate principal amount not to exceed
$30,000,000;

(l) the replacement, extension or renewal of any Lien permitted by clauses
(i) through (k) above upon or in the same property theretofore subject thereto
or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor) of the Indebtedness secured thereby;

(m) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(n) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other assets relating to such letters of
credit and products and proceeds thereof;

(o) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower or
any Loan Party, including rights of offset and setoff;

(p) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more of accounts
maintained by the Borrower or any Loan Party, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

(q) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens securing Swap Contracts entered into for bona fide hedging purposes of
Borrower or any Loan Party not for purposes of speculation;

(t) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower or any material Subsidiary, taken as a whole, or
(ii) secure any Indebtedness;

(u) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of setoff)
and which are within the general parameters customary in the banking industry;

(v) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Loan Parties in connection with any letter of intent or purchase
agreement permitted hereunder;

 

81



--------------------------------------------------------------------------------

(w) (1) any options, put and call arrangements, rights of first refusal and any
other customary transfer restrictions relating to Investments in joint ventures,
partnerships and the like permitted to be made under this Agreement and (2) any
transfer restrictions existing on the Closing Date regarding Investments in the
joint ventures listed on Schedule 7.5; and

(x) Liens securing Specified Prepayment Debt permitted by Section 7.02(l) and
any Permitted Refinancing thereof; provided that, (if such Liens are (or are
intended to be) junior to the Liens securing the Obligations, such Liens shall
be Junior Liens and (ii) if such Liens are (or are intended to be) pari passu
with the Liens securing the Obligations, such Liens shall be Other First Liens.

7.02. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(b) Indebtedness evidenced by the Senior Notes (and Guarantees thereof)
resulting in gross proceeds of up to $325,000,000 and, in each case, any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and the direct or any contingent
obligors with respect thereto are not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension (except that any one or
more guarantors of the Senior Notes need not be guarantors under any such
refinancing, refunding, renewal or extension); and provided, further, that the
terms relating to amortization, maturity, ranking and other material terms taken
as a whole as determined in good faith by the Borrower of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate; provided, further, that no Subsidiary of the
Borrower that is not a Guarantor of the Obligations shall be a guarantor of the
Senior Notes or any refinancings, refundings, renewals or extensions thereof;

(c) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
wholly-owned Subsidiary of the Borrower or of the Borrower owed to a
wholly-owned Subsidiary of the Borrower, which Indebtedness shall (A) in the
case of Indebtedness owed to a Loan Party, constitute “Intercompany Notes” under
the Security Agreement, (B) be on terms (including subordination terms)
acceptable to the Administrative Agent and (C) be otherwise permitted under the
provisions of Section 7.03;

(d) Indebtedness under the Loan Documents;

(e) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and provided, further,
that the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

 

82



--------------------------------------------------------------------------------

(f) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;

(g) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$25,000,000;

(h) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof in accordance with the terms of Section 7.03(i), which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower) in an aggregate amount not to
exceed $50,000,000.;

(i) unsecured Indebtedness in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;

(j) additional unsecured Indebtedness of the Borrower and Subsidiaries; provided
that immediately before and immediately after giving effect to the incurrence of
such Indebtedness on a Pro Forma Basis, (i) no Default shall have occurred and
be continuing, and (ii) (A) the Consolidated Leverage Ratio shall be at least
0.25 less than the ratio set forth in Section 7.11(b) for the most recently
ended Measurement Period and (B) the Minimum Liquidity Condition shall have been
met;

(k) Obligations pursuant to any Cash Management Agreement incurred in the
ordinary course of business;

(l) Indebtedness consisting of guarantees, indemnities, holdbacks or obligations
in respect of purchase price adjustments in connection with dispositions of
assets or acquisitions of assets, other than guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such assets or Equity Interests of
such Loan Parties for the purpose of financing such acquisition; provided that
in the case of any acquisition of assets, (i) such Indebtedness shall not exceed
25% of the total purchase price of such assets and (ii) immediately before and
immediately after giving effect to the incurrence of such Indebtedness on a Pro
Forma Basis (A) no Default shall have occurred and be continuing, (B) the
Consolidated Leverage Ratio shall be at least 0.25 less than the ratio set forth
in Section 7.11(b) for the most recently ended Measurement Period and (C) the
Minimum Liquidity Condition shall have been met;

(m) Indebtedness representing by (a) letters of credit for the account of the
Borrower or any Loan Party or (b) other obligations to reimburse third parties
pursuant to any surety bond or other similar arrangements, which letters of
credit or other obligations, as the case may be, are intended to provide
security for workers’ compensation claims, payment obligations in connection
with sales tax and insurance or other similar requirements in the ordinary
course of business;

(n) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days following its incurrence;

(o) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(p) Indebtedness representing deferred compensation to employees of the Borrower
and the Loan Parties incurred in the ordinary course of business;

 

83



--------------------------------------------------------------------------------

(q) Indebtedness incurred by the Borrower or any of the Loan Parties in respect
of letters of credit, bank guarantees, obligations in respect of performance,
bid, appeal and surety bonds and performance and completion guarantees; and

(r) (i) Specified Prepayment Debt the Net Cash Proceeds of which are applied
solely to the prepayment of Loans in accordance with Section 2.05(b) and
(ii) any Permitted Refinancing thereof.

7.03. Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
invested from the date hereof not to exceed $5,000,000; provided that any
additional Investment under this subclause (iv) of this clause (c) by a Loan
Party in an Approved Captive Insurance Subsidiary shall be subject to the
limitations set forth in Section 7.03(i);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 5.08(e) and any modification,
extension or renewal thereof; provided that the amount of the original
Investment is not increased except by the terms of such Investment or as
otherwise permitted by this Section 7.03;

(g) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person that, upon the consummation
thereof, will be a Guarantor (including as a result of a merger or
consolidation) (each, a “Permitted Acquisition”); provided that, with respect to
each purchase or other acquisition made pursuant to this Section 7.03(g):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course;

(iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

 

84



--------------------------------------------------------------------------------

(iv) (1) immediately before and immediately after giving effect on a Pro Forma
Basis to any such purchase or other acquisition, and any incurrence of
Indebtedness in connection therewith, no Event of Default shall have occurred,
the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 7.11 and the Minimum Liquidity Condition shall
have been met and (2) immediately after giving effect on a Pro Forma Basis to
any such purchase or other acquisition, and any incurrence of Indebtedness in
connection therewith, (x) if the Consolidated Leverage Ratio of the Borrower and
its Subsidiaries is greater than 3.5:1.0, then the aggregate amount of
consideration in connection with any such purchases or acquisitions shall not
exceed $200,000,000 and (y) if otherwise, then an aggregate amount of
consideration in connection with any such purchases or acquisitions shall not
exceed an amount such that the Consolidated Leverage Ratio of the Borrower and
its Subsidiaries shall be at least 0.25:1.0 less than the then applicable
Consolidated Leverage Ratio set forth in Section 7.11(b); provided that in each
case of (1) and (2) such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such purchase, other
acquisition or incurrence of Indebtedness associated therewith had been
consummated as of the first day of the fiscal period covered thereby; and

(v) the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in this clause (g) have been satisfied or will be satisfied on or prior to
the consummation of such purchase or other acquisition;

(h) any Investment made as a result of the receipt of non-cash consideration
from sale of assets permitted hereunder;

(i) Investments in Approved Captive Insurance Subsidiaries made in the ordinary
course of business in an aggregate amount not in excess of the reserves as shall
be required by GAAP after taking into account any advice of the Borrower’s
actuarial consultants and auditors; provided that (i) no Default or Event of
Default shall exist and be continuing, (ii) the Borrower shall have provided to
the Administrative Agent a certificate of a Responsible Officer demonstrating
that, after giving effect to such Investment, the Borrower and its Subsidiaries
on a consolidated basis would have been in compliance with the financial
covenants set forth in Section 7.11 for the most recently ended fiscal quarter
for which financial statements are available and (iii) on a Pro Forma Basis
giving effect to such Investment, the aggregate amount of Revolving Credit
Commitments minus all Revolving Credit Borrowings, Swing Line Borrowings and L/C
Obligations shall be greater than $20,000,000;

(j) Investments by any Approved Captive Insurance Subsidiary in cash and Cash
Equivalents or such other Investments permitted pursuant to the Medicare
Provider Reimbursement Manual Section 2162.2 (or any analogous regulation which
replaces said section);

(k) any Investments received in compromise of obligations of such Persons
incurred in the ordinary course of trade creditors or customers that were
incurred in the ordinary course of business, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer;

(l) Swap Contracts permitted by Section 7.02;

(m) Investments the payment for which is Equity Interests of the Borrower;

(n) Investments in prepaid expenses, negotiable instruments held for collection,
utility and workers’ compensation, performance and similar deposits made in the
ordinary course of business;

 

85



--------------------------------------------------------------------------------

(o) endorsements of negotiable instruments and documents in the ordinary course
of business;

(p) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.03 in an aggregate amount not to exceed $20,000,000; and

(q) so long as (x) no Default or Event of Default has occurred and is continuing
and (y) the Borrower and its Subsidiaries shall be in compliance on a Pro Forma
Basis with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been made as of the first day of the fiscal period
covered thereby, commencing in fiscal year 2012, the Borrower and its
Subsidiaries may make Investments in an aggregate amount equal to the portion,
if any, of the Available Amount on such date that the Borrower elects to apply
to this clause (i), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the
Available Amount immediately prior to such election and the amount thereof
elected to be so applied.

7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) the Borrower and its Subsidiaries may consummate the Merger;

(e) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a wholly-owned Subsidiary of the
Borrower and (ii) in the case of any such merger to which any Loan Party (other
than the Borrower) is a party, such Loan Party is the surviving Person;

(f) so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto
(i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving corporation and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving corporation; and

(g) so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary listed on Schedule 7.04(g) may be dissolved or
liquidated at anytime within twelve months of the Closing Date.

 

86



--------------------------------------------------------------------------------

7.05. Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(e) Dispositions permitted by Section 7.04;

(f) the sale or other disposition of Cash Equivalents;

(g) the unwinding of any Swap Contracts;

(h) a Restricted Payment or Permitted Investment that is permitted hereunder;

(i) the granting of a Lien permitted under Section 7.01;

(j) Dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in a bankruptcy or
similar proceeding and exclusive of factoring or similar arrangements;

(k) so long as no Default has occurred and is continuing or would result
therefrom, Dispositions by the Borrower and its Subsidiaries of property;
provided that the book value of all property so Disposed of shall not exceed
$50,000,000 from and after the Closing Date and at least 75% of the purchase
price for such property shall be paid to the Borrower or its Subsidiaries in
cash or Cash Equivalents; and

(l) Dispositions of Equity Interests in or assets of entities listed on Schedule
7.05;

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(f) and Sections 7.05(k) and (l) shall be for fair market value.

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Loans pursuant to Section 2.05(b)(iii), the
Borrower and each Subsidiary may purchase, redeem or otherwise acquire its
common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

 

87



--------------------------------------------------------------------------------

(d) so long as (x) no Default or Event of Default has occurred and is continuing
and (y) the Borrower and its Subsidiaries shall be in compliance on a Pro Forma
Basis with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Restricted Payment had been made as of the first day of the fiscal
period covered thereby, commencing in fiscal year 2012, the Borrower and its
Subsidiaries may make Restricted Payments in an aggregate amount equal to the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (d), such election to be specified in a written notice
of a Responsible Officer of the Borrower calculating in reasonable detail the
Available Amount immediately prior to such election and the amount thereof
elected to be so applied;

(e) so long as no Default has occurred and is continuing or would result
therefrom, Restricted Payments by the Borrower and its Subsidiaries, provided
that such Restricted Payments shall not exceed $15,000,000 from and after the
Closing Date;

(f) Restricted Payments made on the Closing Date to consummate the Transaction;

(g) the repurchase, redemption or other acquisition for value of Equity
Interests of Borrower or representing solely fractional shares of such Equity
Interests in connection with a merger, consolidation, amalgamation or other
combination involving Borrower;

(h) repurchases of Equity Interests in the Borrower or any Loan Party deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(j) payments made or expected to be made by the Borrower or any of the Loan
Parties in respect of withholding or similar taxes payable by any future,
present or former employee, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) and any repurchases of Equity Interests in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options;

(k) the repurchase of Borrower’s Equity Interests pursuant to a stock repurchase
plan approved by the Borrower’s Board of Directors in an aggregate amount not to
exceed $5,000,000 per fiscal year, provided that if immediately after giving
effect on a Pro Forma Basis to such repurchase the Consolidated Leverage Ratio
of the Borrower and its Subsidiaries is less than or equal to 3.5:1.0, such
repurchase of Equity Interests shall not exceed an aggregate amount of
$10,000,000 per fiscal year; and

(l) the Borrower may make Restricted Payments to, directly or indirectly,
purchase Equity Interests of the Borrower from present or former officers,
directors, consultants, agents or employees (or their estates, trusts, family
members or former spouses) of the Borrower or any of its Subsidiaries upon the
death, disability, retirement or termination of the applicable officer,
director, consultant, agent or employee, or pursuant to any equity subscription
agreement, stock option or equity incentive award agreement, shareholders’ or
members’ agreement or similar agreement, plan or arrangement; provided that the
aggregate amount of payments under this clause in any fiscal year shall not
exceed the sum of $2,000,000 in any calendar year; provided further, that any
amount not used in any fiscal year may be carried over to the next calendar
year.

7.07. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

 

88



--------------------------------------------------------------------------------

7.08. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

The following items will not be deemed to be transaction with an Affiliate and,
therefore, will not be subject to the provisions of the prior paragraph:

(1) transactions between or among the Borrower and/or any Loan Party;

(2) sales or awards of Equity Interests to Affiliates of the Borrower;

(3) reasonable and customary directors’ fees, indemnification and similar
arrangements, consulting fees, employee salaries, bonuses or employment
agreements, compensation or employee benefit arrangements, incentive and
severance arrangements with any officer, director or employee of the Borrower or
a Loan Party entered into in the ordinary course of business;

(4) any transactions made in compliance with the provisions of Section 7.05;

(5) loans and advances to officers and employees of Borrower or any Loan Party
in the ordinary course of business in accordance with the past practices of
Borrower or any Loan Party to the extent otherwise permitted by this Agreement;

(6) the Transactions and the payment of all fees and expenses related to the
Transactions;

(7) written agreements entered into or assumed in connection with acquisitions
of other businesses with Persons who were not Affiliates prior to such
transactions approved by a majority of the Board of Directors of the Borrower;
and

(8) any agreement as in effect as of the date of the Closing or any amendment
thereto so long as any such amendment is not more disadvantageous to the Lenders
in any material respect than the original agreement as in effect on the date of
the Closing.

7.09. Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document, the Senior
Notes Documentation or customary terms in any documentation providing for any
Permitted Refinancing thereof) that

(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower, and (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person or

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person ; provided, however,
that the foregoing shall not apply to Contractual Obligations (i) (A) which
exist on the date hereof and as set forth on Schedule 7.09 or (B) exist at the
time any Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (ii) in connection with any Lien permitted by
Section 7.01 or any Disposition permitted by Section 7.05, (iii) which are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.03 and applicable solely
to such joint venture entered into in the ordinary course of business,
(iv) which are negative pledges and restrictions on Liens in favor of any holder
of Indebtedness permitted under Section 7.02 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing) and the proceeds and products thereof, (v) which are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (vi) which comprise restrictions imposed by any agreement relating to
secured Indebtedness

 

89



--------------------------------------------------------------------------------

permitted pursuant to Section 7.02 to the extent that such restrictions apply
only to the property or assets securing such Indebtedness or, in the case of
Indebtedness incurred pursuant to Section 7.03(h) only, to the Loan Parties
incurring or guaranteeing such Indebtedness, (vii) which are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of any Restricted Subsidiary, (viii) which are customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, (ix) which are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business and (x) which are in connection with cash or other deposits permitted
under Section 7.03.

7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.11. Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than the ratio set forth below opposite such fiscal quarter:

 

Four Fiscal Quarters Ending

  

Minimum Consolidated Interest Coverage Ratio

January 2, 2011

   2.75 to 1.00

each quarter of fiscal year 2011

   2.75 to 1.00

each quarter of fiscal year 2012

   2.75 to 1.00

each quarter of fiscal year 2013

   3.00 to 1.00

each fiscal quarter thereafter

   3.00 to 1.00

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during any period of four fiscal quarters of the Borrower set forth below
to be greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

  

Maximum Consolidated Leverage Ratio

Closing Date through the third fiscal quarter of 2011    4.75 to 1.00 fourth
fiscal quarter of 2011 through third fiscal quarter of 2012    4.50 to 1.00
fourth fiscal quarter of 2012 through third fiscal quarter of 2013    3.75 to
1.00 fourth fiscal quarter of 2013 and thereafter    3.00 to 1.00

7.12. Capital Expenditures. Make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of business
not exceeding, in the aggregate for the Borrower and it Subsidiaries, during
each fiscal year an amount equal to 1.5% of the total revenue of the Borrower
and its Subsidiaries on a consolidated basis for such fiscal year exclusive of
any Net Cash Proceeds reinvested pursuant to Section 2.05(b) hereof; provided,
however, that so long as no Default has occurred and is continuing or would
result from such expenditure, no more than $12,500,000, if not expended in the
fiscal year for which it is permitted above, may be carried over for expenditure
in the next following fiscal year; and provided, further, if any such amount is
so carried over, it will be deemed used in the applicable subsequent fiscal year
before the respective amount permitted for any such fiscal year as set forth
above.

7.13. Amendments of Organization Documents. Amend any of its Organization
Documents in a manner materially adverse to the Lenders.

7.14. Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year except the
Borrower may change its fiscal year end to December 31.

 

90



--------------------------------------------------------------------------------

7.15. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 and refinancings and refundings of such
Indebtedness in compliance with Section 7.02(e), (c) refinancings and refundings
of Indebtedness permitted under Sections 7.02 in compliance with Section 7.02
and (d) so long as (x) no Default or Event of Default has occurred and is
continuing and (y) the Borrower and its Subsidiaries shall be in compliance on a
Pro Forma Basis with all of the covenants set forth in Section 7.11, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such payment had been made as of the first day
of the fiscal period covered thereby, commencing in fiscal year 2012, the
Borrower and its Subsidiaries may make any such payments in an aggregate amount
equal to the portion, if any, of the Available Amount on such date that the
Borrower elects to apply to this clause (d), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the Available Amount immediately prior to such election and
the amount thereof elected to be so applied.

7.16. Amendment, Etc. of Related Documents and Indebtedness. (a) Cancel or
terminate any Related Document or consent to or accept any cancellation or
termination thereof, (b) amend, modify or change in any manner materially
adverse to the Lenders any term or condition of any Related Document or give any
consent, waiver or approval thereunder which would be materially adverse to the
Lenders, (c) waive any material default under or any material breach of any term
or condition of any Related Document, (d) take any other action in connection
with any Related Document that would materially impair the value of the interest
or rights of any Loan Party thereunder or that would materially impair the
rights or interests of the Administrative Agent or any Lender or (e) amend,
modify or change in any manner materially adverse to the Lenders any term or
condition of any Indebtedness set forth in Schedule 7.02, except for any
refinancing, refunding, renewal or extension thereof permitted by
Section 7.02(e).

7.17. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of the Borrower or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents other than (a) this Agreement, the other
Loan Documents and the Indebtedness permitted under Sections 7.02(b) and (e),
and (b) any agreements governing any purchase money Liens or Capitalized Leases
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby).

7.18. HIPAA Business Associate Agreement. Terminate the HIPAA Business Associate
Agreement.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within three days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.03(a), 6.05(a), 6.11,
6.12 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice thereof by Administrative Agent to
the Borrower; or

 

91



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (unless otherwise qualified by materiality or the
occurrence of a Material Adverse Effect) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of the Senior Notes or any other
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that in the case of this clause (B) such
failure is unremedied and is not waived by the holders of such Indebtedness or
Guarantee prior to any termination of the Revolving Credit Commitments or
acceleration of the Loans or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties taken as a whole and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. (i) There is entered against any Loan Party or any Subsidiary
thereof one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) such final judgments could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
have not been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that could

 

92



--------------------------------------------------------------------------------

reasonably be expected to result in a Material Adverse Effect, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount that could reasonably be expected to result in a Material
Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any provision of any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on a material portion of the
Collateral purported to be covered thereby except to the extent that any such
loss of perfection or priority results from the failure of the Administrative
Agent or the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements; or

(m) Subordination. (i) The subordination provisions of the documents evidencing
or governing any subordinated Indebtedness (the “Subordination Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
subordinated Indebtedness; or (ii) the Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.

8.02. Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

93



--------------------------------------------------------------------------------

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Commitment Fees
and Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
reasonable fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Commitment Fees, Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to the
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

94



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01. Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

95



--------------------------------------------------------------------------------

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless such Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agents.

9.06. Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the consent of the Borrower (which shall not be
unreasonably withheld or delayed) other than to the extent a Default or an Event
of Default has occurred and is continuing, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided

 

96



--------------------------------------------------------------------------------

to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08. No Other Duties, Etc.. Anything herein to the contrary notwithstanding,
none of the Arrangers, Syndication Agents or Co-Documentation Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the

 

97



--------------------------------------------------------------------------------

L/C Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10. Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense and upon receipt of any certifications
reasonably requested by the Administrative Agent in connection therewith,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.

9.11. Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than to the extent expressly provided in the
Loan Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may reasonably request, from the applicable Cash Management Bank or Hedge
Bank, as the case may be.

 

98



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.02 as to any Credit Extension
under a particular Facility without the written consent of the Required
Revolving Lenders, the Required Term A Lenders or the Required Term B Lenders,
as the case may be;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;

(d) reduce the principal of, or the rate of interest or premium specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any
manner that materially and adversely affects the Lenders under a Facility
without the written consent of (i) if such Facility is the Term A Facility, the
Required Term A Lenders, (ii) if such Facility is the Term B Facility, the
Required Term B Lenders and (iii) if such Facility is the Revolving Credit
Facility, the Required Revolving Lenders;

(f) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” “Required Term A Lenders,” or “Required Term B Lenders” without the
written consent of each Lender under the applicable Facility or (iii) or the
definition of “Repricing Transaction” without the written consent of each Lender
materially and adversely affected thereby;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

 

99



--------------------------------------------------------------------------------

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term A Facility, each Term A Lender, (ii) if such
Facility is the Term B Facility, each Term B Lender and (iii) if such Facility
is the Revolving Credit Facility, each Revolving Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto and (v) no amendment, waiver
or consent shall amend, modify supplement or waive any condition precedent to
any extension of credit under the Revolving Credit Facility set forth in
Section 4.02 without the written consent of the Required Revolving Lenders under
the Revolving Credit Facility (it being understood that (A) amendments,
modifications, supplements or waivers of any other provision of any Loan
Document, including any representation or warranty, any covenant or any Default,
shall be deemed to be effective for purposes of determining whether the
conditions precedent set forth in Section 4.02 have been satisfied regardless of
whether the Required Revolving Lenders shall have consented to such amendment,
modification, supplement or waiver and (B) such consent of the Required
Revolving Lenders under the Revolving Credit Facility shall be the only consent
required hereunder to make such modifications to the conditions precedent set
forth in Section 4.02). Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, in each case subject to the limitations
in Section 2.14, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph) and
includes the payment to such Lender of all amounts owed including any premiums.

10.02. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

100



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefore.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from

 

101



--------------------------------------------------------------------------------

time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Arrangers, the Administrative Agent and the other
Agents and their respective Affiliates (including the reasonable fees, charges
and disbursements of Cahill Gordon & Reindel LLP, as counsel for the Arrangers,
the Administrative Agent and the other Agents, one counsel for General Electric
Capital Corporation to the extent incurred prior to the Closing, one regulatory
counsel and one local counsel in each applicable jurisdiction), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the

 

102



--------------------------------------------------------------------------------

provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify each Agent
(and any sub-agent thereof), each Arranger, each Lender and the L/C Issuer, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee if the Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

103



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 10.06(b),
(ii) by way of participation in accordance with the provisions of
Section 10.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(f), (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment under any Facility and the Loans at
the time owing to it under such Facility or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent

 

104



--------------------------------------------------------------------------------

assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or

 

105



--------------------------------------------------------------------------------

any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Registrar information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

106



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to any Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential or is delivered pursuant to Section 6.01(c), 6.02 or 6.03 hereof.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

107



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
Indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Notwithstanding
the provisions of this Section 10.08, if at any time any Lender, the L/C Issuer
or any of their respective Affiliates maintains one or more deposit accounts for
the Borrower into which Medicare and/or Medicaid receivables are deposited, such
Person shall waive the right of setoff set forth herein.

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

108



--------------------------------------------------------------------------------

10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13. Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (including any
premiums) and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE

 

109



--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS PROVIDED IN
ANY MORTGAGE WITH RESPECT TO ITSELF), OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers, are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arrangers has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arrangers has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

110



--------------------------------------------------------------------------------

10.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.18. USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19. Time of the Essence. Time is of the essence of the Loan Documents.

10.20. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GENTIVA HEALTH SERVICES, INC. By:   /s/ Tony Strange   Name: Tony Strange  
Title: CEO and President

 

[Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer
and Lender By:   /s/ Alysa Trakas   Name: Alysa Trakas   Title: Vice President

 

[Credit Agreement]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Syndication Agent Agent and Lender
By:   /s/ Andrew D. Moore   Name: Andrew D. Moore   Title: Duly Authorized
Signatory

 

[Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC. as Co-Documentation Agent and Lender By:   /s/ David Barton  
Name: David Barton   Title: Director

 

[Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Co-Documentation Agent and Lender By:   /s/ J. Cumming   Name:
J. Cumming   Title: Vice President

 

[Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Co-Documentation Agent and Lender By:   /s/ Joshua N.
Livingston   Name: Joshua N. Livingston   Title: Officer

 

[Credit Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK.FSB as a Revolving Credit Lender and Term A Loan Lender By:  
/s/ Steven Paley   Name: Steven Paley   Title: Senior Vice President

 

[Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Revolving Credit Lender By:   /s/ Paula Czach  
Name: Paula Czach   Title: Director

 

[Credit Agreement]



--------------------------------------------------------------------------------

SCOTIABANC INC., as a Term A Loan Lender By:   /s/ J.F. Todd   Name: J.F. Todd  
Title: Managing Director

 

[Credit Agreement]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC. as a Revolving Credit Lender and Term A Loan
Lender By:   /s/ David Kantes   Name: David Kantes  

Title: Senior Vice President and

          Chief Risk Officer

By:   /s/ Carol Walters   Name: Carol Walters   Title: Vice
President-Documentation

 

[Credit Agreement]



--------------------------------------------------------------------------------

SOVEREIGN BANK, as a Revolving Credit Lender and Term A Loan Lender By:   /s/
Christine Gerula   Name: Christine Gerula   Title: Senior Vice President

 

[Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Revolving Credit Lender and Term A
Loan Lender By:   /s/ William M. Ginn   Name: William M. Ginn   Title: Executive
Officer

 

[Credit Agreement]



--------------------------------------------------------------------------------

CALIFORNIA FIRST NATIONAL BANK, as a Revolving Credit Lender and Term A Loan
Lender By:   /s/ D.N. Lee   Name: D.N. Lee   Title: Senior Vice President

 

[Credit Agreement]



--------------------------------------------------------------------------------

STATE BANK OF INDIA LOS ANGELES AGENCY as a Revolving Credit Lender and Term A
Loan Lender By:   /s/ Sanjay Gautam   Name: Sanjay Gautam   Title: Vice
President (Cr. & Ops.)

 

[Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULES

to

CREDIT AGREEMENT

The Schedules to the Credit Agreement, dated as of August 17, 2010, by and among
Gentiva Health Services, Inc., a Delaware corporation (the “Borrower”), each
lender from time to time party hereto, and Bank of America, N.A., as
administrative agent, swing line lender and L/C issuer, General Electric Capital
Corporation, as syndication agent, and Barclays Bank PLC and SunTrust Bank, as
co-documentation agents (the “Agreement”) are set forth on the following pages.
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Agreement.

 



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

Revolving Credit Commitments

 

Lender

   Revolving Credit
Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 20,000,000.00         16.000000 % 

General Electric Capital Corporation

   $ 20,000,000.00         16.000000 % 

Barclays Bank PLC

   $ 20,000,000.00         16.000000 % 

SunTrust Bank

   $ 20,000,000.00         16.000000 % 

Fifth Third Bank

   $ 10,000,000.00         8.000000 % 

The Bank of Nova Scotia

   $ 7,500,000.00         6.000000 % 

Sovereign Bank

   $ 7,500,000.00         6.000000 % 

Sumitomo Mitsui Banking Corporation

   $ 7,500,000.00         6.000000 % 

Raymond James Bank, FSB

   $ 5,000,000.00         4.000000 % 

State Bank of India Los Angeles Agency

   $ 3,750,000.00         3.000000 % 

Siemens Financial Services, Inc.

   $ 2,500,000.00         2.000000 % 

California First National Bank

   $ 1,250,000.00         1.000000 %    

 

 

    

 

 

 

Total:

   $ 125,000,000.00         100.000000 %    

 

 

    

 

 

 

Term A Commitments

 

Lender

   Term Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 30,000,000.00         15.000000 % 

Fifth Third Bank

   $ 30,000,000.00         15.000000 % 

ScotiaBanc Inc.

   $ 22,500,000.00         11.250000 % 

Sovereign Bank

   $ 22,500,000.00         11.250000 % 

Sumitomo Mitsui Banking Corporation

   $ 22,500,000.00         11.250000 % 

SunTrust Bank

   $ 20,000,000.00         10.000000 % 

General Electric Capital Corporation

   $ 15,000,000.00         7.500000 % 

Raymond James Bank, FSB

   $ 15,000,000.00         7.500000 % 

State Bank of India Los Angeles Agency

   $ 11,250,000.00         5.625000 % 

Siemens Financial Services, Inc.

   $ 7,500,000.00         3.750000 % 

California First National Bank

   $ 3,750,000.00         1.875000 %    

 

 

    

 

 

 

Total:

   $ 200,000,000.00         100.000000 %    

 

 

    

 

 

 

Term B Commitments

 

Lender

   Term Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 206,250,000.00         37.500000 % 

General Electric Capital Corporation

   $ 178,750,000.00         32.500000 % 

Barclays Bank PLC

   $ 96,250,000.00         17.500000 % 

SunTrust Bank

   $ 68,750,000.00         12.500000 %    

 

 

    

 

 

 

Total:

   $ 550,000,000.00         100.000000 %    

 

 

    

 

 

 

 

2.01



--------------------------------------------------------------------------------

SCHEDULE 2.03

LETTER OF CREDIT

Gentiva Letters Of Credit

 

LOC #

  

Beneficiary

   Total Balance      Expiration Date      Issuer  

F848021

   Hartford Fire    $ 32,000,000         2/28/11         SunTrust      
Insurance Co.             1993-2011         

F848022

   National Union    $ 2,281,943         2/28/11         SunTrust      
1989-1993         

F848279

   Hines REIT    $ 618,750         6/01/11         SunTrust       (Melville, NY)
        

F848277

   CIGNA NY**    $ 81,000         6/01/11         SunTrust   

 

** This letter of credit is a CareCentrix, Inc. (“CareCentrix”) obligation that
was put in place prior to CareCentrix Holdings Inc.’s spin off from Gentiva.
Gentiva is working with CareCentrix to establish a letter of credit to replace
this one so this letter of credit can be terminated.

 

2.03



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)

MORTGAGED PROPERTIES

 

Entity of

Record

  

Common

Name and

Address

  

Purpose/

Use

  

Improvements
Located on

Real Property

  
Approximate
Square Footage   

Legal

Description

(if

Encumbered

by Mortgage

and/or

Fixture

Filing)

  

To be

Encumbered

by Mortgage

and Fixture

Filing

Odyssey HealthCare Fort Worth, LLC

   6940 River Park Circle, Fort Worth, Tarrant County, Texas 76116    Office   
Yes    10,000 sf    See Schedule A to Mortgage and/or fixture filing encumbering
this property    Yes                  

Wiregrass Hospice Care, Inc.

(f/k/a WG Acquisition Corp.)

   2740 Headland Avenue, Dothan, Houston County, AL    Hospice, Home Health and
DME office space; DME space leased to Lincare    Yes    Approx.
37,000 sf    See Schedule A to Mortgage and/or fixture filing encumbering this
property.    Yes                  

Odyssey HealthCare Detroit, LLC

   25285 West Eleven Mile Road, Southfield, Oakland County, MI 48033    Office
and Inpatient Care    Yes    10,000 sf    See Schedule A to Mortgage and/or
fixture filing encumbering this property.    Yes*

 

* The mortgage for Odyssey HealthCare Detroit, LLC will be entered into
post-closing.

 

4.01(a)



--------------------------------------------------------------------------------

SCHEDULE 5.05

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

 

1) Indebtedness of the Borrower set forth on the unaudited consolidated balance
sheets dated April 4, 2010 and July 4, 2010;

 

2) To the Borrower’s knowledge, Indebtedness set forth on the unaudited
consolidated balance sheets with respect to the Acquired Business dated
March 31, 2010 and June 30, 2010, and the related consolidated statements of
income or operations and cash flows for the fiscal quarter ended on that date;

 

3) Reserves associated with government investigations were included in Medicare
liabilities in the Borrower’s consolidated balance sheets and aggregated $12.5
million for both the period ending April 4, 2010 and July 4, 2010. These
reserves relate to the settlement between Borrower and the United States Office
of Inspector General relating to an investigation commenced in 2003 and settled
during the first quarter, 2010.

 

4) Purchase obligations relating to the Borrower’s outsourcing of certain I/T
functions were $4.5 million and $3.9 million, respectively for the periods
ending April 4, 2010 and July 4, 2010

See Schedule 7.02.

 

5.05



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

 

1) On February 14, 2008, Odyssey HealthCare, Inc. (“Odyssey”) received a letter
from the Medicaid Fraud Control Unit of the Texas Attorney General’s office (the
“MFCU”) notifying Odyssey that the MFCU is conducting an investigation
concerning Medicaid hospice services provided by Odyssey, including Odyssey’s
practices with respect to patient admission and retention, and requesting
medical records of approximately 50 patients served by Odyssey’s programs in the
State of Texas. Based on the preliminary stage of this investigation and the
limited information that Odyssey have at this time, Odyssey cannot predict the
outcome of this investigation, the Texas Attorney General’s views of the issues
being investigated, any actions that the Texas Attorney General may take or the
impact, if any, that the investigation may have on Odyssey’s business, results
of operations, liquidity or capital resources. Odyssey believes that Odyssey is
in material compliance with the rules and regulations applicable to the Texas
Medicaid hospice program.

 

2) On May 5, 2008, Odyssey received a letter from the United States Department
of Justice (“DOJ”) notifying Odyssey that the DOJ is conducting an investigation
of VistaCare, Inc. (“VistaCare”) and requesting that Odyssey provide certain
information and documents related to its investigation of claims submitted by
VistaCare to Medicare, Medicaid and TRICARE from January 1, 2003 through
March 6, 2008, the date Odyssey completed the acquisition of VistaCare. Odyssey
was informed that the DOJ and the Medicaid Fraud Control Unit of the Texas
Attorney General’s Office are reviewing allegations that VistaCare may have
billed the federal Medicare, Medicaid and TRICARE programs for hospice services
that were not reasonably or medically necessary or performed as claimed. The
basis of the investigation is a qui tam lawsuit filed in the United States
District Court for the Northern District of Texas by a former employee of
VistaCare. The lawsuit was unsealed on October 5, 2009 and served to Odyssey on
January 28, 2010. In connection with the unsealing of the complaint, the DOJ
filed a notice with the court declining to intervene in the qui tam action at
this time. The Texas Attorney General also filed a notice of non-intervention
with the court. While these actions should not be viewed as a final assessment
by the DOJ or the Texas Attorney General of the merits of this qui tam action,
Odyssey considers them to be positive developments. Odyssey continues to
cooperate with the DOJ and the Texas Attorney General in their investigation of
us. Based on the limited information that Odyssey have at this time, Odyssey
cannot predict the outcome of the qui tam lawsuit or the related investigation,
the DOJ’s or Texas Attorney General’s views of the issues being investigated
other than the DOJ’s and Texas Attorney General’s notice declining to intervene
in the qui tam action at this time, any actions that the DOJ or the Texas
Attorney General may take or the impact, if any, that the investigation may have
on Odyssey’s business, results of operations, liquidity or capital resources.

 

3)

On January 5, 2009, Odyssey received a letter from the Georgia State Health Care
Fraud Control Unit notifying it that it is conducting an investigation
concerning Medicaid hospice services provided by VistaCare from 2003 through
2007 and requesting certain

 

5.06



--------------------------------------------------------------------------------

  documents. Odyssey is cooperating with the Georgia State Health Care Fraud
Control Unit and is complied with the document request. Based on the preliminary
stage of this investigation and the limited information that Odyssey have at
this time, Odyssey cannot predict the outcome of the investigation, the Georgia
State Health Care Fraud Control Unit’s views of the issues being investigated,
any actions that the Georgia State Health Care Fraud Control Unit may take or
the impact, if any, that the investigation may have on Odyssey’s business,
results of operations, liquidity or capital resources.

 

4) On February 2, 2009, Odyssey received a subpoena from the United States
Office of Inspector General (“OIG”) requesting certain documents related to
Odyssey’s provision of continuous care services from January 1, 2004 through
February 2, 2009. On September 9, 2009, Odyssey received a second subpoena from
the OIG requesting medical records for certain patients who had been provided
continuous care services by it during the same time period. Odyssey is
cooperating with the OIG and are in the process of complying with the subpoena
requests. Based on the preliminary stage of this investigation and the limited
information that Odyssey has at this time Odyssey cannot predict the outcome of
the investigation, the OIG’s views of the issues being investigated, any actions
that the OIG may take or the impact, if any, that the investigation may have on
Odyssey’s business, results of operations, liquidity or capital resources.

 

5) On February 23, 2010, Odyssey received a subpoena from the OIG requesting
various documents and certain patient records of Odyssey’s Rhode Island hospice
programs relating to services performed from January 1, 2006 through
December 31, 2009. Odyssey is cooperating with the OIG and is in the process of
complying with the subpoena request. Because of the preliminary stage of this
investigation and the limited information that Odyssey has at this time Odyssey
cannot predict the outcome of the investigation, the OIG’s views of the issues
being investigated, any actions that the OIG may take or the impact, if any,
that the investigation may have on Odyssey’s business, results of operations,
liquidity or capital resources.

 

6) On May 27, 2010, a lawsuit captioned Pompano Beach Police & Firefighters’
Retirement System v. Odyssey Healthcare, Inc., et al., Cause No. CC-10-03561-E,
was filed in the County Court at Law No. 5 in Dallas County, Texas against
Odyssey, the members of Odyssey’s board of directors, Gentiva Health Services,
Inc., and GTO Acquisition Corp. The lawsuit, brought by a plaintiff, who is a
purported stockholder of Odyssey, both individually and on behalf of a putative
class of stockholders, alleges that Odyssey’s board of directors breached its
fiduciary duties, and that Odyssey and Borrower aided and abetted the purported
breaches, in connection with the merger. The petition seeks equitable relief,
including, among other things, to enjoin consummation of the merger, rescission
of the Plan of Merger, and an award of all costs of the action, including
reasonable attorneys’ fees.

 

7)

On June 9, 2010, a lawsuit captioned Eric Hemminger, individually and on behalf
of all others similarly situated, v. Richard Burnham, Robert Lefton, David
Cross, David Steffy, John Carlyle, Paul Feldstein, Shawn Schabel, Robert
Ortenzio, James Buncher, Odyssey HealthCare, Inc., Gentiva Health Services, Inc.
and GTO Acquisition Corp. Case No. DC-10-06982, was filed in the District Court
A-14th Judicial Circuit in Dallas County, Texas against Odyssey, the members of
Odyssey’s board of directors, Borrower, and

 

5.06 - 2 -



--------------------------------------------------------------------------------

  GTO Acquisition Corp. The lawsuit, brought by a plaintiff, who is a purported
stockholder of Odyssey, both individually and on behalf of a putative class of
stockholders, alleges that Odyssey’s board of directors breached its fiduciary
duties, and that Odyssey and Gentiva aided and abetted the purported breaches,
in connection with the merger. The petition seeks equitable relief, including,
among other things, to enjoin consummation of the merger, rescission of the Plan
of Merger, and an award of all costs of the action, including reasonable
attorneys’ fees.

 

8) On July 2, 2010, a lawsuit captioned John O. Hansen, individually and on
behalf of all others similarly situated, v. Odyssey HealthCare Inc., et. al.,
Case No. 3:10-cv-01305-G,U.C. was filed in the United States District Court for
the Northern District of Texas against Odyssey, the members of Odyssey’s board
of directors, Gentiva, and GTO Acquisition Corp. The lawsuit, brought by a
plaintiff, who is a purported stockholder of Odyssey, both individually and on
behalf of a putative class of stockholders, alleges that Odyssey’s board of
directors breached its fiduciary duties, and that Odyssey and Gentiva aided and
abetted the purported breaches, in connection with the merger. The petition
seeks equitable relief, including, among other things, to enjoin consummation of
the merger, rescission of the Plan of Merger, and an award of all costs of the
action, including reasonable attorneys’ fees.

 

9) In a letter dated May 12, 2010, the United States Senate Finance Committee
requested information from Borrower regarding its Medicare utilization rates for
therapy visits. The letter was sent to all of the publicly traded home
healthcare companies mentioned in a recent Wall Street Journal article that
explored the relationship between the Centers for Medicare & Medicaid Services
home health policies and the utilization rates of some health agencies. As part
of the initial production of documents, on May 26, 2010 the Senate Finance
Committee requested supplemental information relating to Borrower’s compliance
program, policies and procedures and billing manuals. Borrower has responded to
these requests. Given the preliminary stage of the proceedings, Borrower is
unable to assess the probable outcome or potential liability, if any, arising
from this matter.

 

10) In a letter dated July 13, 2010, the Securities and Exchange Commission
(“Commission”) requested that Borrower preserve all documents between January 1,
2000 and the present that relate to the Borrower’s participation in the Medicare
home health prospective payment system. On July 16, 2010, Borrower received a
subpoena from the Commission requesting the production of documents. Borrower
believes the investigation by the Commission is similar to the Commission’s
ongoing investigations and the inquiry from the Senate Finance Committee
previously mentioned. Borrower plans to comply with the subpoena and cooperate
with the investigation. Given the preliminary stage of the proceedings, Borrower
is unable to assess the probable outcome or potential liability, if any, arising
from this matter.

See Schedule 5.20.

 

5.06 - 3 -



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)

EXISTING LIENS

GENTIVA HEALTH SERVICES, INC.

 

SECURED PARTY

  

FILING

JURISDICTION

  

FILING TYPE

   FILE NUMBER    FILE DATE  

COLLATERAL

FORSYTHE MCARTHUR ASSOCIATES, INC.

   NY   

UCC-1

Financing Statement

   124724


20082803128

   6/27/2001


1/19/2006

(continuation)

  Leased Equipment

IBM CREDIT LLC

   DE Secretary of State   

UCC-1

Financing Statement

   20082262671    7/1/2008   Leased Equipment

NATIONAL CITY VENDOR FINANCE LLC

   DE Secretary of State   

UCC-1

Financing Statement

   20083478581    10/15/2008   Leased Equipment

RICOH AMERICAS CORPORATION

   DE Secretary of State   

UCC-1

Financing Statement

   20101492010    4/29/2010   Leased Equipment

ODYSSEY HEALTHCARE, INC.

 

SECURED PARTY

  

FILING

JURISDICTION

  

FILING TYPE

   FILE NUMBER    FILE DATE   

COLLATERAL

BANC OF AMERICA LEASING & CAPITAL, LLC

   DE Secretary of State   

UCC-1

Financing Statement

   20082803128    8/15/2008    Leased Equipment

 

5.08(b)



--------------------------------------------------------------------------------

SECURED PARTY

  

FILING
JURISDICTION

  

FILING

TYPE

   FILE NUMBER    FILE DATE   

COLLATERAL

BANC OF AMERICA LEASING & CAPITAL, LLC

   DE Secretary of State   

UCC-1

Financing Statement

   20083512827    10/17/2008    Leased Equipment

SUMNER GROUP INC.

   DE Secretary of State   

UCC-1

Financing Statement

   05-0030961307    10/5/2005    Leased Equipment

HEALTHFIELD OPERATING GROUP, INC.

 

SECURED PARTY

  

FILING
JURISDICTION

  

FILING

TYPE

   FILE NUMBER    FILE DATE  

COLLATERAL

KEY EQUIPMENT FINANCE INC.

   DE Secretary of State   

UCC-1

Financing Statement

   52322312    4/6/2010


11/09/2006

(continuation date)

  Leased Equipment

POPULAR LEASING U.S.A., INC.

   DE Secretary of State   

UCC-1

Financing Statement

   52434430    8/5/2005   Leased Equipment

GENERAL ELECTRIC CAPITAL CORPORATION

   DE Secretary of State   

UCC-1

Financing Statement

   53680601    11/30/2005   Leased Equipment

POPULAR LEASING U.S.A., INC.

   DE Secretary of State   

UCC-1

Financing Statement

   54035862    12/20/2005   Leased Equipment

POPULAR LEASING U.S.A., INC.

   DE Secretary of State   

UCC-1

Financing Statement

   61977800    6/9/2006   Leased Equipment

 

5.08(b) - 2 -



--------------------------------------------------------------------------------

GENTIVA HEALTH SERVICES (USA), INC.

 

SECURED PARTY

  

FILING
JURISDICTION

  

FILING TYPE

   FILE NUMBER   

FILE DATE

  

COLLATERAL

CITICORP VENDOR FINANCE, INC.

   DE Secretary of State    UCC-1 Financing Statement    20697221   

2/27/2002

11/9/2006

(continuation date)

   Leased Equipment

CITICORP VENDOR FINANCE, INC.

   DE Secretary of State    UCC-1 Financing Statement    20697254   

2/27/2002

11/09/2006

(continuation date)

   Leased Equipment

CITICORP VENDOR FINANCE, INC.

   DE Secretary of State    UCC-1 Financing Statement    20697288   

2/27/2002

11/09/2006

(continuation date)

   Leased Equipment

CITICORP VENDOR FINANCE, INC.

   DE Secretary of State    UCC-1 Financing Statement    20697312   

2/27/2002

11/09/2006

(continuation date)

   Leased Equipment

HONEYWELL GLOBAL FINANCE LLC

   DE Secretary of State    UCC-1 Financing Statement    20074113519   
10/30/2007    Leased Equipment

HONEYWELL GLOBAL FINANCE LLC

   DE Secretary of State    UCC-1 Financing Statement    20074186044   
11/2/2007    Leased Equipment

VISTACARE, INC.

 

SECURED PARTY

  

FILING

JURISDICTION

  

FILING

TYPE

   FILE NUMBER    FILE DATE   

COLLATERAL

US EXPRESS LEASING, INC.

   DE Secretary of State   

UCC-1

Financing Statement

   60770065    3/6/2006    Leased Equipment

 

5.08(b) - 3 -



--------------------------------------------------------------------------------

SECURED PARTY

  

FILING

JURISDICTION

  

FILING

TYPE

   FILE NUMBER    FILE DATE   

COLLATERAL

US EXPRESS LEASING, INC.

   DE Secretary of State   

UCC-1

Financing Statement

   64290938    12/8/2006    Leased Equipment

US EXPRESS LEASING, INC.

   DE Secretary of State   

UCC-1

Financing Statement

   64451613    12/19/2006    Leased Equipment

US BANCORP

   DE Secretary of State   

UCC-1

Financing Statement

   52286210    7/25/2005    Leased Equipment

US BANCORP

   DE Secretary of State   

UCC-1

Financing Statement

   53501666    11/10/2005    Leased Equipment

US BANCORP

   DE Secretary of State   

UCC-1

Financing Statement

   54037033    12/28/2005    Leased Equipment

US BANCORP

   DE Secretary of State   

UCC-1

Financing Statement

   54067709    12/30/2005    Leased Equipment

US BANCORP

   DE Secretary of State   

UCC-1

Financing Statement

   600965387    1/10/2006    Leased Equipment

US BANCORP

   DE Secretary of State   

UCC-1

Financing Statement

   60590885    2/17/2006    Leased Equipment

US BANCORP

   DE Secretary of State   

UCC-1

Financing Statement

   61394501    4/19/2006    Leased Equipment

 

5.08(b) - 4 -



--------------------------------------------------------------------------------

ODYSSEY HEALTHCARE OF FLINT, INC. (successor in interest to Avalon Hospice)

 

SECURED PARTY

  

FILING JURISDICTION

  

FILING TYPE

   FILE NUMBER    FILE
DATE   

COLLATERAL

GREAT AMERICA LEASING CORPORATION

   MI Secretary of State   

UCC-1

Financing Statement

   2007132659-0    8/22/2007    Leased Equipment

 

5.08(b) - 5 -



--------------------------------------------------------------------------------

SCHEDULE 5.08(c)

OWNED REAL PROPERTY

(Material Owned Real Property)

 

Entity of
Record

  

Common
Name and
Address

   County    Improvements
Located on
Real Property    Approximate
Square
Footage   

Legal
Description (if
Encumbered
by Mortgage
and/or
Fixture
Filing)

  

Book Value &
Fair Market
Value

Odyssey HealthCare Fort Worth, LLC    6940 River Park Circle, Fort Worth, Texas
76116    Tarrant
County,
Texas    Yes    10,000 sf    See Schedule A to Mortgage and/or fixture filing
encumbering this property   

Book Value: $2,430,829.72

 

2006 Title Insurance Amount:

 

$2,889,896.00

Wiregrass Hospice Care, Inc.

(f/k/a WG Acquisition Corp.)

   2740 Headland Avenue, Dothan, AL    Houston
County,
Alabama    Yes    Approx.


37,000 sf

   See Schedule A to Mortgage and/or fixture filing encumbering this property.
  

 

$2.2 million

Odyssey HealthCare Detroit, LLC    25285 West Eleven Mile Road, Southfield, MI
48033    Oakland
County,
Michigan    Yes    10,000 sf    See Schedule A to Mortgage and/or fixture filing
encumbering this property   

Book Value: $2,555,942.42

 

Tax Assessment Value: $1,016,800

 

5.08(c)



--------------------------------------------------------------------------------

SCHEDULE 5.08(d)(i)

MATERIAL LEASED REAL PROPERTY

Leased or Other Interests in Real Property with Annual Payments of $200,000 or
Greater

 

Entity of
Record

  

Common
Name and
Address

   Landlord /
Owner   

Description of
Lease or Other
Documents
Evidencing
Interest/Purpose
Use

   Expiration
Date of
Lease    Approximate
Square
Footage    Annual
Rent Family Hospice, a Texas limited partnership   

5639

Jefferson St. NE, Albuquerque, New Mexico 87109

   The Tanger
Company,
a New
Mexico
general
partnership
and
Montclaire,
Ltd., a
New
Mexico
limited
partnership   

Lease Documents:

Office/Warehouse Building Lease Agreement dated September 12, 2005, as amended
by First Amendment to Vista West Business Center Office/Warehouse Building Lease
Agreement dated October 15, 2005

 

Purpose/Use:

General office use and related purposes

   December 31,
2010    13,043 SF    $201,514 Odyssey Healthcare Operating A, LP, d/b/a Odyssey
Healthcare of Colorado Springs, a Delaware limited partnership   

2102

University Park Blvd., Colorado Springs, El Paso County, Colorado 80918

   Hospice
Properties
IV, L.L.C.,
an Arizona
limited
liability
company   

Lease Documents:

Lease Agreement dated March 29, 2006

 

Purpose/Use:

Hospice care inpatient facility and related office uses and any other lawful use

   February 28,
2017    7,730 SF    $343,602 VistaCare, Inc.   

2425

Williams Road, Columbus, Georgia 31909

   Franciscan
Woods   

Lease Documents:

Lease Agreement dated September 8, 2006

 

Purpose/Use:

Establishment and operation of an inpatient hospice unit, together with
appropriate office and administrative space and related uses

   January 31,
2012    9,000 SF    $241,885

 

5.08(d)(i)



--------------------------------------------------------------------------------

Entity of
Record

  

Common
Name and
Address

   Landlord /
Owner   

Description of
Lease or Other
Documents
Evidencing

Interest/Purpose
Use

   Expiration
Date of
Lease    Approximate
Square
Footage    Annual
Rent VistaCare USA, Inc., d/b/a Odyssey Healthcare of Columbus, a Delaware
corporation   

1087

Dennison Avenue, Columbus, Ohio 43210

   Select
Specialty
Hospital –
Columbus,
Inc., a
Delaware
corporation   

Lease Documents:

Sublease Agreement dated February 17, 2009

 

Purpose/Use:

Inpatient hospice unit

   October 22,
2014    8,000 SF    $200,000 VistaCare, Inc., a Delaware corporation    101 N.
Upper Broadway, Corpus Christi, Texas 78401    Trinity
Towers
Limited
Partnership,
a
Tennessee
limited
partnership,
d/b/a
Trinity
Towers   

Lease Documents:

Lease Agreement dated November 13, 2006

 

Purpose/Use:

Inpatient hospice unit

   April 25,
2012    9,152 SF    $240,000 Odyssey Healthcare, Inc. a Delaware corporation   
717 North Harwood, Dallas, Texas 75201    Harwood
Street
Office
Limited
Partnership,
a Delaware
limited
partnership   

Lease Documents:

Lease dated November 18, 1996, as amended by Amendment No. 1 to Lease dated
March 4, 1998, as amended by Amendment No. 2 to Lease dated February 27, 2002,
as amended by Amendment No. 3 to Lease dated May 1, 2003, as amended by
Amendment No. 4 to Lease dated May 29, 2003, as amended by Amendment No. 5 to
Lease dated September 30, 2005

 

Purpose/Use:

General office

   July 31,
2013    70,000 SF    $1,387,992

 

5.08(d)(i) - 2 -



--------------------------------------------------------------------------------

Entity of
Record

  

Common
Name and
Address

   Landlord /
Owner   

Description of
Lease or Other
Documents
Evidencing
Interest/Purpose
Use

   Expiration
Date of
Lease    Approximate
Square
Footage    Annual
Rent Odyssey HealthCare Operating A, LP d/b/a Odyssey HealthCare of Georgia, a
Delaware limited partnership    2362 Lawrenceville Hwy, Suite 200, Decatur,
Georgia 30033    The
Original
Diamond
Company,
Inc., a
Georgia
corporation   

Lease Documents:

Commercial Lease Agreement (Triple Net Lease) dated December 7, 2004

 

Purpose/Use:

Hospice care inpatient facility and office

   May 26, 2017    11,392 SF    $263,238 Odyssey Healthcare of Flint, LLC, a
Delaware limited liability company   

2360 Stonebridge Drive

Flint, Michigan 48532

   Avalon
Hospice, a
Michigan
nonprofit
corporation   

Lease Documents:

Lease Agreement dated December 31, 2008

 

Purpose/Use:

Hospice care inpatient facility and related office uses and any other lawful use

   December 31,
2013    18,618 SF    $300,000 Odyssey Healthcare Operating A, LP d/b/a Odyssey
HealthCare of Las Vegas    4011 S. McLeod, Las Vegas, Nevada 89121    Jacks
Properties
I, LLC, a
Nevada
limited
liability
company   

Lease Documents:

Medical Real Estate NNN Lease dated February 15, 2003, as amended by First
Amendment to Lease dated July 31, 2007

 

Purpose/Use:

Hospice care facility

   February 14,
2015    27,000 SF,
consisting
of a
21,000 SF
medical
facility
and a
6,000
office
building    $667,980 Family Hospice, Ltd., a Texas limited partnership    1717 B
Norfolk Avenue, 4th Floor, Lubbock, Texas 79416    Carillon,
Inc., a
Texas non-
profit
corporation   

Lease Documents:

Office Space Lease dated September 1, 2005

 

Purpose/Use:

Office space and administrative purposes

   April 30,
2011    12,500 SF    $415,200 Odyssey HealthCare Operating A, LP, a Delaware
limited partnership, d/b/a Odyssey HealthCare of Phoenix1    6215 East Arbor
Ave., Mesa, Arizona 85206    Hospice
Properties,
LLC, an
Arizona
limited
liability
company   

Lease Documents:

Lease Agreement dated November 1, 2007

 

Purpose/Use:

Hospice care inpatient facility and related office uses and any other lawful use

   March 31,
2015    5,720 SF    $236,079

 

5.08(d)(i) - 3 -



--------------------------------------------------------------------------------

Entity of
Record

  

Common
Name and
Address

   Landlord /
Owner   

Description of
Lease or Other
Documents
Evidencing
Interest/Purpose
Use

   Expiration
Date of
Lease    Approximate
Square
Footage    Annual
Rent Odyssey HealthCare of Marion County, Inc., a Delaware corporation, d/b/a/
Odyssey HealthCare    6161 Blue Lagoon Drive, Suite 170, Miami, Florida 33126   
Metropolitan
Life
Insurance
Company, a
New York
corporation   

Lease Documents:

Lease dated March 23, 2009, as assigned pursuant to Assignment of Lease dated
November 1, 2009

 

Purpose/Use:

General office use

   August 31,
2016    9,954 SF    $248,850 Odyssey HealthCare Operating A, LP d.b.a Odyssey
HealthCare of Palm Springs    74350 Country Club Drive, Palm Desert, California
92260-1608    ManorCare
Health
Services,
Inc., d/b/a
ManorCare
Health
Services –
Palm Desert   

Lease Documents:

 

Hospice Unit Agreement dated April 7, 2006, as amended by Amendment to Hospice
Unit Agreement dated April 26, 2008

 

Purpose/Use:

Operation of a hospice unit

   April 6,
2011,
automatically
renewing for
successive
one-year
terms unless
sooner
terminated    Square
feet not
specified;
Premises
described
as rooms
501-514,
consisting
of 22
beds, a
family
room,
shower
room,
private
courtyard
and a
portion of
the
adjacent
nursing
station    $898,380 Odyssey HealthCare Operating A, LP, a Delaware limited
partnership, d/b/a Odyssey HealthCare of Phoenix    8977 West Athens Street,
Peoria, Arizona 85382    Hospice
Properties
III, LLC, an
Arizona
limited
liability
company   

Lease Documents:

Lease Agreement dated November 1, 2007

 

Purpose/Use:

Hospice care inpatient facility and related office uses and any other lawful use

   January 31,
2016    5,720 SF    $228,425

 

1 

Tenant has Right of First Refusal.

 

5.08(d)(i) - 4 -



--------------------------------------------------------------------------------

Entity of
Record

  

Common
Name and
Address

   Landlord /
Owner   

Description of
Lease or Other
Documents
Evidencing
Interest/Purpose
Use

   Expiration
Date of
Lease    Approximate
Square
Footage    Annual
Rent                   Odyssey HealthCare Operating A, LP, d/b/a Odyssey
HealthCare of North Texas, a Delaware limited partnership    3800 II W. 15th
Street, Plano, Texas 75075    McCreek
Medical,
Ltd., a
Texas
limited
liability
company   

Lease Documents;

Lease Agreement (Office) dated April 27, 2006, as amended by First Amendment to
Lease February [blank], 2007

 

Purpose/Use:

Hospice facility and/or healthcare related administrative offices

   December 9,
2014    10,339 SF    $237,797 VistaCare, Inc., a Delaware corporation    4242
Woodcock Drive, San Antonio, Texas 78228    AP-Knight,
LP, a
Delaware
limited
partnership   

Lease Documents:

Office Building Lease dated July 26, 2004

 

Purpose/Use:

General office purposes directly related to Tenant’s business as a home hospice
provider

   January 31,
2011    14,489 SF    $393,826.02 Odyssey Healthcare, Inc., a Delaware
corporation    9444 Balboa Avenue, San Diego, California    Property LS
OB One
Corporation,
an Oregon
corporation   

Lease Documents:

Office Lease dated June [blank], 2000, as amended by First Amendment to Office
Lease dated September 1, 2003, as amended by Second Amendment to Office Lease
dated December 21, 2005, as amended by Third Amendment dated September 5, 2008

 

Purpose/Use:

General office purposes

   January 31,
2011    6,840 SF    $212,505 Odyssey HealthCare Operating A, LP, a Delaware
limited partnership, d/b/a Odyssey HealthCare of Tucson    750 East Foothills
Drive, Tucson, Arizona 85718    Hospice
Properties
II, LLC, an
Arizona
limited
liability
company   

Lease Documents:

Lease Agreement dated November 1, 2007

 

Purpose/Use:

Hospice care inpatient facility and related office uses and any other lawful use

   January 31,
2016    5,720 SF    $240,537

 

5.08(d)(i) - 5 -



--------------------------------------------------------------------------------

Entity of
Record

  

Common
Name and
Address

   Landlord /
Owner   

Description of
Lease or Other
Documents
Evidencing
Interest/Purpose
Use

   Expiration
Date of
Lease    Approximate
Square
Footage    Annual
Rent Odyssey HealthCare Operating A, LP, a Delaware limited partnership, d/b/a
Odyssey HealthCare of Tucson    5210 E. Williams Circle, Tucson, Arizona 85711.
   WC
Partners,
an Arizona
general
partnership   

Lease Documents:

Office Building Lease dated June 13, 2008

 

Purpose/Use:

General office use

   August 31,
2015    12,352 SF    $324,101 Odyssey HealthCare Operating A, LP, a Delaware
limited partnership, d/b/a Odyssey Healthcare of San Antonio    4440 Piedras
Drive South 125, San Antonio, Texas 78228    Brass
Centerview
Holdings,
LLC   

Lease Documents:

Office Building Lease, dated March 31, 2008

 

Purpose/Use:

General Administrative Office Use

   July 31,
2015    11,076 SF    $192,800 Family Hospice Ltd.    601 Dr. MLK Avenue,
Albuquerque, NM    Lovelace
Sandia
Health
System,
Inc.   

Lease Documents:

Office Building Lease

 

Purpose/Use:

General office use

   August 30,
2010    7,859 SF    $208,276 Family Hospice, Ltd. d/b/a VistaCare    303 Lantern
Bend Drive, Houston, Texas 77090    ARC
Cypress
Station,
L.P. d/b/a
The
Hampton
Cypress
Station   

Lease Documents

Assisted Living Facility Inpatient Lease Agreement, dated October ___, 2009

 

Purpose/Use:

Establishment and operation of an 11-15 bed inpatient hospice unit

   Unknown    8,500 SF    $228,000 Van Winkle Home Health Care, Inc.    106
Riverview Drive, Flowood, Rankin County, Mississippi    Regent
Real Estate
Holdings,
LLC   

Lease Documents:

Office Building Lease Agreement, dated July 14, 2006

 

Purpose/Use:

Home Health and Hospice office use and related purposes

   June 30,
2016    Approx.
18,000 SF    $404,280

 

5.08(d)(i) - 6 -



--------------------------------------------------------------------------------

Entity of
Record

  

Common
Name and
Address

  

Landlord /

Owner

  

Description of
Lease or Other
Documents
Evidencing
Interest/Purpose
Use

  

Expiration
Date of
Lease

  

Approximate

Square

Footage

   Annual
Rent Wiregrass Hospice of South Carolina, LLC    676 Wando Park Blvd., Mount
Pleasant, Charleston County, SC 29464-7936    Hospice of Charleston, Inc.   

Lease Documents:

Lease Agreement, dated August 1, 2008

 

Purpose/Use:

Hospice inpatient unit and related office uses and any other lawful use

   July 31, 2018    Approx. 16,000 SF    $420,000 Mid-South Home Health Agency,
Inc.    2200 Riverchase Center, Building 700, Suite 700, Birmingham, Shelby
County, AL 35244-2915    Colonial Realty Limited Partnership   

Lease Documents: Lease Agreement dated July 20, 2004

Purpose/Use:

Home Health and DME office uses and any other lawful use

   July 31, 2011    Approx. 22,000 SF    $248,701 Healthfield, Inc. for the
benefit of Healthfield Hospice Services, Inc.    1395 S. Marietta Pkwy., Suite
902, Marietta, Cobb County, GA 30067-7830    LA/GA Business Centers, Inc.   

Lease Documents:

Lease Agreement, dated November 15, 2004

 

Sublease Agreement not yet executed by Lincare

 

Purpose/Use:

Home Health Hospice and DME Office uses and any other lawful use

   March 31, 2015    Approx. 27,000 SF    $255,251 Gentiva Health Services, Inc.
   12900 Foster Street Overland Park, Johnson County, KS    Normandin Family
Partners   

Lease Documents:

Office Lease Agreement, as amended, dated August 31, 2005

 

Purpose/Use:

Office uses and any other lawful use

   February 28, 2013    Approx. 53,000 sf    $1,019,595

 

5.08(d)(i) - 7 -



--------------------------------------------------------------------------------

Entity of
Record

  

Common
Name and
Address

  

Landlord /

Owner

  

Description of
Lease or Other
Documents
Evidencing
Interest/Purpose
Use

  

Expiration
Date of
Lease

  

Approximate

Square

Footage

   Annual
Rent Gentiva Health Services, Inc.    3903 Northdale, Tampa, Hillsborough
County, FL    Northdale Plaza, LLC   

Lease Documents:

Lease Agreement, dated November 15, 2003, as amended by that First Amendment,
dated April 16, 2004, as amended by that Second Amendment, dated October 1,
2004, as amended by that certain Third Amendment, dated May 31, 2006, as amended
by that certain Fourth Amendment, dated August 9, 2006, as amended by that
certain Fifth Amendment, dated August 1, 2006

 

Purpose/Use:

Financial Services and related office uses and any other lawful use

   April 30, 2012    Approx. 66,000 SF    $1,201,769

Healthfield Operating Group, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, Cobb County, GA 30339   
Riverwood 100 VAF, LLC   

Lease Documents:

Office Building Lease Agreement, as amended, dated March 23, 2005

 

Purpose/Use:

Office uses and any other lawful use (Corporate office)

   July 31, 2012    Approx. 53,000 SF    $1,262,271

 

5.08(d)(i) - 8 -



--------------------------------------------------------------------------------

Entity of
Record

  

Common
Name and
Address

  

Landlord /

Owner

  

Description of
Lease or Other
Documents
Evidencing
Interest/Purpose
Use

  

Expiration
Date of
Lease

  

Approximate

Square

Footage

   Annual
Rent Gentiva Health Services, Inc.    3 Huntington Quadrangle, Suite 200S,
Melville, NY 11747-4627    Flatbrick, LLC   

Lease Documents:

Agreement of Lease, as amended, dated July 7, 2000, as amended by that First
Amendment, dated November 14, 2000

 

Sublease, dated January 8, 2003 and expiring August 31, 2010

Purpose/Use:

Office uses and any other lawful use (former corporate office; will be vacated
in August 2010)

   August 31, 2010    Approx. 50,000 SF    $1,533,260 Gentiva Health Services,
Inc.    711 E. Missouri, Phoenix, Maricopa County, AZ    Presson Advisory,
L.L.C.   

Lease Documents:

Lease Agreement, as amended

 

Purpose/Use:

Financial Services and related office uses and any other lawful use

   November 30, 2012   

Approx.

39,000 SF

   $780,505 Wiregrass Hospice, LLC for the benefit of Healthfield Hospice
Services, Inc.    34 Upper Riverdale Road, Suite 101, Riverdale, Clayton County,
GA 30274-2635    Southern Crescent Group, LLC   

Lease Documents:

Lease Agreement and Addendum, dated August 21, 2006

 

TO BE VACATED August 2010

Purpose/Use:

Inpatient uses and any other lawful use

   August 31, 2010    Approx. 8,600 SF    $218,838

 

5.08(d)(i) - 9 -



--------------------------------------------------------------------------------

Entity of
Record

  

Common
Name and
Address

  

Landlord /

Owner

  

Description of
Lease or Other
Documents
Evidencing
Interest/Purpose
Use

  

Expiration
Date of
Lease

  

Approximate

Square

Footage

   Annual
Rent

Mid-South Home Health Agency, Inc.

  

Lease Address states 4520 Exec Park Drive, C100 A, Montgomery, AL

 

(Actual street address is: 2511 Fairlane Drive, Montgomery, Montgomery County,
AL 36116)

   Montgomery Office Buildings, LLC   

Lease Documents:

Lease Agreement, dated August 16, 2005

 

Purpose/Use:

Home Health and DME and related office uses and any other lawful use

   August 31, 2012    Approx. 15,000 SF    $245,800

Gentiva Certified Healthcare Corp., Gentiva Health Services (USA), Inc. and
Gentiva Health Services, (Quantum) Corp.

   505 E. Capovilla Ave., Las Vegas, NV    McCarran Center LC   

Lease Documents:

Lease Agreement and 7 amendments

 

Purpose/Use: Home Health and related office use and any other lawful use.

   December 25, 2010    Approx. 11,000 sq ft.    $206,612

 

5.08(d)(i) - 10 -



--------------------------------------------------------------------------------

SCHEDULE 5.08(d)(ii)

MATERIAL SUBLEASED REAL PROPERTY

 

Entity of

Record

  

Common Name

and Address

  

Landlord /

Owner

  

Description of
Lease or Other
Documents

Evidencing

Interest

   Expiration
Date of
Lease    County    Annual
Rent SBH Colorado    2102 University Park Boulevard, Colorado Springs, Colorado
80918    Odyssey Healthcare Operating A, LP   

Lease Documents:

Sublease, dated December 1, 2008

   5/30/2012    El Paso
County    $147,982 TNT USA, Inc.    3 Huntington Quadrangle, Suite 200S,
Melville, NY.    Gentiva Health Services, Inc.   

Lease Documents:

Sublease, dated January 8, 2003

   8/31/2010    Suffolk
County    $591,488 Andventure, Inc.    711 E. Missouri, Phoenix, AZ    Gentiva
Health Services, Inc.   

Lease Documents:

Sublease, dated March 14, 2009

   11/29/2012    Maricopa
County    $131,988 Lincare, Inc.    2740 Headland Avenue, Dothan, AL.    Gentiva
Health Services, Inc   

Lease Documents:

Lease, dated as of January, 2010

   12/31/10    Houston
County    $60,610 Lincare, Inc.    2200 Riverchase Center, Building 700, Suite
700, Birmingham, AL 35244-2915    Mid-South Home Health Agency, Inc.   

Lease Documents:

Sublease, dated as of February 1, 2010

   1/31/11    Shelby
County    $219,538 Lincare, Inc.    1395 S. Marietta Pkwy., Suite 902, Marietta,
GA 30067-7830    Healthfield, Inc.   

Lease Documents:

Sublease, dated as of February 1, 2010

   3/31/15    Cobb
County    $109,108 Lincare, Inc.    2511 Fairlane Drive, Suite 100, Montgomery,
AL 36116    Mid-South Home Health Agency, Inc.   

Lease Documents:

Sublease, dated as of February 2, 2010

   August 31,
2012    Montgomery
County    $37,848

 

5.08(d)(ii)



--------------------------------------------------------------------------------

SCHEDULE 5.08(e)

EXISTING INVESTMENTS

(a) Equity Interests of Companies and Subsidiaries

 

Entity

  

Record Owner

  

Certificate No.

  

No. Shares/Interest

Odyssey HealthCare of South Texas, LLC    Odyssey HealthCare Operating B, LP   
N/A    N/A Odyssey HealthCare of Augusta, LLC    Odyssey HealthCare Operating B,
LP    N/A    60 Odyssey HealthCare of Kansas City, LLC    Odyssey HealthCare
Operating B, LP    N/A    N/A Odyssey HealthCare of Savannah, LLC    Odyssey
HealthCare Operating B, LP    N/A    121

(b) Other Equity Interests

 

Entity

  

Record Owner

  

Certificate No.

  

No. Shares

CareCentrix Holdings Inc.    Gentiva Health Services Holding Corp.   

23

6

PS-13

  

260,000 Common

2,340,000 Common

234,000 Preferred

(c) Promissory Notes

 

Entity

   Principal
Amount      Date of
Issuance      Interest Rate     Maturity Date  

CareCentrix, Inc. issued note to Gentiva Health Services Holding Corp.

   $ 25,000,000         09/25/2008         10.0 %      3/25/2014   

 

5.08(e)



--------------------------------------------------------------------------------

SCHEDULE 5.11

TAXES

Audit - State of Indiana — Two tax audits underway by the same auditor for the
Indiana Department of Revenue for two separate Odyssey entities – Odyssey
HealthCare Operating A, LP and Vistacare USA, Inc. The Vistacare USA, Inc. audit
covers sales & use tax for 2005-2007 and income tax years 2006-2008. The Odyssey
HealthCare Operating A, LP audit covers sales & use tax for 2007-2009 and income
tax years 2006-2008.

 

5.11



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

PENSION PLANS

None.

 

5.12(d)



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES; EQUITY INTERESTS; LOAN PARTIES

Part A - Equity Interests in Subsidiaries.

 

Current Legal

Entities Owned

  

Record Owner

   Certificate No.    No. Shares/Interest Gentiva Certified Healthcare Corp.   
Gentiva Health Services Holding Corp.    2    100 Gentiva Health Services
(Certified), Inc.    Gentiva Health Services Holding Corp.    7    1,000 Gentiva
Health Services Holding Corp.    Gentiva Health Services, Inc.    3    100
Gentiva Health Services (USA) Inc.    Gentiva Health Services Holding Corp.    4
   1,000 Gentiva Services of New York, Inc.    Gentiva Health Services Holding
Corp.    1    1,000 New York Healthcare Services, Inc.    Gentiva Health
Services Holding Corp.    3    100 OHS Service Corp.    Gentiva Health Services
Holding Corp.    2    100 QC-Medi New York, Inc.    Gentiva Health Services
Holding Corp.    3    100 Quality Care - USA, Inc.    Gentiva Health Services
Holding Corp.    3    10 Quality Managed Care, Inc.    Gentiva Health Services
Holding Corp.    1    1,000 The Healthfield Group, Inc.    Gentiva Health
Services, Inc.    1    1,000 Healthfield Operating Group, Inc.    The
Healthfield Group, Inc.    1    1,000 Common Healthfield Operating Group, Inc.
   The Healthfield Group, Inc.    A-1    1,000 Series A Healthfield, Inc.   
Healthfield Operating Group, Inc.    17    1,000 Chattahoochee Valley Home Care
Services, Inc.    Healthfield, Inc.    5    400

 

5.13



--------------------------------------------------------------------------------

Current Legal

Entities Owned

  

Record Owner

   Certificate No.    No. Shares/Interest Chattahoochee Valley Home Health, Inc.
   Chattahoochee Valley Home Care Services, Inc.    3    1,000 CHMG Acquisition
Corp.    Healthfield, Inc.    1    100 Capital Health Management Group, Inc.   
CHMG Acquisition Corp.    8    10,526,316 Access Home Health of Florida, Inc.   
Capital Health Management Group, Inc.    2    100 Capital CareResources, Inc.   
Capital Health Management Group, Inc.    C-100    10,000 Capital CareResources
of South Carolina, Inc.    Capital Health Management Group, Inc.    C-100   
10,000 CHMG of Atlanta, Inc.    Capital Health Management Group, Inc.    C-100
   10,000 CHMG of Griffin, Inc.    Capital Health Management Group, Inc.   
C-100    10,000 Eastern Carolina Home Health Agency, Inc.    Capital Health
Management Group, Inc.    A10    1,425 Class A Eastern Carolina Home Health
Agency, Inc.    Capital Health Management Group, Inc.    B13    1,425 Class B
Home Health Care of Carteret County, Inc.    Capital Health Management Group,
Inc.    A26    1,425 Class A Home Health Care of Carteret County, Inc.   
Capital Health Management Group, Inc.    B31    1,425 Class B Tar Heel Health
Care Services, Inc.    Capital Health Management Group, Inc.    A29    1,425
Class A Tar Heel Health Care Services, Inc.    Capital Health Management Group,
Inc.    B34    1,425 Class B Tar Heel Staffing, Inc.    Capital Health
Management Group, Inc.    C-100    10,000 Healthfield Home Health, Inc.   
Healthfield, Inc.    3    1,000 Healthfield Hospice Services, Inc.   
Healthfield, Inc.    1    100 Healthfield of Southwest Georgia, Inc.   
Healthfield, Inc.    2    1,000

 

5.13 - 2 -



--------------------------------------------------------------------------------

Current Legal

Entities Owned

  

Record Owner

   Certificate No.    No. Shares/Interest Healthfield of Statesboro, Inc.   
Healthfield, Inc.    1    100 Healthfield of Tennessee, Inc.    Healthfield,
Inc.    1    100 Mid-South Home Care Services, Inc.    Healthfield, Inc.    2   
1,000 Mid-South Home Health Agency, Inc.    Healthfield, Inc.    7    9,999
Mid-South Home Health Agency, Inc.    Healthfield, Inc.    8    1,765 Mid-South
Home Health of Gadsden, Inc.    Healthfield, Inc.    2    100 Total Care Home
Health of Louisburg, Inc.    Healthfield, Inc.    1    100 Total Care Home
Health of North Carolina, Inc.    Healthfield, Inc.    2    100 Total Care Home
Health of South Carolina, Inc.    Healthfield, Inc.    2    100 Total Care
Services, Inc.    Healthfield, Inc.    1    100 Wiregrass Hospice Care, Inc.   
Healthfield, Inc.    2    100 Gentiva Rehab Without Walls, LLC    Gentiva Health
Services (USA) Inc.    N/A    N/A Horizon Health Network LLC    Wiregrass
Hospice Care, Inc.    3    N/A Mid-South Home Health Agency, LLC    Horizon
Health Network LLC    2    N/A Mid-South Home Care Services, LLC    Horizon
Health Network LLC    2    N/A Wiregrass Hospice LLC    Horizon Health Network
LLC    1    N/A Wiregrass Hospice of South Carolina, LLC    Horizon Health
Network LLC    N/A    N/A PHHC Acquisition Corp.    Gentiva Certified Healthcare
Corp.    1    100 Home Health Care Affiliates of Mississippi, Inc.    Gentiva
Certified Healthcare Corp.    4


5

6

   333


333

333

Home Health Care Affiliates, Inc.    Gentiva Certified Healthcare Corp.    5


6

7

   333


333

333

Gilbert’s Home Health Agency, Inc.    Home Health Care Affiliates, Inc.    2   
100,000

 

5.13 - 3 -



--------------------------------------------------------------------------------

Current Legal

Entities Owned

  

Record Owner

   Certificate No.    No. Shares/Interest Home Health Care Affiliates of Central
Mississippi, L.L.C.    Gentiva Certified Healthcare Corp.    N/A    N/A
Gilbert’s Hospice Care of Mississippi, LLC    Gentiva Certified Healthcare Corp.
   N/A    N/A Van Winkle Home Health Care, Inc.    Home Health Care Affiliates,
Inc.    1    100,000 Gilbert’s Hospice Care, LLC    Gentiva Certified Healthcare
Corp.    N/A    N/A

Current Legal

Entities Owned

  

Record Owner

   Certificate No.    No. Shares/Interest Odyssey HealthCare, Inc.    Gentiva
Health Services, Inc.    1-A    1,000 Odyssey HealthCare Holding Company   
Odyssey Healthcare, Inc.    001    1,000 Odyssey HealthCare GP, LLC    Odyssey
HealthCare Holding Company    N/A    N/A Odyssey HealthCare LP, LLC    Odyssey
HealthCare Holding Company    N/A    N/A Odyssey HealthCare Operating A, LP   
Odyssey HealthCare GP, LLC    N/A    N/A Odyssey HealthCare Management, LP   
Odyssey HealthCare GP, LLC    N/A    N/A Odyssey HealthCare Operating B, LP   
Odyssey HealthCare GP, LLC    N/A    N/A Odyssey HealthCare Operating A, LP   
Odyssey HealthCare LP, LLC    N/A    N/A Odyssey HealthCare Management, LP   
Odyssey HealthCare LP, LLC    N/A    N/A

 

5.13 - 4 -



--------------------------------------------------------------------------------

Current Legal

Entities Owned

  

Record Owner

   Certificate No.    No. Shares/Interest Odyssey HealthCare Operating B, LP   
Odyssey HealthCare LP, LLC    N/A    N/A Odyssey HealthCare of South Texas, LLC
   Odyssey HealthCare Operating B, LP    N/A    N/A Odyssey HealthCare Fort
Worth, LLC    Odyssey HealthCare Operating B, LP    N/A    N/A Odyssey
HealthCare Detroit, LLC    Odyssey HealthCare Operating B, LP    N/A    N/A
Odyssey HealthCare Austin, LLC    Odyssey HealthCare Operating B, LP    N/A   
N/A Odyssey HealthCare of Augusta, LLC    Odyssey HealthCare Operating B, LP   
N/A    60 Odyssey HealthCare of Kansas City, LLC    Odyssey HealthCare Operating
B, LP    N/A    N/A Odyssey HealthCare of St. Louis, LLC    Odyssey HealthCare
Operating B, LP    N/A    N/A VistaCare of Boston, LLC    Odyssey HealthCare
Operating B, LP    N/A    N/A Odyssey HealthCare of Flint, LLC    Odyssey
HealthCare Operating B, LP    N/A    N/A Odyssey HealthCare of Collier County,
Inc.    Odyssey HealthCare Operating B, LP    1    1,000 Odyssey HealthCare of
Manatee County, Inc.    Odyssey HealthCare Operating B, LP    1    1,000 Odyssey
HealthCare of Northwest Florida, Inc.    Odyssey HealthCare Operating B, LP    1
   1,000

 

5.13 - 5 -



--------------------------------------------------------------------------------

Current Legal

Entities Owned

  

Record Owner

   Certificate No.    No. Shares/Interest Odyssey HealthCare of Savannah, LLC   
Odyssey HealthCare Operating B, LP    N/A    121 Odyssey HealthCare of
Hillsborough County, Inc.    Odyssey HealthCare Operating B, LP    1    1,000
Odyssey HealthCare of Marion County, Inc.    Odyssey HealthCare Operating B, LP
   1    1,000 Odyssey HealthCare of Pinellas County, Inc.    Odyssey HealthCare
Operating B, LP    1    1,000 VistaCare, Inc.    Odyssey Healthcare Holding
Company    1    1,000 Vista Hospice Care, Inc.    VistaCare, Inc.    2    100
FHI Health Systems, Inc.    VistaCare, Inc.    2    100 CareNation, Inc.   
VistaCare, Inc.    2    100 VistaCare USA, Inc.    Vista Hospice Care, Inc.    2
   100 FHI GP, Inc.    FHI Health Systems, Inc.    2    1,000 FHI LP, Inc.   
FHI Health Systems, Inc.    2    1,000 Family Hospice, Ltd.    FHI GP, Inc.   
N/A    N/A Family Hospice, Ltd.    FHI LP, Inc.    N/A    N/A FHI Management,
Ltd.    FHI GP, Inc.    N/A    N/A FHI Management, Ltd.    FHI LP, Inc.    N/A
   N/A

Part (b) Equity Interests in other parties.

 

Current Legal

Entities Owned

  

Record Owner

   Certificate No.    No. Shares/Interest

CareCentrix Holdings Inc.

   Gentiva Health Services Holding Corp.    23


6

PS-13

   260,000 Common


2,340,000 Common

234,000 Preferred

 

5.13 - 6 -



--------------------------------------------------------------------------------

Part (d) Loan Parties

 

Company

  

Chief Executive Office Address

  

Jurisdiction

   Federal Taxpayer
Identification
Number Odyssey Healthcare, Inc.    717 N. Harwood, Suite 1500, Dallas, Texas
75201    Delaware    43-1723043 Odyssey HealthCare Holding Company    717 N.
Harwood, Suite 1500, Dallas, Texas 75201    Delaware    75-2925311 Odyssey
HealthCare GP, LLC    717 N. Harwood, Suite 1500, Dallas, Texas 75201   
Delaware    75-2932676 Odyssey HealthCare LP, LLC    4011-A McLeod Drive, Las
Vegas, NV 89121    Delaware    74-2998154 Odyssey HealthCare Operating A, LP   
717 N. Harwood, Suite 1500, Dallas, Texas 75201    Delaware    75-2752908
Odyssey HealthCare Management, LP    717 N. Harwood, Suite 1500, Dallas, Texas
75201    Delaware    75-2923658 Odyssey HealthCare Operating B, LP    717 N.
Harwood, Suite 1500, Dallas, Texas 75201    Delaware    75-2937832 Odyssey
HealthCare Fort Worth, LLC    717 N. Harwood, Suite 1500, Dallas, Texas 75201   
Delaware    Disregarded Odyssey HealthCare Detroit, LLC    717 N. Harwood, Suite
1500, Dallas, Texas 75201    Delaware    Disregarded Odyssey HealthCare Austin,
LLC    717 N. Harwood, Suite 1500, Dallas, Texas 75201    Delaware   
Disregarded Odyssey HealthCare of St. Louis, LLC    717 N. Harwood, Suite 1500,
Dallas, Texas 75201    Delaware    26-1174571 VistaCare of Boston, LLC    717 N.
Harwood, Suite 1500, Dallas, Texas 75201    Delaware    26-1544595 Odyssey
HealthCare of Flint, LLC    717 N. Harwood, Suite 1500, Dallas, Texas 75201   
Delaware    26-3920362 Odyssey HealthCare of Collier County, Inc.    717 N.
Harwood, Suite 1500, Dallas, Texas 75201    Delaware    87-0785005 Odyssey
HealthCare of Manatee County, Inc.    717 N. Harwood, Suite 1500, Dallas, Texas
75201    Delaware    87-0785007 Odyssey HealthCare of Northwest Florida, Inc.   
717 N. Harwood, Suite 1500, Dallas, Texas 75201    Delaware    87-0784932

 

5.13 - 7 -



--------------------------------------------------------------------------------

Company

  

Chief Executive Office Address

  

Jurisdiction

   Federal Taxpayer
Identification
Number Odyssey HealthCare of Hillsborough County, Inc.    717 N. Harwood, Suite
1500, Dallas, Texas 75201    Delaware    75-3238729 Odyssey HealthCare of Marion
County, Inc.    717 N. Harwood, Suite 1500, Dallas, Texas 75201    Delaware   
75-3238731 Odyssey HealthCare of Pinellas County, Inc.    717 N. Harwood, Suite
1500, Dallas, Texas 75201    Delaware    75-3238725 VistaCare, Inc.    717 N.
Harwood, Suite 1500, Dallas, Texas 75201    Delaware    06-1521534 Vista Hospice
Care, Inc.    717 N. Harwood, Suite 1500, Dallas, Texas 75201    Delaware   
86-0808230 FHI Health Systems, Inc.    717 N. Harwood, Suite 1500, Dallas, Texas
75201    Delaware    75-2588219 CareNation, Inc.    717 N. Harwood, Suite 1500,
Dallas, Texas 75201    Delaware    06-1607606 VistaCare USA, Inc.    717 N.
Harwood, Suite 1500, Dallas, Texas 75201    Delaware    86-0914505 FHI GP, Inc.
   717 N. Harwood, Suite 1500, Dallas, Texas 75201    Texas    75-2588220 FHI
LP, Inc.    717 N. Harwood, Suite 1500, Dallas, Texas 75201    Nevada   
88-0335145 Family Hospice, Ltd.    717 N. Harwood, Suite 1500, Dallas, Texas
75201    Texas    75-2588221 FHI Management, Ltd.    717 N. Harwood, Suite 1500,
Dallas, Texas 75201    Texas    75-2588222

 

Company

  

Chief Executive Office Address

  

Jurisdiction

   Federal
Taxpayer
Identification
Number Gentiva Health Services, Inc.    3350 Riverwood Parkway, Suite 1400,
Atlanta, GA 30339    Delaware    36-4335801 Gentiva Certified Healthcare Corp.
   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Delaware   
11-2645333 Gentiva Health Services (Certified), Inc.    3350 Riverwood Parkway,
Suite 1400, Atlanta, GA 30339    Delaware    11-3454105 Gentiva Health Services
Holding Corp.    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339   
Delaware    11-3454104 Gentiva Health Services (USA) Inc.    3350 Riverwood
Parkway, Suite 1400, Atlanta, GA 30339    Delaware    11-3414024 Gentiva Rehab
Without Walls, LLC    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339   
Delaware    06-1725406

 

5.13 - 8 -



--------------------------------------------------------------------------------

Company

  

Chief Executive Office Address

  

Jurisdiction

   Federal
Taxpayer
Identification
Number Gentiva Services of New York, Inc.    3350 Riverwood Parkway, Suite 1400,
Atlanta, GA 30339    New York    11-2802024 New York Healthcare Services, Inc.
   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    New York   
22-2695367 OHS Service Corp.    3350 Riverwood Parkway, Suite 1400, Atlanta, GA
30339    Texas    22-3690699 QC-Medi New York, Inc.    3350 Riverwood Parkway,
Suite 1400, Atlanta, GA 30339    New York    11-2750425 Quality Care - USA, Inc.
   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    New York   
11-2256479 Quality Managed Care, Inc.    3350 Riverwood Parkway, Suite 1400,
Atlanta, GA 30339    Delaware    48-1095443 The Healthfield Group, Inc.    3350
Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Delaware    43-2068039
Healthfield Operating Group, Inc.    3350 Riverwood Parkway, Suite 1400,
Atlanta, GA 30339    Delaware    36-4425473 Healthfield, Inc.    3350 Riverwood
Parkway, Suite 1400, Atlanta, GA 30339    Delaware    58-1819650 Chattahoochee
Valley Home Care Services, Inc.    3350 Riverwood Parkway, Suite 1400, Atlanta,
GA 30339    Georgia    03-0387821 Chattahoochee Valley Home Health, Inc.    3350
Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Georgia    34-1994007 CHMG
Acquisition Corp.    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339   
Georgia    04-3813487 Capital Health Management Group, Inc.    3350 Riverwood
Parkway, Suite 1400, Atlanta, GA 30339    Georgia    58-2313705 Access Home
Health of Florida, Inc.    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339
   Delaware    06-1451363 Capital CareResources, Inc.    3350 Riverwood Parkway,
Suite 1400, Atlanta, GA 30339    Georgia    58-2411159 Capital CareResources of
South Carolina, Inc.    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339   
Georgia    56-2102603 CHMG of Atlanta, Inc.    3350 Riverwood Parkway, Suite
1400, Atlanta, GA 30339    Georgia    54-2089073 CHMG of Griffin, Inc.    3350
Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Georgia    54-2089075
Eastern Carolina Home Health Agency, Inc.    3350 Riverwood Parkway, Suite 1400,
Atlanta, GA 30339    North Carolina    56-1590744 Home Health Care of Carteret
County, Inc.    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    North
Carolina    56-1556547 Tar Heel Health Care Services, Inc.    3350 Riverwood
Parkway, Suite 1400, Atlanta, GA 30339    North Carolina    56-1456991 Tar Heel
Staffing, Inc.    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339   
Georgia    05-0537926 Healthfield Home Health, Inc.    3350 Riverwood Parkway,
Suite 1400, Atlanta, GA 30339    Georgia    58-1947694 Healthfield Hospice
Services, Inc.    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339   
Georgia    58-2284736

 

5.13 - 9 -



--------------------------------------------------------------------------------

Company

  

Chief Executive Office Address

  

Jurisdiction

   Federal
Taxpayer
Identification
Number Healthfield of Southwest Georgia, Inc.    3350 Riverwood Parkway, Suite
1400, Atlanta, GA 30339    Georgia    27-0131980 Healthfield of Statesboro, Inc.
   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Georgia   
68-0593590 Healthfield of Tennessee, Inc.    3350 Riverwood Parkway, Suite 1400,
Atlanta, GA 30339    Georgia    01-0831798 Mid-South Home Care Services, Inc.   
3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Georgia    58-1984959
Mid-South Home Health Agency, Inc.    3350 Riverwood Parkway, Suite 1400,
Atlanta, GA 30339    Delaware    63-0772385 Mid-South Home Health of Gadsden,
Inc.    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Georgia   
14-1909499 Total Care Home Health of Louisburg, Inc.    3350 Riverwood Parkway,
Suite 1400, Atlanta, GA 30339    Georgia    68-0593592 Total Care Home Health of
North Carolina, Inc.    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339   
Georgia    20-0091435 Total Care Home Health of South Carolina, Inc.    3350
Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Georgia    20-0091422 Total
Care Services, Inc.    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339   
Georgia    86-1095990 Wiregrass Hospice Care, Inc.    3350 Riverwood Parkway,
Suite 1400, Atlanta, GA 30339    Georgia    20-0296636 Horizon Health Network
LLC    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Alabama   
33-1017853 Mid-South Home Health Agency, LLC    3350 Riverwood Parkway, Suite
1400, Atlanta, GA 30339    Alabama    82-0559199 Mid-South Home Care Services,
LLC    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Alabama   
82-0559231 Wiregrass Hospice LLC    3350 Riverwood Parkway, Suite 1400, Atlanta,
GA 30339    Alabama    82-0559182 Wiregrass Hospice of South Carolina, LLC   
3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Georgia    34-2053721
PHHC Acquisition Corp.    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339
   Delaware    38-3784032 Gilbert’s Home Health Agency, Inc.    3350 Riverwood
Parkway, Suite 1400, Atlanta, GA 30339    Mississippi    64-0730826 Gilbert’s
Hospice Care of Mississippi, LLC    3350 Riverwood Parkway, Suite 1400, Atlanta,
GA 30339    Mississippi    20-1296854 Gilbert’s Hospice Care, LLC    3350
Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Mississippi    20-0566932
Home Health Care Affiliates of Mississippi, Inc.    3350 Riverwood Parkway,
Suite 1400, Atlanta, GA 30339    Mississippi    62-1775256 Home Health Care
Affiliates of Central Mississippi, L.L.C.    3350 Riverwood Parkway, Suite 1400,
Atlanta, GA 30339    Mississippi    62-1807084 Home Health Care Affiliates, Inc.
   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Mississippi   
74-2737989 Van Winkle Home Health Care, Inc.    3350 Riverwood Parkway, Suite
1400, Atlanta, GA 30339    Mississippi    62-1669388

 

5.13 - 10 -



--------------------------------------------------------------------------------

SCHEDULE 5.16

COMPLIANCE WITH LAWS

See Schedule 5.26(e).

 

5.16



--------------------------------------------------------------------------------

SCHEDULE 5.17

INTELLECTUAL PROPERTY MATTERS

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

   REGISTRATION NUMBER   

TRADEMARK

OHS Service Corp.

   2,947,081    Butterfly Design

OHS Service Corp.

   2,947,082    Butterfly Design (with line)

Gentiva Health Services, Inc.

   3464098    Cross shaped logo

Gentiva Health Services Holding Corp.

   2,717,717    GENTIVA

Gentiva Health Services, Inc.

   3464097    GENTIVA (with cross shaped dotted logo design)

Gentiva Health Services, Inc.

   3430064    LAZARUS HOUSE

OHS Service Corp.

   2,717,765    LIFESMART

OHS Service Corp.

   1,722,858    REHAB WITHOUT WALLS

OHS Service Corp.

   1,841,527    RWW

Healthfield, Inc.

   1,675,442    Miscellaneous Design (Bear in Circle)

Healthfield, Inc.

   1,637,226    THE HUG CENTER (Bear in Circle)

Healthfield, Inc.

   2,334,164    HEALTHFIELD

Gentiva Health Services Holding Corp.

   3218460    CASEMATCH

Gentiva Health Services, Inc.

   3233987    GENTIVA UNIVERSITY

Gentiva Health Services, Inc.

   3303130    GREAT HEALTHCARE HAS COME HOME

Gentiva Health Services, Inc.

   3099188    SAFE STRIDES

 

5.17



--------------------------------------------------------------------------------

OWNER

   REGISTRATION NUMBER   

TRADEMARK

The Healthfield Group, Inc.

   3223476    Miscellaneous Design (Bird w/ sunset behind it)

The Healthfield Group, Inc.

   3291699    Miscellaneous Design (Caduceus within square)

 

OWNER

   REGISTRATION NUMBER   

TRADEMARK

Odyssey HealthCare, Inc.

   3110579    GIVING THE GIFT OF HOSPICE

Odyssey HealthCare, Inc.

   3682703    SKY CAMP

Odyssey HealthCare, Inc.

   3676396    A LIFE THAT MATTERS

Odyssey HealthCare, Inc.

   3644869    A PASSION FOR CARING

Odyssey HealthCare, Inc.

   3700119    VISTACARE CAREBEYOND

Odyssey HealthCare, Inc.

   3615165    ODYSSEY VISTACARE HOSPICE FOUNDATION

Odyssey HealthCare, Inc.

   3617002    ODYSSEY CAREBEYOND

Odyssey HealthCare, Inc.

   3310236    VISTACARE EXCELLENCE WITHOUT EXCEPTION. (and design)

Odyssey HealthCare, Inc.

   2977864    EXCELLENCE WITHOUT EXCEPTION

Odyssey HealthCare, Inc.

   2672152    VISTACARE

Odyssey HealthCare, Inc.

   2558124    HEALTHCARE, INC. ODYSSEY (and design)

Odyssey HealthCare, Inc.

   2490463    IMPROVING THE QUALITY OF LIFE

Odyssey HealthCare, Inc.

   2069592    HEALTHCARE ODYSSEY (and design)

 

5.17 - 2-



--------------------------------------------------------------------------------

Odyssey HealthCare, Inc.

   2071649    ODYSSEY HEALTHCARE, INC.

Applications:

 

OWNER

   SERIAL NUMBER   

TRADEMARK

Odyssey HealthCare, Inc.

   85052036    HOSPICECARECOMPANION

Odyssey HealthCare, Inc.

   85045039    CARETOUCH

Odyssey HealthCare, Inc.

   77720640    GETTING TO KNOW ME

Odyssey HealthCare, Inc.

   77861513    CAMP ODYSSEY (and design)

Odyssey HealthCare, Inc.

   77796740    CAMP ODYSSEY

Odyssey HealthCare, Inc.

   77955399    AVALON HOSPICE BIG HEARTS. BETTER CARE. (and design)

Odyssey HealthCare, Inc.

   77955391    OHC ODYSSEY HEALTH CARE BIG HEARTS. BETTER CARE. (and design)

Odyssey HealthCare, Inc.

   77955379    ODYSSEY HOSPICE BIG HEARTS. BETTER CARE. (and design)

Odyssey HealthCare, Inc.

   77861491    SKY (and design)

Odyssey HealthCare, Inc.

   77955823    VISTACAREHOSPICE

Odyssey HealthCare, Inc.

   77955813    AVALONHOSPICE

Odyssey HealthCare, Inc.

   77955800    ODYSSEYHOSPICE

Odyssey HealthCare, Inc.

   77955789    BIG HEARTS. BETTER CARE.

Odyssey HealthCare, Inc.

   77955773    VISTACAREHOSPICE BIG HEARTS. BETTER CARE. (and design)

OTHER TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

COUNTRY/STATE

  

TRADEMARK

Gentiva Health Services, Inc.

   unfiled    USA    GENTIVA CARE@HAND

 

5.17 - 3 -



--------------------------------------------------------------------------------

SCHEDULE 5.20

LABOR MATTERS

On May 10, 2010, a collective and class action complaint entitled Lisa
Rindfleisch et al. v. Gentiva Health Services, Inc. was filed in the United
States District Court for the Eastern District of New York against the Company
in which five former employees allege wage and hour law violations. The former
employees claim they were paid pursuant to “an unlawful hybrid” compensation
plan that paid them on both a per visit and an hourly basis, thereby voiding
their exempt status and entitling them to overtime pay. The plaintiffs seek
damages under the Fair Labor Standards Act (“FLSA”), as well as under the New
York Labor Law and North Carolina Wage and Hour Act. Plaintiffs seek class
certification of similar employees and seek attorneys’ fees and damages going
back three years under the FLSA, six years under the New York statute and two
years under the North Carolina statute.

On June 11, 2010, a collective and class action complaint entitled Catherine
Wilkie, individually and on behalf of all others similarly situated v. Gentiva
Health Services, Inc. was filed in the United States District Court for the
Eastern District of California against the Company in which a former employee
alleges wage and hour violations under federal law and California law. The
complaint alleges that the Company paid some of its employees on both a per
visit and hourly basis, thereby voiding their exempt status and entitling them
to overtime pay. The plaintiff seeks class certification, attorneys’ fees and
damages going back three years on the FLSA claim and four years on the state
wage and hour claims.

On July 29, 2010, a collective and class action complaint entitled Nelson
Alleman, on behalf of himself and others similarly situated, v. Gentiva Health
Services, Inc. was filed in the United States District Court for the Northern
District of Georgia against the Company in which a former employee alleges wage
and hour violations under federal law. The former employee alleges that the
Company failed to properly classify and compensate certified respiratory
therapists in its employ as “non-exempt” employees under the FLSA, and as a
result, did not properly pay them overtime compensation that they are guaranteed
under the FLSA. Plaintiff seeks class certification, attorneys’ fees, damages
and interest going back three years.

Given the preliminary stage of the Rindfleisch, Wilkie and Alleman lawsuits, the
Company is unable to assess the probable outcome or potential liability, if any,
arising from these proceedings. The Company intends to defend itself vigorously
in these lawsuits.

 

5.20



--------------------------------------------------------------------------------

SCHEDULE 5.26(b)

HEALTH CARE PERMITS

None.

 

5.26(b)



--------------------------------------------------------------------------------

SCHEDULE 5.26(c)

 

I. INVESTIGATIONS, AUDITS, CLAIMS REVIEW

On February 14, 2008, Odyssey received a letter from the Medicaid Fraud Control
Unit of the Texas Attorney General’s office notifying it that it is conducting
an investigation concerning Medicaid hospice services provided by Odyssey,
including its practices with respect to patient admission and retention, and
requesting medical records of approximately 50 patients served by its programs
in the State of Texas. Based on the preliminary stage of this investigation and
the limited information that Odyssey has at this time, Odyssey cannot predict
the outcome of this investigation, the Texas Attorney General’s views of the
issues being investigated, any actions that the Texas Attorney General may take
or the impact, if any, that the investigation may have on Odyssey’s and our
business, results of operations, liquidity or capital resources. Odyssey
believes that it is in material compliance with the rules and regulations
applicable to the Texas Medicaid hospice program.

On May 5, 2008, Odyssey received a letter from the DOJ notifying it that it is
conducting an investigation of VistaCare and requesting that Odyssey provide
certain information and documents related to its investigation of claims
submitted by VistaCare to Medicare, Medicaid and TRICARE from January 1, 2003
through March 6, 2008, the date Odyssey completed the acquisition of VistaCare.
Odyssey has been informed by the DOJ and the Medicaid Fraud Control Unit of the
Texas Attorney General’s Office that they are reviewing allegations that
VistaCare may have billed the federal Medicare, Medicaid and TRICARE programs
for hospice services that were not reasonably or medically necessary or
performed as claimed. The basis of the investigation is a qui tam lawsuit filed
in the United States District Court for the Northern District of Texas by a
former employee of VistaCare. The lawsuit was unsealed on October 5, 2009 and
served on Odyssey on January 28, 2010. In connection with the unsealing of the
complaint, the DOJ filed a notice with the court declining to intervene in the
qui tam action at this time. The Texas Attorney General also filed a notice of
non-intervention with the court. While these actions should not be viewed as a
final assessment by the DOJ or the Texas Attorney General of the merits of this
qui tam action, Odyssey considers them to be positive developments. Odyssey
continues to cooperate with the DOJ and the Texas Attorney General in their
investigation. Based on the limited information that it has at this time,
Odyssey cannot predict the outcome of the investigation, the DOJ’s or Texas
Attorney General’s views of the issues being investigated, other than the DOJ’s
and Texas Attorney General’s notice declining to intervene in the qui tam action
at this time, any actions that the DOJ or Texas Attorney General may take or the
impact, if any, that the investigation may have on Odyssey’s and our business,
results of operations, liquidity or capital resources.

On January 5, 2009, Odyssey received a letter from the Georgia State Health Care
Fraud Control Unit notifying it that it is conducting an investigation
concerning Medicaid hospice services provided by VistaCare from 2003 through
2007 and requesting certain documents. Odyssey is cooperating with the Georgia
State Health Care Fraud Control Unit and has complied with the document request.
Based on the preliminary stage of this investigation and the limited information
that Odyssey has at this time, it cannot predict the outcome of the
investigation, the Georgia State Health Care Fraud Control Unit’s views of the
issues being investigated, any actions that the Georgia State Health Care Fraud
Control Unit may take or the impact, if any, that

 

5.26(c)



--------------------------------------------------------------------------------

the investigation may have on Odyssey’s and our business, results of operations,
liquidity or capital resources.

On February 2, 2009, Odyssey received a subpoena from the OIG requesting certain
documents related to its provision of continuous care services from January 1,
2004 through February 2, 2009. On September 9, 2009, Odyssey received a second
subpoena from the OIG requesting medical records for certain patients who had
been provided continuous care services by Odyssey during the same time period.
Odyssey is cooperating with the OIG and is in the process of complying with the
subpoena request. Based on the preliminary stage of this investigation and the
limited information that Odyssey has at this time, it cannot predict the outcome
of the investigation, the OIG’s views of the issues being investigated, any
actions that the OIG may take or the impact, if any, that the investigation may
have on Odyssey’s and our business, results of operations, liquidity or capital
resources.

On February 23, 2010, Odyssey received a subpoena from the OIG requesting
various documents and certain patient records of one its hospice programs
relating to services performed from January 1, 2006 through December 31, 2009.
Odyssey is cooperating with the OIG and is in the process of complying with the
subpoena request. Because of the preliminary stage of this investigation and the
limited information that Odyssey has at this time, it cannot predict the outcome
of the investigation, the OIG’s views of the issues being investigated, any
actions that the OIG may take or the impact, if any, that the investigation may
have on Odyssey’s and our business, results of operations, liquidity or capital
resources.

 

II. PROGRAM PARTICIPATION AGREEMENTS

Odyssey:

Participation Agreement, dated June 1, 1999, between Department of Defense,
Tricare Management Activity and Vistacare USA, Inc.

Ancillary Provider Agreement, Tricare Program, dated March 18, 2005, between
Health Net Federal Services, Inc. and Odyssey Healthcare Operating B, LP.

Provider Participation Agreement, dated February 1, 2005, between Family
Hospice, Ltd. and Humana, Inc.

Payment Arrangement, dated November 21, 2003, between Humana Military Healthcare
Services and Vistacare USA, Inc.

Contract V247P-1047, dated January 1, 2003, between Odyssey Healthcare, Inc. and
Department of Veterans Affairs, as modified and supplemented for Georgia.

Contract VA258-BP-0068, dated December 8, 2009, between Odyssey Healthcare, Inc.
and Department of Veterans Affairs, as modified and supplemented for Tucson,
Arizona.

Contract VA245-P-0114, dated January 1, 2008, between Odyssey Healthcare, Inc.
and Department of Veterans Affairs, as modified and supplemented for Arlington,
Virginia.

 

5.26(c) - 2



--------------------------------------------------------------------------------

Contract VA250-B0-0080, dated June 19, 2008, between Odyssey Healthcare, Inc.
and Department of Veterans Affairs, as modified and supplemented for Dayton,
Ohio.

Contract VA250-B0-0068, dated November 19, 2007, between Odyssey Healthcare,
Inc. and Department of Veterans Affairs, as modified and supplemented for
Columbus, Ohio.

Gentiva:

Agreement, dated July 1, 2009, between Pima Health Care System and Gentiva
Certified HealthCare Corp., Gentiva Health Services (USA), Inc.

Home Community Based Services Contract, dated January 1, 2009, between Carlton
County Human Services (waivered) and Gentiva Certified HealthCare Corp.

Home Community Based Waiver Services Contract, dated July 1, 2009, between St.
Louis County Social Service Department and Gentiva Certified HealthCare Corp.

Preferred Provider Agreement for Ancillary Providers, dated August 1, 2001,
between Washington State Health Care Authority and Gentiva Certified HealthCare
Corp., Gentiva Health Services (USA), Inc.

Minnesota Department of Human Services Provider Agreement, dated March 29, 1995,
between Minnesota Department of Human Services and Gentiva Certified HealthCare
Corp.

Provider Contract with the Texas Department of Health Participation in the
Medically Dependant Children’s Program, dated November 30, 1997, between
Department of Human Services-Region 7 Austin and Gentiva Certified HealthCare
Corp.

Contract for Community Care Programs, dated September 1, 2001, between
Department of Human Services -Houston-Region 6 and Gentiva Certified HealthCare
Corp.

Provider Enrollment, dated December 29, 1998, between Department of Health and
Hospitals and Gentiva Certified HealthCare Corp.

Provider Enrollment, dated December 29, 1998, between Department of Health and
Hospitals and Gentiva Certified HealthCare Corp.

Conditions of Provider Participation in the Advantage Program, dated July 1,
2003, between Oklahoma Health Care Authority (LTC Personal Care) and Gentiva
Health Services (USA), Inc.

Personal Care Agency Program Contract, dated September 1, 2008, between Oklahoma
Health Care Authority (LTC Personal Care) and Gentiva Health Services (USA),
Inc.

Conditions of Provider Participation in the Advantage Program, dated July 1,
2003, between Oklahoma Health Care Authority (LTC Advantage program) and Gentiva
Health Services (USA), Inc.

 

5.26(c) - 3



--------------------------------------------------------------------------------

Conditions of Provider Participation in the Advantage Program, dated January 1,
2009, between Oklahoma Health Care Authority (LTC Advantage program) and Gentiva
Health Services (USA), Inc.

Personal Care Services Agreement, dated January 1, 2004, between Suffolk County
DSS-PC/Shared Aide T19 and Quality Care-USA, Inc.

Agreement, dated January 1, 2010, between Fulton County DSS and Quality
Care-USA, Inc.

Provider Agreement, dated July 27, 1995, between Commonwealth of
Kentucky-Cabinet Health Services Crestview H and Gentiva Certified HealthCare
Corp.

Provider Agreement, dated May 10, 1999, between Commonwealth of Kentucky-Cabinet
Health Services Crestview H and Gentiva Certified HealthCare Corp.

First Steps Provider Agreement, dated June 1, 2000, between Commonwealth of
Kentucky-Cabinet Health Services Crestview H and Gentiva Certified HealthCare
Corp.

Community Care Program Provider Agreement - In Home Service, dated July 1, 2003,
between Illinois Department on Aging and Gentiva Health Services (USA), Inc.

Community Care Program Provider Agreement - In Home Service, dated July 1, 2009,
between Illinois Department on Aging and Gentiva Health Services (USA), Inc.

Community Care Program Provider Agreement - In Home Service, dated July 1, 2009,
between Illinois Department on Aging and Gentiva Health Services (USA), Inc.

Community Care Program Provider Agreement - In Home Service, dated July 1, 2009,
between Illinois Department on Aging and Gentiva Health Services (USA), Inc.

Community Care Program Provider Agreement - In Home Service, dated July 1, 2009,
between Illinois Department on Aging and Gentiva Health Services (USA), Inc.

Community Care Program Provider Agreement - In Home Service, dated July 1, 2009,
between Illinois Department on Aging and Gentiva Health Services (USA), Inc.

Community Care Program Provider Agreement - In Home Service, dated July 1, 2009,
between Illinois Department on Aging and Gentiva Health Services (USA), Inc.

Community Care Program Provider Agreement - In Home Service, dated July 1, 2009,
between Illinois Department on Aging and Gentiva Health Services (USA), Inc.

Community Care Program Provider Agreement - In Home Service, dated July 1, 2009,
between Illinois Department on Aging and Gentiva Health Services (USA), Inc.

 

5.26(c) - 4



--------------------------------------------------------------------------------

Community Care Program Provider Agreement - In Home Service, dated July 1, 2009,
between Illinois Department on Aging and Gentiva Health Services (USA), Inc.

Agreement, dated January 1, 2007, between Saratoga County DSS and Quality
Care-USA, Inc.

Network Provider Agreement for Clinical Services, dated June 1, 2008, between
Community Mental Health - Clinton-Eaton-Ingham and Gentiva Certified HealthCare
Corp.

CAP Agreement, dated February 1, 2000, between Division of Medical Assistance
CAP (All certified branches) and Gentiva Certified HealthCare Corp.

Agreement, dated October 1, 1992, between Montgomery County DSS and Quality
Care-USA, Inc.

Home and Community Based Services Waiver for the Elderly and Disabled
Subcontractor Enrollment Agreement, dated December 1, 1999, between Region VII
Area Agency on Aging, Inc. and Gentiva Health Services (USA), Inc.

Agreement, dated January 1, 2006, between Rensselaer County DSS and Quality
Care-USA, Inc.

Agreement, dated January 1, 2008, between Schenectady County Department of
Social Services and Quality Care-USA, Inc.

Provider Agreement, dated September 3, 1997, between Ohio Bureau of Workers’
Compensation and Gentiva Certified HealthCare Corp.

Provider Agreement, dated January 1, 1994, between Ohio Bureau of Workers’
Compensation and Gentiva Certified HealthCare Corp.

Provider Agreement, dated September 18, 1998, between Ohio Bureau of Workers’
Compensation and Gentiva Certified HealthCare Corp.

Agreement, dated April 1, 2010, between Albany County Department of Social
Services and Quality Care-USA, Inc.

Agreement, dated April 21, 2001, between Saratoga County Public Health (LTHHCP &
CHHA) and Quality Care-USA, Inc.

Agreement, dated January 1, 2001, between Schoharie County DSS - Title XIX and
Quality Care-USA, Inc.

Contract for Community Care Programs, dated November 17, 1995, between
Department of Human Services Community Care Pgms-San Antonio and Gentiva
Certified HealthCare Corp.

 

5.26(c) - 5



--------------------------------------------------------------------------------

Agreement Between the Title XIX Single State Agency and a Home Care Provider
Providing Nursing Services, dated February 6, 1990, between Maryland Department
of Health and Mental Hygiene and Gentiva Health Services (USA), Inc.

Contract, dated July 1, 2010, between Five County Association of Governments
Area Agency on Aging and Gentiva Certified HealthCare Corp.

Agreement, dated April 1, 2010, between Schoharie County Office for the Aging
(EISEP) and Quality Care-USA, Inc.

Homemaker Provider Renewal, dated January 1, 2010, between Department of Human
Serv. Div. of Aging-ElderChoices-Hot Spg and Gentiva Health Services (USA), Inc.

Respite Provider Certifications, dated January 1, 2010, between Department of
Human Serv. Div. of Aging ElderChoices-Hot Spg and Gentiva Health Services
(USA), Inc.

Network Provider Agreement for Clinical Services: Agency, dated October 1, 2009,
between Berrien Mental Health Authority and Gentiva Certified HealthCare Corp.

Provider Agreement with the Texas Department of Health for Participation the
Children with Special Healthcare Needs CSHCN (CIDC) Programs, dated August 14,
2000, between CSHCN (San Antonio) and Gentiva Certified HealthCare Corp.

Targeted Case Management Provider Certification, dated January 1, 2010, between
Arkansas Dept. of Human Services/Targeted Case Management and Gentiva Health
Services (USA), Inc.

Agreement, dated January 1, 2010, between Fulton County Office For The Aging and
Quality Care-USA, Inc.

Respite Provider Certifications, dated January 1, 2010, between Department of
Human Serv. Div. of Aging-ElderChoices-Ft. Smi and Gentiva Health Services
(USA), Inc.

Homemaker Provider Renewal, dated January 1, 2010, between Department of Human
Serv. Div. of Aging-ElderChoices-Ft. Smi and Gentiva Health Services (USA), Inc.

Agreement, dated April 1, 2010, between Montgomery County Office for the Aging,
Inc. and Quality Care-USA, Inc.

Client Service Contract, dated July 1, 2009, between WA Department of Social and
Health Services (RWW) and Gentiva Rehab Without Walls, LLC

Requirements for Nursing Agencies Participating with the Illinois Home Community
Based Service (HCBS) Waiver for Medically Fragile Technology Dependent Children,
dated October 31, 200, between University of Illinois at Chicago DSCC
Bloomington and Gentiva Certified HealthCare Corp.

 

5.26(c) - 6



--------------------------------------------------------------------------------

Ancillary Services Agreement, dated January 2, 2002, between Humana Military
Healthcare Services, Inc. and Gentiva Certified HealthCare Corp., Gentiva Health
Services (Certified), Inc., Access Home Health of Florida, Inc., Healthfield
Home Health, Inc., Healthfield of Statesboro, Inc., Chattahoochee Valley Home
Health, Inc., CHMG of Atlanta, Inc., CHMG of Griffin, Inc., Mid-South Home
Health of Gadsden, Inc., Mid-South Home Health Agency, Inc., Mid-South Home
Health Agency, LLC, Healthfield of TN, Inc., Capital CareResources of South
Carolina, Inc., Home Health Care Affiliates of Mississippi, Inc., Gilbert’s Home
Health Agency, Inc., Home Health Care Affiliates of Central MS, LLC, VanWinkle
Home Health Care, Inc., Total Care Home Health of South Carolina, Inc., Total
Care Home Health of North Carolina, Inc., Healthfield of Tennessee, Inc.

Provider Application Agreement, dated January 1, 2001, between WA Dept. Labor &
Industries Crime Victims and Gentiva Certified HealthCare Corp.

Provider Agreement, dated May 10, 1999, between Commonwealth of Kentucky-Cabinet
of HS-Louisville and Gentiva Certified HealthCare Corp.

First Steps Provider Agreement, dated July 1, 2000, between Commonwealth of
Kentucky-Cabinet of HS-Louisville and Gentiva Certified HealthCare Corp.

Fee for Service Other Ancillary Services Agreement, dated May 17, 2002, between
UCSD Health Plan and Gentiva Certified HealthCare Corp.

Provider Agreement for Medicaid and UMAP, dated June 20, 2002, between Utah
Department of Health and Gentiva Certified HealthCare Corp.

Contract for Community Care Programs, dated September 1, 2001, between
Department of Human Services MDCP New Braunfels Region 8 and Gentiva Certified
HealthCare Corp.

Application for Furnishing Long Term Care Services to Beneficiaries of Veterans
Affairs, dated September 1, 2008, between VA Central Iowa Health Care System and
Gentiva Health Services (USA), Inc.

Application for Furnishing Long Term Care Services to Beneficiaries of Veterans
Affairs, dated October 1, 2009, between VA Central Iowa Health Care System and
Gentiva Health Services (USA), Inc.

Agreement Between Montgomery County Office for Aging and Quality Care-USA, Inc.
dba Gentiva Health Services for Respite Services, dated April 1, 2010, between
Montgomery County Office for Aging - Respite and Quality Care-USA, Inc.

Waiver Program Provider Agreement for Participation in the Illinois Medical
Assistance Program, dated January 1, 2003, between Department of Public
Aid-Division of Rehabilitation Services and Gentiva Certified HealthCare Corp.

 

5.26(c) - 7



--------------------------------------------------------------------------------

Waiver Program Provider Agreement for Participation in the Illinois Medical
Assistance Program, dated January 1, 2003, between Department of Public
Aid-Division of Rehabilitation Services and Gentiva Certified HealthCare Corp.

Ancillary Provider Agreement - TriCare Program, dated July 1, 2004, between
Health Net Federal Services and Gentiva Certified HealthCare Corp., Gentiva
Health Services (Certified), Inc.; QC-Medi New York, Inc., New York HealthCare
Services, Inc., Healthfield of Tennessee, Inc.,

TriCare Corporate Services Provider Contract, dated May 1, 2010, between TriWest
and Gentiva Certified HealthCare Corp., PHHC Acquisition Corp.,

Memorandum of Agreement, dated February 12, 2007, between Department of Veterans
Affairs (RWW-AZ) and Gentiva Rehab without Walls, LLC

Client Service Agreement Nurse Delegation Services, Skilled Nursing Tasks,
Contract Nurse Consultation Services, dated July 1, 2010, between WA Dept of
Social & Health Svc/Aging & Disability and Gentiva Health Services (USA), Inc.

Application for Furnishing Long Term Care Services to Beneficiaries of Veterans
Affairs, dated March 20, 2010, between VA Sierra Nevada Health Care System and
Gentiva Certified HealthCare Corp.

Memorandum of Understanding, dated August 29, 2001, between VA Southern Nevada
Healthcare System and Gentiva Certified HealthCare Corp.

Title XX Homemaker and EISEP Service Agreement Between the County of Albany and
Quality Care-USA, Inc. dba Gentiva Health Services, dated April 1, 2010, between
Albany County Department of Social Services and Quality Care-USA, Inc.

Participation Agreement for Hospice Program Services for Champus Beneficiaries,
dated July 14, 1995, between Humana Military Healthcare Services, Inc.
(Healthfield Hospice) and Wiregrass Hospice, LLC

Contract for the Purchase and Provision of Hospice Services, dated July 1, 2008,
between South Carolina Department of Health & Human Services/Hospice and
Wiregrass Hospice of South Carolina, LLC

TriCare Corporate Services Provider Contract, dated January 1, 2008, between
University of Colorado Hospital Authority and PHHC Acquisition Corp.

Memorial Hospital Medical Network dba Medical Network Vendor Provider Agreement
dated January 1, 2008, between Memorial Hospital Medical Network dba Medical
Network and PHHC Acquisition Corp.

 

5.26(c) - 8



--------------------------------------------------------------------------------

Application for Furnishing Long Term Care Services to Beneficiaries of Veterans
Affairs, dated April 1, 2010, between Department of Veterans Affairs-VA Medical
Center N.FL/S.GA and Gentiva Health Services (Certified), Inc.

Application for Furnishing Long Term Care Services to Beneficiaries of Veterans
Affairs, dated March 1, 2010, between Jesse Brown VA Medical Center (Oak Park)
and Gentiva Health Services (USA), Inc.

Participation Agreement for Autism Demonstration Corporate Services Provider,
dated June 2, 2009, between TriCare Management Activity-TriWest-RWW and Gentiva
Rehab Without Walls, LLC

Network Provider Agreement, dated July 1, 2009, between Uniform Medical Plan-WA
State Health Care Authority and Gentiva Rehab without Walls, LLC

Contract between South Carolina Department of Health and Human Services and
Total Care Home Health of South Carolina for the Purchase and Provision of Home
Health Services, dated July 1, 2009, between South Carolina Dept of Health and
Human Services and Total Care Home Health of South Carolina, Inc.

Contract between South Carolina Department of Health and Human Services and
Total Care Home Health of North Carolina for the Purchase and Provision of Home
Health Services, dated July 1, 2009, between South Carolina Dept Health and
Human Services and Total Care Home Health of North Carolina, Inc.

Contract between South Carolina Department of Health and Human Services and
CapitalCare Resources of South Carolina dba Carolina Home Health Care for the
Purchase and Provision of Home Health Services, dated July 1, 2009, between SC
Dept Health & Human Services and Capital CareResources of South Carolina, Inc.

Contract between South Carolina Department of Health and Human Services and
CapitalCare Resources of South Carolina dba Carolina Home Health Care for the
Purchase and Provision of Home Health Services, dated July 1, 2009, between SC
Dept Health & Human Services-Medicaid-Greenville and Capital CareResources of
South Carolina, Inc., Gentiva Certified HealthCare Corp.

Contract between South Carolina Department of Health and Human Services and
Wiregrass Hospice of South Carolina, LLC for the Purchase and Provision of
Hospice Services, dated July 1, 2008, between South Carolina Department of
Health & Human Services/Hospice and Wiregrass Hospice of South Carolina, LLC

Contract between South Carolina Department of Health and Human Services and
Gentiva Certified HealthCare Corp. dba Carolina Home health Care for the
Purchase and Provision of Home Health Services, dated July 1, 2009, between
South Carolina Dept Health and Human Services-Medicaid and Gentiva Certified
HealthCare Corp.

 

5.26(c) - 9



--------------------------------------------------------------------------------

Contract, dated September 23, 2009, between Arizona Dept of Economic
Security-RSA and Gentiva Rehab without Walls, LLC

Contract to Participate in the Arkansas Medical Assistance Program Administered
by the Division of Medical Services T19 (Medicaid), dated January 1, 2010,
between Arkansas Dept of Human Services-ElderChoice Homemaker and Gentiva Health
Services (USA), Inc.

Contract to Participate in the Arkansas Medical Assistance Program Administered
by the Division of Medical Services T19 (Medicaid), dated January 1, 2010,
between Arkansas Dept of Human Services-ElderChoice-Respite Care and Gentiva
Health Services (USA), Inc.

Provider Participation Agreement, dated November 16, 2009, between Arizona
Health Care Cost Containment System -AHCCCS and Gentiva Certified HealthCare
Corp.

Application for Furnishing Long Term Care Services to Beneficiaries of Veterans
Affairs, dated December 1, 2009, between VA of Ann Arbor and Gentiva Certified
HealthCare Corp.

Application for Furnishing Long Term Care Services to Beneficiaries of Veterans
Affairs, dated January 1, 2010, between Department of Veterans Affairs Medical
Center and Gentiva Certified HealthCare Corp.

Application for Furnishing Long Term Care Services to Beneficiaries of Veterans
Affairs, dated August 1, 2009, between Department of Veterans Affairs Medical
Center and Gentiva Certified HealthCare Corp.

Client Services Agreement - Agency Respite Care, dated July 1, 2010, between
Washington State Dept of Social and Health Services-RWW Respite and Gentiva
Rehab without Walls, LLC

Network Provider Agreement, dated December 15, 2008, between Louisiana Workers’
Compensation Corp. (United—Baton Rouge) and Gentiva Certified HealthCare Corp.

 

III. TOP 25 PAYERS

See attached list of Top 25 Payers.

See attached list of Provider Numbers.

 

 

5.26(c) - 10



--------------------------------------------------------------------------------

Top 25 Payers

 

     GTIV Home Health      GTIV Hospice      GTIV      ODSY     

Combined GTIV &

ODSY

 

Payer

   June YTD      2010 Annualized      2010 Annualized      2010 Annualized     
June YTD      2010 Annualized      2010 Annualized  

Medicare

   $ 432,416,086       $ 864,832,172       $ 73,419,863       $ 938,252,035   
   $ 310,993,907       $ 621,987,813       $ 1,560,239,848   

TX Medicaid

   $ 617,707       $ 1,235,414          $ 1,235,414       $ 19,531,984       $
39,063,968       $ 40,299,382   

AL Blue Cross

   $ 6,393,461       $ 12,786,921       $ 393,834       $ 13,180,755       $
323,797       $ 647,594       $ 13,828,349   

NC Medicaid

   $ 6,890,467       $ 13,780,934          $ 13,780,934             $ 13,780,934
  

GA Medicaid

         $ 1,150,734       $ 1,150,734       $ 6,009,632       $ 12,019,264   
   $ 13,169,998   

IL Medicaid

   $ 4,512,910       $ 9,025,820          $ 9,025,820       $ 1,320,147       $
2,640,294       $ 11,666,114   

CT Medicaid

   $ 5,439,939       $ 10,879,878          $ 10,879,878             $ 10,879,878
  

MA Medicaid

   $ 3,784,729       $ 7,569,458          $ 7,569,458       $ 1,341,476       $
2,682,952       $ 10,252,410   

FL Medicaid

         $ 947,384       $ 947,384       $ 4,174,377       $ 8,348,754       $
9,296,138   

Aetna

   $ 2,865,465       $ 5,730,930       $ 69,694       $ 5,800,624       $
1,540,177       $ 3,080,354       $ 8,880,978   

AL Medicaid

   $ 31,797       $ 63,594       $ 1,434,626       $ 1,498,220       $ 3,610,470
      $ 7,220,940       $ 8,719,160   

Veterans Admin

   $ 2,380,692       $ 4,761,384       $ 235,512       $ 4,996,896       $
1,507,067       $ 3,014,134       $ 8,011,030   

Cigna

   $ 2,018,506       $ 4,037,011       $ 122,004       $ 4,159,015       $
1,718,241       $ 3,436,482       $ 7,595,497   

Amerigroup

         $ 13,944       $ 13,944       $ 2,555,213       $ 5,110,426       $
5,124,370   

MS Medicaid

         $ 437,640       $ 437,640       $ 2,091,161       $ 4,182,322       $
4,619,962   

OA Blue Cross

   $ 2,054,476       $ 4,108,952       $ 190,669       $ 4,299,621       $
121,971       $ 243,942       $ 4,543,563   

Americhoice

         $ 123,165       $ 123,165       $ 1,660,426       $ 3,320,852       $
3,444,017   

United

         $ 140,719       $ 140,719       $ 1,358,770       $ 2,717,540       $
2,858,259   

SC Medicaid

         $ 342,275       $ 342,275       $ 1,154,448       $ 2,308,896       $
2,651,171   

NY Medicaid

   $ 1,225,391       $ 2,450,782          $ 2,450,782             $ 2,450,782   

Tri-West

   $ 1,161,275       $ 2,322,549          $ 2,322,549             $ 2,322,549   

TX Blue Cross - Odyssey

               $ 1,058,594       $ 2,117,188       $ 2,117,188   

KY Medicaid

   $ 912,014       $ 1,824,028          $ 1,824,028             $ 1,824,028   

Ml Blue Cross

               $ 906,918       $ 1,813,837       $ 1,813,837   

Tricare

         $ 141,407       $ 141,407       $ 650,125       $ 1,300,250       $
1,441,657   



--------------------------------------------------------------------------------

LICENSED Name

  Address   City, County, State Zip   Hospice
License #   NPI #     Medicare
Provider #   CLIA #   Medicaid#/State   EIN

* = start-up

               

Blue = Pending Medicare Certification

               

Gray = Closed Programs

               

Odyssey HealthCare Operating A, LP

  717 N. Harwood, Ste. 1500   Dallas, TX 75201-6519   N/A     N/A   N/A   N/A  
75-2752908

Odyssey Hospice

  22320 Foothill Blvd, Suite 210   Hayward, Alameda, CA 94541-2701   550000790  
  1881899250      55-1562   05D1087270
CLR 337537   1881899250/CA   Odyssey Hospice  
4201 W. Parmer Lane, Suite 100, Bldg. C   Austin, Travis, TX 78727-4161   007845
    1760483671      45-1715   45D0997638   001004062/TX   Odyssey Hospice   5001
E Commercenter Dr, Suite 140   Bakersfield, Kern, CA 93309-1687   070000582    
1740281633      05-1740   05D0960311   HPC01740G/CA   Odyssey Hospice   1116
Leland Ave   Tulare, Tulare, CA 93274-7811   Pending     Pending      Pending  
Pending   Pending   Odyssey Hospice   550 Fannin Street, Suite 1230   Beaumont,
Jefferson, TX 77701-3313   007790     1821099714      45-1638   45D0967409  
001003397/TX   Odyssey Hospice   902 North Wheeler St., Suite 1   Jasper,
Jasper, TX 75951-3129   007790     1821099714      45-1638   45D1051104  
001003397/TX   Odyssey Hospice   85 West Algonquin Road, Suite 100   Arlington
Heights, Cook, IL 60005-4422   2002228     1124029848      14-1608   14D0982757
  752752908002/IL   Odyssey Hospice   7601 South Kostner Ave., Suite 400  
Chicago, Cook, IL 60652-1120   2002228     1124029848      14-1608   14D0997378
  752752908002/IL   Odyssey Hospice   85 West Algonquin Road, Suite 100  
Arlington Heights, Cook, IL 60005-4422   2002228     1124029848      14-1608  
14D0982757   752752908002/IL   Odyssey Hospice   4 Westbrook Corporate Center,
Suite 620   Westchester, Cook, IL 60154-5705   2002848     1033449301     
14-1610   14D1004040   752752908004/IL   Odyssey Hospice   9 Professional Park
Dr, Suite A   Webster, Harris, TX 77598-4144   008192     1861493686     
45-1544   45D0914164   001004359/TX   Odyssey Hospice   5526 N Academy Blvd,
Suite 108   Colorado Springs, El Paso, CO 80918-3688   1705DD     1811998826   
  06-1531   06D0988809   13175041/CO   Odyssey Hospice   100 1-45 North, Suite
300   Conroe, Montgomery, TX 77301-2701   009029     1386645273      45-1568  
45D0895845   001012312/TX  

Odyssey Hospice

aka Odyssey House

  233 1-45 North   Conroe, Montgomery, TX 77304-2307   009029     1386645273   
  45-1568   45D1040208   001012312/TX   Odyssey Hospice   5350 S. Staples
Street, Suite 400   Corpus Christi, Nueces, TX 78411-4654   009676    
1730176173      67-1507   45D1038321   001013676/TX   Odyssey Hospice   112 E.
Line Street, Suite 100   Tyler, Smith, TX 75702-5721   010476     1851332506   
  67-1547   45D1054707   001014700/TX   Odyssey Hospice   7500 Viscount Blvd,
Suite C-83   El Paso, El Paso, TX 79925-5693   007770     1194726083     
45-1705   45D0983041   001003376/TX   Odyssey Hospice   2630 West Freeway, Suite
102   Fort Worth, Tarrant, TX 76102-7117   007701     1477554368      45-1618  
45D0903163   001003374/TX  

Odyssey Hospice

aka Odyssey House

  6940 River Park Circle   Fort Worth, Tarrant, TX 76116-8465   007701    
1477554368      45-1618   45D1068344   001003374/TX   Odyssey Hospice   4660
Trindle Road, Suite 204   Camp Hill, Cumberland, PA 17011-5610   16711601    
1316921323      39-1671   39D1041787   001910190-
0006/PA   Odyssey Hospice   2636 South Loop West, Suite 210   Houston, Harris,
TX 77054-2696   007698     1568463453      45-1647   45D0936676   001003375/TX  

Odyssey Hospice

aka Odyssey Hospice House

  1917 Ashland Street, 3rd Floor   Houston, Harris, TX 77008-3907   007698    
1568463453      45-1647   45D1050876   001003375/TX   Odyssey Hospice   4011-A
McLeod Drive   Las Vegas, Clark, NV 89121-4305   682HFS-21     1285635292     
29-1504   29D0925566   006402008/NV;
006502008/NV;
912651/AZ;
22903216/CO   Odyssey Hospice   10800 Financial Centre Parkway, Suite 380  
Little Rock, Pulaski, AR 72211-3508   AR4653     1750382750      04-1561  
04D0920846   145426747/AR   Odyssey Hospice   1900 West Garvey Ave. South, Suite
200   West Covina, Los Angeles, CA 91790-2653   980000980     1831190727     
05-1671   05D0958988   HPC01671H/CA   Odyssey Hospice   5350 Poplar Ave., Suite
850   Memphis, Shelby, TN 38119-0618   0000000602     1154322139      44-1580  
44D1013107   0441580/TN
4067351 BCBS   Odyssey Hospice   1400 Donelson Pike, Suite B5   Nashville,
Davidson, TN 37217-3013   0000000346    


 

1649271578


1649435579

(A) 


(B) 

  441553(A)


3373623(B)

  44D0958317   0441553/TN
3133564 BCBS
A3721100
10078668   Odyssey Hospice   5440 Harvest Hill Road, Suite 200   Dallas, Dallas,
TX 75230-6415   007693     1841291812      45-1571   45D0680749   001003356/TX  
Odyssey Hospice   1500 E. Hamilton Ave, Suite 212   Campbell, Santa Clara, CA
95008-0835   070000417     1033110994      05-1693   05D0951406   HPC01693H/CA  
Odyssey Hospice   22320 Foothill Blvd, Suite 200   Hayward, Alameda, CA
94541-2701   070000417     1033110994      05-1693   05D1058578


CLR 334810

  HPC01693H/CA   Odyssey Hospice   444 Regency Parkway Dr, Suite 200   Omaha,
Douglas, NE 68114-3779   HOSPICE 32     1265433247      28-1528   28D0977908  
10025142800/NE
0610261/IA   Odyssey Hospice   847 E. 23rd Street   Fremont, Dodge, NE
68025-2444   HOSPICE 32     1265433247      28-1528   n/a   10025142800/NE  
Odyssey Hospice   7077 Orangewood Ave., Suite 201   Garden Grove, Orange, CA
92841-1440   080000713     1699776575      05-1572   05D0916599   HPC000031/CA  
Odyssey Hospice   707 13th Street SE, Suite 280   Salem, Marion, OR 97301-4087  
N/A     1467620609      38-1557   38D1091094   500618086/OR   Odyssey Hospice  
71-777 San Jacinto Drive, Suite 102   Rancho Mirage, Riverside, CA 92270-4457  
080000724     1043211931      05-1716   05D0931116   HPC01716G/CA   Odyssey
Hospice   190 Bilmar Drive, Suite 200   Pittsburgh, Allegheny, PA 15205-4611  
161299     1437150430      39-1612   39D0932812   001910190-
0007/PA   Odyssey Hospice   125 East Otterman Street, Suite 2   Greensburg,
Westmoreland, PA 15601-2509   161299     1437150430      39-1612   39D1056350  
001910190-
0007/PA   Odyssey Hospice   8625 SW Cascade Ave., Suite 500   Beaverton,
Washington, OR 97008-7156   N/A     1144221128      38-1547   38D1011088  
298955/OR   Odyssey Hospice   225 W. Hospitality Lane, Suite 102   San
Bernardino, San Bernardino, CA 92408-3244   080000736     1053312033     
05-1593   05D0935228   HPC01593H/CA   Odyssey Hospice   17290 Jasmine Street,
Suite 104   Victorville, San Bernardino, California 92395-8300   080000736    
1053312033      05-1593   05D1081283
CLR337026   HPC01593H/CA   Odyssey Hospice   4440 S Piedras Drive, Suite 125  
San Antonio, Bexar, TX 78228-1211   007712     1437150141      45-1682  
45D0970753   001003272/TX  

Odyssey Hospice

aka Odyssey House

  13431 Blanco Road   San Antonio, Bexar, TX 78216-2187   007712     1437150141
     45-1682   45D1048991   001003272/TX   Odyssey Hospice   9444 Balboa Ave.,
Suite 290   San Diego, San Diego, CA 92123-4901   080000595     1346241056     
05-1717   05D0993335   HPC01717H/CA   Odyssey Hospice   2001 Bates Dr, Suite 400
  Waxahachie, Ellis, TX 75167-4826   008430     1417958380      45-1699  
45D0972695   001004555/TX   Odyssey Hospice   5210 E Williams Circle, Suite 300
  Tucson, Pima, AZ 85711-4479   HSPC-1059     1295736270      03-1538  
03D0973353   648404/AZ   Odyssey House - Tucson   750 E. Foothills Dr.   Tucson,
Pima, AZ 85718-4747   HSPC-2177     1295736270      03-1538   03D0953968  
648404/AZ  



--------------------------------------------------------------------------------

Odyssey HealthCare Operating B, LP   717 N. Harwood, Ste. 1500   Dallas, Dallas,
TX 75201-6519   N/A     N/A   N/A   N/A   75-2937832 Odyssey Hospice (Northwest
Louisiana)   8508 Line Ave., Suite A   Shreveport, Caddo, LA 71106-6144   253  
  1366443830      19-1533   19D1055656   1580627/LA   Odyssey Hospice -
Arlington   8229 Boone Blvd, Suite 510   Vienna, Fairfax, VA 22182-2634  
HSP-1090     1255332888      49-1569   49D1018513   010069165/VA   Odyssey
Hospice - Athens   855 Gaines School Road, Suite G   Athens, Clarke, GA
30605-3131   029-202-H     1427040765      11-1612   11D1020351   000769216D/GA
  Odyssey Hospice - Athens   1100 Sherwood Park Drive NE, Suite 120  
Gainesville, Hall, GA 30501-3426   029-202-H     1427040765      11-1612  
11D1068570   000769216D/GA   Odyssey Hospice (Birmingham)   2000B SouthBridge
Pkwy, Suite 150   Birmingham, Jefferson, AL 35209-7709   Fac ID E3715    
1669473039      01-1570   01D0982308   PIC1570E/AL   Odyssey Hospice   5965 Core
Avenue, Suite 603   N. Charleston, Charleston, SC 29406-6086   HPC-0071    
1528069168      42-1526   42D0991948   HSP048/SC   Odyssey Hospice   6140
Parkland Blvd, Suite 105   Mayfield Heights, Cuyahoga, OH 44124-6106   0134-HSP
    1033110507      36-1613   36D1004244   2393208/OH   Odyssey Hospice   25925
Telegraph Road, Suite 102   Southfield, Oakland, MI 48033-2527   633511    


 

1164423703


1083937577

(A) 


(B) 

  23-1564   23D0943965   1433870/MI   Odyssey Hospice   25285 W. 11 Mile Road  
Southfield, Oakland, MI 48033-2276   633547     1164423703      23-1564  
23D1071042   1433870/MI   Odyssey Hospice - Atlanta   2302 Parklake Drive NE,
Suite 150   Atlanta, DeKalb, GA 30345-2907   060-090-H     1467453092     
11-1558   11D0936780   000769216A/GA   Odyssey Hospice - Atlanta  
2362 Lawrenceville Highway, Building 2, #200   Decatur, DeKalb, GA 30033-3103  
060-090-H     1467453092      11-1558   11D1011200   000769216A/GA   Odyssey
Hospice   9414 Three Rivers Rd., Suite 3   Gulfport, Harrison, MS 39503-4248  
037     1699776245      25-1536   25D0924630   00770607/MS   Odyssey Hospice -
Hampton Roads   6363 Center Drive, Suite 201, Building 6   Norfolk, Norfolk
City, VA 23502-4103   HSP-1064     1346241981      49-1562   49D0993906  
4910524/VA   Odyssey Hospice   2001 Airport Rd N, Suite 304   Flowood, Rankin,
MS 39232-8849   097     1306847868      25-1590   25D1025036   03955226/MS  
Odyssey Hospice       Pending     Pending      Pending   n/a   Pending   Odyssey
Hospice (Lake Charles)   814 W McNeese St, Suite 100   Lake Charles, Calcasieu,
LA 70605-5426   255     1649271016      19-1534   19D0965738   1580732/LA  
Odyssey Hospice   10150 W. National Ave, Suite 200   West Allis, Milwaukee, WI
53227-2145   553     1538160163      52-1559   52D0922534   43189400/WI  
Odyssey Hospice   197 W Chestnut St, Suite 100   Burlington, Racine, WI
53105-1200   553     1538160163      52-1559   52D0922534   43189400/WI  
Odyssey Hospice (Mobile)   2800 Dauphin Street, Suite 103   Mobile, Mobile, AL
36606-2400   Fac ID E4906     1184625717      01-1605   01D1012560   PIC1605E/AL
  Odyssey Hospice (Baldwin County)   9805 Millwood Circle, Suite D   Daphne,
Baldwin, AL 36526-7454   Fac ID E0209     1184625717      01-1605   01D1050808  
PIC1036E/AL   Odyssey Hospice   242 Old New Brunswick Road, Suite 140  
Piscataway, Middlesex, NJ 08854-3754   22800     1497756993      31-1545  
31D0925933   8960208/NJ   Odyssey Hospice   5600 Wyoming Blvd., NE, Suite 10  
Albuquerque, Bernalillo, NM 87109-3136   3097     1255332896      32-1539  
32D0950805   53380282/NM   Odyssey Hospice   1911 5th St., Suite 100   Santa Fe,
Santa Fe, NM 87505-5403   3097B1     1255332896      32-1539   32D1012602  
53380282/NM   Odyssey Hospice (New Orleans)   3636 South I-10 Service Road West,
Suite
301   Metairie, Jefferson, LA 70001-6418   318     1043211592      19-1530  
19D0994654   1580554/LA   Odyssey Hospice (New Orleans)   233 Saint Ann Drive,
Suite 2   Mandeville, Saint Tammany, LA 70471-3395   318A     1043211592     
19-1530   19D1092464   1580554/LA   Odyssey Hospice   2374 Post Road, Suite 206
  Warwick, Kent, RI 02886-2270   HSP01624     1699776187      Jt Comm


41-1511

  41D1027997   OH54245/RI   Odyssey Hospice - Richmond   8000 Franklin Farms Dr,
Suite 100   Richmond, Henrico, VA 23229-5004   HSP-1088     1265433718     
49-1568   49D1014937   010047871/VA   Odyssey Hospice - Colonial Heights   2801
Boulevard, Suite G   Colonial Heights, Colonial Heights City, VA 23834-2323  
HSP-10158     1265433718      49-1568   49D1089703   1740422047/VA   Odyssey
Hospice   1745 Indian Wood Circle, Suite 200   Maumee, Lucas, OH 43537-4062  
0138-HSP     1104827682      36-1616   36D1011919   2445134/OH   Odyssey Hospice
  1407 Foulk Road, Suite 200   Wilmington, New Castle, DE 19803-2754   HSPC-006
    1811998396      08-1505   08D0918907   1000024602/DE   Odyssey HealthCare of
Augusta, LLC                 26-0711782 Odyssey Hospice - Augusta   3508
Professional Circle, Suite A   Augusta, Columbia, GA 30907-8232   036-0293-H    
1235270505      11-1667   11D1068784   000769216F/GA   Odyssey HealthCare of
Flint, LLC                 26-3920362 Avalon Hospice   2360 Stone Bridge Drive  
Flint, Genesee, MI 48532-5406   253510    
  1346247244(A)
1083851463(B)   
     23-1524(A)


MI 1345(B)

  23D0919905   1346247244 NPI:
1226533/MI   Avalon Hospice   2360 Stone Bridge Drive   Flint, Genesee, MI
48532-5406   259103    
  1346247244(A)
1083851463(B)   
     23-1524(A)


MI 1345(B)

  n/a   1346247244 NPI:
1226533/MI   Odyssey HealthCare of Kansas City, LLC                 26-1174455
Odyssey Hospice   800 East 101st Terrace, Suite 150   Kansas City, Jackson, MO
64131-5308   178-2HO     1073514600      26-1534   26D0870470   NPI
1073514600/MO
200568150A/KS   Odyssey Hospice   8735 Rosehill Road, Suite 200   Lenexa,
Johnson, KS 66215-4624   n/a     1467782516      17-1569   n/a   200568150A/KS  
Odyssey HealthCare of Marion County, Inc.                 75-3238731 Odyssey
Hospice   6161 Blue Lagoon Drive, Suite 170   Miami, Dade, FL 33126-2045  
50370970     1114159902      10-1548   10D1049492   001572800/FL   Odyssey
Hospice   100360 Overseas Highway, Suite 5   Key Largo, Monroe, FL 33037-2586  
50370970     1114159902      10-1548   10D1062449   001572800/FL   Odyssey
Hospice   149 South Ridgewood Ave., Suite 600   Daytona Beach, Volusia, FL
32114-4365   50370970     1114159902      10-1548   10D1036815   001572800/FL  
Odyssey Hospice   4861 Palm Coast Parkway NW, Unit 3   Palm Coast, Flagler, FL
32137-3658   50370970     1114159902      10-1548   10D1046227   001572800/FL  
Odyssey Hospice   1320 SE 25th Loop, Suite 101   Ocala, Marion, FL 34471-1024  
50370970     1114159902      10-1548   n/a   001572800/FL   Odyssey HealthCare
of Savannah, LLC                 26-0712052

Odyssey Hospice - Savannah

  5105 Paulsen St., Suite 225-D   Savannah, Chatham, GA 31405-4615   025-213-H  
  1477554947      11-1615   11D1026124   127940560A/GA  

Odyssey Hospice - Savannah

  810 Towne Park Dr, Suite 100   Rincon, Effingham, GA 31326-5172   025-213-H  
  1477554947      11-1615   11D0946923   127940560A/GA   Odyssey HealthCare of
South Texas, LLC                 26-2529581 Odyssey Hospice   2501 Paredes Line
Road, Suite B-9   Brownsville, Cameron, TX 78526-1194   012130     1255332961   
  45-1667   45D0924726   001016586/TX   Odyssey HealthCare of St. Louis, LLC    
            26-1174571 Odyssey Hospice   2055 Craigshire Rd, Suite 410   St.
Louis, St. Louis, MO 63146-4012   177-2HO     1386645950      26-1592  
26D1001429   NPI 1386645950/MO   VistaCare of Boston, LLC                
26-1544595 VistaCare Hospice   2 Willow Street, Suite 102   Southborough,
Worcester, MA 01745-1020   7F0L     1255388732      22-1574   22D0947238  
110079500A/MA  

* = start-up

                Blue = Pending Medicare Certification                



--------------------------------------------------------------------------------

Gray = Closed Programs

               

Family Hospice, Ltd

                  75-2588221    VistaCare Hospice   5639 Jefferson Street NE  
Albuquerque, Bernalillo, NM 87109-3412   6670A3     1033127147      32-1520  
32D0886462   000T9469/NM   VistaCare Hospice   601 Dr. Martin Luther King Jr
Avenue NE   Albuquerque, Bernalillo, NM 87102-3619   6670AS1     1033127147     
32-1520   32D1003157   12071731/NM   Odyssey Hospice   6900 I-40 West, Suite 150
  Amarillo, Potter, TX 79106-2522   007947     1740235159      45-1724  
45D1030692   001013250/TX   VistaCare Hospice   7800 Shoal Creek Blvd., Suite
130 W   Austin, Travis, TX 78757-1098   004098     1790795524      45-1640  
45D0911302   000212800/TX   VistaCare Hospice   1911 Corporate Drive, Suite 104
  San Marcos, Hays, TX 78666-6171   004098     1790795524      45-1640  
45D1035464   001013335/TX   VistaCare Hospice   7557 Rambler Road, Suite 112  
Dallas, Dallas, TX 75231-2303   004059     1033129887      45-1527   45D0697122
  000216100/TX   VistaCare Hospice   2824 Terrell Road, Suite 500   Greenville,
Hunt, TX 75402-5529   008082     1821043852      45-1722   45D0965727  
000219300/TX   VistaCare Hospice   1515 W. Calle Sur St., Suite 129   Hobbs,
Lea, NM 88240-0998   6716     1972511061      32-1513   32D0968529   000T7597/NM
  VistaCare Hospice   2708 North Prince Street   Clovis, Curry, NM 88101-4462  
6716AS2     1972511061      32-1513   32D1031516   68975091/NM   VistaCare
Hospice   400 North Pennsylvania Avenue, Suite 500   Roswell, Chaves, NM
88201-4720   6716AS1     1972511061      32-1513   32D1019676   83873830/NM  
VistaCare Hospice   13325 Hargrave Road, Suite 230   Houston, Harris, TX
77070-4540   004058     1164432910      45-1560   45D0856663   000215300/TX  
VistaCare Hospice   303 Lantern Bend Drive, Third Floor   Houston, Harris, TX
77090-2823   004058     1164432910      45-1560   45D1037301   001013721/TX  
VistaCare Hospice   1717A Norfolk Avenue, 4th Floor   Lubbock, Lubbock, TX
79416-6065   005035     1720098585      45-1520   45D0952320   000215200/TX  
VistaCare Hospice   1717A Norfolk Avenue, 4th Floor   Lubbock, Lubbock, TX
79416-6065   005035     1720098585      45-1520   45D1053395   001014560/TX  
VistaCare Hospice   402 N. Bryant Blvd.   San Angelo, Tom Green, TX 76903-5257  
006693     1609822295      45-1697   45D0964935   000219500/TX   VistaCare
Hospice   4242 Woodcock Drive, Suite 101   San Antonio, Bexar, TX 78228-1325  
004072     1265441190      45-1563   45D0705266   000216000/TX   VistaCare
Hospice   1001 Water Street, Suite B-100   Kerrville, Kerr, TX 78028-3513  
004072     1265441190      45-1563   45D0965284   000219700/TX   VistaCare
Hospice   2626 South 37th Street, Suite B   Temple, Bell, TX 76504-7136   004135
    1588674352      45-1542   45D0896017   000212400/TX   VistaCare Hospice  
510 North Valley Mills Dr, Suite 703   Waco, McLennan, TX 76710-6075   004135  
  1588674352      45-1542   45D1044583   001013936/TX  

Vista Hospice Care, Inc

                  86-0808230    VistaCare Hospice   4320 S Padre Island Drive,
Unit B   Corpus Christi, Nueces, TX 78411-4408   005215     1831145895     
45-1644   45D0924752   000215900/TX   VistaCare Hospice  
101 N. Upper Broadway St, Trinity Towers   Corpus Christi, Nueces, TX 78401-2756
  005215     1831145895      45-1644   45D1061915   000215900/TX  
VistaCare Hospice - Ogden   425 E. 5350 South, Suite 155   South Ogden, Weber,
UT 84405-6970   2010-Hospice-


816

    1578518775      46-1502   46D0946902   860808230004/UT   Odyssey Hospice  
202 E. Earll Drive, Suite 160   Phoenix, Maricopa, AZ 85012-2636   HSPC-0055    
1588605760      03-1531   03D0910066   366882/AZ   Odyssey House - Mesa   6215
E. Arbor Ave.   Mesa, Maricopa, AZ 85206-6064   HSPC -3067     1588605760     
03-1531   03D0941288   366882/AZ   Odyssey House - Peoria   8977 W. Athens  
Peoria, Maricopa, AZ 85382-8170   HSPC -3066     1588605760      03-1531  
03D0954610   366882/AZ   VistaCare Hospice   1625 E. Prater Way, Suite C-108  
Sparks, Washoe, NV 89434-8963   1795HPC-21     1043265341      29-1507  
29D0938032   006516005/NV
'006416005/NV   VistaCare Hospice - Salt Lake   1111 E. Brickyard Road, Suite
107   Salt Lake City, Salt Lake, UT 84106-2590   2010-Hospice-


814

    1376599738      46-1507   46D1009728   860808230018/UT
NPI 1376599738/NV  

VistaCare USA, Inc

                  86-0914505    VistaCare Hospice - Athens   150 Ben Burton Road
  Bogart, Clarke, GA 30622-1726   029-112-H     1215974159      11-1565  
11D0946920   000821279A/GA   VistaCare Hospice - Athens   1000 Hurricane Shoals
Road NE, Suite
D1200   Lawrenceville, Gwinnett, GA 30043-4826   029-112-H     1215974159     
11-1565   11D1027668   000821279A/GA   VistaCare Hospice - Atlanta   400
Franklin Road SE, Suite 200   Marietta, Cobb, GA 30067-7735   033-113-H    
1043257934      11-1544   11D0946925   000821257A/GA   VistaCare Hospice -
Atlanta   1833 Clifton Road NE, 6th Floor   Atlanta, DeKalb, GA 30329-4021  
033-113-H     1043257934      11-1544   11D1048552   000821257A/GA   VistaCare
Hospice - Atlanta   6458 Spring Street, Suite 100   Douglasville, Douglas, GA
30134-1865   033-113-H     1043257934      11-1544   11D1030022   000821257A/GA
  VistaCare Hospice - Columbus   100 Brookstone Centre Parkway   Columbus,
Muscogee, GA 31904-2990   106-233-H     1801834593      11-1560   11D0946921  
000821268A/GA   VistaCare Hospice - Columbus   2425 Williams Road, 2nd Floor  
Columbus, Muscogee, GA 31909-1676   106-233-H     1801834593      11-1560  
11D1061972   000821268A/GA   VistaCare Hospice - Columbus   1585 Highway 34 East
  Newnan, Coweta, GA 30265-1325   106-233-H     1801834593      11-1560  
11D1027670   000821268A/GA   Odyssey Hospice   540 Officenter Place, Suite 100  
Gahanna, Franklin, OH 43230-5317   0084-HSP     1366498305      36-1573  
36D0947403   2095496/OH   Odyssey Hospice   3085 Woodman Drive, Suite 200  
Dayton, Montgomery, OH 45420-1193   0084-HSP     1366498305      36-1573  
36D1071664   2095496/OH   Odyssey Hospice aka Odyssey House   1087 Dennison Ave,
4th Floor   Columbus, Franklin, OH 43201-3201   0084-HSP     1366498305     
36-1573   36D0947403   2095496/OH   VistaCare Hospice   4350 Wadsworth Blvd,
Suite 250   Wheat Ridge, Jefferson, CO 80033-4634   17044T    


 

1134174238


1932344157

(A)


(B) 

  06-1544(A)
COB4501(B)   06D0947047   05800404/CO   VistaCare Hospice   323 Metro Avenue  
Evansville, Vanderburgh, IN 47715-2859   10-009765-1     1700894987      15-1558
  15D0935463   200141350A/IN   VistaCare Hospice   15 Brendan Way, Suite 100  
Greenville, Greenville, SC 29615-3562   HPC-0058     1013962034      42-1534  
42D0928557   HSP036/SC   VistaCare Hospice   6431 South East Street  
Indianapolis, Marion, IN 46227-2100   10-003901-1     1952319113      15-1586  
15D1018743   200471710A/IN   VistaCare Hospice - Macon   319 Margie Drive  
Warner Robins, Houston, GA 31088-7818   011-111-H     1891733580      11-1559  
11D0946922   000821301A/GA   VistaCare Hospice - Macon   242 O’Dell Road, Suite
4   Griffin, Spalding, GA 30224-4879   011-111-H     1891733580      11-1559  
11D1027669   000821301A/GA   VistaCare Hospice   391 Quartermaster Court  
Jeffersonville, Clark, IN 47130-3670   10-009766-1     1629086707      15-1557  
15D0929005   200141370A/IN   VistaCare Hospice (Phenix City)   3615 S. Railroad
Street, Suite 3   Phenix City, Russell, AL 36867-2940   Fac ID E5702    
1326091273      01-1602   01D1012809   PIC1602E/AL  
VistaCare Hospice (Montgomery)   700 Interstate Park Drive, Suite 705  
Montgomery, Montgomery, AL 36109-5410   Fac ID E5108     1326091273      01-1602
  01D1043046   PIC1031E/AL   Odyssey Hospice   512 Township Line Rd., Building 2
Valley
Square, Suite 305   Blue Bell, Montgomery, PA 19422-2700   162299     1164478103
     39-1622   39D0931255   100747901-0013/PA   Odyssey Hospice   1210
Northbrook Drive, Suite 220   Trevose, Bucks, PA 19053-2518   162299    
1164478103      39-1622   39D1011595   100747901-0013/PA   VistaCare Hospice  
3401 South 4th Street   Terre Haute,Vigo, IN 47802-5501   09-004763-1    
1720034432      15-1592   15D0947335   200141370C/IN  



--------------------------------------------------------------------------------

SCHEDULE 5.26(d)

EXCLUDED ENTITIES

None.

 

5.26(d)



--------------------------------------------------------------------------------

SCHEDULE 5.26(e)

CORPORATE INTEGRITY AGREEMENTS, SETTLEMENT AGREEMENTS,

PLANS OF CORRECTION, ETC.

In April 2003, Borrower received a subpoena from the Department of Health and
Human Services, Office of Inspector General, Office of Investigations (“OIG”).
The subpoena sought information regarding Borrower’s implementation of
settlements and corporate integrity agreements entered into with the government,
as well as our treatment on cost reports of employees engaged in sales and
marketing efforts. In February 2004, we received a subpoena from the U.S.
Department of Justice (“DOJ”) seeking additional information related to the
matters covered by the OIG subpoena. In early May 2010, we reached an agreement
in principle, subject to final approvals, with the government to resolve this
matter. Under the agreement, we will pay the government $12.5 million, of which
$9.5 million was recorded as a special charge in the 2010 first quarter with the
remaining $3 million covered by a previously-recorded reserve.

Odyssey was the subject of a civil investigation by the Civil Division of the
DOJ. On July 6, 2006, Odyssey entered into a settlement agreement with the DOJ
to permanently settle the investigation. As part of the settlement of the
investigation, Odyssey entered into a five-year Corporate Integrity Agreement
(“CIA”) with the U.S. Department of Health and Human Services, Office of
Inspector General. The CIA imposes certain auditing, self-reporting and training
requirements that Odyssey must comply with. If Odyssey fails to comply with the
terms of its CIA, it could subject us to substantial monetary penalties and/or
suspension or termination from participation in the Medicare and Medicaid
programs.

On February 14, 2008, Odyssey received a letter from the Medicaid Fraud Control
Unit of the Texas Attorney General’s office notifying it that it is conducting
an investigation concerning Medicaid hospice services provided by Odyssey,
including its practices with respect to patient admission and retention, and
requesting medical records of approximately 50 patients served by its programs
in the State of Texas. Based on the preliminary stage of this investigation and
the limited information that Odyssey has at this time, Odyssey cannot predict
the outcome of this investigation, the Texas Attorney General’s views of the
issues being investigated, any actions that the Texas Attorney General may take
or the impact, if any, that the investigation may have on Odyssey’s and our
business, results of operations, liquidity or capital resources. Odyssey
believes that it is in material compliance with the rules and regulations
applicable to the Texas Medicaid hospice program.

On May 5, 2008, Odyssey received a letter from the DOJ notifying it that it is
conducting an investigation of VistaCare and requesting that Odyssey provide
certain information and documents related to its investigation of claims
submitted by VistaCare to Medicare, Medicaid and TRICARE from January 1, 2003
through March 6, 2008, the date Odyssey completed the acquisition of VistaCare.
Odyssey has been informed by the DOJ and the Medicaid Fraud Control Unit of the
Texas Attorney General’s Office that they are reviewing allegations that
VistaCare may have billed the federal Medicare, Medicaid and TRICARE programs
for hospice services that were not reasonably or medically necessary or
performed as claimed. The basis of the investigation is a qui tam lawsuit filed
in the United States District Court for the Northern District of Texas by a
former employee of VistaCare. The lawsuit was unsealed on October 5,

 

5.26(e)



--------------------------------------------------------------------------------

2009 and served on Odyssey on January 28, 2010. In connection with the unsealing
of the complaint, the DOJ filed a notice with the court declining to intervene
in the qui tam action at this time. The Texas Attorney General also filed a
notice of non-intervention with the court. While these actions should not be
viewed as a final assessment by the DOJ or the Texas Attorney General of the
merits of this qui tam action, Odyssey considers them to be positive
developments. Odyssey continues to cooperate with the DOJ and the Texas Attorney
General in their investigation. Based on the limited information that it has at
this time, Odyssey cannot predict the outcome of the investigation, the DOJ’s or
Texas Attorney General’s views of the issues being investigated, other than the
DOJ’s and Texas Attorney General’s notice declining to intervene in the qui tam
action at this time, any actions that the DOJ or Texas Attorney General may take
or the impact, if any, that the investigation may have on Odyssey’s and our
business, results of operations, liquidity or capital resources.

On January 5, 2009, Odyssey received a letter from the Georgia State Health Care
Fraud Control Unit notifying it that it is conducting an investigation
concerning Medicaid hospice services provided by VistaCare from 2003 through
2007 and requesting certain documents. Odyssey is cooperating with the Georgia
State Health Care Fraud Control Unit and has complied with the document request.
Based on the preliminary stage of this investigation and the limited information
that Odyssey has at this time, it cannot predict the outcome of the
investigation, the Georgia State Health Care Fraud Control Unit’s views of the
issues being investigated, any actions that the Georgia State Health Care Fraud
Control Unit may take or the impact, if any, that the investigation may have on
Odyssey’s and our business, results of operations, liquidity or capital
resources.

On February 2, 2009, Odyssey received a subpoena from the OIG requesting certain
documents related to its provision of continuous care services from January 1,
2004 through February 2, 2009. On September 9, 2009, Odyssey received a second
subpoena from the OIG requesting medical records for certain patients who had
been provided continuous care services by Odyssey during the same time period.
Odyssey is cooperating with the OIG and is in the process of complying with the
subpoena request. Based on the preliminary stage of this investigation and the
limited information that Odyssey has at this time, it cannot predict the outcome
of the investigation, the OIG’s views of the issues being investigated, any
actions that the OIG may take or the impact, if any, that the investigation may
have on Odyssey’s and our business, results of operations, liquidity or capital
resources.

On February 23, 2010, Odyssey received a subpoena from the OIG requesting
various documents and certain patient records of one its hospice programs
relating to services performed from January 1, 2006 through December 31, 2009.
Odyssey is cooperating with the OIG and is in the process of complying with the
subpoena request. Because of the preliminary stage of this investigation and the
limited information that Odyssey has at this time, it cannot predict the outcome
of the investigation, the OIG’s views of the issues being investigated, any
actions that the OIG may take or the impact, if any, that the investigation may
have on Odyssey’s and our business, results of operations, liquidity or capital
resources.

In a letter dated May 12, 2010, the United States Senate Finance Committee
requested information from Borrower regarding its Medicare utilization rates.
The letter was sent to all of the publicly traded home healthcare companies that
were mentioned in a recent Wall Street

 

5.26(e) - 2



--------------------------------------------------------------------------------

Journal article. That article explored the relationship between CMS home health
policies and the utilization rates of some home health agencies. As part of the
initial production of documents, on May 26, 2010 the Senate Finance Committee
requested supplemental information relating to Borrower’s compliance program,
policies and procedures and billing manuals. Borrower has responded to these
requests. Given the preliminary stage of the proceedings, Borrower is unable to
assess the probable outcome or potential liability, if any, arising from this
matter.

In a letter dated July 13, 2010, the Securities and Exchange Commission
(“Commission”) requested that Borrower preserve all documents between January 1,
2000 and the present that relate to the Borrower’s participation in the Medicare
home health prospective payment system. On July 16, 2010, Borrower received a
subpoena from the Commission requesting the production of documents. Borrower
believes the investigation by the Commission is similar to the Commission’s
ongoing investigations and the inquiry from the Senate Finance Committee
previously mentioned. Borrower plans to comply with the subpoena and cooperate
with the investigation. Given the preliminary stage of the proceedings, Borrower
is unable to assess the probable outcome or potential liability, if any, arising
from this matter.

 

5.26(e) - 3



--------------------------------------------------------------------------------

SCHEDULE 6.11

REFINANCING INDEBTEDNESS

Debt Obligations:

Credit Agreement, dated February 28, 2006, as amended, among Gentiva Health
Services, Inc., lenders, and Lehman Brothers Inc. The lenders have been notified
of the acquisition and will release their liens and security interests in the
assets of Gentiva Health Services, Inc. and its subsidiaries.

Second Amended and Restated Credit Agreement, dated February 28, 2008, by and
among General Electric Capital Corporation, Odyssey HealthCare Operating A, LP,
Odyssey HealthCare Operating B, LP, Hospice of the Palm Coast, Inc., OHC
Investment Inc., and the other parties thereto, as amended.

ISDA Master Agreement by and between SunTrust Bank and Odyssey HealthCare Inc.,
dated April 8, 2008.

ISDA Master Agreement by and between Rabo Capital Services, Inc. and Odyssey
HealthCare Operating A, LP, Odyssey HealthCare Operating B, LP, Hospice of the
Palm Coast, Inc., and Odyssey HealthCare Management, LP, dated April 9, 2008.

 

6.11



--------------------------------------------------------------------------------

SCHEDULE 6.12

GUARANTORS

 

Guarantor

  

Guarantor

  

Guarantor

  

Guarantor

Odyssey HealthCare, Inc.    VistaCare USA, Inc.    Access Home Health of
Florida, Inc.    Mid-South Home Health Agency, LLC Odyssey HealthCare Holding
Company    FHI GP, Inc.    Capital CareResources, Inc.    Mid-South Home Care
Services, LLC Odyssey HealthCare GP, LLC    FHI LP, Inc.    Capital
CareResources of South Carolina, Inc.    Wiregrass Hospice LLC Odyssey
HealthCare LP, LLC    Family Hospice, Ltd.    CHMG of Atlanta, Inc.    Wiregrass
Hospice of South Carolina, LLC Odyssey HealthCare Operating A, LP    FHI
Management, Ltd.    CHMG of Griffin, Inc.    PHHC Acquisition Corp. Odyssey
HealthCare Management, LP    Gentiva Certified Healthcare Corp.    Eastern
Carolina Home Health Agency, Inc.    Van Winkle Home Health Care, Inc. Odyssey
HealthCare Operating B, LP    Gentiva Health Services (Certified), Inc.    Home
Health Care of Carteret County, Inc.    Gilbert’s Home Health Agency, Inc.
Odyssey HealthCare Fort Worth, LLC    Gentiva Health Services Holding Corp.   
Tar Heel Health Care Services, Inc.    Gilbert’s Hospice Care of Mississippi,
LLC Odyssey HealthCare Detroit, LLC    Gentiva Health Services (USA) Inc.    Tar
Heel Staffing, Inc.    Gilbert’s Hospice Care, LLC Odyssey HealthCare Austin,
LLC    Gentiva Rehab Without Walls, LLC    Healthfield Home Health, Inc.    Home
Health Care Affiliates of Mississippi, Inc. Odyssey HealthCare of St. Louis, LLC
   Gentiva Services of New York, Inc.    Healthfield Hospice Services, Inc.   
Home Health Care Affiliates of Central Mississippi, L.L.C. VistaCare of Boston,
LLC    New York Healthcare Services, Inc.    Healthfield of Southwest Georgia,
Inc.    Home Health Care Affiliates, Inc. Odyssey HealthCare of Flint, LLC   
OHS Service Corp.    Healthfield of Statesboro, Inc.    Odyssey HealthCare of
Collier County, Inc.    QC-Medi New York, Inc.    Healthfield of Tennessee, Inc.
   Odyssey HealthCare of Manatee County, Inc.    Quality Care - USA, Inc.   
Mid-South Home Care Services, Inc.   

 

6.12



--------------------------------------------------------------------------------

Guarantor

  

Guarantor

  

Guarantor

  

Guarantor

Odyssey HealthCare of Northwest Florida, Inc.    Quality Managed Care, Inc.   
Mid-South Home Health Agency, Inc.    Odyssey HealthCare of Hillsborough County,
Inc.    The Healthfield Group, Inc.    Mid-South Home Health of Gadsden, Inc.   
Odyssey HealthCare of Marion County, Inc.    Healthfield Operating Group, Inc.
   Total Care Home Health of Louisburg, Inc.    Odyssey HealthCare of Pinellas
County, Inc.    Healthfield, Inc.    Total Care Home Health of North Carolina,
Inc.    VistaCare, Inc.    Chattahoochee Valley Home Care Services, Inc.   
Total Care Home Health of South Carolina, Inc.    Vista Hospice Care, Inc.   
Chattahoochee Valley Home Health, Inc.    Total Care Services, Inc.    FHI
Health Systems, Inc.    CHMG Acquisition Corp.    Wiregrass Hospice Care, Inc.
   CareNation, Inc.    Capital Health Management Group, Inc.    Horizon Health
Network LLC   

 

6.12 - 2 -



--------------------------------------------------------------------------------

SCHEDULE 6.21

POST-CLOSING COVENANTS

 

I. With respect to Mortgaged Property located at 25285 W. 11 Mile Road,
Southfield, Michigan 48033, the applicable Loan Party under this Agreement shall
obtain and deliver to Administrative Agent within 60 days after the Closing Date
(unless waived or extended by Administrative Agent in its sole discretion), to
the extent such items have not been delivered as of the Closing Date, the
following:

(A) fully executed counterpart of a Mortgage in form and substance reasonably
satisfactory to the Administrative Agent, which shall have been delivered to the
title insurers insuring the Lien of such Mortgage for recording to the extent
necessary or, in the reasonable opinion of the Administrative Agent, desirable,
to effectively create a valid and enforceable mortgage lien on the Mortgaged
Property in favor of the Administrative Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Parties;

(B) evidence that counterparts of such Mortgage has been duly executed,
acknowledged and delivered and is in form suitable for filing or recording in
the applicable recording office that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid,

(C) a Mortgage Policy with such endorsements and in amounts acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers
acceptable to the Administrative Agent, insuring the Mortgages to be valid first
and subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only the Liens permitted by Section 7.01, and providing
for such other affirmative insurance (including endorsements for future advances
under the Loan Documents, for mechanics’ and materialmen’s Liens and for zoning
of the applicable property) and such coinsurance and direct access reinsurance
as the Administrative Agent may deem necessary or desirable,

(D) an American Land Title Association/American Congress on Surveying and
Mapping form survey, for which all necessary fees (where applicable) have been
paid, certified to the Administrative Agent and the issuer of the Mortgage
Policy in a manner reasonably

 

6.21



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the State in which the property described in such survey is located
and acceptable to the Administrative Agent, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set-back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects that do not materially interfere with the use or
marketability of the property,

(E) such consents, approvals, amendments, supplements, estoppels, tenant
subordination agreements or other instruments as necessary to consummate the
Transactions or as shall reasonably be deemed necessary by the Administrative
Agent in order for the owner or holder of the fee or leasehold interest
constituting such Mortgaged Property to grant the Lien contemplated by the
Mortgage with respect to such Mortgaged Property;

(F) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the title company to issue the Mortgage Policy and
endorsements contemplated above;

(G) evidence reasonably acceptable to the Administrative Agent of payment by
Borrower of all Mortgage Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgage and issuance of the Mortgage
Policy referred to above;

(H) opinion addressed to the Administrative Agent and each of the Lenders from
local counsel of the applicable Loan Party regarding due authorization,
execution, delivery and enforceability of the Mortgage, in form and substance
reasonably satisfactory to the Administrative Agent;

(I) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Lien on the
Mortgaged Property described in the Mortgage has been taken, and

(J) the Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to the Mortgaged Property (together with a notice about special flood
hazard area status and

 

6.21 - 2 -



--------------------------------------------------------------------------------

flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto).

 

II. By December 31, 2010 (unless waived or extended by the Administrative Agent
in its sole discretion), the applicable Loan Parties shall use commercially
reasonable efforts to obtain and deliver to the Administrative Agent, to the
extent such items have not been delivered as of the Closing Date, a Control
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, duly authorized, executed and delivered by the parties thereto, with
respect to each Deposit Account maintained by any Loan Party with Citizens Bank
and required to be subject to the Administrative Agent’s Control pursuant to the
Security Agreement.

 

III. Within 90 days after the Closing Date (unless waived or extended by the
Administrative Agent in its sole discretion), the applicable Loan Parties shall
obtain and deliver to the Administrative Agent, to the extent such items have
not been delivered as of the Closing Date, a Control Agreement in form and
substance reasonably satisfactory to the Administrative Agent, duly authorized,
executed and delivered by the parties thereto, with respect to each Deposit
Account maintained by any Loan Party with Bank of America, N.A. and required to
be subject to the Administrative Agent’s Control pursuant to the Security
Agreement.

 

IV. By December 31, 2010 (unless waived or extended by Administrative Agent in
its sole discretion), the applicable Loan Parties shall close all Deposit
Accounts and Securities Accounts maintained by any Loan Party with Sovereign
Bank that are required to be subject to the Administrative Agent’s Control
pursuant to the Security Agreement but are not so subject and shall transfer all
funds or property held in each such Deposit Account or Securities Account to
another Deposit Account or Securities Account that shall comply with the
requirements of Section 3.4(b) or 3.4(c), as applicable, of the Security
Agreement.

 

V. Within 90 days after the Closing Date (unless waived or extended by
Administrative Agent in its sole discretion), with respect to the Gentiva Health
Services Inc.’s Deposit Account 3851357145 with Bank of America, N.A., Gentiva
Health Services, Inc. shall either (i) close such Deposit Account and transfer
all funds held in such Deposit Account to another Deposit Account that complies
with the requirements of Section 3.4(b) of the Security Agreement or (ii) obtain
and deliver a Control Agreement in form and substance reasonably satisfactory to
the Administrative Agent, duly authorized, executed and delivered by the parties
thereto, with respect to such Deposit Account.

 

6.21 - 3 -



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

Capital Leases

Fleetwood lease for Ricoh copiers that are located throughout the
country—Aggregate Amount of $943.06

Capital Leases listed below in the Aggregate Amount of $629,670.32

Equipment Lease, dated 05/03/2007, between HONEYWELL GLOBAL and Gentiva Health
Services (USA), Inc. Equipment is two hundred thirty (230) units - HomeMed
Sentry III telemonitor & weight scales.

Equipment Lease, dated 05/03/2007, between HONEYWELL GLOBAL and Gentiva Health
Services (USA), Equipment is twenty (20) units - HomeMed Genesis Monitor Device.

Equipment Lease, dated 08/01/2007, between TRINITY and Gentiva Certified
HealthCare Corp. Equipment is thirty-two (32) Hommed Genesis Monitors w/ pulse
oximetry.

Equipment Lease, dated 11/01/2007, between POPULAR/TCF EQUIPMENT and Healthfield
Operating Group, Inc. Equipment is twenty seven (27) units - Anodyne
Monochromatic Infrared Energy System Model 480.

Equipment Lease, dated 07/01/2009, between DE LAGE LANDEN and Gentiva Certified
HealthCare Corp. Equipment is a Konica BH350 Copier.

Equipment Lease, dated 07/01/2009, between DE LAGE LANDEN and Gentiva Certified
HealthCare Corp. Equipment is a Konica BH350 Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Tar Heel Health
Care Services, Inc. Equipment is a Savin 3515mf Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Tar Heel Health
Care Services, Inc. Equipment is a Savin 8045spi Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Tar Heel Health
Care Services, Inc. Equipment is a Savin 8045spi Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Eastern
Carolina Home Health Agency, Inc. Equipment is a Savin 8035spi Copier.

 

7.02



--------------------------------------------------------------------------------

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Eastern
Carolina Home Health Agency, Inc. Equipment is a Savin 8035spi Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Eastern
Carolina Home Health Agency, Inc. Equipment is a Savin 8045spi Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Tar Heel Health
Care Services, Inc. Equipment is a Konica Minolta C450 Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Eastern
Carolina Home Health Agency, Inc. Equipment is a Savin 8045spi Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Eastern
Carolina Home Health Agency, Inc. Equipment is a Savin 8030spi Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Eastern
Carolina Home Health Agency, Inc. Equipment is a Savin 8045spi Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Tar Heel Health
Care Services, Inc. Equipment is a Konica Minolta C450 Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Tar Heel Health
Care Services, Inc. Equipment is a Savin 8035spi Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Tar Heel Health
Care Services, Inc. Equipment is a Savin 8045spi Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Eastern
Carolina Home Health Agency, Inc. Equipment is a Savin 8045spi Copier.

Equipment Lease, dated 12/01/2006, between EXECUTIVE LEASING and Tar Heel Health
Care Services, Inc. Equipment is a Savin 8045spi Copier.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp AR-FN6 Finisher.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp FO-DC500 Work Group Fax.

 

6.21 - 2 -



--------------------------------------------------------------------------------

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp AR-NSXI Network scanner.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp FO-CS1 Paper Cassette.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp FO-CS1 Paper Cassette.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp FO-4400 Fax.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp AR-NSXI Network scanner.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp AR-FN6 Finisher.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp AR-DU4 Duplex Module.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp AR-DU4 Duplex Module.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp AR-D28 Paper Feeder.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp AR-D28 Paper Feeder.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp AR-EF2 Scanner.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp AR-EF2 Scanner.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp AR-M455N Digital Imager System.

Equipment Lease, dated 12/08/2006, between REVCO LEASING and Gentiva Certified
HealthCare Corp. Equipment is a Sharp AR-M455N Digital Imager System.

 

6.21 - 3 -



--------------------------------------------------------------------------------

Equipment Lease, dated 01/01/2008, between XEROX CAPITAL and Gentiva Health
Services (Certified), Inc. Equipment is a WC7328 Printer.

Equipment Lease, dated 07/19/2007, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Gestetner DSM745esp Copier System.

Equipment Lease, dated 07/19/2007, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Gestetner DSM735esp Copier System.

Equipment Lease, dated 07/19/2007, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Gestetner DSM755sp Copier System.

Equipment Lease, dated 07/19/2007, between GE CAPITAL and Total Care Home Health
of North Carolina, Inc. Equipment is a Gestetner DSM755sp Copier System.

Equipment Lease, dated 07/19/2007, between GE CAPITAL and Total Care Home Health
of North Carolina, Inc. Equipment is a Gestetner DSM755sp Copier System.

Equipment Lease, dated 07/19/2007, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Gestetner DSM745esp Copier System.

Equipment Lease, dated 07/19/2007, between GE CAPITAL and Capital CareResources
of South Carolina, Inc. Equipment is a Gestetner DSM735esp Copier System.

Equipment Lease, dated 09/19/2007, between GE CAPITAL and Gentiva Health
Services (Certified), Inc. Equipment is a Gestetner DSM735 Copier System.

Equipment Lease, dated 09/19/2007, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Gestetner DSM735 Copier System.

Equipment Lease, dated 09/19/2007, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Gestetner DSM745esp Copier System.

Equipment Lease, dated 09/19/2007, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Gestetner DSM725e Copier System.

Equipment Lease, dated 09/19/2007, between GE CAPITAL and Quality Care-USA, Inc.
Equipment is a Gestetner DSM735esp Copier System.

 

6.21 - 4 -



--------------------------------------------------------------------------------

Equipment Lease, dated 09/19/2007, between GE CAPITAL and QC-Medi New York, Inc.
Equipment is a Gestetner DSM735esp Copier System.

Equipment Lease, dated 09/19/2007, between GE CAPITAL and Quality Care-USA, Inc.
Equipment is a Gestetner DSM735esp Copier System.

Equipment Lease, dated 10/19/2007, between GE CAPITAL and Gentiva Health
Services (USA), Inc. Equipment is a Lanier 255sp Imager.

Equipment Lease, dated 10/19/2007, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Lanier 255sp Imager.

Equipment Lease, dated 10/19/2007, between GE CAPITAL and Gentiva Health
Services (Certified), Inc. Equipment is a Gestetner DSM735esp Copier System.

Equipment Lease, dated 11/19/2007, between GE CAPITAL and Gentiva Health
Services (USA), Inc. Equipment is a Gestetner DSM735esp Copier System.

Equipment Lease, dated 11/19/2007, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Gestetner DSM735esp Copier System.

Equipment Lease, dated 11/19/2007, between GE CAPITAL and Gentiva Health
Services (USA), Inc. Equipment is a Gestetner DSM735esp Copier System.

Equipment Lease, dated 12/19/2007, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Gestetner DSM735esp Copier System.

Equipment Lease, dated 12/19/2007, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Gestetner DSC535 Color Copier System.

Equipment Lease, dated 12/19/2007, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Lanier 255sp Imager.

Equipment Lease, dated 12/19/2007, between GE CAPITAL and Gentiva Health
Services (USA), Inc. Equipment is a Gestetner DSM735esp Copier System.

Equipment Lease, dated 01/19/2008, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Gestetner DSM735esp Copier System.

 

6.21 - 5 -



--------------------------------------------------------------------------------

Equipment Lease, dated 01/19/2008, between GE CAPITAL and Gentiva Health
Services (USA), Inc. Equipment is a Gestetner DSM735esp Copier System.

Equipment Lease, dated 01/19/2008, between GE CAPITAL and Gentiva Health
Services (Certified), Inc. Equipment is a Lanier 255sp Imager.

Equipment Lease, dated 01/19/2008, between GE CAPITAL and Healthfield Hospice
Services, Inc. Equipment is a Gestetner DSM735esp Copier System.

Equipment Lease, dated 01/19/2008, between GE CAPITAL and Gentiva Certified
HealthCare Corp. Equipment is a Gestetner DSM735esp Copier System.

Equipment Lease, dated 02/01/2008, between RICOH CORP and Total Care Home Health
of North Carolina, Inc. Equipment is an LD255SP Copier.

Equipment Lease, dated 04/01/2008, between RICOH CORP and Gentiva Certified
HealthCare Corp. Equipment is an LD040SP Copier.

Equipment Lease, dated 04/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 04/01/2008, between RICOH CORP and Mid-South Home Health
Agency, Inc. Equipment is an LD275SP Copier.

Equipment Lease, dated 04/01/2008, between RICOH CORP and Gentiva Rehab Without
Walls, LLC. Equipment is an LD255SP Copier.

Equipment Lease, dated 04/01/2008, between RICOH CORP and Hospice of the Emerald
Coast, Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 04/01/2008, between RICOH CORP and Gentiva Rehab Without
Walls, LLC. Equipment is an LD255SP Copier.

Equipment Lease, dated 04/01/2008, between RICOH CORP and Gentiva Health
Services (Certified), Inc. Equipment is an 255SP Copier.

Equipment Lease, dated 04/01/2008, between RICOH CORP DLL and Healthfield
Hospice Services, Inc. Equipment is an LD255SP Copier.

Equipment Lease, dated 04/01/2008, between RICOH CORP and Gentiva Rehab Without
Walls, LLC. Equipment is an LD040SP Copier.

Equipment Lease, dated 04/01/2008, between RICOH CORP and Gentiva Rehab Without
Walls, LLC. Equipment is an LD040SP Copier.

 

6.21 - 6 -



--------------------------------------------------------------------------------

Equipment Lease, dated 05/01/2008, between RICOH CORP and Gentiva Health
Services (Certified), Inc. Equipment is an LD255SP Copier.

Equipment Lease, dated 05/01/2008, between RICOH CORP and Gentiva Certified
HealthCare Corp. Equipment is an MP4000SP Copier.

Equipment Lease, dated 05/01/2008, between RICOH CORP and Gentiva Health
Services (Certified), Inc. Equipment is an LD255SP Copier.

Equipment Lease, dated 05/01/2008, between RICOH CORP and Mid-South Home Health
Agency, Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 05/01/2008, between RICOH CORP and Gentiva Certified
HealthCare Corp. Equipment is an LD040SP Copier.

Equipment Lease, dated 05/01/2008, between RICOH CORP and Total Care Home Health
of North Carolina, Inc. Equipment is an LD255SP Copier.

Equipment Lease, dated 05/01/2008, between RICOH CORP and Gentiva Health
Services (Certified), Inc. Equipment is an MP4000SP Copier.

Equipment Lease, dated 05/01/2008, between RICOH CORP and QC-Medi New York, Inc.
Equipment is an LD040SP Copier.

Equipment Lease, dated 05/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an LD255SP Copier.

Equipment Lease, dated 05/01/2008, between RICOH CORP and Gentiva Certified
HealthCare Corp. Equipment is an LD255SP Copier.

Equipment Lease, dated 05/01/2008, between RICOH CORP and Quality Care-USA, Inc.
Equipment is an LD040SP Copier.

Equipment Lease, dated 05/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 05/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an MP4000SP Copier.

Equipment Lease, dated 06/01/2008, between RICOH CORP and Home Health Care
Affiliates of Mississippi, Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 06/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an LD040SP Copier.

 

6.21 - 7 -



--------------------------------------------------------------------------------

Equipment Lease, dated 06/01/2008, between RICOH CORP and Mid-South Home Health
Agency, LLC. Equipment is an LD050SP Copier.

Equipment Lease, dated 06/01/2008, between RICOH CORP and Gentiva Certified
HealthCare Corp. Equipment is an LD040SP Copier.

Equipment Lease, dated 06/01/2008, between RICOH CORP and QC-Medi New York, Inc.
Equipment is an MP4000 Copier.

Equipment Lease, dated 06/01/2008, between RICOH CORP and Home Health Care
Affiliates of Mississippi, Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 06/01/2008, between RICOH CORP and Quality Care-USA, Inc.
Equipment is an MP4000 Copier.

Equipment Lease, dated 06/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an LD275SP Copier.

Equipment Lease, dated 06/01/2008, between RICOH CORP and Mid-South Home Health
Agency, LLC. Equipment is an MP4000SP Copier.

Equipment Lease, dated 06/01/2008, between RICOH CORP and Wiregrass Hospice,
LLC. Equipment is an MP4000SP Copier.

Equipment Lease, dated 06/01/2008, between RICOH CORP and Mid-South Home Health
Agency, LLC. Equipment is an LD050 Copier.

Equipment Lease, dated 06/01/2008, between RICOH CORP and Wiregrass Hospice,
LLC. Equipment is an MP4000SP Copier.

Equipment Lease, dated 06/01/2008, between RICOH CORP and Gentiva Certified
HealthCare Corp. Equipment is an 5500SP Copier.

Equipment Lease, dated 06/01/2008, between RICOH CORP and Mid-South Home Health
Agency, Inc. Equipment is an LD050SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Gentiva Certified
HealthCare Corp. Equipment is an LD040SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Wiregrass Hospice,
LLC. Equipment is an MP4000 Copier.

Equipment Lease, dated 07/01/2008, between Ricoh and Gentiva Health Services
(USA), Inc. Equipment is an MP4000 Copier.

 

6.21 - 8 -



--------------------------------------------------------------------------------

Equipment Lease, dated 07/01/2008, between RICOH CORP and Gentiva Certified
HealthCare Corp. Equipment is an LD040SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Gentiva Certified
HealthCare Corp. Equipment is an MP4000 Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an MP4000 Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Wiregrass Hospice,
LLC. Equipment is an MP4000 Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Gentiva Certified
HealthCare Corp. Equipment is an LD050SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Wiregrass Hospice,
LLC. Equipment is an MP4000 Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Quality Care-USA, Inc.
Equipment is an LD040SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Access Home Health of
Florida, Inc. Equipment is an LD050SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Wiregrass Hospice,
LLC. Equipment is an MP4000SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Mid-South Home Health
Agency, LLC. Equipment is an LD040SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and QC-Medi New York, Inc.
Equipment is an LD040SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Home Health Care
Affiliates of Mississippi, Inc. Equipment is an LD040SP Copier.

 

6.21 - 9 -



--------------------------------------------------------------------------------

Equipment Lease, dated 07/01/2008, between RICOH CORP and Healthfield Hospice
Services, Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Home Health Care
Affiliates of Mississippi, Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Home Health Care
Affiliates of Mississippi, Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Home Health Care
Affiliates of Mississippi, Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an MP4000 Copier.

Equipment Lease, dated 07/01/2008, between RICOH CORP and Home Health Care
Affiliates of Mississippi, Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 08/01/2008, between RICOH CORP and Healthfield of
Southwest Georgia, Inc. Equipment is an LD425SP Copier.

Equipment Lease, dated 08/01/2008, between RICOH CORP and Wiregrass Hospice,
LLC. Equipment is an LD050SP Copier.

Equipment Lease, dated 08/01/2008, between RICOH CORP and Gentiva Certified
HealthCare Corp. Equipment is an LD040SP Copier.

Equipment Lease, dated 08/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 08/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an MP2550 Copier.

Equipment Lease, dated 08/01/2008, between RICOH CORP and Mid-South Home Health
Agency, Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 08/01/2008, between RICOH CORP and Healthfield Hospice
Services, Inc. Equipment is an LD040SP Copier.

Equipment Lease, dated 08/01/2008, between RICOH CORP and Gentiva Health
Services (Certified), Inc. Equipment is an LD040 Copier.

Equipment Lease, dated 08/01/2008, between RICOH CORP and Gentiva Certified
HealthCare Corp. Equipment is an MP2550 Copier.

 

6.21 -10 -



--------------------------------------------------------------------------------

Equipment Lease, dated 09/01/2008, between RICOH CORP and Gentiva Health
Services (USA), Inc. Equipment is an LD335SP Copier.

Bonds

 

Bond #    Obligee    Bond Amount      Expiration Date  

CMS219014

  

State of New York

Dept of Insurance

   $ 1,000         12/31/10   

CMS238609

  

State of Arizona

Secretary of State

   $ 5,000         6/22/14   

CMS227747

  

State of Arkansas

Secretary of State

   $ 7,500         12/12/17   

CMS216285

  

State of Nevada,

Dept of Human Resources,

Division of Aging

   $ 100,000         1/9/11   

CMS227724

   State of Kansas    $ 7,500         8/18/10   

CMS218507

   Commonwealth of Massachusetts    $ 24,000         6/1/11   

CMS0219035

  

State of Nevada

Commissioner of Insurance

   $ 100,000         6/29/11   

CMS227748

   State of Kansas    $ 7,500         9/1/12   

CMS238600

  

Florida Dept of State

Notary Commission

   $ 7,500         8/14/12   

Outstanding Odyssey Letters Of Credit

Royal Bank of Scotland issued $1,849,322.00 letter of credit with a maturity
date of April 30, 2011 for the benefit of Fire Insurance, Co. of Pittsburgh, PA;
and American Home Assurance Company, and The Insurance Company of the State of
Pennsylvania; and Chartis Property Casualty Company, and Illinois National
Insurance Co.; and Granite

 

6.21 - 11 -



--------------------------------------------------------------------------------

State Insurance Company, and AIU Insurance Company; and Chartis Casualty
Company; and National Fire Insurance Co. of Louisiana; and New Hampshire
Insurance Company.

ABN AMRO Bank, N.V. issued $8,027,802.00 letter of credit with a maturity date
of May 1, 2011 for the benefit of Ace American Insurance Company.

 

6.21 - 12 -



--------------------------------------------------------------------------------

SCHEDULE 7.04(f)

FUNDAMENTAL CHANGES - SUBSIDIARIES

 

Subsidiary

   Jurisdiction of Organization

Commonwealth Home Care, Inc.

   MA

Kimberly Home Health Care, Inc.

   MO

Partnersfirst Management, Inc.

   FL

Quantum Health Resources, Inc.

   DE

Quantum Care Network, Inc.

   MA

QHR Southwest Business Trust

   PA

The IV Clinic, Inc.

   TX

The IV Clinic II, Inc.

   TX

The IV Clinic III, Inc.

   TX

CHMG of Columbus, Inc.

   GA

ECT, Inc.

   NC

Healthfield Care at Home, Inc.

   GA

Healthfield Home Health of Athens, Inc.

   GA

Healthfield Home Health of Augusta, Inc.

   GA

Healthfield Home Health of North Georgia, Inc.

   GA

Healthfield Rehab, Inc.

   GA

Healthfield Services of Tennessee, Inc.

   GA

Mid-South Care Services, Inc.

   DE

The Hug Center of Atlanta, Inc.

   GA

 

7.04(f)



--------------------------------------------------------------------------------

SCHEDULE 7.05

PERMITTED DISPOSITION ENTITIES

 

Odyssey HealthCare of South Texas, LLC    717 N. Harwood, Suite 1500, Dallas,
Texas 75201    Delaware    26-2529581 Odyssey HealthCare of Savannah, LLC    717
N. Harwood, Suite 1500, Dallas, Texas 75201    Delaware    26-0712052 Odyssey
HealthCare of Augusta, LLC    717 N. Harwood, Suite 1500, Dallas, Texas 75201   
Delaware    26-0711782 Odyssey HealthCare of Kansas City, LLC    717 N. Harwood,
Suite 1500, Dallas, Texas 75201    Delaware    26-1174455 Gentiva Rehab Without
Walls, LLC    3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Delaware
   06-1725406

 

7.05



--------------------------------------------------------------------------------

SCHEDULE 7.09

RESTRICTIONS

None.

 

7.09



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADDRESSES FOR NOTICES

Borrower:

Gentiva Health Services, Inc.

3350 Riverwood Parkway, Suite 1400

Atlanta, Georgia 30339

Attn: Eric A. Slusser, Chief Financial Officer

Telephone: 770-951-6101

Facsimile: 913-689-6588

Email: Eric.Slusser@gentiva.com

Borrower’s Website Address: www.Gentiva.com.

Gentiva Health Services, Inc.

3350 Riverwood Parkway, Suite 1400

Atlanta, Georgia 30339

Attn: John N. Camperlengo, General Counsel

Telephone: 770-951-6387

Facsimile: 913-814-4066

Email: john.camperlengo@gentiva.com

Borrower’s Website Address: www.Gentiva.com.

Administrative Agent:

DAILY OPERATIONS CONTACT (borrowings, interest payments, etc.):

Bank of America, N.A.

Name: Chris Mata

Telephone: 980-387-2471

Facsimile #: 704-719-5474

Email: christopher.m.mata@baml.com

Mailing Address

101 North Tryon Street

NC1-001-04-39

Charlotte, NC 28255

USD PAYMENT INSTRUCTIONS:

Bank of America

New York NY

ABA 026009593

Acct # 1366212250600

Acct Name: Corporate Credit Services

Ref: GENTIVA HEALTH SERVICES

 

10.02



--------------------------------------------------------------------------------

Swing Line Lender:

Bank of America, N.A.

Name:   Chris Mata Telephone:   980-387-2471 Facsimile #:   704-719-5474 Email:
christopher.m.mata@baml.com

Mailing Address

101 North Tryon Street

NC1-001-04-39

Charlotte, NC 28255

USD PAYMENT INSTRUCTIONS:

Bank of America

New York NY

ABA 026009593

Acct # 1366212250600

Acct Name: Corporate Credit Services

Ref: GENTIVA HEALTH SERVICES

Other Notices:

Agency Management

Bank of America, N.A.

Name:   Aamir Saleem Telephone:   415.436.2769 Facsimile #:   415.503.5089
Email: aamir.saleem@baml.com

Mailing Address

1455 Market Street, 5th Floor

CA5-701-05-19

San Francisco, CA 94103

With copy to:

Corporate Debt Products

Bank of America, N.A.

Name:   Alysa Trakas Telephone:   980.387.2640 Facsimile #:   704.409.0936
Email: alysa.a.trakas@baml.com

Mailing Address

100 N. Tryon Street

NC1-007-17-11

Charlotte, NC 28255

 

10.02



--------------------------------------------------------------------------------

L/C Issuer:

Bank of America, N.A. Name:    John Yzeik Telephone:    570.330.4315
Facsimile #:    570.330.4186 Email: john.p.yzeik@baml.com

Mailing Address

1 FLEET WAY

PA6-580-02-30

Scranton, PA 18507

 

10.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

 

  To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of [            ],
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Gentiva Health Services, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of [Revolving Credit][Term A][Term B] Loans

 

  ¨ A conversion or continuation of [Revolving Credit][Term A][Term B] Loans

 

  1. On                                          (a Business Day).

 

  2. In the amount of $                                                     

 

  3. Comprised of                                                          

                                               [Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of                     
months.

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(c) of the Agreement.]1

 

1 

Include this sentence in the case of a Revolving Credit Borrowing.

 

Exhibit A

Form of Committed Loan Notice



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b) and (c) of the Agreement shall be satisfied on and as of
the date of the applicable Credit Extension.

 

GENTIVA HEALTH SERVICES, INC. By:                           Name:   Title:

 

Exhibit A

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,             

 

  To: Bank of America, N.A., as Swing Line Lender

       Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of [            ],
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Gentiva Health Services, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                                       (a Business Day).

 

  2. In the amount of $                                                 .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the applicable Credit Extension.

 

GENTIVA HEALTH SERVICES, INC. By:                           Name:   Title:

 

Exhibit B

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TERM NOTE

                     ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term [A][B] Loan from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of [            ], 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of the Term
[A][B] Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Term [A][B] Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Agreement.
The Term [A][B] Loan made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exhibit C-1

Form of Term Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

GENTIVA HEALTH SERVICES, INC. By:                           Name:   Title:

 

Exhibit C-1

Form of Term Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

 

Exhibit C-1

Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

                     ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of [            ], 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Revolving Credit Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exhibit C-2

Form of Revoling Credit Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

GENTIVA HEALTH SERVICES, INC. By:                           Name:   Title:

 

Exhibit C-2

Form of Revoling Credit Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

                    

  

 

  

 

  

 

  

 

  

 

  

 

 

Exhibit C-2

Form of Revoling Credit Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,             

 

  To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of [            ],
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Gentiva Health Services, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The undersigned Responsible Officer hereby certifies in his official capacity
and not individually as of the date hereof that he/she is the
                     of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered (i)the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section and (ii) the
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year. Such
consolidating statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Borrower
and its Subsidiaries.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such consolidated financial statements fairly present in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating financial statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Borrower and its Subsidiaries.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and financial condition of the Borrower during the
accounting period covered by such financial statements.

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement and all representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct in all material respects (unless otherwise
qualified by materiality or the occurrence of a Material Adverse Effect) on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (unless otherwise qualified by materiality
or the occurrence of a Material Adverse Effect) as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in clauses (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information (such information based on
the financial statements delivered pursuant to Sections 6.01(a) and 6.01(b) of
the Agreement) set forth on Schedules 1 and 2 attached hereto are true and
accurate on and as of the date of this Compliance Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     ,                     .

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

GENTIVA HEALTH SERVICES, INC. By:                           Name:   Title:

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     ,             

                                             (“Statement Date”)

SCHEDULE 12

to the Compliance Certificate

($ in 000’s)

 

I.       Section 7.11 (a) – Consolidated Interest Coverage Ratio.

          

A.     Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”):3

   $ ______   

1.      Consolidated Net Income for Subject Period:

   $ ______   

2.      Consolidated Interest Charges for Subject Period:

   $ ______   

3.      Provision for income taxes for Subject Period:

   $ ______   

4.      Depreciation expenses for Subject Period:

   $ ______   

5.      Amortization expenses for Subject Period:

   $ ______   

6.      Extraordinary, unusual or non-recurring charges or losses reducing
Consolidated Net Income related to settlement of litigation existing on the
Closing Date:

   $ ______   

7.      Other extraordinary, unusual or non-recurring expenses reducing
Consolidated Net Income for Subject Period:

   $ ______   

8.      Any other non-cash charges or losses for Subject Period:

   $ ______   

9.      Costs associated with the Transactions for Subject Period:

   $ ______   

10.    Anticipated cost savings and synergies attributable to the Transactions
(limited to $19.0 million, reduced by $4.75 million following each full fiscal
quarter following the Closing Date):

   $ ______   

11.    Expenses incurred to the extent covered by indemnification provisions in
any agreement in connection with a Permitted

   $ ______   

 

2 

In the event of any inconsistency between this Exhibit and the Credit Agreement
itself, the terms of the Credit Agreement shall govern and control.

3 

To be updated in accordance with negotiated financial definitions and covenants.

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

         Acquisition for a Subject Period:

  

12.    Expenses with respect to liability or casualty events or business
interruption for the Subject Period:

   $ ______   

13.    Non-cash purchase accounting adjustment and any writedowns or impairment
losses with respect to the valuation of long-lived assets to the extent deducted
in calculating Consolidated Net Income for the Subject Period:

   $ ______   

14.    Non-cash losses from joint ventures and non-cash minority interest
reductions for the Subject Period:

   $ ______   

15.    Income tax credits for Subject Period:

   $ ______   

16.    Non-cash increases to Consolidated Net Income for Subject Period:

   $ ______   

17.    Extraordinary, unusual or non-recurring income or gain increasing
Consolidated Net Income for Subject Period:

   $ ______   

18.    Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 +
11 + 12 + 13 +14 – 15 – 16 - 17):

   $ ______   

B.     Consolidated Interest Charges for Subject Period:

   $ ______   

C.     Consolidated Interest Coverage Ratio (Line I.A.18 ÷ Line I.B):

     ____ to 1   

         Minimum required:

  

 

Four Fiscal Quarters Ending

   Minimum Consolidated Interest
Coverage Ratio

January 2, 2011

   2.75 to 1.00

Each quarter of fiscal year 2011

   2.75 to 1.00

Each quarter of fiscal year 2012

   2.75 to 1.00

Each quarter of fiscal year 2013

   3.00 to 1.00

Each fiscal quarter thereafter

   3.00 to 1.00

 

II.     Section 7.11 (b) – Consolidated Leverage Ratio.

  

A.     Consolidated Funded Indebtedness at Statement Date

   $ ______   

B.     Consolidated EBITDA for Subject Period (Line I.A.14 above):

   $ ______   

C.     Consolidated Leverage Ratio (Line II.A ÷ Line II.B):

     ____ to 1   

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

Maximum permitted:

  

 

Four Fiscal Quarters Ending

   Maximum Consolidated Leverage
Ratio

Closing Date through third fiscal quarter of fiscal year 2011

   4.75 to 1.00

Fourth fiscal quarter of fiscal year 2011 through third fiscal quarter of 2012

   4.50 to 1.00

Fourth fiscal quarter of fiscal year 2012 through third fiscal quarter of 2013

   3.75 to 1.00

Fourth fiscal quarter of 2013 and thereafter

   3.00 to 1.00

 

III. Section 7.12 — Capital Expenditures.

  

A.     Capital Expenditures made during fiscal year to date:

   $ ______   

B.     Maximum permitted Capital Expenditures:

  

1.      Total revenues of fiscal year of Borrower and its Subsidiaries

   $ ______   

2.      1.5% of III.B.1

   $ ______   

3.      Maximum permitted Capital Expenditure (III.B.2 * III.B.1)

   $ ______   

D.     Excess (deficient) for covenant compliance (Line III.B – III.A):

   $ ______   

Amount to be carried over to next fiscal year (maximum of $12,500,000)

   $ ______   

Maximum permitted:

  

1.5% of the total revenues of the Borrower and its Subsidiaries on a
consolidated basis for any fiscal year

  

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated

EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income

              

+ Consolidated Interest Charges

              

+ Provision for income taxes

              

+ Depreciation expenses

              

+ Amortization expenses

              

+Extraordinary, unusual or non-recurring income related to settlement of
litigation existing on the Closing Date (not to exceed $15,000,000 in any
Measurement Period)

              

+ Other extraordinary, unusual or non-recurring expenses (not to exceed
$10,000,000 in any fiscal year)

              

+ Any other non-cash charges

              

+ Costs associated with the Transactions

              

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

      Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

+ Anticipated cost savings and synergies (not to exceed $19.0 million, reduced
by $4.75 million following each full fiscal quarter following the Closing Date)

              

+ Expenses covered by indemnification provisions in any agreement in connection
with a Permitted Acquisition

              

+ Expenses with respect to liability or casualty events or business interruption

              

+ Non-cash purchase accounting adjustment and any writedowns or impairment
losses with respect to the valuation of long-lived assets to the extent deducted
in calculating Consolidated Net Income

              

+ Non-cash losses from joint ventures and non-cash minority interest reductions

              

- Income tax credits

              

- Non-cash increases to Consolidated Net Income:

              

- Extraordinary, unusual or non-recurring income or gain increasing Consolidated
Net Income

              

= Consolidated EBITDA

              

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.      Assignor[s]:                         2.      Assignee[s]:             
          

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

Exhibit E-1

Assignment and Assumption



--------------------------------------------------------------------------------

3.      Borrower:Gentiva Health Services, Inc.

4.      Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.      Credit Agreement: Credit Agreement, dated as of [            ] 2010,
among Gentiva Health Services, Inc., the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender

6.      Assigned Interest:

 

Assignor[s]4

  

Assignee[s]5

   Facility
Assigned6      Aggregate
Amount of
Commitment/Loans
for all Lenders7      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans8     CUSIP
Number         __________         $__________         $_________        
____________ %            __________         $__________         $_________   
     ____________ %            __________         $__________         $_________
        ____________ %   

 

[7.    Trade Date:                                 ]9

Effective Date:                     , 20            [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

4 

List each Assignor, as appropriate.

5 

List each Assignee, as appropriate.

6 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment,” “Term A Commitment,” etc.).

7 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit E-1

Assignment and Assumption



--------------------------------------------------------------------------------

ASSIGNOR

[NAME OF ASSIGNOR]

By:         Name:   Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:         Name:   Title:  

[Consented to and]10 Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:                 Name:   Title:   [Consented to:]11 By:                 Name:
  Title:  

 

10 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

11 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Exhibit E-1

Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, on the basis of which it has made such
analysis and decision independently and without reliance upon the Administrative
Agent or any other Lender, and (vi) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of

 

Exhibit E-1

Assignment and Assumption



--------------------------------------------------------------------------------

principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions.

3.1 In accordance with Section 10.06 of the Credit Agreement, upon execution,
delivery and acceptance of this Assignment and Assumption, from and after the
Effective Date, [the][any] Assignor shall, to the extent of the Assigned
Interest assigned pursuant to this Assignment and Assumption, be released from
its obligations under the Credit Agreement (and, in the case that this
Assignment and Assumption covers all of [the][any] Assignor’s rights and
obligations under the Credit Agreement, [the][any] Assignor shall cease to be a
party to the Credit Agreement but shall continue to be entitled to the benefits
of Sections 3.01, 3.04, 3.05 and 10.04 thereof with respect to facts and
circumstances occurring prior to the effective date of this assignment).

3.2 This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument, governed by, and construed in accordance with, the laws of the State
of New York.

 

Exhibit E-1

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

FAX ALONG WITH COMMITMENT LETTER TO:                                        
                                         
                                       

                                                                   
          FAX #                                         
                                                                                

I. Borrower Name:                                        
                                         
                                         
                                                       

                                       $                            
                                              Type of
Facility                                                                     

II. Legal Name of Lender of Record for Signature Page:

 

  •  

Signing Credit Agreement                 YES                 NO

 

  •  

Coming in via Assignment                 YES                 NO

III. Type of Lender:                                          
                                         
                                         
                                                      

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:

     V. Eurodollar Address:                                             

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

    

Credit Contact

       

Primary

Operations Contact

       

Secondary

Operations Contact

Name:                      Title:                      Address:                
                          Telephone:                      Facsimile:           
         

 

Exhibit E-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

E-Mail Address:                      IntraLinks E-Mail Address:                
    

Does Secondary Operations Contact need copy of
notices?              YES              NO

 

    

Letter of Credit

Contact

       

Draft Documentation

Contact

       

Legal Counsel

Name:                      Title:                      Address:                
     Telephone:                      Facsimile:                     
E-Mail Address:                     

VII. Lender’s Letter of Credit and Bankers’ Acceptance Fed Wire Payment
Instructions (if applicable):

 

Pay to:                  (Bank Name)               (ABA #)              
(Account #)               (Attention)   

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:            (Bank Name)         (ABA
#)                                         
                                                            (City/State)        
(Account #)                                         
                                                  (Account Name)        
(Attention)

 

Exhibit E-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

IX. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):                           -     
                        

Tax Withholding Form Delivered to Bank of America*:

                  W-9

                  W-8BEN

                  W-8ECI

                  W-8EXP

                  W-8IMY

 

     

Tax Contact

     Name:         Title:         Address:         Telephone:         Facsimile:
        E Mail Address:        

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

Exhibit E-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

LOGO [g214425g39h85.jpg]

X. Bank of America Payment Instructions:

Pay to:     Bank of America, N.A.

ABA # [                               ]

[                                             ]

Acct. # [                        ]

Attn: [                                   ]

Ref: [                                    ]

.

 

Exhibit E-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

[To be attached]

 

Exhibit F

Form of Guaranty



--------------------------------------------------------------------------------

EXECUTION VERSION

GUARANTY

GUARANTY AGREEMENT (this “Guaranty”), dated as of August 17, 2010, by and among
the Persons listed on the signature pages hereof under the caption “Guarantors,”
any additional Persons that may become Guarantors hereunder pursuant to a duly
executed joinder agreement in the form attached as Exhibit A hereto (each an
“Additional Guarantor,” collectively, the “Additional Guarantors” and together
with the Guarantors as of the date hereof, the “Guarantors” and each, a
“Guarantor”) and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).

Reference is made to that certain Credit Agreement, dated as of August 17, 2010
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Gentiva Health
Services, Inc. a Delaware corporation (the “Borrower”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”)
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. Capitalized terms used and not defined herein (including, without
limitation, the term “Obligations,” as used in Section 1 and elsewhere herein)
are used with the meanings assigned to such terms in the Credit Agreement.

The Lenders have agreed to make Loans to the Borrower, and the L/C Issuer has
agreed to issue Letters of Credit for the account of the Borrower or its
Subsidiaries, in each case pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement. Each Guarantor is a Subsidiary of
the Borrower and acknowledges that it has derived and will derive substantial
benefit from the making of the Loans by the Lenders to the Borrower and the
issuance of the Letters of Credit by the L/C Issuer for the account of the
Borrower or its Subsidiaries. As consideration therefor and in order to induce
the Lenders to make Loans and the L/C Issuer to issue Letters of Credit, each
Guarantor is willing to execute this Guaranty.

Accordingly, the parties hereto agree as follows:

SECTION 1. Guaranty. Each Guarantor hereby absolutely and unconditionally,
jointly and severally, guarantees, as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Obligations, whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, of the Borrower to the Secured Parties, and whether arising hereunder
or under any other Loan Document, any Secured Cash Management Agreement or any
Secured Hedge Agreement (including all renewals, extensions, amendments and
other modifications thereof and all reasonable and documented costs, attorneys’
fees and expenses of one outside counsel, one local counsel in each relevant
jurisdiction and one regulatory counsel incurred by the Secured Parties in
connection with the collection or enforcement thereof). The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive (absent manifest error) for the purpose of
establishing the amount of the Obligations. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or



--------------------------------------------------------------------------------

by the existence, validity, enforceability, perfection, non-perfection or extent
of any collateral therefor, or by any fact or circumstance relating to the
Obligations which might otherwise constitute a defense to the obligations of the
Guarantors under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses (other than the defense of payment and the benefit of any statute of
limitations) it may now have or hereafter acquire in any way relating to any or
all of the foregoing. It is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder
which shall remain absolute and unconditional under any and all circumstances as
described above:

a) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

b) any of the acts mentioned in any of the provisions of the Loan Documents, if
any, or any other agreement or instrument referred to herein or therein shall be
done or omitted;

c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be amended in any respect, or any right under the Loan
Documents or any other agreement or instrument referred to herein or therein
shall be amended or waived in any respect or any other guarantee of any of the
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

d) any Lien or security interest granted to, or in favor of, the L/C Issuer or
any Lender or the Administrative Agent as security for any of the Obligations
shall fail to be perfected; or

e) the release of any other Guarantor.

This Guaranty shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to any right of offset with respect to the
Obligations at any time or from time to time held by Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against the Borrower or against any other person
which may be or become liable in respect of all or any part of the Obligations
or against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guaranty shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and permitted assigns thereof, and shall inure to the benefit
of the Secured Parties, and their respective successors and permitted assigns,
notwithstanding that from time to time during the term of this Guaranty there
may be no Obligations (other than unmatured contingent indemnification
obligations) outstanding.

SECTION 2. Remedies. the Guarantors, jointly and severally, agree that, as
between the Guarantors and the Lenders, the Obligations, if any, may be declared
to be forthwith due and payable (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01 of
the Credit Agreement) for purposes of Section 1, notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such

 

-2-



--------------------------------------------------------------------------------

obligations from becoming automatically due and payable) as against the Borrower
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by the Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 1.

SECTION 3. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that this Guaranty constitutes an instrument for the payment of
money, and consents and agrees that any Lender or the Administrative Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

SECTION 4. Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the administrative agent, the L/C issuer and the lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of the Guarantors under this Guaranty or which, but for this provision,
might operate as a discharge of the Guarantors.

SECTION 5. Waiver. To the fullest extent permitted by applicable law, each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Obligations, and
all notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Obligations. Each Guarantor waives any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Obligations and notice of or proof of reliance by any Secured Party
upon this Guaranty or acceptance of this Guaranty, and the Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred in reliance upon this Guaranty, and all dealings between the Borrower
and the Secured Parties shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guaranty. To the fullest extent permitted
by applicable law, the Guaranty of each Guarantor hereunder shall not be
affected by (a) the failure of any Loan Party to assert any claim or demand or
to enforce or exercise any right or remedy against the Borrower or any Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise; (b) any extension, renewal or increase of or in any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or any
release from, any of the terms or provisions of this Guaranty, the Credit
Agreement, any other Loan Document, any guarantee or any other agreement or
instrument, including with respect to any Guarantor under the Loan Documents;
(d) the release of (or the failure to perfect a security interest in) any of the
security held by or on behalf of the Administrative Agent or any other Secured
Party; or (e) the failure or delay of any Secured Party to exercise any right or
remedy against the Borrower or any Guarantor of the Obligations. Each Guarantor
waives (a) any defense arising by reason of

 

-3-



--------------------------------------------------------------------------------

any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) any right to proceed against the Borrower, proceed against
or exhaust any security for the Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (d) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(e) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.

SECTION 6. Security. Each Guarantor authorizes the Administrative Agent to
(a) take and hold security for the payment of this Guaranty and the Obligations
and exchange, enforce, waive and release any such security pursuant to the terms
of any other Loan Documents; (b) apply such security and direct the order or
manner of sale thereof as it in its sole discretion may determine subject to the
terms of any other Loan Documents; and (c) release or substitute any one or more
endorsees, other Guarantors or other obligors pursuant to the terms of any other
Loan Documents. In no event shall this Section 6 require any Guarantor to grant
security, except as required by the terms of the Loan Documents.

SECTION 7. Guaranty of Payment. Each Guarantor further agrees that its guarantee
constitutes a guarantee of payment when due and not of collection, and, to the
fullest extent permitted by applicable law, waives any right to require that any
resort be had by the Administrative Agent or any other Secured Party to any of
the security held for payment of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Secured Party in favor of the Borrower or any other person. This Guaranty is a
continuing guarantee of payment, and shall apply to all Obligations whenever
arising.

SECTION 8. No Discharge or Diminishment of Guaranty. To the fullest extent
permitted by applicable law and except as otherwise expressly provided in this
Guaranty, the Obligations of each Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
(a) the payment in full in cash of the principal of and interest accrued on the
Obligations (other than the aggregate Outstanding Amount of all L/C
Obligations), (b) the payment in full in cash of all fees, expenses and other
amounts due and payable which constituted Obligations (other than the aggregate
Outstanding Amount of all L/C Obligations), (c) the Commitments having expired
or irrevocably been terminated and (d) the aggregate Outstanding Amount of all
L/C Obligations having been Cash Collateralized (clauses (a) through
(d) collectively, “Full Satisfaction of the Obligations”)), including any claim
of waiver, release, surrender, alteration or compromise of any of the
Obligations (other than contingent liabilities that are not yet due and
payable), and shall not be subject to any defense (other than a defense of
payment and the benefit of any statute of limitations) or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall,
to the fullest extent permitted by applicable law, not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any remedy under the
Credit Agreement, any other Loan Document, any guarantee or any other agreement
or instrument, by any amendment, waiver or modification of any provision

 

-4-



--------------------------------------------------------------------------------

of the Credit Agreement or any other Loan Document or other agreement or
instrument, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act, omission or delay to do any
other act that may or might in any manner or to any extent vary the risk of any
Guarantor or that would otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the Full Satisfaction of the Obligations) or
which would impair or eliminate any right of any Guarantor to subrogation.

SECTION 9. Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor waives any defense based on or arising out of the
unenforceability of the Obligations or any part thereof from any cause or the
cessation from any cause of the liability (other than Full Satisfaction of the
Obligations) of the Borrower or any other person. Subject to the terms of the
other Loan Documents, the Administrative Agent and the other Secured Parties
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with the Borrower or any other
Guarantor or exercise any other right or remedy available to them against the
Borrower or any other Guarantor, without affecting or impairing in any way the
liability of each Guarantor hereunder except to the extent of the Full
Satisfaction of the Obligations. Pursuant to and to the fullest extent permitted
by applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of each Guarantor against the Borrower or any other Guarantor or any
security.

SECTION 10. Agreement to Pay; Subrogation; Subordination. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against each Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Secured Party as designated thereby in cash an amount equal
to the unpaid principal amount of such Obligations then due, together with
accrued and unpaid interest and fees on such Obligations. The Guarantors shall
not exercise any right of subrogation, contribution, indemnity, reimbursement or
similar rights with respect to any payments it makes under this Guaranty until
the Full Satisfaction of the Obligations. If any amounts are paid to the
Guarantors in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to reduce the amount of the Obligations, whether matured
or unmatured. In addition, each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to any guarantor as subrogee of the Secured Parties or resulting
from such Guarantor’s performance under this Guaranty, to the Full Satisfaction
of the Obligations. If the secured parties so request, any such obligation or
indebtedness of the Borrower to the Guarantors shall be enforced and performance
received by the Guarantors as trustee for the secured parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Obligations,
but without reducing or affecting in any manner the liability of the Guarantors
under this Guaranty.

 

-5-



--------------------------------------------------------------------------------

SECTION 11. Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Obligations and the obligations of any other guarantor, and a separate
action may be brought against each Guarantor to enforce this Guaranty whether or
not the Borrower or any other person or entity is joined as a party.

SECTION 12. Stay of Acceleration. If acceleration of the time for payment of any
of the Obligations is stayed, in connection with any case commenced by or
against the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Guarantors immediately upon demand
by the Secured Parties.

SECTION 13. Condition of Borrower. Each Guarantor hereby acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantors as such Guarantor requires, and that none of the Secured Parties has
any duty, and each Guarantor is not relying on the Secured Parties at any time,
to disclose to such Guarantor any information relating to the business,
operations or financial condition of the Borrower or any other guarantor (each
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).

SECTION 14. General Limitation on Guaranty Obligations; Right of Contribution.
In any action or proceeding involving any state corporate law, or any state,
Federal or foreign bankruptcy, insolvency, reorganization, fraudulent transfer,
fraudulent conveyance or other law affecting the rights of creditors generally,
if the obligations of any Guarantor under this Guaranty would otherwise be held
or determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under this Guaranty, then, notwithstanding any other provision herein or in any
other Loan Document to the contrary, the amount of such liability shall, without
any further action by any Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. Each Guarantor hereby agrees to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder (including by way of set off rights being exercised against it), such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder who has not paid its proportionate share of such
payment. Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 10 hereof. Other than with respect to instances where
the obligations of any Guarantor under this Guaranty would be held or determined
to be void, voidable, invalid or unenforceable, or subordinated to the claims of
any other creditors, on account of the amount of its liability under this
Guaranty, due to any action or proceeding involving any state corporate law, or
any state, Federal or foreign bankruptcy, insolvency, reorganization, fraudulent
transfer, fraudulent conveyance or other law affecting the rights of creditors
generally, the provision of this Section 14 shall in no respect limit the
obligations and liabilities of any Guarantor to the Administrative Agent and the
other Secured Parties, and each Guarantor shall remain liable to the
Administrative Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

 

-6-



--------------------------------------------------------------------------------

SECTION 15. Covenant; Representations and Warranties. Each Guarantor agrees and
covenants to, and to cause each of its Subsidiaries to take, or refrain from
taking, each action that is necessary to be taken or not taken, so that no
breach of the agreements and covenants contained in the Credit Agreement
pertaining to actions to be taken, or not taken, by such Guarantor or any of its
Subsidiaries will result. Each Guarantor represents and warrants as to itself
that all representations and warranties relating to it and its Subsidiaries
contained in the Credit Agreement are true and correct in all material respects
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date), provided that each reference in any
such representation and warranty to the knowledge of the Borrower shall, for the
purposes of this Section 15, be deemed to be a reference to such Guarantor’s
knowledge.

SECTION 16. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until the Full Satisfaction of the Obligations.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower is made (including pursuant to another guaranty), or any of the Secured
Parties exercises its right of setoff, in respect of the Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this Section 16 shall survive termination of
this Guaranty.

SECTION 17. Binding Effect; Several Agreement; Assignments. Whenever in this
Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party; and all
covenants, promises and agreements by or on behalf of each Guarantor that are
contained in this Guaranty shall bind and inure to the benefit of each party
hereto and their respective successors and permitted assigns. This Guaranty
shall become effective as to each Guarantor when a counterpart hereof executed
on behalf of each Guarantor shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon each Guarantor and
the Administrative Agent and their respective successors and permitted assigns,
and shall inure to the benefit of each Guarantor, the Administrative Agent and
the other Secured Parties, and their respective successors and permitted
assigns, except that neither the Borrower, nor the other Loan Parties shall have
the right to assign its rights or obligations hereunder or any interest herein
(and any such attempted assignment shall be void) without the prior written
consent of the Required Lenders. The Administrative Agent is hereby expressly
authorized to, and agrees upon request of the Borrower it will, release any
Guarantor from its obligations hereunder (including its Guaranty) in accordance
with Section 9.10 of the Credit Agreement.

 

-7-



--------------------------------------------------------------------------------

SECTION 18. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent hereunder and of the other Secured
Parties under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Guaranty or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Guarantor in any case shall entitle such Guarantor to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Guaranty nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors and the Administrative Agent (with the consent of the Lenders or the
Required Lenders if required under the Credit Agreement).

SECTION 19. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 20. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Borrower at the address set forth in Schedule 10.02 to the Credit
Agreement.

SECTION 21. Survival of Agreement; Severability.

(a) All covenants, agreements, representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Guaranty or any other Loan
Document shall be considered to have been relied upon by the Administrative
Agent and the other Secured Parties and shall survive the making by the Lenders
of the Loans and the issuance of the Letters of Credit by the L/C Issuer
regardless of any investigation made by the Secured Parties or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any other fee or amount payable under this
Guaranty or any other Loan Document is outstanding and unpaid or the Commitments
have not been terminated.

(b) In the event any one or more of the provisions contained in this Guaranty or
in any other Loan Document should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to

 

-8-



--------------------------------------------------------------------------------

replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 22. Counterparts. This Guaranty may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 17. Delivery of an executed signature page to this Guaranty by facsimile
or other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Guaranty.

SECTION 23. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Guaranty.

SECTION 24. Jurisdiction; Consent to Service of Process.

(a) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the courts of the state of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty or any other
Loan Document (other than as provided in any mortgage with respect to itself),
or for recognition or enforcement of any judgment, and each of the Parties
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Guaranty or any other Loan Document in any court referred to in
paragraph (a) of this section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notice in Section 20. Nothing in this Guaranty will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

SECTION 25. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO

 

-9-



--------------------------------------------------------------------------------

ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 25.

SECTION 26. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by such Secured Party to or for the credit
or the account of each Guarantor against any or all the obligations of such
Guarantor now or hereafter existing under this Guaranty and the other Loan
Documents held by such Secured Party, irrespective of whether or not the
Administrative Agent or any Secured Party shall have made any demand under this
Guaranty or any other Loan Document and although such obligations may be
unmatured. The rights of each Secured Party under this Section 26 are in
addition to other rights and remedies (including other rights of setoff) which
such Secured Party may have.

SECTION 27. Taxes. The Guarantors, jointly and severally, shall gross up for and
shall indemnify the Secured Parties against Indemnified Taxes and Other Taxes to
the extent set forth in Sections 3.01 and 3.07 of the Credit Agreement.

SECTION 28. Judgment Currency.

(a) Each Guarantor’s obligation hereunder and under the other Loan Documents to
make payments in Dollars (pursuant to such obligation, the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent or the respective
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Guaranty or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against a
Guarantor in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the rate of exchange
(as quoted by the Administrative Agent or if the Administrative Agent does not
quote a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Guarantor covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the

 

-10-



--------------------------------------------------------------------------------

amount of Judgment Currency stipulated in the judgment or judicial award at the
rate of exchange prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining the rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

SECTION 29. Additional Guarantor Waivers and Agreements

(a) Each Guarantor understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that such
Guarantor may have to seek reimbursement, contribution, or indemnification from
the Borrower or others based on any right such Guarantor may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by such Guarantor under this Guaranty. By executing this Guaranty, each
Guarantor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that such Guarantor will be fully liable under this
Guaranty even though the Secured Parties may foreclose, either by judicial
foreclosure or by exercise of power of sale, any deed of trust securing the
Obligations; (ii) agrees that such Guarantor will not assert that defense in any
action or proceeding which the Secured Parties may commence to enforce this
Guaranty; (iii) acknowledges and agrees that the Secured Parties are relying on
this waiver in creating the Obligations, and that this waiver is a material part
of the consideration which the Secured Parties are receiving for creating the
Obligations.

(b) Each Guarantor waives all rights and defenses (other than the defense of
payment and the benefit of any statute of limitations) that such Guarantor may
have because any of the Obligations is secured by real property. This means,
among other things: (i) the Secured Parties may collect from such Guarantor
without first foreclosing on any real or personal property collateral pledged by
the other Loan Parties; and (ii) if the Secured Parties foreclose on any real
property collateral pledged by the other Loan Parties: (A) the amount of the
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) the Secured Parties may collect from such Guarantor even if the
Secured Parties, by foreclosing on the real property collateral, have destroyed
any right such Guarantor may have to collect from the Borrower. This is an
unconditional and irrevocable waiver of any rights and defenses (other than the
defense of payment and the benefit of any statute of limitations) such Guarantor
may have because any of the Obligations is secured by real property.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty as of
the day and year first above written.

 

Guarantors

[EACH OF THE GUARANTORS],

as Guarantor

By:     Name:   Title:  

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:   Title:  

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

to the Guaranty

[Form of]

JOINDER AGREEMENT

[Name of New Pledgor]

[Address of New Pledgor]

[Date]

                                             

                                             

                                             

                                             

Ladies and Gentlemen:

Reference is made (i) to that certain Credit Agreement dated as of August 17,
2010 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Gentiva Health
Services, Inc., a Delaware corporation (the “Borrower”), each lender from time
to time party thereto (collectively, the “Lenders” and individually, a “Lender”)
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, (ii) to that certain that certain Security Agreement (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), dated as of August 17, 2010 among the Borrower,
the Guarantors party thereto and the Administrative Agent and (iii) to that
certain Guaranty (the “Guaranty”) dated as of August 17, 2010 among the
Guarantors and the Administrative Agent. Capitalized terms used and not defined
herein are used with the meanings assigned to such terms in the Credit Agreement
or the Security Agreement, as applicable.

This Joinder Agreement supplements (i ) the Security Agreement and (ii) the
Guaranty and is delivered by the undersigned, [                    ] (the “New
Pledgor”), pursuant to Section 3.5 of the Security Agreement and Section 6.12(b)
of the Credit Agreement. The New Pledgor hereby agrees to be bound as a
Guarantor and as a Pledgor party to the Security Agreement by all of the terms,
covenants and conditions set forth in the Security Agreement to the same extent
that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement. The New Pledgor also hereby
agrees to be bound as a party by all of the terms, covenants and conditions
applicable to it set forth in the Guaranty as to the same extent that it would
have been bound if it had been a signatory to the Guaranty on the date of the
Guaranty. Without limiting the generality of the foregoing, the New Pledgor
hereby (i) grants and pledges to the Administrative Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by

 

-1-



--------------------------------------------------------------------------------

acceleration or otherwise) of the Obligations, a Lien on and security interest
in, all of its right, title and interest in, to and under the Pledged Collateral
and expressly assumes all obligations and liabilities of a Guarantor and Pledgor
thereunder and (ii) absolutely, unconditionally, irrevocably, jointly and
severally guarantees, as a guaranty of payment and performance, as a primary
obligor and not as a surety, and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Obligations. The New Pledgor hereby agrees to each of the covenants
applicable to the Pledgors contained in the Security Agreement and the Credit
Agreement.

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Pledgor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

All notices, requests and demands to or upon the New Pledgor, the Administrative
Agent or any Lender shall be governed by the terms of Section 10.02 of the
Credit Agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR] By:       Name:   Title:

 

AGREED TO AND ACCEPTED:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:   Title:  

[Schedules to be attached]

 

-3-



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

[To be attached]

 

-4-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

By

GENTIVA HEALTH SERVICES, INC.,

as Borrower

and

THE GUARANTORS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

Dated as of August 17, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

PREAMBLE

        1   

RECITALS:

        1   

AGREEMENT:

        1    ARTICLE I    DEFINITIONS AND INTERPRETATION   

SECTION 1.1.

   DEFINITIONS      2   

SECTION 1.2.

   INTERPRETATION      11   

SECTION 1.3.

   RESOLUTION OF DRAFTING AMBIGUITIES      11   

SECTION 1.4.

   PERFECTION CERTIFICATE      11    ARTICLE II    GRANT OF SECURITY AND
OBLIGATIONS   

SECTION 2.1.

   GRANT OF SECURITY INTEREST      11   

SECTION 2.2.

   FILINGS      12    ARTICLE III   

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

  

  

SECTION 3.1.

  

DELIVERY OF CERTIFICATED SECURITIES COLLATERAL

     13   

SECTION 3.2.

  

PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL

     14   

SECTION 3.3.

  

FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED SECURITY
INTEREST

     14   

SECTION 3.4.

  

OTHER ACTIONS

     14   

SECTION 3.5.

  

JOINDER OF ADDITIONAL GUARANTORS

     18   

SECTION 3.6.

  

SUPPLEMENTS; FURTHER ASSURANCES

     19   

SECTION 3.7.

  

PLEDGOR CHANGES; INFORMATION REGARDING COLLATERAL

     20   

 

-i-



--------------------------------------------------------------------------------

          Page   ARTICLE IV    REPRESENTATIONS, WARRANTIES AND COVENANTS   

SECTION 4.1.

  

TITLE

     20   

SECTION 4.2.

  

VALIDITY OF SECURITY INTEREST

     20   

SECTION 4.3.

  

DEFENSE OF CLAIMS; TRANSFERABILITY OF PLEDGED COLLATERAL

     21   

SECTION 4.4.

  

OTHER FINANCING STATEMENTS

     21   

SECTION 4.5.

  

LOCATION OF INVENTORY AND EQUIPMENT

     21   

SECTION 4.6.

  

DUE AUTHORIZATION AND ISSUANCE

     21   

SECTION 4.7.

  

CONSENTS, ETC.

     22   

SECTION 4.8.

  

PLEDGED COLLATERAL

     22   

SECTION 4.9.

  

INSURANCE

     22   

SECTION 4.10.

  

MATERIAL CONTRACTS

     22    ARTICLE V    CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL   

SECTION 5.1.

  

PLEDGE OF ADDITIONAL SECURITIES COLLATERAL

     22   

SECTION 5.2.

  

VOTING RIGHTS; DISTRIBUTIONS; ETC.

     23   

SECTION 5.3.

  

DEFAULTS, ETC.

     25   

SECTION 5.4.

  

CERTAIN AGREEMENTS OF PLEDGORS AS ISSUERS AND HOLDERS OF EQUITY INTERESTS

     25    ARTICLE VI   

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

  

  

SECTION 6.1.

  

GRANT OF INTELLECTUAL PROPERTY LICENSE

     25   

SECTION 6.2.

  

PROTECTION OF ADMINISTRATIVE AGENT’S SECURITY

     26   

SECTION 6.3.

  

AFTER-ACQUIRED PROPERTY

     26   

SECTION 6.4.

  

LITIGATION

     27    ARTICLE VII    CERTAIN PROVISIONS CONCERNING RECEIVABLES   

SECTION 7.1.

  

MAINTENANCE OF RECORDS

     27   

SECTION 7.2.

  

LEGEND

     28   

SECTION 7.3.

  

MODIFICATION OF TERMS, ETC.

     28   

SECTION 7.4.

  

COLLECTION

     28   

 

-ii-



--------------------------------------------------------------------------------

          Page   ARTICLE VIII    TRANSFERS   

SECTION 8.1.

  

TRANSFERS OF PLEDGED COLLATERAL

     28    ARTICLE IX    REMEDIES   

SECTION 9.1.

  

REMEDIES

     29   

SECTION 9.2.

  

NOTICE OF SALE

     31   

SECTION 9.3.

  

WAIVER OF NOTICE AND CLAIMS

     31   

SECTION 9.4.

  

CERTAIN SALES OF PLEDGED COLLATERAL

     32   

SECTION 9.5.

  

NO WAIVER; CUMULATIVE REMEDIES

     34   

SECTION 9.6.

  

CERTAIN ADDITIONAL ACTIONS REGARDING INTELLECTUAL PROPERTY

     34    ARTICLE X    APPLICATION OF PROCEEDS   

SECTION 10.1.

  

APPLICATION OF PROCEEDS

     35    ARTICLE XI    MISCELLANEOUS   

SECTION 11.1.

  

CONCERNING ADMINISTRATIVE AGENT

     35   

SECTION 11.2.

  

ADMINISTRATIVE AGENT MAY PERFORM; ADMINISTRATIVE AGENT APPOINTED
ATTORNEY-IN-FACT

     36   

SECTION 11.3.

  

CONTINUING SECURITY INTEREST; ASSIGNMENT

     37   

SECTION 11.4.

  

TERMINATION; RELEASE

     38   

SECTION 11.5.

  

MODIFICATION IN WRITING

     38   

SECTION 11.6.

  

NOTICES

     38   

SECTION 11.7.

  

GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL

     38   

SECTION 11.8.

  

SEVERABILITY OF PROVISIONS

     38   

SECTION 11.9.

  

EXECUTION IN COUNTERPARTS

     39   

SECTION 11.10.

  

BUSINESS DAYS

     39   

SECTION 11.11.

  

NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION

     39   

SECTION 11.12.

  

NO CLAIMS AGAINST ADMINISTRATIVE AGENT

     39   

SECTION 11.13.

  

NO RELEASE

     39   

 

-iii-



--------------------------------------------------------------------------------

          Page  

SECTION 11.14.

   OBLIGATIONS ABSOLUTE      40   

SIGNATURES

        S-1   

 

EXHIBIT 1

   Form of Issuer’s Acknowledgment

EXHIBIT 2

   Form of Securities Pledge Amendment

EXHIBIT 3

   Form of Copyright Security Agreement

EXHIBIT 4

   Form of Patent Security Agreement

EXHIBIT 5

   Form of Trademark Security Agreement

SCHEDULE 1

   Sun Trust Deposit Accounts

 

-iv-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of August 17, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by GENTIVA HEALTH SERVICES,
INC., a Delaware corporation (the “Borrower”), and the wholly-owned subsidiaries
of Borrower that are Guarantors from to time to time party hereto (the
“Guarantors”), as pledgors, assignors and debtors (the Borrower, together with
the Guarantors, in such capacities and together with any successors in such
capacities, the “Pledgors,” and each, a “Pledgor”), in favor of BANK OF AMERICA,
N.A., in its capacity as administrative agent pursuant to the Credit Agreement
(as hereinafter defined), as pledgee, assignee and secured party (in such
capacities and together with any successors in such capacities, the
“Administrative Agent”).

R E C I T A L S :

A. The Borrower, the Guarantors, the Administrative Agent and the lending
institutions listed therein have, in connection with the execution and delivery
of this Agreement, entered into that certain credit agreement, dated as of
August 17, 2010 (as amended, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”; which term shall
also include and refer to any increase in the amount of indebtedness under the
Credit Agreement.

B. Each Guarantor has, pursuant to the Guaranty, unconditionally guaranteed the
Obligations.

C. The Borrower and each Guarantor will receive substantial benefits from the
execution, delivery and performance of the Obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

D. This Agreement is given by each Pledgor in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the payment and performance of
all of the Obligations.

E. It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement, (ii) the obligations of the L/C Issuer to issue
Letters of Credit and (iii) the performance of the obligations of the Secured
Parties under Secured Hedge Agreements and Secured Cash Management Agreements
that each Pledgor execute and deliver the applicable Loan Documents, including
this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions.

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC; provided that in any event, the following terms shall have
the meanings assigned to them in the UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”; “Securities
Account”; “Securities Intermediary”; “Security Entitlement”; “Supporting
Obligations”; and “Tangible Chattel Paper.”

(b) Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.

(c) The following terms shall have the following meanings:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Commodity Account.

“Contracts” shall mean, collectively, with respect to each Pledgor, the Related
Documents, all sale, service, performance, equipment or property lease
contracts, agreements and grants and all other contracts, agreements or grants
(in each case, whether written or oral, or

 

-2-



--------------------------------------------------------------------------------

third party or intercompany), between such Pledgor and any third party, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement, the Securities Account Control Agreement and the Commodity Account
Control Agreement.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 3 hereto.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Deposit Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Deposit Account.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include the LC Account and all accounts and sub-accounts relating to any
of the foregoing accounts and (ii) all cash, funds, checks, notes and
instruments from time to time on deposit in any of the accounts or sub-accounts
described in clause (i) of this definition.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged

 

-3-



--------------------------------------------------------------------------------

Securities, from time to time received, receivable or otherwise distributed to
such Pledgor in respect of or in exchange for any or all of the Pledged
Securities or Intercompany Notes.

“Excluded Accounts” shall mean (i) the Medicare and Medicaid Accounts or any
Deposit Accounts (except those deposit accounts with SunTrust Bank set forth on
Schedule 1 (the “SunTrust Deposit Accounts”)) subject to a daily sweep of all
amounts received or deposited in such Deposit Account by federal funds wire
transfer to a Deposit Account subject to the Administrative Agent’s Control and
(ii) Deposit Accounts or Securities Accounts (w) specifically and exclusively
used for deposits pending activation of provider numbers in accordance with
Medicare regulations, (x) specifically and exclusively used for disbursement of
payroll, payroll taxes and other employee wage and benefit payments,
(y) established and maintained solely to meet capitalization requirements for
Approved Captive Insurance Subsidiaries or (z) established and maintained solely
in support of the Borrower’s nonqualified retirement and savings plan.

“Excluded Property” shall mean

(a) any permit or license issued by a Governmental Authority to any Pledgor or
any agreement to which any Pledgor is a party, in each case, only to the extent
and for so long as the terms of such permit, license or agreement or any
requirement of Law applicable thereto, validly prohibit the creation by such
Pledgor of a security interest in such permit, license or agreement in favor of
the Administrative Agent (after giving effect to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) or any
other applicable law (including the Bankruptcy Code) or principles of equity);

(b) any lease, license, contract or agreement to which any Pledgor is a party or
any of its rights or interests thereunder if and only for so long as the grant
of a security interest hereunder shall constitute or result in a breach,
termination or default under any such lease, license, contract or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction or any other applicable law or principles of equity);

(c) assets owned by any Pledgor on the date hereof or hereafter acquired and any
proceeds thereof that are subject to a Lien permitted by Section 7.01(i) of the
Credit Agreement to the extent and for so long as the contract or other
agreement in which such Lien is granted (or the documentation providing for the
Obligations secured by any such Lien) validly prohibits the creation of any
other Lien on such assets and proceeds;

 

-4-



--------------------------------------------------------------------------------

(d) any property of a person existing at the time such person is acquired or
merged with or into or consolidated with any Pledgor that is subject to a Lien
permitted by Section 7.01(j) of the Credit Agreement to the extent and for so
long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of any other Lien on such property;

(e) any Equity Interests of a Foreign Subsidiary to the extent and for so long
as the pledge thereof to the Administrative Agent would constitute an investment
of earnings in United States property under Section 956 (or a successor
provision) of the Code, which investment would or could reasonably be expected
to trigger a material increase in the net income of a United States shareholder
of such Foreign Subsidiary pursuant to Section 951 (or a successor provision) of
the Code, as reasonably determined by the Administrative Agent; provided that
this clause (e) shall not apply to (A) Voting Stock of any Subsidiary which is a
first-tier controlled foreign corporation (as defined in Section 957(a) of the
Code) representing 66% of the total voting power of all outstanding Voting Stock
of such Subsidiary and (B) 100% of the Equity Interests not constituting Voting
Stock of any such Subsidiary, except that any such Equity Interests constituting
“stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as Voting Stock for purposes of this
clause (e); and

(f) any intent-to-use trademark application to the extent and for so long as
creation by a Pledgor of a security interest therein would result in the loss by
such Pledgor of any material rights therein;

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a), (b), (c), (d) or (e) (unless such Proceeds, substitutions or replacements
would constitute Excluded Property referred to in clauses (a), (b), (c), (d) or
(e)).

“Fiscal Intermediary” shall mean any insurance company, financial institution or
other contractor that has entered into an agreement with any governmental
authority to process claims and make payments to payees under Medicare, Medicaid
or any other Federal, State or local public health care or medical assistance
program pursuant to any of the Health Care Laws.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including

 

-5-



--------------------------------------------------------------------------------

indemnification rights and remedies, and claims for damages or other relief
pursuant to or in respect of any Contract), (ii) all know-how and warranties
relating to any of the Pledged Collateral or the Mortgaged Property, (iii) any
and all other rights, claims, choses-in-action and causes of action of such
Pledgor against any other person and the benefits of any and all collateral or
other security given by any other person in connection therewith, (iv) all
guarantees, endorsements and indemnifications on, or of, any of the Pledged
Collateral or any of the Mortgaged Property, (v) all lists, books, records,
correspondence, ledgers, printouts, files (whether in printed form or stored
electronically), tapes and other papers or materials containing information
relating to any of the Pledged Collateral or any of the Mortgaged Property,
including all customer or tenant lists, identification of suppliers, data,
plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Pledged Collateral or any of the Mortgaged Property and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, now or hereafter acquired or held by such Pledgor,
including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party

 

-6-



--------------------------------------------------------------------------------

with respect to any Patent, Trademark or Copyright or any other patent,
trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 10 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A to the Guaranty.

“Joint Venture Entities” shall mean (i) Odyssey HealthCare of Kansas City, LLC,
organized pursuant to that operating agreement, dated April 1, 2008, between
Odyssey HealthCare Operating B, LP and Hospice Care Investments, LLC;
(ii) Odyssey HealthCare of Augusta, LLC, organized pursuant to that operating
agreement, dated December 1, 2007, by and among Odyssey HealthCare Operating B,
LP, Center for Primary Care P.C., and AOHO, LLC; (iii) Odyssey HealthCare of
Savannah, LLC, organized pursuant to that operating agreement, dated November 1,
2007, between Odyssey HealthCare Operating B, LP and SouthCoast Medical Group,
LLC; and (iv) Odyssey HealthCare of South Texas, LLC, organized pursuant to that
operating agreement, dated October 1, 2008, between Odyssey HealthCare Operating
A, LP and Valley Baptist Medical Center.

“LC Account” shall mean any account established and maintained in accordance
with the provisions of Section 2.15 of the Credit Agreement and all property
from time to time on deposit in such LC Account.

“Material Contracts” shall have the meaning set forth in the Credit Agreement.

 

-7-



--------------------------------------------------------------------------------

“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Pledged
Collateral or Mortgaged Property or (ii) to the business, results of operations
or financial condition of any Pledgor.

“Medicaid” shall mean the health care program jointly financed and administered
by the Federal and State governments under Title XIX of the Social Security Act.

“Medicaid Account” shall mean any accounts of the Pledgors arising pursuant to
goods sold or services rendered by any Pledgor to eligible Medicaid
beneficiaries to be paid by a Fiscal Intermediary or by the United States of
America acting under the Medicaid program, any State or the District of Columbia
acting pursuant to a health plan adopted pursuant to Title XIX of the Social
Security Act or any other Governmental Authority under Medicaid.

“Medicare” shall mean the health care program under Title XVIII of the Social
Security Act.

“Medicare Account” shall mean any accounts of the Pledgors arising pursuant to
goods sold or services rendered by any Pledgor to eligible Medicare
beneficiaries to be paid by a Fiscal Intermediary or by the United States of
America acting under the Medicare program or any other Governmental Authority
under Medicare.

“Mortgaged Property” shall have the meaning assigned to such term in the Credit
Agreement.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 4 hereto.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.

“Perfection Certificate” shall mean those certain perfection certificates dated
August 17, 2010, executed and delivered by each Pledgor in favor of the
Administrative Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Administrative Agent) executed and delivered by the applicable
Guarantor in favor of the Administrative Agent for the benefit of the Secured
Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed

 

-8-



--------------------------------------------------------------------------------

in accordance with Section 3.5 hereof, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the Credit Agreement or upon the request of the Administrative
Agent.

“Permitted Liens” shall mean all Liens permitted under Section 7.01 of the
Credit Agreement.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(i) all issued and outstanding Equity Interests of each issuer set forth on
Schedules 9(a) and 9(b) to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers (subject to Section 5.2(c)(iii)) of such Pledgor relating to such Equity
Interests in each such issuer or under any Organization Document of each such
issuer, and the certificates, instruments and agreements representing such
Equity Interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such Equity Interests,
(ii) all Equity Interests of any issuer, which Equity Interests are hereafter
acquired by such Pledgor (including by issuance) and all options, warrants,
rights, agreements and additional Equity Interests of whatever class of any such
issuer acquired by such Pledgor (including by issuance), together with all
rights, privileges, authority and powers of such Pledgor relating to such Equity
Interests or under any Organization Document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Pledgor in any manner, and (iii) all Equity Interests issued in
respect of the Equity Interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such Equity Interests.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.

 

-9-



--------------------------------------------------------------------------------

“Securities Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Securities Account.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Social Security Act” shall mean the Social Security Act (Pub. L. 74-271), 42
U.S.C. §§301, et seq., as the same now exists or may from time to time hereafter
be amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

“Third Party Payor” shall mean any Person (such as a Fiscal Intermediary, Blue
Cross/Blue Shield or a private health insurance company) which is obligated to
reimburse or otherwise make payments to health care providers who provide
medical care or medical assistance or other goods or services for eligible
patients under Medicare, Medicaid or any other public or private insurance
contract.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 5 hereto.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

-10-



--------------------------------------------------------------------------------

“Voting Stock” means Equity Interests of the class or classes pursuant to which
the holders thereof have the general voting power under ordinary circumstances
to elect at least a majority of the board of directors, managers or trustees of
a corporation (irrespective of whether or not at the time Equity Interests of
any other class or classes shall have or might have voting power by reason or
the happening of any contingency).

SECTION 1.2. Interpretation. The rules of interpretation specified in the Credit
Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.

SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Administrative Agent) shall not be employed in the interpretation hereof.

SECTION 1.4. Perfection Certificate. The Administrative Agent and each Secured
Party agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND OBLIGATIONS

(1) Grant of Security Interest. As collateral security for the payment and
performance in full of all the Obligations, each Pledgor hereby pledges and
grants to the Administrative Agent for the benefit of the Secured Parties, a
lien on and security interest in all of the right, title and interest of such
Pledgor in, to and under the following property, wherever located, and whether
now existing or hereafter arising or acquired from time to time (collectively,
the “Pledged Collateral”):

(i) all Accounts;

(ii) all Equipment, Goods, Inventory and Fixtures;

(iii) all Documents, Instruments and Chattel Paper;

(iv) all Letters of Credit and Letter-of-Credit Rights;

(v) all Securities Collateral;

(vi) all Investment Property;

(vii) all Intellectual Property Collateral;

 

-11-



--------------------------------------------------------------------------------

(viii) the Commercial Tort Claims described on Schedule 12 to the Perfection
Certificate;

(ix) all General Intangibles;

(x) all Money and all Deposit Accounts;

(xi) all Supporting Obligations;

(xii) all books and records relating to the Pledged Collateral; and

(xiii) to the extent not covered by clauses (i) through (xii) of this sentence,
all other personal property of such Pledgor, whether tangible or intangible, and
all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through
(xiii) above, the security interest created by this Agreement shall not extend
to, and the term “Pledged Collateral” shall not include, any Excluded Property
and (i) the Pledgors shall from time to time at the request of the
Administrative Agent give written notice to the Administrative Agent identifying
in reasonable detail the Excluded Property and shall provide to the
Administrative Agent such other information regarding the Excluded Property as
the Administrative Agent may reasonably request and (ii) from and after the
Closing Date, no Pledgor shall permit to become effective in any document
creating, governing or providing for any permit, license or agreement a
provision that would prohibit the creation of a Lien on such permit, license or
agreement in favor of the Administrative Agent unless such Pledgor believes, in
its reasonable judgment, that such prohibition is usual and customary in
transactions of such type.

SECTION 2.2. Filings.

(b) Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Pledged Collateral, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor, (ii) any financing or continuation statements or
other documents without the signature of such Pledgor where permitted by law,
including the filing of a financing statement describing the Pledged Collateral
as “all assets now owned or hereafter acquired by the Pledgor or in which
Pledgor otherwise has rights” and (iii) in the case of a financing

 

-12-



--------------------------------------------------------------------------------

statement filed as a fixture filing or covering Pledged Collateral constituting
minerals or the like to be extracted or timber to be cut, a sufficient
description of the real property to which such Pledged Collateral relates. Each
Pledgor agrees to provide all information described in the immediately preceding
sentence to the Administrative Agent promptly upon request by the Administrative
Agent.

(c) Each Pledgor hereby ratifies its authorization for the Administrative Agent
to file in any relevant jurisdiction any financing statements relating to the
Pledged Collateral if filed prior to the date hereof.

(d) Each Pledgor hereby further authorizes the Administrative Agent to file
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
applicable country), including this Agreement, the Copyright Security Agreement,
the Patent Security Agreement and the Trademark Security Agreement, or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interest granted by such Pledgor hereunder, without the
signature of such Pledgor, and naming such Pledgor, as debtor, and the
Administrative Agent, as secured party.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1. Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates representing or evidencing the
Securities Collateral in existence on the date hereof have been delivered to the
Administrative Agent in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank and that the
Administrative Agent has a perfected first priority security interest therein.
Each Pledgor hereby agrees that all certificates representing or evidencing
Securities Collateral acquired by such Pledgor after the date hereof shall
promptly (but in any event within thirty (30) days after receipt thereof by such
Pledgor) be delivered to and held by or on behalf of the Administrative Agent
pursuant hereto. All certificated Securities Collateral shall be in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Administrative Agent. The Administrative Agent
shall have the right, at any time upon the occurrence and during the continuance
of any Event of Default, to endorse, assign or otherwise transfer to or to
register in the name of the Administrative Agent or any of its nominees or
endorse for negotiation any or all of the Securities Collateral, without any
indication that such Securities Collateral is subject to the security interest
hereunder. In addition, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right at any time to
exchange certificates representing or evidencing Securities Collateral for
certificates of smaller or larger denominations.

 

-13-



--------------------------------------------------------------------------------

SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each Pledgor
represents and warrants that the Administrative Agent (assuming due filing of
applicable UCC financing statement) has a perfected first priority security
interest in all uncertificated Pledged Securities pledged by it hereunder that
are in existence on the date hereof subject only to Permitted Liens. Each
Pledgor hereby agrees that if any of the Pledged Securities are at any time not
evidenced by certificates of ownership, then each applicable Pledgor shall, to
the extent permitted by applicable law, (i) cause or, in the case of an issuer
that is not a Pledgor, use commercially reasonable efforts to cause the issuer
to execute and deliver to the Administrative Agent an acknowledgment of the
pledge of such Pledged Securities substantially in the form of Exhibit 1 hereto
or such other form that is reasonably satisfactory to the Administrative Agent,
(ii) if necessary or desirable to perfect a security interest in such Pledged
Securities, cause or, in the case of an issuer that is not a Pledgor, use
commercially reasonable efforts to cause such pledge to be recorded on the
equityholder register or the books of the issuer, execute any customary pledge
forms or other documents necessary or appropriate to complete the pledge and
give the Administrative Agent the right to transfer such Pledged Securities
under the terms hereof, (iii) upon the reasonable request by the Administrative
Agent, provide to the Administrative Agent an opinion of counsel, in form and
substance reasonably satisfactory to the Administrative Agent, confirming such
pledge and perfection thereof, and (iv) after the occurrence and during the
continuance of any Event of Default, upon request by the Administrative Agent,
(A) use commercially reasonable efforts to cause the Organization Documents of
each such issuer that is a Subsidiary of the Borrower to be amended to provide
that such Pledged Securities shall be treated as “securities” for purposes of
the UCC and (B) cause such Pledged Securities to become certificated and
delivered to the Administrative Agent in accordance with the provisions of
Section 3.1.

SECTION 3.3. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Administrative Agent in respect of the
Pledged Collateral have been delivered to the Administrative Agent in completed
and, to the extent necessary or appropriate, duly executed form for filing in
each governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate. Each Pledgor agrees that at the sole cost and expense of
the Pledgors, such Pledgor will maintain the security interest created by this
Agreement in the Pledged Collateral as a perfected first priority security
interest subject only to Permitted Liens and subject to the proper and timely
filing of continuation statements by the Administrative Agent.

SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Pledged Collateral,
each Pledgor represents and warrants (as to itself) as follows and agrees, in
each case at such Pledgor’s own expense, to take the following actions with
respect to the following Pledged Collateral:

(a) Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Pledged Collateral are evidenced
by any Instrument or Tangible Chattel Paper other than such Instruments and
Tangible

 

-14-



--------------------------------------------------------------------------------

Chattel Paper listed in Schedule 10 to the Perfection Certificate. Each
Instrument and each item of Tangible Chattel Paper listed in Schedule 10 to the
Perfection Certificate has been properly endorsed, assigned and delivered to the
Administrative Agent, accompanied by instruments of transfer or assignment duly
executed in blank. If any amount then payable under or in connection with any of
the Pledged Collateral shall be evidenced by any Instrument or Tangible Chattel
Paper, and such amount, together with all amounts payable evidenced by any
Instrument or Tangible Chattel Paper not previously delivered to the
Administrative Agent exceeds $1,000,000 in the aggregate for all Pledgors, the
Pledgor acquiring such Instrument or Tangible Chattel Paper shall promptly (but
in any event within thirty (30) days after receipt thereof) endorse, assign and
deliver the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time specify.

(b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit Accounts
other than the accounts listed in Schedule 13 to the Perfection Certificate.
Assuming the due execution of Deposit Account Control Agreements, the
Administrative Agent has a first priority security interest in each such Deposit
Account (other than Excluded Accounts), which security interest is perfected by
Control. Each Pledgor shall establish and maintain one or more Deposit Accounts
into which such Pledgor shall promptly deposit, and shall direct each Fiscal
Intermediary or other Third Party Payor, in accordance with applicable law,
including, without limitation, the Medicare and Medicaid regulations, to
directly remit, all payments in respect of any Medicare Accounts or Medicaid
Accounts (the “Medicare and Medicaid Accounts”). Such Medicare and Medicaid
Accounts shall be under the sole control of the applicable Pledgor; provided
that, except with respect to the SunTrust Deposit Accounts, on each Business Day
the Pledgors shall remit, or authorize, direct and instruct the depository banks
at which such separate deposit accounts are maintained to remit, by federal
funds wire transfer all funds received or deposited into such deposit accounts
(to the extent such funds are available funds) to one of the Deposit Accounts
subject to the Administrative Agent’s Control. Upon request of the
Administrative Agent, the applicable Pledgor shall remit all available funds
from each SunTrust Deposit Account by federal funds wire transfer to a Deposit
Account subject to the Administrative Agent’s Control. No Pledgor shall
hereafter establish and maintain any Deposit Account (other than Excluded
Accounts) unless (1) it shall have given the Administrative Agent 30 days’ prior
written notice of its intention to establish such new Deposit Account with a
Bank, (2) such Bank shall be reasonably acceptable to the Administrative Agent
and (3) such Bank and such Pledgor shall have duly executed and delivered to the
Administrative Agent a Deposit Account Control Agreement with respect to such
Deposit Account. The Administrative Agent agrees with each Pledgor that the
Administrative Agent shall not give any instructions directing the disposition
of funds from time to time credited to any Deposit Account (other than Excluded
Accounts) or withhold any withdrawal rights from such Pledgor with respect to
funds from time to time credited to any Deposit Account (other than Excluded
Accounts) unless an Event of Default has occurred and is continuing. Each
Pledgor agrees that once

 

-15-



--------------------------------------------------------------------------------

the Administrative Agent sends an instruction or notice to a Bank exercising its
Control over any Deposit Account (other than Excluded Accounts) such Pledgor
shall not give any instructions or orders with respect to such Deposit Account
including, without limitation, instructions for distribution or transfer of any
funds in such Deposit Account. No Pledgor shall grant Control of any Deposit
Account to any person other than the Administrative Agent.

(c) Securities Accounts and Commodity Accounts. (i) As of the date hereof, no
Pledgor has any Securities Accounts or Commodity Accounts other than those
listed in Schedule 13 to the Perfection Certificate. Assuming the due execution
of Securities Account Control Agreements or Commodity Account Control
Agreements, the Administrative Agent has a first priority security interest in
each such Securities Account and Commodity Account (other than Excluded
Accounts), which security interest is perfected by Control. No Pledgor shall
hereafter establish and maintain any Securities Account or Commodity Account
with any Securities Intermediary or Commodity Intermediary (other than Excluded
Accounts) unless (1) it shall have given the Administrative Agent 30 days’ prior
written notice of its intention to establish such new Securities Account or
Commodity Account with such Securities Intermediary or Commodity Intermediary,
(2) such Securities Intermediary or Commodity Intermediary shall be reasonably
acceptable to the Administrative Agent and (3) such Securities Intermediary or
Commodity Intermediary, as the case may be, and such Pledgor shall have duly
executed and delivered a Control Agreement with respect to such Securities
Account or Commodity Account, as the case may be. Each Pledgor shall accept any
cash and Investment Property in trust for the benefit of the Administrative
Agent and within three (3) Business Days of actual receipt thereof, deposit any
and all cash and Investment Property received by it into a Deposit Account or
Securities Account subject to Administrative Agent’s Control. The Administrative
Agent agrees with each Pledgor that the Administrative Agent shall not give any
Entitlement Orders or instructions or directions to any issuer of uncertificated
securities, Securities Intermediary or Commodity Intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by such
Pledgor, unless an Event of Default has occurred and is continuing or, after
giving effect to any such investment and withdrawal rights, would occur. Each
Pledgor agrees that once the Administrative Agent sends an instruction or notice
to a Securities Intermediary or Commodity Intermediary exercising its Control
over any Securities Account and Commodity Account such Pledgor shall not give
any instructions or orders with respect to such Securities Account and Commodity
Account including, without limitation, instructions for investment, distribution
or transfer of any Investment Property or financial asset maintained in such
Securities Account or Commodity Account. No Pledgor shall grant Control over any
Investment Property to any person other than the Administrative Agent.

(ii) As between the Administrative Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the

 

-16-



--------------------------------------------------------------------------------

destruction of the Investment Property and Pledged Securities, whether in the
possession of, or maintained as a Security Entitlement or deposit by, or subject
to the Control of, the Administrative Agent, a Securities Intermediary, a
Commodity Intermediary, any Pledgor or any other person.

(d) Electronic Chattel Paper and Transferable Records. As of the date hereof, no
amount under or in connection with any of the Pledged Collateral is evidenced by
any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction) other than such Electronic
Chattel Paper and transferable records listed in Schedule 10 to the Perfection
Certificate. If any amount payable under or in connection with any of the
Pledged Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Pledgor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Administrative Agent thereof and
shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent control of such Electronic Chattel Paper under
Section 9-105 of the UCC or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The requirement in the preceding
sentence shall not apply to the extent that such amount, together with all
amounts payable evidenced by Electronic Chattel Paper or any transferable record
in which the Administrative Agent has not been vested control within the meaning
of the statutes described in the immediately preceding sentence, does not exceed
$1,000,000 in the aggregate for all Pledgors. The Administrative Agent agrees
with such Pledgor that the Administrative Agent will arrange, pursuant to
procedures satisfactory to the Administrative Agent and so long as such
procedures will not result in the Administrative Agent’s loss of control, for
the Pledgor to make alterations to the Electronic Chattel Paper or transferable
record permitted under Section 9-105 of the UCC or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Pledgor with respect to such Electronic Chattel Paper or transferable
record.

(e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary under a
Letter of Credit now or hereafter issued, such Pledgor shall promptly notify the
Administrative Agent thereof and such Pledgor shall, upon the occurrence and
during the continuation of an Event of Default, at the request of the
Administrative Agent, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, either (i) arrange for the issuer and
any confirmer of such Letter of Credit to consent to an assignment to the
Administrative Agent of the proceeds of any drawing under the Letter of Credit
or (ii) arrange for the Administrative Agent to become the transferee
beneficiary of such Letter of Credit, with the Administrative Agent agreeing, in

 

-17-



--------------------------------------------------------------------------------

each case, that the proceeds of any drawing under the Letter of Credit are to be
applied as provided in the Credit Agreement. The actions in the preceding
sentence shall not be required to the extent that the amount of any such Letter
of Credit, together with the aggregate amount of all other Letters of Credit for
which the actions described above in clauses (i) and (ii) have not been taken,
does not exceed $1,000,000 in the aggregate for all Pledgors.

(f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 12 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim, such Pledgor shall promptly (but
in any event within 30 days after acquisition thereof) notify the Administrative
Agent in writing signed by such Pledgor of the brief details thereof and grant
to the Administrative Agent in such writing a security interest therein and in
the Proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to the Administrative Agent.
The requirement in the preceding sentence shall not apply to the extent that the
amount of such Commercial Tort Claim, together with the amount of all other
Commercial Tort Claims held by any Pledgor in which the Administrative Agent
does not have a security interest, does not exceed $1,000,000 in the aggregate
for all Pledgors.

(g) Motor Vehicles. Upon the request of the Administrative Agent, each Pledgor
shall deliver to the Administrative Agent originals of the certificates of title
or ownership for the motor vehicles (and any other Equipment covered by
certificates of title or ownership) owned by it, with the Administrative Agent
listed as lienholder therein. Such requirement shall not apply if any such motor
vehicle (or any such other Equipment) is valued at less than $50,000, provided
that the aggregate value of all motor vehicles (and such Equipment) as to which
any Pledgor has not delivered a certificate of title or ownership is less than
$1,000,000.

(h) Material Contracts. Each Grantor will perform and comply in all material
respects with all its obligations under the Material Contracts. Each Grantor
will not amend, modify, terminate (other than in accordance with its terms),
waive or fail to enforce any provision of any Material Contract in any manner
which could reasonably be expected to have a Material Adverse Effect. Each
Grantor will deliver to the Administrative Agent a copy of each demand, notice
or document received by it relating in any way to any Material Contract which
could reasonably be expected to have a Material Adverse Effect.

SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Borrower which, from time to time, after the date hereof shall
be required to pledge any assets to the Administrative Agent for the benefit of
the Secured Parties pursuant to the provisions of the Credit Agreement, (a) to
execute and deliver to the Administrative Agent (i) a Joinder Agreement
substantially in the form of Exhibit A to the Guaranty and (ii) a Perfection
Certificate, in each case, within thirty (30) days of the date on which it was
acquired or created or (b) in the case of a Subsidiary organized outside of the
United States required to

 

-18-



--------------------------------------------------------------------------------

pledge any assets to the Administrative Agent, to execute and deliver to the
Administrative Agent such documentation as the Administrative Agent shall
reasonably request and, in each case with respect to clauses (a) and (b) above
and, in each case, upon such execution and delivery, such Subsidiary shall
constitute a “Guarantor” and a “Pledgor” for all purposes hereunder with the
same force and effect as if originally named as a Guarantor and Pledgor herein.
The execution and delivery of such Joinder Agreement shall not require the
consent of any Pledgor hereunder. The rights and obligations of each Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor and Pledgor as a party to this Agreement.

SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Administrative Agent
hereunder, to carry into effect the purposes hereof or better to assure and
confirm the validity, enforceability and priority of the Administrative Agent’s
security interest in the Pledged Collateral or permit the Administrative Agent
to exercise and enforce its rights, powers and remedies hereunder with respect
to any Pledged Collateral, including the filing of financing statements,
continuation statements and other documents (including this Agreement) under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and the execution and
delivery of Control Agreements, all in form reasonably satisfactory to the
Administrative Agent and in such offices (including the United States Patent and
Trademark Office and the United States Copyright Office) wherever required by
law to perfect, continue and maintain the validity, enforceability and priority
of the security interest in the Pledged Collateral as provided herein and to
preserve the other rights and interests granted to the Administrative Agent
hereunder, as against third parties, with respect to the Pledged Collateral.
Without limiting the generality of the foregoing, each Pledgor shall make,
execute, endorse, acknowledge, file or refile and/or deliver to the
Administrative Agent from time to time upon reasonable request by the
Administrative Agent such lists, schedules, descriptions and designations of the
Pledged Collateral, copies of warehouse receipts, receipts in the nature of
warehouse receipts, bills of lading, documents of title, vouchers, invoices,
schedules, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments as the
Administrative Agent shall reasonably request. If an Event of Default has
occurred and is continuing, the Administrative Agent may institute and maintain,
in its own name or in the name of any Pledgor, such suits and proceedings as the
Administrative Agent may be advised by counsel shall be reasonably necessary or
expedient to prevent any impairment of the security interest in or the
perfection thereof in the Pledged Collateral. All of the foregoing shall be at
the sole cost and expense of the Pledgors.

 

-19-



--------------------------------------------------------------------------------

SECTION 3.7. Pledgor Changes; Information Regarding Collateral. No Pledgor shall
effect any change (i) in any Pledgor’s legal name, (ii) in the location of any
Pledgor’s chief executive office, (iii) in any Pledgor’s identity or
organizational structure, (iv) in any Pledgor’s Federal Taxpayer Identification
Number or organizational identification number, if any, or (v) in any Pledgor’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Administrative Agent not less than 15 days’ prior written notice (in the form of
an certificate from a Responsible Officer), or such lesser notice period agreed
to by the Administrative Agent, of its intention so to do, clearly describing
such change and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each
Pledgor agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1. Title. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns and has rights and, as to
Pledged Collateral acquired by it from time to time after the date hereof, will
own and have rights in each item of Pledged Collateral pledged by it hereunder,
free and clear of any and all Liens or claims of others other than with respect
to Pledged Securities for restrictions on transfer imposed by applicable state
and federal securities laws. In addition, no Liens or claims exist on the
Securities Collateral, other than Permitted Liens and except with respect to
Pledged Securities for restrictions on transfer pursuant to applicable federal
and state securities laws.

SECTION 4.2. Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Administrative Agent for the benefit of
the Secured Parties hereunder constitutes (a) a legal and valid security
interest in all the Pledged Collateral securing the payment and performance of
the Obligations, and (b) subject to the filings and other actions described in
Schedule 6 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made), a perfected security interest in all the Pledged
Collateral (other than with respect to real property leases). The security
interest and Lien granted to the Administrative Agent for the benefit of the
Secured Parties pursuant to this Agreement in and on the Pledged Collateral will
at all times constitute a perfected, continuing security interest therein (other
than with respect to real property leases), prior to all other Liens on the
Pledged Collateral except for Permitted Liens and with respect to the Pledged
Securities, to restrictions on transfer under applicable state and

 

-20-



--------------------------------------------------------------------------------

federal securities laws, subject to the filing of continuation statements as
required by applicable law.

SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral. Subject
to Section 7.09 of the Credit Agreement, each Pledgor shall, at its own cost and
expense, defend title to the Pledged Collateral pledged by it hereunder and the
security interest therein and Lien thereon granted to the Administrative Agent
and the priority thereof against all claims and demands of all persons, at its
own cost and expense, at any time claiming any interest therein adverse to the
Administrative Agent or any other Secured Party other than Permitted Liens.
Subject to Section 7.09 of the Credit Agreement, there is no agreement, order,
judgment or decree, and no Pledgor shall enter into any agreement or take any
other action, that would restrict the transferability of any of the Pledged
Collateral or otherwise impair or conflict with such Pledgor’s obligations or
the rights of the Administrative Agent hereunder.

SECTION 4.4. Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Pledged Collateral, except such as have been filed in favor
of the Administrative Agent pursuant to this Agreement or in favor of any holder
of a Permitted Lien with respect to such Permitted Lien or financing statements
or public notices relating to the termination statements listed on Schedule 8(a)
to the Perfection Certificate. No Pledgor shall execute, authorize or permit to
be filed in any public office any financing statement (or similar statement,
instrument of registration or public notice under the law of any jurisdiction)
relating to any Pledged Collateral, except financing statements and other
statements and instruments filed or to be filed in respect of and covering the
security interests granted by such Pledgor to the Administrative Agent or the
holder of the Permitted Liens.

SECTION 4.5. Location of Inventory and Equipment. It shall not move any
Equipment or Inventory to any location, other than any location that is listed
in the relevant Schedules to the Perfection Certificate and other than moves to
new locations in the ordinary course of business, unless it shall have given the
Administrative Agent not less than 15 days’ prior written notice (in the form of
a certificate of a Responsible Officer) of its intention so to do, clearly
describing such new location and providing such other information in connection
therewith as the Administrative Agent may request; provided that in no event
shall any Equipment or Inventory be moved to any location outside of the
continental United States.

SECTION 4.6. Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable. There is no amount or other obligation owing by any Pledgor to any
issuer of the Pledged Securities in exchange for or in connection with the
issuance of the Pledged Securities or any Pledgor’s status as a partner or a
member of any issuer of the Pledged Securities other than with respect to the
Joint Venture Entities, as set forth in the Organization Documents of such Joint
Venture Entity.

 

-21-



--------------------------------------------------------------------------------

SECTION 4.7. Consents, etc. In the event that the Administrative Agent desires
to exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or Joint Venture Entity or any other
person therefor, then, upon the reasonable request of the Administrative Agent,
such Pledgor agrees to use its commercially reasonable efforts to assist and aid
the Administrative Agent to obtain as soon as practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.

SECTION 4.8. Pledged Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Pledged Collateral, is accurate and complete in all
material respects. The Pledged Collateral described on the schedules to the
Perfection Certificate constitutes all of the material property of such type of
Pledged Collateral owned or held by the Pledgors.

SECTION 4.9. Insurance. In the event that the proceeds of any insurance claim
are paid to any Pledgor after the Administrative Agent has exercised its right
to foreclose after an Event of Default, such Net Cash Proceeds shall be held in
trust for the benefit of the Administrative Agent and immediately after receipt
thereof shall be paid to the Administrative Agent for application in accordance
with the Credit Agreement.

SECTION 4.10. Material Contracts. Each Material Contract is in full force and
effect and constitutes a valid and legally enforceable obligation of the parties
thereto, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. No Pledgor is in default in the performance or
observance of any of the terms of any Material Contract, except as could not
reasonably be expected to have a Material Adverse Effect. The right, title and
interest of each Pledgor in, to and under the Material Contracts are not subject
to any defenses, offsets, counterclaims or claims that could reasonably be
expected to have a Material Adverse Effect. Each Pledgor has delivered to the
Administrative Agent a complete and correct copy of each Material Contract,
including all amendments, supplements and other modifications thereto.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor shall,
upon obtaining any Pledged Securities or Intercompany Notes of any person,
accept the same in trust for the benefit of the Administrative Agent and
promptly (but in any event within thirty (30) days after receipt thereof)
deliver to the Administrative Agent a pledge amendment, duly executed by such
Pledgor, in substantially the form of Exhibit 2 hereto (each, a “Pledge
Amendment”), and the certificates and other documents required under Section 3.1
and

 

-22-



--------------------------------------------------------------------------------

Section 3.2 hereof in respect of the additional Pledged Securities or
Intercompany Notes which are to be pledged pursuant to this Agreement, and
confirming the attachment of the Lien hereby created on and in respect of such
additional Pledged Securities or Intercompany Notes. Each Pledgor hereby
authorizes the Administrative Agent to attach each Pledge Amendment to this
Agreement and agrees that all Pledged Securities or Intercompany Notes listed on
any Pledge Amendment delivered to the Administrative Agent shall for all
purposes hereunder be considered Pledged Collateral.

SECTION 5.2. Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Obligations; provided, however,
that no Pledgor shall in any event exercise such rights in any manner which
could reasonably be expected to have a Material Adverse Effect.

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall be forthwith delivered to the Administrative
Agent to hold as Pledged Collateral and shall, if received by any Pledgor, be
received in trust for the benefit of the Administrative Agent, be segregated
from the other property or funds of such Pledgor and be promptly (but in any
event within thirty (30) days after receipt thereof) delivered to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement).

(b) So long as no Event of Default shall have occurred and be continuing, the
Administrative Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

 

-23-



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of any Event of Default:

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights; provided that, with respect to
the Joint Venture Entities, to the extent the Organization Documents of the
Joint Venture Entities do not permit the Administrative Agent to exercise such
voting and other consensual rights, the applicable Pledgor shall retain such
voting and other consensual rights it is entitled to exercise under the
Organization Documents of such entities; provided, however, that no Pledgor
shall in any event exercise such rights in any manner which could reasonably be
expected to have a Material Adverse Effect.

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
receive and hold as Pledged Collateral such Distributions.

(iii) Notwithstanding the foregoing, the remedies described in Sections
5.2(c)(i) and (ii) shall not apply with respect to Securities Collateral
constituting Equity Interests in any Joint Venture Entity unless, to the extent
required by the Organization Document of such Joint Venture Entity, consented to
by (x) the members of such Joint Venture Entity and/or (y) the board of managers
of such Joint Venture Entity; provided, in each case, that the consent of any
Pledgor shall not be withheld or delayed.

(d) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may reasonably request in order to permit the
Administrative Agent to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Pledgor and shall immediately be paid over to the Administrative Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).

 

-24-



--------------------------------------------------------------------------------

SECTION 5.3. Defaults, etc. Each Pledgor hereby represents and warrants that
(i) such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged Securities pledged by
it, and such Pledgor is not in violation of any other provisions of any such
agreement to which such Pledgor is a party, or otherwise in default or violation
thereunder except for such defaults or violations that could not reasonably be
expected to result in a Material Adverse Effect, (ii) no Securities Collateral
pledged by such Pledgor is subject to any defense, offset or counterclaim, nor
have any of the foregoing been asserted or alleged against such Pledgor by any
person with respect thereto, and (iii) as of the date hereof, there are no
certificates, instruments, documents or other writings (other than the
Organization Documents and certificates representing such Pledged Securities
that have been delivered to the Administrative Agent) which evidence any Pledged
Securities of such Pledgor.

SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.

(a) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

(b) In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Pledgor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default, to the transfer of such Pledged Securities to the Administrative
Agent or its nominee and to the substitution of the Administrative Agent or its
nominee as a substituted partner, shareholder or member in such partnership,
limited liability company or other entity with all the rights, powers and duties
of a general partner, limited partner, shareholder or member, as the case may
be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1. Grant of Intellectual Property License. For the purpose of enabling
the Administrative Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article IX hereof at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the
Administrative Agent, to the extent assignable, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral now owned or hereafter acquired by such Pledgor, wherever the same
may be located. Such

 

-25-



--------------------------------------------------------------------------------

license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.

SECTION 6.2. Protection of Administrative Agent’s Security. On a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Administrative Agent of any material
adverse determination in any proceeding or the institution of any proceeding in
any federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any
Material Intellectual Property Collateral, such Pledgor’s right to register such
Material Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (ii) maintain all Material Intellectual
Property Collateral as presently used and operated, (iii) not permit to lapse or
become abandoned any Material Intellectual Property Collateral, and not settle
or compromise any pending or future litigation or administrative proceeding with
respect to any such Material Intellectual Property Collateral, in either case
except as shall be consistent with commercially reasonable business judgment,
(iv) upon such Pledgor obtaining knowledge thereof, promptly notify the
Administrative Agent in writing of any event which may be reasonably expected to
materially and adversely affect the value or utility of any Material
Intellectual Property Collateral or the rights and remedies of the
Administrative Agent in relation thereto including a levy or any legal process
against any Material Intellectual Property Collateral, (v) not license any
Material Intellectual Property Collateral other than licenses entered into by
such Pledgor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of such licenses in a manner that materially and
adversely affects the right to receive payments thereunder, or in any manner
that would materially impair the value of any Material Intellectual Property
Collateral or the Lien on and security interest in the Material Intellectual
Property Collateral created therein hereby, without the consent of the
Administrative Agent, (vi) diligently keep adequate records respecting all
Material Intellectual Property Collateral and (vii) furnish to the
Administrative Agent from time to time upon the Administrative Agent’s
reasonable request therefor reasonably detailed statements and amended schedules
further identifying and describing the Material Intellectual Property Collateral
and such other materials evidencing or reports pertaining to any Material
Intellectual Property Collateral as the Administrative Agent may from time to
time request.

SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Material Intellectual
Property Collateral or (ii) become entitled to the benefit of any additional
Material Intellectual Property Collateral or any renewal or extension thereof,
including any reissue, division, continuation, or continuation-in-part of any
Material Intellectual Property Collateral, or any improvement on any Material
Intellectual Property Collateral, or if any intent-to use trademark application
is no longer subject to clause (c) of the definition of Excluded Property, the
provisions hereof shall automatically apply thereto and any such item enumerated
in the preceding clause (i) or (ii) shall automatically constitute Intellectual
Property Collateral as if such would have constituted Intellectual Property
Collateral at the time of execution hereof and be subject to the Lien and
security interest created by this Agreement without further action by any party.
Upon the request by the Administrative Agent, each Pledgor shall promptly
provide to the Administrative Agent written notice of any of

 

-26-



--------------------------------------------------------------------------------

the foregoing and confirm the attachment of the Lien and security interest
created by this Agreement to any rights described in clauses (i) and (ii) above
by execution of an instrument in form reasonably acceptable to the
Administrative Agent and the filing of any instruments or statements as shall be
reasonably necessary to create, preserve, protect or perfect the Administrative
Agent’s security interest in such Material Intellectual Property Collateral.
Further, each Pledgor authorizes the Administrative Agent to modify this
Agreement by amending Schedules 11(a), 11(b) and 11(c) to the Perfection
Certificate to include any Material Intellectual Property Collateral of such
Pledgor acquired or arising after the date hereof.

SECTION 6.4. Litigation. Unless there shall occur and be continuing any Event of
Default, each Pledgor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Administrative
Agent or the Secured Parties to enforce the Intellectual Property Collateral and
any license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Administrative Agent, do any and all lawful acts and
execute any and all documents requested by the Administrative Agent in aid of
such enforcement and the Pledgors shall promptly reimburse and indemnify the
Administrative Agent for all costs and expenses incurred by the Administrative
Agent in the exercise of its rights under this Section 6.4 in accordance with
Section 10.04 of the Credit Agreement. In the event that the Administrative
Agent shall elect not to bring suit to enforce the Intellectual Property
Collateral, each Pledgor agrees, at the reasonable request of the Administrative
Agent, to take all commercially reasonable actions necessary, whether by suit,
proceeding or other action, to prevent the infringement, counterfeiting, unfair
competition, dilution, diminution in value of or other damage to any of the
Intellectual Property Collateral by any person.

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1. Maintenance of Records. Each Pledgor shall keep and maintain at its
own cost and expense complete records of each Receivable, in a manner consistent
with ordinary business practice, including records of all payments received, all
credits granted thereon, all merchandise returned and all other documentation
relating thereto. Each Pledgor shall, at such Pledgor’s sole cost and expense,
upon the Administrative Agent’s demand made at any time after the occurrence and
during the continuance of any Event of Default, deliver all tangible evidence of
Receivables, including all documents evidencing Receivables and any books and
records relating thereto to the Administrative Agent or to its representatives
(copies of which evidence and books and records may be retained by such
Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may transfer a full

 

-27-



--------------------------------------------------------------------------------

and complete copy of any Pledgor’s books, records, credit information, reports,
memoranda and all other writings relating to the Receivables to and for the use
by any person that has acquired or is contemplating acquisition of an interest
in the Receivables or the Administrative Agent’s security interest therein
without the consent of any Pledgor.

SECTION 7.2. Legend. Each Pledgor shall legend, at the request of the
Administrative Agent and in form and manner satisfactory to the Administrative
Agent, the Receivables and the other books, records and documents of such
Pledgor evidencing or pertaining to the Receivables with an appropriate
reference to the fact that the Receivables have been assigned to the
Administrative Agent for the benefit of the Secured Parties and that the
Administrative Agent has a security interest therein.

SECTION 7.3. Modification of Terms, etc. No Pledgor shall rescind or cancel any
obligations evidenced by any Receivable or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business, or
extend or renew any such obligations except in the ordinary course of business
or compromise or settle any dispute, claim, suit or legal proceeding relating
thereto or sell any Receivable or interest therein except in the ordinary course
of business without the prior written consent of the Administrative Agent. Each
Pledgor shall timely fulfill all obligations on its part to be fulfilled under
or in connection with the Receivables.

SECTION 7.4. Collection. Each Pledgor shall use its commercially reasonable
efforts to collect from the Account Debtor of each of the Receivables, as and
when due in the ordinary course of business (including Receivables that are
delinquent, such Receivables to be collected in accordance with generally
accepted commercial collection procedures), any and all amounts owing under or
on account of such Receivable, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Receivable,
except that any Pledgor may, with respect to a Receivable, allow in the ordinary
course of business (i) a refund or credit due as a result of returned or damaged
or defective merchandise and (ii) such extensions of time to pay amounts due in
respect of Receivables and such other modifications of payment terms or
settlements in respect of Receivables as shall be commercially reasonable in the
circumstances, all in accordance with such Pledgor’s ordinary course of business
consistent with its collection practices as in effect from time to time. The
costs and expenses (including attorneys’ fees) of collection, in any case,
whether incurred by any Pledgor, the Administrative Agent or any Secured Party,
shall be paid by the Pledgors.

ARTICLE VIII

TRANSFERS

SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Pledged Collateral pledged by it hereunder except as expressly permitted by the
Credit Agreement.

 

-28-



--------------------------------------------------------------------------------

ARTICLE IX

REMEDIES

SECTION 9.1. Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent may from time to time exercise in
respect of the Pledged Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it, the following remedies:

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Administrative Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Administrative Agent and shall promptly (but in
no event later than three (3) Business Days after receipt thereof) pay such
amounts to the Administrative Agent;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Administrative Agent at any
place or places so designated by the Administrative Agent, in which event such
Pledgor shall at its own

 

-29-



--------------------------------------------------------------------------------

expense: (A) forthwith cause the same to be moved to the place or places
designated by the Administrative Agent and therewith delivered to the
Administrative Agent, (B) store and keep any Pledged Collateral so delivered to
the Administrative Agent at such place or places pending further action by the
Administrative Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Administrative Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Obligations as provided in Article X
hereof;

(vi) Retain and apply the Distributions to the Obligations as provided in
Article X hereof;

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii) Exercise all the rights and remedies of a secured party on default under
the UCC, and the Administrative Agent may also in its sole discretion, without
notice except as specified in Section 9.2 hereof, sell, assign or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
or any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Pledged Collateral or any part
thereof at any such sale and shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Obligations owed to such person as a credit on account of the purchase
price of the Pledged Collateral or any part thereof payable by such person at
such sale. Each purchaser, assignee, licensee or recipient at any such sale
shall acquire the property sold, assigned or licensed absolutely free from any
claim or right on the part of any Pledgor, and each Pledgor hereby

 

-30-



--------------------------------------------------------------------------------

waives, to the fullest extent permitted by law, all rights of redemption, stay
and/or appraisal which it now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted. The Administrative
Agent shall not be obligated to make any sale of the Pledged Collateral or any
part thereof regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. Each Pledgor hereby
waives, to the fullest extent permitted by law, any claims against the
Administrative Agent arising by reason of the fact that the price at which the
Pledged Collateral or any part thereof may have been sold, assigned or licensed
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Administrative Agent accepts the first offer received
and does not offer such Pledged Collateral to more than one offeree.

Notwithstanding the foregoing, the remedies described in Sections 9.1(iii),
(iv), (vii) and (viii) shall not apply with respect to Securities Collateral
constituting Equity Interests in any Joint Venture Entity unless, to the extent
required by the Organization Document of such Joint Venture Entity, consented to
by (x) the members of such Joint Venture Entity and/or (y) the board of managers
of such Joint Venture Entity; provided, in each case, that the consent of any
Pledgor shall not be withheld or delayed.

SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Pledged Collateral or any part
thereof, including any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which such Pledgor would otherwise have
under law, and each Pledgor hereby further waives, to the fullest extent
permitted by applicable law: (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Administrative
Agent’s rights hereunder and (iii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable law. The Administrative Agent shall not be liable for any incorrect
or improper payment made pursuant to this Article IX in the absence of gross
negligence, bad faith or willful misconduct on the part of the Administrative
Agent. Any sale of, or the grant of options to purchase, or any other

 

-31-



--------------------------------------------------------------------------------

realization upon, any Pledged Collateral shall operate to divest all right,
title, interest, claim and demand, either at law or in equity, of the applicable
Pledgor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

SECTION 9.4. Certain Sales of Pledged Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable law, the Administrative Agent shall have
no obligation to engage in public sales.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for investment and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act), and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Securities Collateral or
Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would agree to do so.

(c) Notwithstanding the foregoing, each Pledgor shall, upon the occurrence and
during the continuance of any Event of Default, at the reasonable request of the
Administrative Agent, for the benefit of the Administrative Agent, cause any
registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral (other than Securities Collateral constituting Equity
Interests in any Joint Venture Entity unless, to the extent required by the

 

-32-



--------------------------------------------------------------------------------

Organization Document of such Joint Venture Entity, consented to by (x) the
members of such Joint Venture Entity and/or (y) the board of managers of such
Joint Venture Entity; provided, in each case, that the consent of any Pledgor
shall not be withheld or delayed) as soon as practicable and at the sole cost
and expense of the Pledgors. Each Pledgor will use its commercially reasonable
efforts to cause such registration to be effected (and be kept effective) and
will use its commercially reasonable efforts to cause such qualification and
compliance to be effected (and be kept effective) as may be so requested and as
would permit or facilitate the sale and distribution of such Securities
Collateral including registration under the Securities Act (or any similar
statute then in effect), appropriate qualifications under applicable blue sky or
other state securities laws and appropriate compliance with all other
requirements of any Governmental Authority. Each Pledgor shall use its
commercially reasonable efforts to cause the Administrative Agent to be kept
advised in writing as to the progress of each such registration, qualification
or compliance and as to the completion thereof, shall furnish to the
Administrative Agent such number of prospectuses, offering circulars or other
documents incident thereto as the Administrative Agent from time to time may
request, and shall indemnify and shall cause the issuer of the Securities
Collateral to indemnify, to the extent permitted by applicable laws, the
Administrative Agent and all others participating in the distribution of such
Securities Collateral against all claims, losses, damages and liabilities caused
by any untrue statement (or alleged untrue statement) of a material fact
contained therein (or in any related registration statement, notification or the
like) or by any omission (or alleged omission) to state therein (or in any
related registration statement, notification or the like) a material fact
required to be stated therein or necessary to make the statements therein not
misleading, other than to the extent such information was provided by the
Administrative Agent.

(d) If the Administrative Agent determines to exercise its right to sell any or
all of the Securities Collateral or Investment Property (other than Securities
Collateral constituting Equity Interests in any Joint Venture Entity unless, to
the extent required by the Organization Document of such Joint Venture Entity,
consented to by (x) the members of such Joint Venture Entity and/or (y) the
board of managers of such Joint Venture Entity; provided, in each case, that the
consent of any Pledgor shall not be withheld or delayed), upon written request,
the applicable Pledgor shall from time to time furnish to the Administrative
Agent all such information as the Administrative Agent may reasonably request in
order to determine the number of securities included in the Securities
Collateral or Investment Property which may be sold by the Administrative Agent
as exempt transactions under the Securities Act and the rules of the SEC
thereunder, as the same are from time to time in effect.

(e) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the

 

-33-



--------------------------------------------------------------------------------

Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 9.4 shall be specifically enforceable against such Pledgor, and
such Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred and is continuing.

SECTION 9.5. No Waiver; Cumulative Remedies.

(a) No failure on the part of the Administrative Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Administrative Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Administrative Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b) In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case, the Pledgors, the Administrative Agent and each other Secured Party
shall be restored to their respective former positions and rights hereunder with
respect to the Pledged Collateral, and all rights, remedies, privileges and
powers of the Administrative Agent and the other Secured Parties shall continue
as if no such proceeding had been instituted.

SECTION 9.6. Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the written demand
of the Administrative Agent, each Pledgor shall execute and deliver to the
Administrative Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof. Within
five (5) Business Days of written notice thereafter from the Administrative
Agent, each Pledgor shall make available to the Administrative Agent, to the
extent within such Pledgor’s power and authority, such personnel in such
Pledgor’s employ on the date of the Event of Default as the Administrative Agent
may reasonably designate to permit such Pledgor to continue, directly or
indirectly, to produce, advertise and sell the products and services sold by
such Pledgor under the registered Patents, Trademarks and/or Copyrights, and
such persons shall be available to perform their prior functions on the
Administrative Agent’s behalf.

 

-34-



--------------------------------------------------------------------------------

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1. Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Pledged Collateral pursuant to the
exercise by the Administrative Agent of its remedies shall be applied, together
with any other sums then held by the Administrative Agent pursuant to this
Agreement, in accordance with the Credit Agreement.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Concerning Administrative Agent.

(a) The Administrative Agent has been appointed as collateral agent pursuant to
the Credit Agreement. The actions of the Administrative Agent hereunder are
subject to the provisions of the Credit Agreement. The Administrative Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Pledged Collateral), in accordance
with this Agreement and the Credit Agreement. The Administrative Agent may
employ agents and attorneys-in-fact in connection herewith and shall not be
liable for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith. The Administrative Agent may resign and a
successor Administrative Agent may be appointed in the manner provided in the
Credit Agreement. Upon the acceptance of any appointment as the Administrative
Agent by a successor Administrative Agent, that successor Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent under this Agreement,
and the retiring Administrative Agent shall thereupon be discharged from its
duties and obligations under this Agreement. After any retiring Administrative
Agent’s resignation, the provisions hereof shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement while it was the
Administrative Agent.

(b) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Pledged Collateral in its possession if
such Pledged Collateral is accorded treatment substantially equivalent to that
which the Administrative Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,

 

-35-



--------------------------------------------------------------------------------

conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any person with respect to any
Pledged Collateral.

(c) The Administrative Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(d) If any item of Pledged Collateral also constitutes collateral granted to the
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Administrative Agent, in its sole discretion, shall select
which provision or provisions shall control.

(e) The Administrative Agent may rely on advice of counsel as to whether any or
all UCC financing statements of the Pledgors need to be amended as a result of
any of the changes described in Section 3.7. If any Pledgor fails to provide
information to the Administrative Agent about such changes on a timely basis,
the Administrative Agent shall not be liable or responsible to any party for any
failure to maintain a perfected security interest in such Pledgor’s property
constituting Pledged Collateral, for which the Administrative Agent needed to
have information relating to such changes. The Administrative Agent shall have
no duty to inquire about such changes if any Pledgor does not inform the
Administrative Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Administrative Agent to
search for information on such changes if such information is not provided by
any Pledgor.

SECTION 11.2. Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any obligations of such Pledgor under any Pledged Collateral) or if
any representation or warranty on the part of any Pledgor contained herein shall
fail to be true and correct in any material respect, the Administrative Agent
may (but shall not be obligated to) do the same or cause it to be done or remedy
any such breach, and may expend funds for such purpose;

 

-36-



--------------------------------------------------------------------------------

provided, however, that the Administrative Agent shall in no event be bound to
inquire into the validity of any tax, Lien, imposition or other obligation which
such Pledgor fails to pay or perform as and when required hereby and which such
Pledgor does not contest in accordance with the provisions of the Credit
Agreement; and provided, further, that unless an Event of Default has occurred
and is continuing or time is of the essence, the Administrative Agent shall not
take the foregoing actions without first making demand on the Pledgors and the
Pledgors failing to promptly comply therewith. Any and all amounts so expended
by the Administrative Agent shall be paid by the Pledgors in accordance with the
provisions of Section 10.04 of the Credit Agreement. Neither the provisions of
this Section 11.2 nor any action taken by the Administrative Agent pursuant to
the provisions of this Section 11.2 shall prevent any such failure to observe
any covenant contained in this Agreement nor any breach of representation or
warranty from constituting an Event of Default. Each Pledgor hereby appoints the
Administrative Agent its attorney-in-fact, with full power and authority in the
place and stead of such Pledgor and in the name of such Pledgor, or otherwise,
from time to time in the Administrative Agent’s discretion to take any action
and to execute any instrument consistent with the terms of the Credit Agreement,
this Agreement and the other Collateral Documents which the Administrative Agent
may deem necessary or advisable to accomplish the purposes hereof (but the
Administrative Agent shall not be obligated to and shall have no liability to
such Pledgor or any third party for failure to so do or take action). The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof. Each Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

Anything in this Section 11.2 to the contrary, the Administrative Agent agrees
that, except as provided above, it will not exercise any rights under the
foregoing power of attorney unless an Event of Default shall have occurred and
be continuing.

SECTION 11.3. Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and the other Secured
Parties and each of their respective successors, transferees and assigns. No
other persons (including any other creditor of any Pledgor) shall have any
interest herein or any right or benefit with respect hereto. Without limiting
the generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement and, in the case of a
Secured Party that is a party to a Secured Hedge Agreement or a Secured Cash
Management Agreement, such Secured Hedge Agreement or Secured Cash Management
Agreement, as applicable. Each of the Pledgors agrees that its obligations
hereunder and the security interest created hereunder shall continue to be
effective or be reinstated, as applicable, if at any time payment, or any part
thereof, of all or any part of the Obligations is rescinded or must otherwise be
restored by the Secured Party upon the bankruptcy or reorganization of any
Pledgor or otherwise.

 

-37-



--------------------------------------------------------------------------------

SECTION 11.4. Termination; Release. When all the Obligations have been paid in
full (other than contingent indemnification obligations not then due), the
Commitments of the Lenders to make any Loan or to issue any Letter of Credit
under the Credit Agreement shall have expired or been sooner terminated and all
Letters of Credit have been terminated or cash collateralized in accordance with
the provisions of the Credit Agreement, this Agreement shall terminate. Upon
termination of this Agreement the Pledged Collateral shall immediately be
released from the Lien of this Agreement. Upon such release or any release of
Pledged Collateral or any part thereof in accordance with the provisions of the
Credit Agreement, the Administrative Agent shall, upon the request and at the
sole cost and expense of the Pledgors, assign, transfer and deliver to Pledgor,
against receipt and without recourse to or warranty by the Administrative Agent
except as to the fact that the Administrative Agent has not encumbered the
released assets, such of the Pledged Collateral or any part thereof to be
released (in the case of a release) as may be in possession of the
Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Pledged Collateral,
proper documents and instruments (including UCC-3 termination financing
statements or releases) acknowledging the termination hereof or the release of
such Pledged Collateral, as the case may be.

SECTION 11.5. Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Administrative Agent and the Pledgors. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Pledgor from the terms
of any provision hereof in each case shall be effective only in the specific
instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement or any other document
evidencing the Obligations, no notice to or demand on any Pledgor in any case
shall entitle any Pledgor to any other or further notice or demand in similar or
other circumstances.

SECTION 11.6. Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 10.14 and 10.15 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 11.8. Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining

 

-38-



--------------------------------------------------------------------------------

provisions hereof or affecting the validity, legality or enforceability of such
provision in any other jurisdiction.

SECTION 11.9. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.

SECTION 11.10. Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 11.11. No Credit for Payment of Taxes or Imposition. A Pledgor shall not
be entitled to any credit against the principal, premium, if any, or interest
payable under the Credit Agreement, and such Pledgor shall not be entitled to
any credit against any other sums which may become payable under the terms
thereof or hereof, by reason of the payment of any Tax on the Pledged Collateral
or any part thereof.

SECTION 11.12 No Claims Against Administrative Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Administrative Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Administrative Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.

SECTION 11.13. No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Administrative Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Administrative Agent or any other Secured
Party to perform or observe any such term, covenant, condition or agreement on
such Pledgor’s part to be so performed or observed or shall impose any liability
on the Administrative Agent or any other Secured Party for any act or omission
on the part of such Pledgor relating thereto or for any breach of any
representation or warranty on the part of such Pledgor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or therewith.
Anything herein to the contrary notwithstanding, neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any contracts, agreements and other documents included in the

 

-39-



--------------------------------------------------------------------------------

Pledged Collateral by reason of this Agreement, nor shall the Administrative
Agent or any other Secured Party be obligated to perform any of the obligations
or duties of any Pledgor thereunder or to take any action to collect or enforce
any such contract, agreement or other document included in the Pledged
Collateral hereunder. The obligations of each Pledgor contained in this
Section 11.13 shall survive the termination hereof and the discharge of such
Pledgor’s other obligations under this Agreement, the Credit Agreement and the
other Loan Documents.

SECTION 11.14. Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Credit Agreement, any Secured
Hedge Agreement, any Secured Cash Management Agreement or any other Loan
Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from the Credit Agreement, any Secured Hedge
Agreement, any Secured Cash Management Agreement or any other Loan Document or
any other agreement or instrument relating thereto;

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Secured Hedge
Agreement, any Secured Cash Management Agreement or any other Loan Document
except as specifically set forth in a waiver granted pursuant to the provisions
of Section 11.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-40-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

GENTIVA HEALTH SERVICES, INC., as Pledgor By:       Name:   Title:

 

[                                                                      
           ], as Pledgor By:       Name:   Title:

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A, as Administrative Agent By:       Name:   Title:

 

S-2



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of August 17, 2010, made by GENTIVA HEALTH SERVICES, INC.,
a Delaware corporation (the “Borrower”), the Guarantors party thereto and BANK
OF AMERICA, N.A., as administrative agent (in such capacity and together with
any successors in such capacity, the “Administrative Agent”), (ii) agrees
promptly to note on its books the security interests granted to the
Administrative Agent and confirmed under the Security Agreement, (iii) agrees
that, upon the occurrence and during the continuation of an Event of Default, it
will comply with instructions of the Administrative Agent with respect to the
applicable Securities Collateral (including all Equity Interests of the
undersigned) without further consent by the applicable Pledgor and (iv) agrees
to notify the Administrative Agent upon obtaining knowledge of any interest in
favor of any person in the applicable Securities Collateral that is adverse to
the interest of the Administrative Agent therein.

 

[                                                                      
               ] By:       Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [            ], is delivered
pursuant to Section 5.1 of the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
August 17, 2010, made by GENTIVA HEALTH SERVICES, INC., a Delaware corporation
(the “Borrower”), the Guarantors party thereto and BANK OF AMERICA, N.A., as
administrative agent (in such capacity and together with any successors in such
capacity, the “Administrative Agent”). The undersigned hereby agrees that this
Securities Pledge Amendment may be attached to the Security Agreement and that
the Pledged Securities and/or Intercompany Notes listed on this Securities
Pledge Amendment shall be deemed to be and shall become part of the Pledged
Collateral and shall secure all Obligations.

PLEDGED SECURITIES

 

ISSUER

   CLASS
OF STOCK
OR
INTERESTS    PAR
VALUE    CERTIFICATE
NO(S).    NUMBER OF
SHARES
OR
INTERESTS    PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY
INTERESTS OF ISSUER                              

 



--------------------------------------------------------------------------------

INTERCOMPANY NOTES

 

ISSUER

   PRINCIPAL
AMOUNT    DATE OF
ISSUANCE    INTEREST
RATE    MATURITY
DATE                        

 

[                                                                      
               ], as Pledgor By:       Name:   Title:

 

AGREED TO AND ACCEPTED: BANK OF AMERICA, N.A., as Administrative Agent By:      
Name:   Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT 3

[Form of]

COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of [            ], by [                ]
and [                ] (individually, a “Pledgor”, and, collectively, the
“Pledgors”), in favor of BANK OF AMERICA, N.A., in its capacity as
administrative agent pursuant to the Credit Agreement (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Copyright
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:

(a) Copyrights of such Pledgor listed on Schedule I12 attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Property).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and

 

12 

Should include same Copyrights listed on Schedule 11(b) of the Perfection
Certificate.



--------------------------------------------------------------------------------

affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Copyrights made and granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Copyright Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control
unless the Administrative Agent shall otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Obligations and
termination of the Security Agreement, the Administrative Agent shall promptly
execute, acknowledge, and deliver to the Pledgors an instrument in writing in
recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Copyrights under this Copyright Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Copyright Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Copyright Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS] By:       Name:     Title:  

 

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Name:     Title:  

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

   REGISTRATION
NUMBER    TITLE

Copyright Applications:

 

OWNER

   TITLE     

 

-4-



--------------------------------------------------------------------------------

EXHIBIT 4

[Form of]

PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of [            ], by [                ] and
[                ] (individually, a “Pledgor”, and, collectively, the
“Pledgors”), in favor of BANK OF AMERICA, N.A., in its capacity as
administrative agent pursuant to the Credit Agreement (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor:

(a) Patents of such Pledgor listed on Schedule I13 attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Property).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the

 

 

13 

Should include same Patents listed on Schedule 11(a) of the Perfection
Certificate.



--------------------------------------------------------------------------------

Administrative Agent pursuant to the Security Agreement and Pledgors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Patents made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event that any provision of this Patent Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control unless the Administrative Agent shall otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Obligations and
termination of the Security Agreement, the Administrative Agent shall promptly
execute, acknowledge, and deliver to the Pledgors an instrument in writing in
recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Patents under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours, [PLEDGORS] By:       Name:     Title:  

 

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Name:     Title:  

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

OWNER

   REGISTRATION
NUMBER    NAME

Patent Applications:

 

OWNER

   APPLICATION
NUMBER    NAME

 

-4-



--------------------------------------------------------------------------------

EXHIBIT 5

[Form of]

TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of [            ], by [                ]
and [                ] (individually, a “Pledgor”, and, collectively, the
“Pledgors”), in favor of BANK OF AMERICA, N.A., in its capacity as
administrative agent pursuant to the Credit Agreement (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Trademark
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:

(a) Trademarks of such Pledgor listed on Schedule I14 attached hereto;

(b) all Goodwill associated with such Trademarks; and

(c) all Proceeds of any and all of the foregoing (other than Excluded Property).

 

 

14 

Should include same Trademarks listed on Schedule 11(a) of the Perfection
Certificate.



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Obligations and
termination of the Security Agreement, the Administrative Agent shall promptly
execute, acknowledge, and deliver to the Pledgors an instrument in writing in
recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Trademarks under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS] By:       Name:     Title:  

 

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Name:     Title:  

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

OWNER

   REGISTRATION
NUMBER    TRADEMARK

Trademark Applications:

 

OWNER

   APPLICATION
NUMBER    TRADEMARK

 

-4-



--------------------------------------------------------------------------------

SCHEDULE 1

SunTrust Deposit Accounts

 

Total Care Home Health of North Carolina, Inc.    Depository Account    SunTrust
   1000003316683 Total Care Services, Inc.    Depository Account    SunTrust   
1000003317046 Healthfield of Tennessee, Inc.    Depository Account    SunTrust
   10000023408197 Chattahoochee Valley Home Care Services, Inc.    Depository
Account    SunTrust    0008800875653 Chattahoochee Valley Home Health, Inc.   
Depository Account    SunTrust    0008800875604 Access Home Health of Florida,
Inc.    Depository Account    SunTrust    1000025887083 Capital Care Resources
of South Carolina, Inc.    Depository Account    SunTrust    1000025887026



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF PERFECTION CERTIFICATE

[To be attached]

Exhibit H-1

Form of Perfection Certificate

 

-1-



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Security Agreement dated as of
[        ], 2010 (the “Security Agreement”), between Gentiva Health Services,
Inc., a Delaware corporation (“Borrower”), the Guarantors party thereto
(collectively, the “Guarantors”) and the Collateral Agent (as hereinafter
defined) and (ii) that certain Credit Agreement dated as of [        ], 2010
(the “Credit Agreement”) among the Borrower, the Guarantors, certain other
parties thereto and Bank of America, N.A., as Collateral Agent (in such
capacity, the “Collateral Agent”). Capitalized terms used but not defined herein
have the meanings assigned in the Credit Agreement.

As used herein, the term “Companies” means Gentiva Health Services, Inc. and
each of its Subsidiaries.

The undersigned hereby certify to the Collateral Agent as follows:

1 Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Each Company is (i) the type of entity disclosed next to its
name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

2. Current Locations. The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto, all of the
Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.



--------------------------------------------------------------------------------

4. File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of (A) file search reports from the Uniform Commercial Code filing
offices, tax and judgment lien searches and bankruptcy searches or equivalent
reports or searches (i) in each jurisdiction identified in Section 1(a) or
Section 2 with respect to each legal name set forth in Section 1 and (ii) in
each jurisdiction described in Schedule 1(c) or Schedule 3 relating to any of
the transactions described in Schedule (1)(c) or Schedule 3 with respect to each
legal name of the person or entity from which each Company purchased or
otherwise acquired any of the Collateral, (B) file search reports from the
United States Patent and Trademark Office (the “USPTO”) and United States
Copyright Office (the “USCO”) and (C) file search reports from each filing
officer in each real estate recording office identified in Schedule 7 with
respect to real estate on which Collateral consisting of fixtures is or is to be
located.1 A true copy of each financing statement, including judgment and tax
liens, bankruptcy and pending lawsuits or other filing identified in such file
search reports has been delivered to the Collateral Agent.

5. UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 5 relating to the Security Agreement or the applicable
Mortgage, are in the appropriate forms for filing in the filing offices in the
jurisdictions identified in Schedule 6 hereof.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 5, (ii) the appropriate filing offices for the filings described in
Schedule 11(c), (iii) the appropriate filing offices for the Mortgages and
fixture filings relating to the Mortgaged Property set forth in Schedule 7(a)
and (iv) any other actions required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Collateral Agent pursuant to
the Collateral Documents. No other filings or actions are required to create,
preserve, protect and perfect the security interests in the Collateral granted
to the Collateral Agent pursuant to the Collateral Documents.

7. Real Property. Attached hereto as Schedule 7(a) is a list of all (i) real
property owned, leased or otherwise held by each Company located in the United
States as of the Closing Date, (ii) real property to be encumbered by a Mortgage
and fixture filing, which real property includes all real property owned, leased
or otherwise held by each Company as of the Closing Date (such real property,
the “Mortgaged Property”), (iii) common names, addresses and uses of each
mortgaged property (stating improvements located thereon) and (iv) other
information relating thereto required by such Schedule. Except as described in
Schedule 7(b) attached hereto: (i) no Company has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described in Schedule 7(a) and (ii) no
Company has any Leases which require the consent of the landlord, tenant or
other party thereto to the

 

 

1 

Please note that the list of real estate locations that need to be searched
shall be determined after Schedule 7 is provided. Only manufacturing and other
material locations not covered by a title insurance policy in connection with a
mortgage will need to be searched.

 

-2-



--------------------------------------------------------------------------------

Transactions. The Mortgages delivered as of the date hereof are in the
appropriate form for filing in the filing offices in the jurisdictions
Identified In Schedule 6.

8. Termination Statements. Attached hereto as Schedule 8(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8(b) hereto with respect to each
Lien described therein.

9. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 9(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company and its Subsidiaries and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests setting forth the percentage of such equity
interests pledged under the Security Agreement. Also set forth in Schedule 9(b)
is each equity investment of each Company that represents 50% or less of the
equity of the entity in which such investment was made setting forth the
percentage of such equity interests pledged under the Security Agreement.

10. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 10 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the date hereof, including all intercompany notes between or among any two
or more Companies or any of their Subsidiaries, stating if such instruments,
chattel paper or other evidence of indebtedness is pledged under the Security
Agreement.

11. Intellectual Property. (a) Attached hereto as Schedule 11(a) is a schedule
setting forth all of each Company’s Patents and Trademarks (each as defined in
the Security Agreement) applied for or registered with the USPTO, and all other
Patents and Trademarks (each as defined in the Security Agreement), including
the name of the registered owner or applicant and the registration, application,
or publication number, as applicable, of each Patent or Trademark owned by each
Company.

(b) Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights (each as defined in the Security Agreement),
and all other Copyrights, including the name of the registered owner and the
registration number of each Copyright owned by each Company.

(c) Attached hereto as Schedule 11(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

(d) Attached hereto as Schedule 11(d) in proper form for filing with the USPTO
and USCO are the filings necessary to preserve, protect and perfect the security
interests in the United States Trademarks, Trademark Licenses, Patents, Patent
Licenses, Copyrights and

 

-3-



--------------------------------------------------------------------------------

Copyright Licenses set forth in Schedule 11(a), Schedule 11(b), and Schedule
11(c), including duly signed copies of each of the Patent Security Agreement,
Trademark Security Agreement and the Copyright Security Agreement, as
applicable.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) held
by each Company, including a brief description thereof and stating if such
commercial tort claims are required to be pledged under the Security Agreement.

13. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 13 is a true and complete list of all Deposit Accounts
(including those that contain proceeds of Medicaid, Medicare and similar
government programs), Securities Accounts and Commodity Accounts (each as
defined in the Security Agreement) maintained by each Company, including the
name of each institution where each such account is held, the name of each such
account, the name of each entity that holds each account, specifying if any such
Deposit Account contains proceeds of Medicaid, Medicare or similar government
programs and stating if such account is required to be subject to a control
agreement pursuant to the Security Agreement and the reason for such account to
be excluded from the control agreement requirement.

14. Letter-of-Credit Rights. Attached hereto as Schedule 14 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, stating if letter-of-credit rights with respect to such
Letters of Credit are required to be subject to a control arrangement pursuant
to the Security Agreement.

15. Insurance. Attached hereto as Schedule 15 is a true and correct list of all
insurance policies of the Companies.2

16. Other Collateral. Attached hereto as Schedule 16 is a true and correct list
of all of the following types of collateral, if any, owned or held by each
Company: (a) all agreements and contracts with any Governmental Authority, and
(b) all aircraft and airplanes, stating in each case, if such types of
collateral are required to be pledged pursuant to the Security Agreement.

[The Remainder of this Page has been intentionally left blank]

 

 

2 

Evidence of flood insurance must be included with respect to each improved
Mortgaged Property located in a Special Flood Hazard Area if flood insurance has
been made available through the National Flood Insurance Program.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this          day of                     , 2010.

 

GENTIVA HEALTH SERVICES, INC. By:       Name:     Title:   [Each of the
Guarantors] By:       Name:     Title:  

 

-5-



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered Organization
(Yes/No)

   Organizational
Number16    Federal Taxpayer
Identification Number    State of Formation

 

 

16 

If none, so state.

 

-6-



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary

 

Prior Name

 

Date of Change

 

-7-



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

 

Corporate Name of
Entity

 

Action

   Date of
Action    State of
Formation    List of All Other
Names Used on Any
Filings with the
Internal Revenue
Service During Past
Five Years                          

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

 

-8-



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Company/Subsidiary

 

Address

 

County

  

State

             

 

-9-



--------------------------------------------------------------------------------

Schedule 3

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

 

Description of Transaction Including Parties Thereto

 

Date of Transaction

       

 

-10-



--------------------------------------------------------------------------------

Schedule 4

File Search Reports

 

Company/Subsidiary

 

Search Report dated

 

Prepared by

   Jurisdiction              

See attached.

 

-11-



--------------------------------------------------------------------------------

Schedule 5

Copy of Financing Statements To Be Filed

See attached.

 

-12-



--------------------------------------------------------------------------------

Schedule 6

Filings/Filing Offices

 

Type of Filing17

 

Entity

 

Applicable Collateral

Document

[Mortgage, Security

Agreement or Other]

   Jurisdictions              

 

 

17 

UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

 

-13-



--------------------------------------------------------------------------------

Schedule 7(a)

Real Property

I. Owned Real Property

 

Entity of

Record

   Common
Name and
Address   Purpose/
Use   Improvements
Located on
Real Property  
Approximate
Square Footage   Legal
Description (if
Encumbered by
Mortgage and/
or Fixture
Filing)   To be
Encumbered
by Mortgage
and Fixture
Filing   Option to
Purchase/
Right of First
Refusal [    ]    [    ]

 

[COUNTY,
STATE]

  [    ]   [    ]   [    ]   [See Schedule
A to Mortgage
and/or fixture
filing
encumbering
this property.]   [YES/NO]   [YES/
NO]

 

-14-



--------------------------------------------------------------------------------

II. Leased or Other Interests in Real Property

 

Entity of
Record

   Common
Name and
Address   Landlord /
Owner   Description
of Lease or
Other
Documents
Evidencing
Interest   Purpose/
Use   Improvements
Located on
Real Property   Approximate
Square
Footage   Legal
Description
(if
Encumbered
by Mortgage
and/or
Fixture
Filing)   To be
Encumbered
by Mortgage   To be
Encumbered by
Fixture Filing   Option to
Purchase/
Right of
First
Refusal [    ]    [    ]

 

[COUNTY,
STATE]

  [    ]   [    ]   [    ]   [    ]   [    ]   [See Schedule
A to Mortgage
and/
or fixture
filing
encumbering
this property.]   [YES/NO]   [YES/NO]   [YES/
NO]

 

-15-



--------------------------------------------------------------------------------

Schedule 7(b)

Required Consents; Company Held Landlord’s/ Grantor’s Interests

I. Landlord’s / Grantor’s Consent Required

1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / GRANTOR’S CONSENT IS
REQUIRED].

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Company holds Landlord’s / Grantor’s
Interest

1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE COMPANY HOLDS LANDLORD’S /
GRANTOR’S INTEREST]

 

-1-



--------------------------------------------------------------------------------

Schedule 7(c)

Water Rights

Attached hereto is a true copy of the current Water Rights owned or used by any
Company in Connection with the operation of any Mortgaged Property.

[    ]

 

-2-



--------------------------------------------------------------------------------

Schedule 8(a)

Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

 

-3-



--------------------------------------------------------------------------------

Schedule 8(b)

Termination Statement Filings

 

Debtor

 

Jurisdiction

 

Secured Party

   Type of Collateral    UCC-1 File
Date    UCC-1 File
Number                          

 

-4-



--------------------------------------------------------------------------------

Schedule 9

(a) Equity Interests of Companies and Subsidiaries

 

Current Legal

Entities Owned

 

Record Owner

 

Certificate No.

   No. Shares/Interest    Percent Pledged                    

(b) Other Equity Interests

 

Current Legal

Entities Owned

 

Record Owner

 

Certificate No.

   No. Shares/Interest    Percent Pledged                    

 

-5-



--------------------------------------------------------------------------------

Schedule 10

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

 

Entity

 

Principal

Amount

 

Date of

Issuance

   Interest Rate    Maturity Date    Pledged
[Yes/No]                          

 

2. Chattel Paper:

 

Description

   Pledged
[Yes/No]      

 

-6-



--------------------------------------------------------------------------------

Schedule 11(a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    DESCRIPTION

Applications:

 

OWNER

   APPLICATION
NUMBER    DESCRIPTION

OTHER PATENTS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    COUNTRY/STATE    DESCRIPTION

Applications:

 

OWNER

   APPLICATION
NUMBER    COUNTRY/STATE    DESCRIPTION

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    TRADEMARK

 

-7-



--------------------------------------------------------------------------------

Applications:

 

OWNER

   APPLICATION
NUMBER    TRADEMARK            

OTHER TRADEMARKS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    COUNTRY/STATE    TRADEMARK                  

Applications:

 

OWNER

   APPLICATION
NUMBER    COUNTRY/STATE    TRADEMARK                  

 

-8-



--------------------------------------------------------------------------------

Schedule 11(b)

Copyrights

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

   TITLE    REGISTRATION
NUMBER            

Applications:

 

OWNER

   APPLICATION
NUMBER      

OTHER COPYRIGHTS

Registrations:

 

OWNER

   COUNTRY/STATE    TITLE    REGISTRATION
NUMBER                  

Applications:

 

OWNER

   COUNTRY/STATE    APPLICATION
NUMBER            

 

-9-



--------------------------------------------------------------------------------

Schedule 11(c)

Intellectual Property Licenses

Patent Licenses:

 

LICENSEE

   LICENSOR    COUNTRY/STATE    REGISTRATION/
APPLICATION
NUMBER    DESCRIPTION

Trademark Licenses

 

LICENSEE

   LICENSOR    COUNTRY/STATE    REGISTRATION/
APPLICATION
NUMBER    TRADEMARK

Copyright Licenses:

 

LICENSEE

   LICENSOR    COUNTRY/STATE    REGISTRATION/
APPLICATION
NUMBER    DESCRIPTION

Schedule 11(d)

Intellectual Property Filings

 

-10-



--------------------------------------------------------------------------------

Schedule 12

Commercial Tort Claims

 

Description

   Pledged
[Yes/No]      

 

-11-



--------------------------------------------------------------------------------

Schedule 13

Deposit Accounts

 

Owner

   Type Of Account    Bank    Account Numbers    Subject to
control
agreement?
[Yes/No]    Reason for
Exclusion
from
Control
Requirement                              

Securities Accounts

 

Owner

   Type Of Account    Intermediary    Account Numbers    Subject to
control
agreement?
[Yes/No]    Reason for
Exclusion
from
Control
Requirement                              

Commodity Accounts

 

Owner

   Type Of Account    Intermediary    Account Numbers    Subject to
control
agreement?
[Yes/No]    Reason for
Exclusion
from
Control
Requirement                              

 

-12-



--------------------------------------------------------------------------------

Schedule 14

Letter of Credit Rights

 

Issuer

 

Beneficiary

 

Principal

Amount

   Date of
Issuance    Maturity
Date    Subject to
Control
Requirement
[Yes/No]                          

 

-13-



--------------------------------------------------------------------------------

Schedule 15

Insurance

 

-14-



--------------------------------------------------------------------------------

Schedule 16

Other Collateral

(a) Agreements and Contracts with Governmental Authorities

 

Description

   Pledged
[Yes/No]      

(b) Aircraft and Airplanes

 

Description

   Pledged
[Yes/No]      

 

-15-



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF PERFECTION CERTIFICATE SUPPLEMENT

[To be attached]

NOTE: No Perfection Certificate Supplement was created.

 

Exhibit H-2

Form of Perfection Certificate Supplement



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF MORTGAGE

[To be attached]

 

Exhibit H-3

Form of Mortgage



--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES

AND FIXTURE FILING

by and from

 

 

“Mortgagor”

to

BANK OF AMERICA, N.A.,

in its capacity as Administrative Agent on behalf of and for the benefit of the
Secured

Parties

“Mortgagee”

Dated as of [            ], 2010

 

Municipality:

County:

State:

RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Athy A. Mobilia, Esq.

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

 



--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES

AND FIXTURE FILING

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING (this “Mortgage”) is executed effective as of [            ], 2010 by and
from             , a             , as mortgagor, assignor and debtor (in such
capacities and together with any successors in such capacities, “Mortgagor”),
whose address is             , to Bank of America, N.A., as Administrative Agent
(in such capacity, “Administrative Agent”) for the Secured Parties, as
mortgagee, assignee and secured party (in such capacities and, together with its
successors and assigns in such capacities, “Mortgagee”) having an address at 101
N. Tryon Street, Charlotte, North Carolina 28225.

WHEREAS, Reference is made to the Credit Agreement dated as of August 17, 2010
(as amended, amended and restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Gentiva Health Services, Inc.,
a Delaware corporation (the “Borrower”), each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
General Electric Capital Corporation, as Syndication Agent, and Barclays Bank
PLC, Suntrust Bank and Fifth Third Bank, as Co-Documentation Agents.

WHEREAS, Mortgagor has, pursuant to the Guaranty, unconditionally guaranteed the
Obligations.

WHEREAS, Mortgagor will derive substantial benefits from the execution, delivery
and performance of the Obligations under the Credit Agreement and the other Loan
Documents and is therefore willing to enter into this Mortgage.

WHEREAS, The Borrower owns directly or through its Subsidiaries all of the
issued and outstanding shares of the Mortgagor;19

WHEREAS, This Mortgage is given by the Mortgagor in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Obligations.

WHEREAS, It is a condition to (i) the obligations of the Lenders to make the
Loans under the Credit Agreement, (ii) the obligations of the L/C Issuer to
issue Letters of Credit and (iii) the performance of the obligations of the
Secured Parties under Secured Hedge Agreements and Secured Cash Management
Agreements that Mortgagor execute and deliver the applicable Loan Documents,
including this Mortgage.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I DEFINITIONS

 

 

19 

Borrower to confirm

 



--------------------------------------------------------------------------------

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Credit Agreement. The
rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Mortgage. As used herein, the following terms shall have the
following meanings:

(a) “Charges”: shall mean any and all present and future real estate, property
and other taxes, assessments and special assessments, levies, fees, all water
and sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborer’s,
materialmen’s, suppliers’ and warehousemen’s liens and other claims arising by
operation of law), judgments or demands against, all or any portion of the
Mortgaged Property or other amounts of any nature which, if unpaid, might result
in or permit the creation of, a Lien on the Mortgaged Property or which might
result in foreclosure of all or any portion of the Mortgaged Property except for
Permitted Liens.

(b) “Event of Default”: An Event of Default under and as defined in the Credit
Agreement.

(c) “Mortgaged Property”: The fee interest in the real property described in
Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Mortgagor and
all of Mortgagor’s right, title and interest in, to and under all rights,
privileges, tenements, hereditaments, rights-of-way, easements, appendages and
appurtenances appertaining to the foregoing in each case whether now owned or
hereinafter acquired, including without limitation all water rights, mineral,
oil and gas rights, easements and rights of way (collectively, the “Land”), and
all of Mortgagor’s right, title and interest now or hereafter acquired in, to
and under (1) all buildings, structures and other improvements now owned or
hereafter acquired by Mortgagor, now or at any time situated, placed or
constructed upon the Land (the “Improvements”; the Land and Improvements are
collectively referred to as the “Premises”), (2) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements, and all equipment, inventory and other goods in
which Mortgagor now has or hereafter acquires any rights or any power to
transfer rights and that are or are to become fixtures (as defined in the UCC,
defined below) related to the Land (the “Fixtures”), (3) all goods, accounts,
inventory, general intangibles, instruments, documents, contract rights and
chattel paper, including all such items as defined in the UCC, now owned or
hereafter acquired by Mortgagor and now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Premises (the
“Personalty”), (4) all reserves, escrows or impounds required under the Credit
Agreement or any of the other Loan Documents and all of Mortgagor’s right, title
and interest in all reserves, deferred payments, deposits, refunds and claims of
any nature relating to the Mortgaged Property (the “Deposit Accounts”), (5) all
leases, licenses, concessions, occupancy agreements or other agreements (written
or oral, now or at any time in effect) which grant to any Person a possessory
interest in, or the right to use, all or any part of the Mortgaged Property,
together with all related security and other deposits (the “Leases”), (6) all of
the rents, revenues, royalties, income, proceeds, profits, accounts receivable,
security and other types of

 

2



--------------------------------------------------------------------------------

deposits, and other benefits paid or payable by parties to the Leases for using,
leasing, licensing, possessing, operating from, residing in, selling or
otherwise enjoying the Mortgaged Property (the “Rents”), (7) all other
agreements, such as construction contracts, architects’ agreements, engineers’
contracts, utility contracts, maintenance agreements, management agreements,
service contracts, listing agreements, guaranties, indemnities, warranties,
permits, licenses, certificates and entitlements in any way relating to the
construction, use, occupancy, operation, maintenance, enjoyment or ownership of
the Mortgaged Property (the “Property Agreements”), (8) all property tax refunds
payable with respect to the Mortgaged Property (the “Tax Refunds”), (9) all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof (the “Proceeds”), (10) all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Mortgagor (including, without, limitation,
any rights of Mortgagor arising from the operation of any hospital or related
facilities located on the Premises, the “Insurance”), (11) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to any
condemnation or other taking (or any purchase in lieu thereof) of all or any
portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”) and (12) any and all right, title and interest of Mortgagor in and to
any and all drawings, plans, specifications, file materials, operating and
maintenance records, catalogues, tenant lists, correspondence, advertising
materials, operating manuals, warranties, guarantees, appraisals, studies and
data relating to the Mortgaged Property or the construction of any alteration
relating to the Premises or the maintenance of any Property Agreement (the
“Records”). As used in this Mortgage, the term “Mortgaged Property” shall mean
all or, where the context permits or requires, any portion of the above or any
interest therein.

(d) “Permitted Liens”: Liens permitted by Section 7.01 of the Credit Agreement.

(e) “Security Agreement”: That certain Security Agreement dated as of August 17,
2010, made by the Borrower, the Guarantors from time to time party thereto and
Bank of America, N.A., as Administrative Agent, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.

(f) “UCC”: The Uniform Commercial Code of [            ], or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than [            ], then, as to the matter in
question, the Uniform Commercial Code in effect in that state.

ARTICLE II GRANT

Section 2.1 Grant. As collateral security for the payment and performance of all
the Obligations, Mortgagor hereby MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS,
CONVEYS and CONFIRMS, to Mortgagee for the benefit of the Secured Parties, the
Mortgaged Property whether now owned or hereafter arising or acquired, from time
to time.

Section 2.2 Obligations. This Mortgage secures, and the Mortgaged Property is
collateral security for, the payment and performance in full when due of the
Obligations.

 

3



--------------------------------------------------------------------------------

Section 2.3 Future Advances. This Mortgage shall secure all Obligations
including, without limitation, future advances whenever hereafter made with
respect to or under the Credit Agreement or the other Loan Documents and shall
secure not only Obligations with respect to presently existing indebtedness
under the Credit Agreement or the other Loan Documents, but also any and all
other indebtedness which may hereafter be owing to the Secured Parties under the
Credit Agreement or the other Loan Documents, however incurred, whether
interest, discount or otherwise, and whether the same shall be deferred, accrued
or capitalized, including future advances and re-advances, pursuant to the
Credit Agreement or the other Loan Documents, whether such advances are
obligatory or to be made at the option of the Secured Parties, or otherwise, and
any extensions, refinancings, modifications or renewals of all such Obligations
whether or not Mortgagor executes any extension agreement or renewal instrument
and, in each case, to the same extent as if such future advances were made on
the date of the execution of this Mortgage.

Section 2.4 Maximum Amount of Indebtedness. The maximum aggregate amount of all
indebtedness that is, or under any contingency may be secured at the date hereof
or at any time hereafter by this Mortgage is $[            ], plus, to the
extent permitted by applicable law, collection costs, sums advanced for the
payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the lien hereof, expenses incurred by Mortgagee by reason of any default by
Mortgagor under the terms hereof, together with interest thereon, all of which
amount shall be secured hereby.2

Section 2.5 Last Dollar Secured. This Mortgage secures only a portion of the
Obligations owing or which may become owing by Mortgagor. The parties agree that
any payments or repayments of such Obligations by Mortgagor shall be and be
deemed to be applied first to the portion of the Obligations that is not secured
hereby, it being the parties’ intent that the portion of the Obligations last
remaining unpaid shall be secured hereby.

Section 2.6 No Release. Nothing set forth in this Mortgage shall relieve
Mortgagor from the performance of any term, covenant, condition or agreement on
Mortgagor’s part to be performed or observed under or in respect of any of the
Mortgaged Property or from any liability to any Person under or in respect of
any of the Mortgaged Property or shall impose any obligation on Mortgagee or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on Mortgagor’s part to be so performed or observed or shall impose any
liability on Mortgagee or any other Secured Party for any act or omission on the
part of Mortgagor relating thereto or for any breach of any representation or
warranty on the part of Mortgagor contained in this Mortgage or any other Loan
Document, or under or in respect of the Mortgaged Property or made in connection
herewith or therewith. The obligations of Mortgagor contained in this
Section 2.6 shall survive the termination hereof and the discharge of
Mortgagor’s other obligations under this Mortgage and the other Loan Documents.

 

 

2 

Local counsel to confirm if required

 

4



--------------------------------------------------------------------------------

ARTICLE III WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
has good and indefeasible fee simple title to the Mortgaged Property free and
clear of any liens, claims or interests, except the Permitted Liens. This
Mortgage creates a valid, enforceable first priority lien and security interest
in favor of Mortgagee against the Mortgaged Property for the benefit of the
Secured Parties securing the payment and performance of the Obligations subject
only to Permitted Liens. Upon recordation in the official real estate records in
the county (or other applicable jurisdiction) in which the Premises are located,
this Mortgage will constitute a valid and enforceable first priority mortgage
lien on the Mortgaged Property in favor of Mortgagee for the benefit of the
Secured Parties subject only to Permitted Liens.

Section 3.2 First Lien Status. Mortgagor shall preserve and protect the first
lien and security interest status of this Mortgage. If any lien or security
interest other than a Permitted Lien is asserted against the Mortgaged Property,
Mortgagor shall promptly, and at its expense, (a) give Mortgagee a detailed
written notice of such lien or security interest (including origin, amount and
other terms), and (b) pay the underlying claim in full or take such other action
as may be required pursuant to the Credit Agreement so as to cause it to be
released or contested (including, if applicable, the requirement of providing a
bond or other security reasonably satisfactory to Mortgagee).

Section 3.3 Replacement of Fixtures and Personalty. Mortgagor shall not, without
the prior written consent of Mortgagee, permit any of the Fixtures or Personalty
owned or leased by Mortgagor to be removed at any time from the Land or
Improvements, unless the removed item is removed temporarily for its protection,
maintenance or repair or is not prohibited from being removed by the Credit
Agreement or the Security Agreement.

Section 3.4 Inspection. Pursuant to Section 6.10 of the Credit Agreement,
Mortgagor shall permit Mortgagee and its agents, representatives and employees,
upon reasonable prior notice to Mortgagor, to inspect the Mortgaged Property and
all books and records of Mortgagor located thereon.

Section 3.5 Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Mortgagor shall maintain or cause to be maintained the insurance
required by Section 6.07 of the Credit Agreement. If the Mortgaged Property is
located in a special flood hazard area, then the Mortgagor shall maintain, or
cause to be maintained, flood insurance in accordance with the terms of
Section 6.07 of the Credit Agreement. Notwithstanding any provision of the
Credit Agreement or any of the other Loan Documents to the contrary, Mortgagor
shall not be required to provide evidence of replacement or renewal of insurance
more than 15 days prior to the expiration of any then-current policy.

(b) Condemnation Awards. Mortgagor shall cause all Condemnation Awards to be
applied in accordance with Section 2.05(b)(ii) of the Credit Agreement.

 

5



--------------------------------------------------------------------------------

(c) Insurance Proceeds. Mortgagor shall cause all proceeds of any insurance
policies insuring against loss or damage to the Mortgaged Property to be applied
in accordance with the Credit Agreement.

(d) Payment of Charges. Except as otherwise permitted by the terms of the Credit
Agreement, Mortgagor shall pay and discharge, or cause to be paid and
discharged, from time to time prior to same becoming delinquent, all Charges.
Mortgagor shall, upon Mortgagee’s reasonable written request, deliver to
Mortgagee receipts evidencing the payment of all such Charges.

Section 3.6 Mortgagor’s Covenants. In order to induce the Mortgagee to enter
into this Mortgage, the Credit Agreement and the other Loan Documents, the
Mortgagor agrees that the covenants of Mortgagor set forth in Sections 6.04,
6.05, 6.06, 6.07, 6.08, 6.09, 6.10, 6.12, and 6.13 of the Credit Agreement,
solely to the extent applicable to the Mortgaged Property, this Mortgage and/or
Mortgagor in its capacity as Mortgagor hereunder, are incorporated into this
Mortgage by reference as if fully set forth herein and are of full force and
effect as if made by Mortgagor herein.

ARTICLE IV DEFAULT AND FORECLOSURE

Section 4.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, Mortgagee may, at Mortgagee’s election, exercise any or all of the
following rights, remedies and recourses:

(a) Acceleration. Subject to any provisions of the Loan Documents providing for
the automatic acceleration of the Obligations upon the occurrence of certain
Events of Default, declare the Obligations to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Mortgagor), whereupon the same shall become
immediately due and payable.

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Mortgagor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
carry on the business thereof or otherwise use the Mortgaged Property upon such
terms and conditions as Mortgagee may deem reasonable under the circumstances
(making such repairs, alterations, additions and improvements and taking other
actions, from time to time, as Mortgagee deems necessary or desirable), and
apply all Rents and other amounts collected by Mortgagee in connection therewith
in accordance with the provisions of Section 4.7.

 

6



--------------------------------------------------------------------------------

(d) Foreclosure and Sale3. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels. Such
sale shall be made in accordance with the applicable provisions of Section
[            ] Property Code, as amended, or, if and to the extent such statute
is not then in force, with the applicable requirements, at the time of the sale,
of the successor statute or statutes, if any, governing sales of real property
under powers of sale conferred by deeds of trust relating to the sale of real
estate or by Chapter 9 of the UCC relating to the sale of collateral after
default by a debtor (as such laws now exist or may be hereafter amended or
succeeded), or by any other present or subsequent articles or enactments
relating to same. With respect to any notices required or permitted under the
UCC, Mortgagor agrees that ten (10) days’ prior written notice shall be deemed
commercially reasonable. At any such sale by virtue of any judicial proceedings,
power of sale, or any other legal right, remedy or recourse, the title to and
right of possession of any such property shall pass to the purchaser thereof,
and to the fullest extent permitted by law, Mortgagor shall be completely and
irrevocably divested of all of its right, title, interest, claim, equity, equity
of redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other Persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor. Mortgagee or
any of the other Secured Parties may be a purchaser at such sale. If Mortgagee
or such other Secured Party is the highest bidder, Mortgagee or such other
Secured Party may credit the portion of the purchase price that would be
distributed to Mortgagee or such other Secured Party against the Obligations in
lieu of paying cash. In the event this Mortgage is foreclosed by judicial
action, appraisement of the Mortgaged Property is waived. Mortgagee may adjourn
from time to time any sale by it to be made under or by virtue hereof by
announcement at the time and place appointed for such sale or for such adjourned
sale or sales, and Mortgagee, without further notice or publication, may make
such sale at the time and place to which the same shall be so adjourned.

(e) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Obligations, the appointment of a receiver of the Mortgaged Property, and
Mortgagor irrevocably consents to such appointment. Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Mortgaged Property upon
such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 4.7; provided, however,
notwithstanding the appointment of any receiver, Mortgagee shall be entitled as
pledgee to the possession and control of any cash, deposits or instruments at
the time held by or payable or deliverable under the terms of the Credit
Agreement to Mortgagee.

(f) UCC. Exercise any and all rights and remedies granted to a secured party
upon default under the UCC, including, without limiting the generality of the
foregoing: (i) the right to take possession of the personal property or any part
thereof, and to take such

 

 

3 

Local counsel to advise on foreclosure specific language

 

7



--------------------------------------------------------------------------------

other measures as Mortgagee may deem necessary for the care, protection and
preservation of the personal property, and (ii) request Mortgagor at its expense
to assemble the personal property and make it available to Mortgagee at a
convenient place acceptable to Mortgagee. Any notice of sale, disposition or
other intended action by Mortgagee with respect to the personal property sent to
Mortgagor in accordance with the provisions hereof at least ten (10) days prior
to such action, shall constitute commercially reasonable notice to Mortgagor.

(g) Other. Exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity.

Section 4.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 4.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee and the
other Secured Parties shall have all rights, remedies and recourses granted in
the Loan Documents and available at law or equity (including the UCC), which
rights (a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Mortgagor or others obligated under the
Loan Documents, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Mortgagee or such other Secured Party, as the
case may be, (c) may be exercised as often as occasion therefor shall arise, and
the exercise or failure to exercise any of them shall not be construed as a
waiver or release thereof or of any other right, remedy or recourse, and (d) are
intended to be, and shall be, nonexclusive. No action by Mortgagee or any other
Secured Party in the enforcement of any rights, remedies or recourses under the
Loan Documents or otherwise at law or equity shall be deemed to cure any Event
of Default.

Section 4.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their status as a first
priority lien and security interest in and to the Mortgaged Property. For
payment of the Obligations, Mortgagee may resort to any other security in such
order and manner as Mortgagee may elect.

Section 4.5 Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Obligations or any part thereof,
or of any proceedings to foreclose the lien and security interest created and
evidenced hereby or otherwise enforce the provisions hereof or of any other
proceedings in aid of the enforcement hereof, Mortgagor shall enter its
voluntary appearance in such action, suit or proceeding. To the fullest extent
permitted by law, Mortgagor hereby irrevocably and unconditionally waives and
releases (a) all benefit that might accrue to Mortgagor by virtue of any present
or future statute of limitations or law or judicial decision exempting the
Mortgaged Property from attachment, levy or sale on execution or providing for
any stay of execution, exemption from civil process, redemption or extension of

 

8



--------------------------------------------------------------------------------

time for payment, (b) all notices of any Event of Default or of Mortgagee’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under the Loan Documents, and (c) any right to a marshalling of
assets or a sale in inverse order of alienation. Mortgagor shall not claim, take
or insist on any benefit or advantage of any law now or hereafter in force
providing for the valuation or appraisal of the Mortgaged Property, or any part
thereof, prior to any sale or sales of the Mortgaged Property which may be made
pursuant to this Mortgage, or pursuant to any decree, judgment or order of any
court of competent jurisdiction. Mortgagor covenants not to hinder, delay or
impede the execution of any power granted or delegated to Mortgagee by this
Mortgage but to suffer and permit the execution of every such power as though no
such law or laws had been made or enacted.

Section 4.6 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Loan Documents and shall thereafter elect to discontinue or abandon it
for any reason, Mortgagee or such other Secured Party, as the case may be, shall
have the unqualified right to do so and, in such an event, Mortgagor, Mortgagee
and the other Secured Parties shall be restored to their former positions with
respect to the Obligations, the Loan Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Mortgagee and the
other Secured Parties shall continue as if the right, remedy or recourse had
never been invoked, but no such discontinuance or abandonment shall waive any
Event of Default which may then exist or the right of Mortgagee or any other
Secured Party thereafter to exercise any right, remedy or recourse under the
Loan Documents for such Event of Default.

Section 4.7 Application of Proceeds. The proceeds received by the Mortgagee in
respect of any sale of, collection from or other realization upon all or any
part of the Mortgaged Property, shall be applied, together with any other sums
then held by the Administrative Agent pursuant to this Mortgage, in accordance
with Section 8.03 of the Credit Agreement.

Section 4.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 4.1(d) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 4.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee and each of the other Secured Parties shall have the right, but not
the obligation, to cure such Event of Default in the name and on behalf of
Mortgagor. All reasonable sums advanced and expenses incurred at any time by
Mortgagee or any other Secured Party under this Section 4.9, or otherwise under
this Mortgage or applicable law, shall bear interest from the date that such sum
is advanced or expense incurred, to and including the date of reimbursement,

 

9



--------------------------------------------------------------------------------

computed at the highest rate at which interest is then computed on any portion
of the Obligations and all such sums, together with interest thereon, shall be
secured by this Mortgage.

(b) Mortgagor shall pay all out-of-pocket expenses (including reasonable
attorneys’ fees and expenses) of or incidental to the perfection and enforcement
of this Mortgage or the enforcement, compromise or settlement of the Obligations
or any claim under this Mortgage, and for the curing thereof, or for defending
or asserting the rights and claims of Mortgagee in respect thereof, by
litigation or otherwise.

Section 4.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 4, the assignment of the Rents and Leases under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee or any other Secured Party to be deemed or construed to be a mortgagee
in possession of the Mortgaged Property, to obligate Mortgagee or any other
Secured Party to lease the Mortgaged Property or attempt to do so, or to take
any action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

ARTICLE V ASSIGNMENT OF RENTS AND LEASES

Section 5.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents. This assignment is an absolute assignment and not an assignment for
additional security only. So long as no Event of Default shall have occurred and
be continuing, Mortgagor shall have a revocable license from Mortgagee to
exercise all rights extended to the landlord under the Leases, including the
right to receive and collect all Rents and to hold the Rents in trust for use in
the payment and performance of the Obligations and to otherwise use the same.
The foregoing license is granted subject to the conditional limitation that no
Event of Default shall have occurred and be continuing. Upon the occurrence and
during the continuance of an Event of Default, whether or not legal proceedings
have commenced, and without regard to waste, adequacy of security for the
Obligations or solvency of Mortgagor, the license herein granted shall, at the
election of Mortgagee, expire and terminate, upon written notice to Mortgagor by
Mortgagee.

Section 5.2 Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee
has taken all actions necessary to obtain, and that upon recordation of this
Mortgage Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected, first priority, present assignment of the Rents
arising out of the Leases and all security for such Leases. Mortgagor
acknowledges and agrees that upon recordation of this Mortgage Mortgagee’s
interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to Mortgagor and to the extent permitted under applicable law, all
third parties, including, without limitation, any subsequently appointed trustee
in any case under Title 11 of the United States Code (the “Bankruptcy Code”),
without the necessity of commencing a foreclosure action with respect to this
Mortgage, making formal demand for the Rents, obtaining the appointment of a
receiver or taking any other affirmative action.

 

10



--------------------------------------------------------------------------------

Section 5.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

ARTICLE VI SECURITY AGREEMENT

Section 6.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
Records. To this end, Mortgagor grants to Mortgagee a first priority security
interest in the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards, Records and
all other Mortgaged Property which is personal property to secure the payment
and performance of the Obligations, and agrees that Mortgagee shall have all the
rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
Records sent to Mortgagor at least ten (10) days prior to any action under the
UCC shall constitute reasonable notice to Mortgagor. In the event of any
conflict or inconsistency whatsoever between the terms of this Mortgage and the
terms of the Security Agreement with respect to the collateral covered both
therein and herein, including, but not limited to, with respect to whether any
such Mortgaged Property is to be subject to a security interest or the use,
maintenance or transfer of any such Mortgaged Property, the Security Agreement
shall control, govern, and prevail, to the extent of any such conflict or
inconsistency. For the avoidance of doubt, no personal property of Mortgagor
that does not constitute “Excluded Property” under and as defined in the
Security Agreement shall be subject to any security interest of Mortgagee or any
Secured Party or constitute collateral hereunder.

Section 6.2 Financing Statements. Mortgagor shall execute and deliver to
Mortgagee such other documents, instruments and further assurances, in each case
in form and substance reasonably satisfactory to Mortgagee, as Mortgagee may,
from time to time, reasonably consider necessary to create, perfect and preserve
Mortgagee’s security interest hereunder. Mortgagor hereby irrevocably authorizes
Mortgagee to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest. Mortgagor
represents and warrants to Mortgagee that Mortgagor’s jurisdiction of
organization is the state of [        ].

Section 6.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to

 

11



--------------------------------------------------------------------------------

become fixtures. The information provided in this Section 6.3 is provided so
that this Mortgage shall comply with the requirements of the UCC for a mortgage
instrument to be filed as a financing statement. Mortgagor is the “Debtor” and
its name and mailing address are set forth in the preamble of this Mortgage
immediately preceding Article 1. Mortgagee is the “Secured Party” and its name
and mailing address from which information concerning the security interest
granted herein may be obtained are also set forth in the preamble of this
Mortgage immediately preceding Article 1. A statement describing the portion of
the Mortgaged Property comprising the fixtures hereby secured is set forth in
the definition of “Mortgaged Property” in Section 1.1 of this Mortgage.
Mortgagor represents and warrants to Mortgagee that Mortgagor is the record
owner of the Mortgaged Property and the employer identification number of
Mortgagor is                     .

ARTICLE VII MISCELLANEOUS

Section 7.1 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to Mortgagor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 7.1.

Section 7.2 Covenants Running with the Land. All grants, covenants, terms,
provisions and conditions contained in this Mortgage are intended by Mortgagor
and Mortgagee to be, and shall be construed as, covenants running with the Land.
As used herein, “Mortgagor” shall refer to the party named in the first
paragraph of this Mortgage and to any subsequent owner of all or any portion of
the Mortgaged Property. All Persons who may have or acquire an interest in the
Mortgaged Property shall be deemed to have notice of, and be bound by, the terms
of the Credit Agreement and the other Loan Documents; provided, however, that no
such party shall be entitled to any rights thereunder without the prior written
consent of Mortgagee.

Section 7.3 Attorney-in-Fact. Mortgagor hereby appoints the Mortgagee it’s
attorney-in-fact, with full authority in the place and stead of Mortgagor and in
the name of Mortgagor or otherwise, from time to time in the Mortgagee’s
discretion to take any action and to execute any instrument consistent with the
terms of the Credit Agreement, this Mortgage and the other Loan Documents which
the Mortgagee may deem necessary or advisable to accomplish the purposes of this
Mortgage, (but the Mortgagee shall not be obligated to and shall have no
liability to Mortgagor or any third party for failure to so do or take action).
The foregoing grant of authority is a power of attorney coupled with an interest
and such appointment shall be irrevocable for the term hereof. Mortgagor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

Section 7.4 Successors and Assigns. Whenever in this Mortgage Mortgagor or
Mortgagee are referred to, such reference shall be deemed to include the
permitted

 

12



--------------------------------------------------------------------------------

successors and assigns of each of them; and all covenants, promises and
agreements by or on behalf of Mortgagor that are contained in this Mortgage
shall bind its respective permitted successors and assigns and inure to the
benefit of Mortgagee and its successors and assigns. Mortgagee and
Administrative Agent hereunder shall at all times be the same Person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to the Credit Agreement shall also
constitute notice of resignation as Mortgagee and Administrative Agent under
this Mortgage. Upon the acceptance of any appointment as the Administrative
Agent under the Credit Agreement by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Mortgagee and
Administrative Agent pursuant hereto. Mortgagor shall not make or permit to be
made a sale, conveyance, lease, assignment, transfer or other disposition of the
Mortgaged Property, except as expressly permitted by the Credit Agreement.
Notwithstanding the foregoing, if Mortgagee shall have notified Mortgagor that
an Event of Default under the Credit Agreement shall have occurred and be
continuing, and during the continuance thereof, Mortgagor shall not sell,
convey, lease, assign, transfer or otherwise dispose of any Mortgaged Property
to the extent requested by Mortgagee (which notice may be given by telephone if
promptly confirmed in writing).

Section 7.5 Waivers; Amendments. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by Mortgagor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Mortgagee. Any amendment, modification or supplement of or to
any provision hereof, any waiver of any provision hereof and any consent to any
departure by Mortgagor from the terms of any provision hereof in each case shall
be effective only in the specific instance and for the specific purpose for
which made or given. Except where notice is specifically required by this
Mortgage or any other document evidencing the Obligations, no notice to or
demand on Mortgagor in any case shall entitle Mortgagor to any other or further
notice or demand in similar or other circumstances.

Section 7.6 Termination or Release. When all the Obligations have been paid in
full (other than contingent indemnification obligations not then due), the
Commitments of the Lenders to make any Loan or to issue any Letter of Credit
under the Credit Agreement shall have expired or been sooner terminated and all
Letters of Credit have been terminated or cash collateralized in accordance with
the provisions of the Credit Agreement, this Mortgage shall terminate. Upon
termination of this Mortgage the Mortgaged Property shall immediately be
released from the Lien of this Mortgage. Upon such release or any release of the
Mortgaged Property or any part thereof in accordance with the provisions of the
Credit Agreement, the Mortgagee shall, upon the request and at the sole cost and
expense of the Mortgagor, assign, transfer and deliver to Mortgagor, against
receipt and without recourse to or warranty by the Mortgagee except as to the
fact that the Mortgagee has not encumbered the released assets, the Mortgaged
Property or any part thereof to be released (in the case of a release) as may be
in possession of the Mortgagee and as shall not have been sold or otherwise
applied pursuant to the terms hereof.

 

13



--------------------------------------------------------------------------------

Section 7.7 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Obligations secured hereby, or any agreement between Mortgagor and Mortgagee
or any rights or remedies of Mortgagee or any other Secured Party.

Section 7.8 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 7.9 Severability. In the event any one or more of the provisions
contained in this Mortgage should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. Mortgagor and Mortgagee shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7.10 Entire Agreement. This Mortgage and the other Loan Documents embody
the entire agreement and understanding between Mortgagor and Mortgagee relating
to the subject matter hereof and thereof and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Loan Documents may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties.

Section 7.11 Mortgagee as Administrative Agent. (a) The Administrative Agent has
been appointed as “collateral agent” pursuant to the Credit Agreement. The
actions of the Administrative Agent hereunder are subject to the provisions of
the Credit Agreement. The Administrative Agent shall have the right hereunder to
make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking action (including the release or
substitution of the Mortgaged Property), in accordance with this Mortgage and
the Credit Agreement. The Administrative Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. The Administrative Agent may resign and a successor
Administrative Agent may be appointed in the manner provided in the Credit
Agreement. Upon the acceptance of any appointment as the Administrative Agent by
a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent under this Mortgage, and the
retiring Administrative Agent shall thereupon be discharged from its duties and
obligations under this Mortgage. After any retiring Administrative Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Mortgage while it was the
Administrative Agent.

 

14



--------------------------------------------------------------------------------

(b) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Mortgaged Property in its possession if
such Mortgaged Property is accorded treatment substantially equivalent to that
which the Administrative Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Administrative Agent nor any of the Secured Parties shall have
responsibility for taking any necessary steps to preserve rights against any
person with respect to any Mortgaged Property.

(c) The Administrative Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Mortgage and its duties hereunder, upon advice of counsel selected by it.

Section 7.12 Recording Documentation To Assure Security. Mortgagor shall,
forthwith after the execution and delivery hereof and thereafter, from time to
time, cause this Mortgage and any financing statement, continuation statement or
similar instrument relating to any of the Mortgaged Property or to any property
intended to be subject to the lien hereof or the security interests created
hereby to be filed, registered and recorded in such manner and in such places as
may be required by any present or future law and shall take such actions as
Mortgagee shall reasonably deem necessary in order to publish notice of and
fully to protect the validity and priority of the liens, assignment, and
security interests purported to be created upon the Mortgaged Property and the
interest and rights of Mortgagee therein. Mortgagor shall pay or cause to be
paid all taxes and fees incident to such filing, registration and recording, and
all expenses incident to the preparation, execution and acknowledgment thereof,
and of any instrument of further assurance, and all Federal or state stamp taxes
or other taxes, duties and charges arising out of or in connection with the
execution and delivery of such instruments. In the event Mortgagee advances any
sums to pay the amounts set forth in the preceding sentence, such advances shall
be secured by this Mortgage.

Section 7.13 Further Acts. The Mortgagor shall, at the sole cost and expense of
the Mortgagor, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, mortgages, assignments, notices of assignment,
transfers, financing statements, continuation statements, instruments and
assurances as the Mortgagee shall from time to time reasonably request, which
may be necessary in the judgment of the Mortgagee from time to time to assure,
perfect, convey, assign, mortgage, transfer and confirm unto the Mortgagee, the
property and rights hereby conveyed or assigned or which the Mortgagor may be or
may hereafter become bound to convey or assign to the Mortgagee or for carrying
out the intention or facilitating the performance of the terms hereof or the
filing, registering or recording hereof. Without limiting the generality of the
foregoing, in the event that the Mortgagee desires to exercise any remedies,
consensual rights or attorney-in-fact powers set forth in this Mortgage and
determines it necessary to obtain any approvals or consents of any Governmental
Authority or any other person therefor, then, upon the reasonable request of the
Mortgagee, the Mortgagor agrees to use its commercially reasonable efforts to
assist and aid the Mortgagee to obtain as soon as practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.
In the event the Mortgagor shall fail after demand to execute any instrument or
take any action required to be executed or taken by the Mortgagor under this
Section 7.13, the

 

15



--------------------------------------------------------------------------------

Mortgagee may execute or take the same as the attorney-in-fact for the
Mortgagor, such power of attorney being coupled with an interest and is
irrevocable.

Section 7.14 Continuing Security Interest; Assignment

This Mortgage shall create a continuing security interest in the Mortgaged
Property and shall (i) be binding upon the Mortgagor, its successors and assigns
and (ii) inure, together with the rights and remedies of the Administrative
Agent hereunder, to the benefit of the Administrative Agent and the other
Secured Parties and each of their respective successors, transferees and
assigns. No other persons (including any other creditor of any Loan Party) shall
have any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (ii), any Secured Party may
assign or otherwise transfer any indebtedness held by it secured by this
Mortgage to any other person, and such other person shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party,
herein or otherwise, subject however, to the provisions of the Credit Agreement
and, in the case of a Secured Party that is a party to a Secured Hedge Agreement
or a Secured Cash Management Agreement, such Secured Hedge Agreement or Secured
Cash Management Agreement, as applicable. The Mortgagor agrees that its
obligations hereunder and the security interest created hereunder shall continue
to be effective or be reinstated, as applicable, if at any time payment, or any
part thereof, of all or any part of the Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of any Loan Party or otherwise.

Section 7.15 Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Mortgagor or constructed, assembled or placed by Mortgagor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further mortgage, conveyance,
assignment or other act by Mortgagor, shall become subject to the Lien and
security interest of this Mortgage as fully and completely and with the same
effect as though now owned by Mortgagor and specifically described in the grant
of the Mortgaged Property above, but at any and all times Mortgagor will execute
and deliver to Mortgagee any and all such further assurances, mortgages,
conveyances or assignments thereof as Mortgagee may reasonably require for the
purpose of expressly and specifically subjecting the same to the Lien and
security interest of this Mortgage.

Section 7.16 Relationship. The relationship of Mortgagee to Mortgagor hereunder
is strictly and solely that of lender and borrower and mortgagor and mortgagee
and nothing contained in the Credit Agreement, this Mortgage or any other
document or instrument now existing and delivered in connection therewith or
otherwise in connection with the Obligations is intended to create, or shall in
any event or under any circumstance be construed as creating a partnership,
joint venture, tenancy-in-common, joint tenancy or other relationship

 

16



--------------------------------------------------------------------------------

of any nature whatsoever between Mortgagee and Mortgagor other than as lender
and borrower and mortgagor and mortgagee.

Section 7.17 No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof or any claim that any lien based on the performance
of such labor or services or the furnishing of any such materials or other
property is prior to the lien hereof.

Section 7.18 Mortgagee’s Fees and Expenses.

Mortgagor agrees that Mortgagee shall be entitled to reimbursement of its
expenses incurred hereunder as provided in Section 10.04 of the Credit
Agreement.

Section 7.19 Governing Law; Service of Process; Waiver Of Jury Trial

THIS MORTGAGE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR ITEM OR TYPE OF MORTGAGED PROPERTY ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE. MORTGAGOR HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS MORTGAGE WILL AFFECT THE
RIGHT OF MORTGAGEE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW. MORTGAGOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS MORTGAGE OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

ARTICLE VIII LOCAL LAW PROVISIONS

[TO BE PROVIDED BY LOCAL COUNSEL]

[The remainder of this page has been intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

MORTGAGOR: By:      

Name:

 

Title:

[Signature page to Mortgage]



--------------------------------------------------------------------------------

[TO BE PROVIDED BY LOCAL COUNSEL]



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION



--------------------------------------------------------------------------------

EXHIBIT I-1

OPINION MATTERS - COUNSEL TO LOAN PARTIES19

New York Contract/Federal/Delaware

Opinions

1. Each Company20 organized in the State21 (a) is duly organized and validly
existing under the laws of the State and in good standing in the State, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

2. The execution, delivery and performance of each of the Loan Documents and the
Related Documents to be entered into by each Loan Party organized in the State
and the transactions contemplated thereby (including, in the case of Borrower,
the borrowing of Loans and issuance of Letters of Credit) are within such Loan
Party’s powers and have been duly authorized by all necessary action on the part
of such Loan Party. Each Loan Document and each Related Document has been duly
executed and delivered by each Loan Party organized in the State which is a
party to it.

3. Each Loan Document22 constitutes the legal, valid and binding obligation of
such Loan Party, enforceable against each such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

4. The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority of the State
of New York or of the United States or under the DGCL23, except (i) such as have
been obtained or made and are in full force and effect and (ii) filings
necessary to perfect Liens created by the Loan Documents, (b) will not violate
any law, statute, rule or regulation of the State of New

 

19  Capitalized terms used and not defined herein are used with the meanings
assigned to such terms in the Credit Agreement.

20  To be defined as the Company and its Subsidiaries.

21  To be defined as the State of Delaware.

22  Exclude mortgages that are not governed by New York law.

23  Add other Delaware statutes (e.g., LLC Act) to the extent applicable.

 

Exhibit I-1

Opinion Matters - Counsel to Company



--------------------------------------------------------------------------------

York or the United States or the DGCL or any judgment, decree or order of any
Governmental Authority of the State of New York or the United States known to us
to be applicable to any Company, (c) will not violate or result in a default or
require any consent or approval under any agreement or other instrument binding
upon any Company or its property, or give rise to a right thereunder to require
any payment to be made by any Company, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, and (d) will not result in the creation or imposition
of any Lien on any property of any Company, except Liens permitted by
Section 7.01 of the Credit Agreement.

5. To the knowledge of such counsel, there are no actions, suits or proceedings
at law or in equity by or before any Governmental Authority now pending or
threatened against or affecting any Company or any business, property or rights
of any Company (i) that involve any Loan Document or the Transactions or (ii) as
to which there is a reasonably possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

6. No Company is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying margin
stock (within the meaning of Regulation U issued by the FRB). Neither the making
of the Loans or the issuance of Letters of Credit under the Credit Agreement,
the use of proceeds therefrom or the pledge of the Securities Collateral (as
defined in the Security Agreement) pursuant to the Security Agreement will
violate or be inconsistent with the provisions of Regulation T, U or X.

7. No Company is an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

8. The Security Agreement is effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on and security interests in the Collateral (excluding Mortgaged Property).

9. Upon delivery to the Administrative Agent in the State of New York of the
certificates representing the Securities Collateral that are required to be
delivered to the Administrative Agent pursuant to the Security Agreement (the
“Pledged Securities”) in registered form, indorsed in blank by an effective
indorsement or accompanied by undated stock powers with respect thereto duly
indorsed in blank by an effective indorsement, the Administrative Agent will
have control (within the meaning of the UCC) of the Pledged Securities for the
benefit of the Secured Parties under the UCC. Assuming neither the
Administrative Agent nor any of the Secured Parties has notice of any adverse
claim (within the meaning of the UCC) to the Pledged Securities, the
Administrative Agent will acquire the security interest in the Pledged
Securities for the benefit of the Secured Parties free of any adverse claim.

10. Upon the execution of the Control Agreement(s) the Administrative Agent
shall have control (within the meaning of the UCC) of that portion of the
Collateral that is required to be subject to a Control Agreement pursuant to the
terms of the Security Agreement.

 

Exhibit I-1

Opinion Matters - Counsel to Company



--------------------------------------------------------------------------------

11. Upon due filing of the Financing Statements in the [Office of Secretary of
State of [Jurisdiction]] and when the Security Agreement or a short form thereof
is filed in the United States Patent and Trademark Office and the United States
Copyright Office, the Liens created by the Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in the Intellectual Property Collateral (as
defined in the Security Agreement).

12. The Liens and the security interests created by the Security Agreement on
the Collateral (excluding Mortgaged Property) will validly secure the payment of
all future advances pursuant to the Credit Agreement, whether or not at the time
such advances are made an Event of Default or other event not within the control
of the Lenders has relieved or may relieve the Lenders from their obligations to
make such advances, and are perfected to the extent set forth in paragraphs 9
through 11 above with respect to such future advances.

13. A federal or state court sitting in New York will honor the parties’ choice
of internal laws of the State of New York as the law applicable to the Loan
Documents (to the extent set forth in such Loan Documents).

14. The Merger has become effective in accordance with the Merger Agreement and
applicable law.

 

Exhibit I-1

Opinion Matters - Counsel to Company



--------------------------------------------------------------------------------

EXHIBIT I-2

OPINION MATTERS - LOCAL COUNSEL TO LOAN PARTIES

State Corporate Law/UCC Opinions

1. Each Company24 organized in the State (a) is duly organized and validly
existing under the laws of the State and in good standing in the State,25
(b) has all requisite power and authority to carry on its business as now
conducted and to own and lease its property and (c) is qualified and in good
standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

2. The execution, delivery and performance of each of the Loan Documents and the
Related Documents to be entered into by each Loan Party organized in the State
and the transactions contemplated thereby (including, in the case of Borrower,
the borrowing of Loans and issuance of Letters of Credit) are within such Loan
Party’s powers and have been duly authorized by all necessary action on the part
of such Loan Party. Each Loan Document and each Related Document has been duly
executed and delivered by each Loan Party organized in the State which is a
party to it.

3. The execution, delivery and performance of each of the Loan Documents and
each of the Related Documents and consummation of the transactions contemplated
thereby (including the borrowing of Loans and issuance of Letters of Credit on
the Closing Date) (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority of the State,
except (i) such as have been obtained or made and are in full force and effect
and (ii) filings necessary to perfect Liens created by the Loan Documents,
(b) will not violate the Organization Documents of any Company organized in the
State and (c) will not violate any law, statute, rule or regulation of the State
or any judgment, decree or order of any Governmental Authority of the State
known to us to be applicable to any Company.

4. The Financing Statements26 are in proper form for filing in the [Office of
Secretary of State of the State], and upon the filing in such office, the
security interest created by the Security Agreement on the Pledged Collateral
(as such term is defined in the Security Agreement) in favor of the
Administrative Agent for the benefit of the Secured Parties will be duly
perfected to the extent that the filing of a financing statement under the
provisions of the UCC is effective to perfect a security interest in such
Pledged Collateral.

 

24  To be defined as the Company and its Subsidiaries.

25  State in which counsel is admitted.

26  To be defined by Company Counsel.

 

Exhibit I-2

Opinion Matters - Local Counsel to Loan Parties



--------------------------------------------------------------------------------

5. No taxes or other charges, including, without limitation, intangible or
documentary stamp taxes, recording taxes, transfer taxes or similar charges, are
payable to the State or to any jurisdiction therein on account of the execution
and delivery of the Loan Documents or the creation of the indebtedness evidenced
or secured by any of the Loan Documents or the recording or filing of the
Financing Statements, except for nominal filing or recording fees.

 

Exhibit I-2

Opinion Matters - Local Counsel to Loan Parties



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate (this “Certificate”) is delivered pursuant to
Section 4.01(a)(xiii) of the Credit Agreement, dated as of [     ], 2010 (as
amended, supplemented, restated, replaced or otherwise modified from time to
time, the “Credit Agreement”), among Gentiva Health Services, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender. Capitalized terms used herein without definition have the same meanings
as in the Credit Agreement.

I hereby certify on behalf of the Loan Parties as follows:

1. I am the duly qualified and acting chief financial officer of the Borrower
and in such capacity am a senior financial officer with responsibility for the
management of the financial affairs of the Borrower and the preparation of
consolidated financial statements of the Borrower and its Subsidiaries. I acted
on behalf of the Borrower in connection with the negotiation and execution of
the Credit Agreement, the other Loan Documents and each other document relating
to the Transactions. In connection with the following certifications, I have
reviewed the financial statements of the Borrower and its Subsidiaries.

2. I have carefully reviewed the contents of this Certificate, and I have
conferred with counsel for the Borrower for the purpose of discussing the
meaning of its contents and the purpose for which it is to be used. I have made
such investigations and inquiries as I have deemed to be reasonably necessary
and prudent, and have reviewed the Credit Agreement, the other Loan Documents
and each other document relating to the Transaction. I am providing this
certificate solely in my capacity as an officer of the Borrower and not
individually.

3. The fair value of the assets of the Company (as used herein “Company” means
the Borrower and its Subsidiaries on a consolidated basis) is not as of the date
hereof, nor will it be after giving effect to the Transaction, less than the
total amount of liabilities, including contingent liabilities, of the Company
(it being understood that the amount of contingent liabilities at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability).

4. On the date hereof, before and after giving effect to the Transactions, the
present fair salable value of the assets of the Company is greater as of the
date hereof than the total amount of liabilities, including contingent
liabilities, of the Company (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability).

5. The Company is not incurring, and does not intend to incur, debts or
liabilities beyond the Company’s ability to pay such debts and liabilities as
they mature.

 

Exhibit J

Form of Solvency Certificate



--------------------------------------------------------------------------------

6. The Company is not, and after giving effect to the Transactions will not be,
left with property remaining in its hands constituting “unreasonably small
capital.” I understand that “unreasonably small capital” depends upon the nature
of the particular business or businesses conducted or to be conducted, and I
have reached my conclusion based on the needs and anticipated needs for capital
of the businesses conducted or anticipated to be conducted by the Company in
light of the projected financial statements and available credit capacity.

[Signature Page Follows]

 

Exhibit J

Form of Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand on the date first above written.

 

GENTIVA HEALTH SERVICES, INC. By:                           Name:   Title:

 

Exhibit J

Form of Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF HIPAA BUSINESS ASSOCIATE AGREEMENT

This HIPAA Business Associate Agreement (“Business Associate Agreement”), dated
as of the             day of             , 20            , is by and between
each of the entities listed on Schedule A, (individually and collectively,
“Covered Entity”), and Bank of America, N.A. and each of the lenders listed on
Schedule B (individually and collectively, “Business Associate”), and is an
addendum to the Credit Agreement (including all exhibits thereto), entered into
as of [            ], 2010, among Gentiva Health Services, Inc., a Delaware
corporation (“Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and, individually, a “Lender”), and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Underlying Agreement”).

INTRODUCTION

Business Associate provides certain financial services for Covered Entity in
accordance with the Underlying Agreement (the “Services”) and the parties
acknowledge that the origination, underwriting, and/or performance of the
Underlying Agreement may involve the disclosure of Protected Health Information
or “PHI” to Business Associate and Business Associate’s use and creation of PHI.

Pursuant to the Health Insurance Portability and Accountability Act of 1996 and
its implementing administrative simplification regulations, 45 C.F.R. parts
160-164 (“HIPAA”), and the HITECH Act provisions of the American Recovery and
Reinvestment Act of 2009 (“HITECH Act”), Covered Entity is required to enter
into a Business Associate Contract with each person who will provide services to
Covered Entity and to whom Covered Entity will disclose PHI, or who will receive
PHI on behalf of the Covered Entity, or who will create PHI on behalf of Covered
Entity, in the course of providing those services.

This Business Associate Agreement is intended by Covered Entity and Business
Associate to serve as a Business Associate Contract as required by HIPAA privacy
provisions codified at 45 C.F.R. parts 160 and 164 (the “Privacy Rule”) and
security provisions in parts 160 and 164 (the “Security Rule”).

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, Covered Entity and Business Associate agree as follows.

I. DEFINITIONS

All capitalized and other terms used in this Business Associate Agreement and
not otherwise defined herein shall have the meaning ascribed in 45 C.F.R. §§ 160
– 164 and the HITECH Act. All references to sections in the Code of Federal
Regulations and to the HITECH ACT refer to such sections as they may be amended,
supplemented, or replaced from time to

 

Exhibit K

Form of HIPAA Business Associate Agreement



--------------------------------------------------------------------------------

time. References to PHI refer only to Protected Health Information received from
or on behalf of Covered Entity or created by Business Associate for Covered
Entity.

II. EFFECT OF BUSINESS ASSOCIATE AGREEMENT

This Business Associate Agreement is incorporated into and made part of the
Underlying Agreement. To the extent that any provisions of this Business
Associate Agreement conflict with provisions contained in the Underlying
Agreement, the provisions of this Business Associate Agreement shall control,
unless the Underlying Agreement is more protective of PHI, in which case the
relevant provisions of the Underlying Agreement shall control. The parties agree
that any ambiguity in this Business Associate Agreement shall be resolved in
favor of a meaning that permits Covered Entity and Business Associate to comply
with HIPAA and the HITECH Act.

III. BUSINESS ASSOCIATE OBLIGATIONS

 

  A. (a) Permitted Uses and Disclosures. Except as otherwise limited in this
Business Associate Agreement or the Underlying Agreement, Business Associate may
use or disclose PHI as follows:

 

  1. (i) Business Associate may use and disclose PHI to perform its obligations
and enforce its rights under the Underlying Agreement; provided that such use or
disclosure would not violate HIPAA if made by Covered Entity.

 

  2. (ii) Business Associate may use and disclose PHI for the proper management
and administration of Business Associate and to carry out the legal
responsibilities of Business Associate; provided that Business Associate shall
obtain written agreement from any third party to which PHI is disclosed agreeing
to comply with the provisions of this Business Associate Agreement as if the
third party were Business Associate.

 

  3. (iii) Business Associate may disclose PHI as Required By law. Business
Associate shall notify Covered Entity of any such disclosure.

 

  4. (iv) Business Associate may disclose PHI for Public Health Activities, for
Health Oversight Activities, for Administrative or Judicial Proceedings, in
response to a Subpoena, a Civil Investigative Demand, or other Judicial or
Administrative Requirement, as long as such disclosure is in accordance with the
requirements in HIPAA and the HITECH Act. To the extent permitted by law,
Business Associate shall promptly notify Covered Entity of any request for such
disclosure in order that Covered Entity may request a protective order with
regard to such PHI.

 

  5. (v) Business Associate may use PHI to provide Data Aggregation services to
Covered Entity as permitted by HIPAA.

 

Exhibit K

Form of HIPAA Business Associate Agreement



--------------------------------------------------------------------------------

  6. (vi) Business Associate may use and disclose PHI to report violations of
law, if permitted by the Privacy Rule.

 

  7. (vii) Business Associate may not make any other use or disclosure of PHI
without the written consent of Covered Entity. Without limiting the generality
of the foregoing, Business Associate shall not (A) except in accordance with
Business Associate’s rights and obligations under the Underlying Agreement and
as permitted by HIPAA and the HITECH Act, sell any PHI, whether in tangible form
or in electronic form, of an Individual who receives services pursuant to the
Underlying Agreement, or (B) communicate with any Individual who receives
services pursuant to the Underlying Agreement to market a product or service, or
(C) use or disclose PHI for fundraising activities.

 

  B. (b) Compliance with HIPAA and HITECH Act. Business Associate shall comply
with all requirements of HIPAA and the HITECH ACT applicable to Business
Associate, and any regulations promulgated thereto.

 

  C. (c) Appropriate Safeguards.

 

  1. (i) Business Associate shall implement appropriate and commercially
reasonable safeguards to prevent use or disclosure of PHI other than as
permitted by this Business Associate Agreement.

 

  2. (ii) All PHI discarded by Business Associate, whether in paper or
electronic form, shall be destroyed in accordance with Department of Health and
Human Services standards that render the PHI unusable, unreadable, and
undecipherable to unauthorized persons.

 

  D. (d) Government Access to Records. Business Associate shall make its
internal practices, books, and records relating to the use and disclosure of PHI
received from, or created or received by Business Associate on behalf of,
Covered Entity available to the Secretary of Health and Human Services (the
“Secretary”) for purposes of determining Covered Entity’s and Business
Associate’s compliance with HIPAA. Business Associate shall notify Covered
Entity in writing of any such audit by the Secretary.

 

  E. (e) Minimum Necessary Standard. To the extent practicable, Business
Associate shall only request, use or disclose a Limited Data Set. If Business
Associate determines that use of a Limited Data Set is not practicable, then
Business Associate shall request, use or disclose only that PHI that is the
minimum necessary to achieve the purpose of the request, use or disclosure. To
the extent practicable, Business Associate shall comply with the minimum
necessary standard in accordance with HIPAA and the HITECH Act.

 

  F. (f) Reporting of Improper Use or Disclosure.

 

Exhibit K

Form of HIPAA Business Associate Agreement



--------------------------------------------------------------------------------

  1. (i) Within 10 business days of becoming aware, Business Associate shall
notify Covered Entity in writing of any use or disclosure of PHI of which it
becomes aware that is not in compliance with the terms of this Business
Associate Agreement.

 

  2. (ii) Business Associate shall promptly, but in any event no later than 10
business days of discovery, notify Covered Entity in writing of any Breach of
PHI.

 

  3. (iii) The notice required by subsections (i) and (ii) above shall include:
(A) the name and address of each Individual whose Unsecured PHI has been, or is
reasonably believed by Business Associate to have been, accessed, acquired or
disclosed, (B) a brief description of what happened, including the date of the
improper use or disclosure if known and date of discovery, (C) a description of
the types of Unsecured PHI that were involved, (D) the number of Individuals in
each state whose Unsecured PHI has been, (E) any steps Individuals should take
to protect themselves from potential harm, (F) a description of what the
Business Associate is doing to investigate the Breach to mitigate potential harm
to Individuals and to protect against further Breaches, and (G) contact
information for who the Covered Entity could contact for more information.

 

  G. (g) Mitigation. Business Associate shall mitigate, to the extent
practicable, any harmful effect that is known to Business Associate of a use or
disclosure of PHI by Business Associate in violation of the requirements of this
Business Associate Agreement.

 

  H. (h) Access. To the extent that Business Associate maintains PHI in a
Designated Record Set and as required by 45 C.F.R. § 164.524, Business Associate
shall, within 10 business days after a written request from Covered Entity and
during normal business hours, provide Covered Entity access to such PHI in order
to meet the requirements under 45 C.F.R. § 164.524 and the HITECH Act. If
Business Associate receives a request for access directly from an Individual,
Business Associate shall forward such request to Covered Entity within 5
business days.

 

  I.

(i) Accounting. Business Associate shall document disclosures of PHI and
information related to such disclosures as would be required for Covered Entity
to respond to a request by an Individual for an accounting of uses and
disclosures of PHI in accordance with 45 C.F.R. §164.528 and the HITECH Act.
Business Associate need only document disclosures for which an accounting to an
Individual is required under HIPAA and the HITECH Act. Within 10 business days
after Covered Entity’s written request, Business Associate shall provide to
Covered Entity a written accounting of such disclosures of PHI of the Individual
to permit Covered Entity to respond to a request by an Individual for an
accounting of disclosures of PHI in accordance with 45 C.F.R. § 164.528 and the
HITECH Act. If Business Associate receives

 

Exhibit K

Form of HIPAA Business Associate Agreement



--------------------------------------------------------------------------------

  a request for an accounting directly from an Individual, Business Associate
shall forward such request to Covered Entity within 5 business days.

 

  J. (j) Amendment. At the direction of Covered Entity, Business Associate shall
make amendments to PHI maintained in a Designated Record Set in accordance with
the requirements of 45 C.F.R. § 164.526. If Business Associate receives a
request for an amendment directly from an Individual, Business Associate shall
forward such request to Covered Entity within 5 business days.

 

  K. (k) Compliance Plan. Prior to receiving or obtaining access to any PHI,
Business Associate shall implement policies and procedures and a HIPAA
compliance plan, including without limitation, training of its Workforce to
comply with its obligations under the Privacy Rule, Security Rule, and the
HITECH Act.

IV. ADDITIONAL OBLIGATIONS OF BUSINESS ASSOCIATE REGARDING ELECTRONIC PROTECTED
HEALTH INFORMATION AND ELECTRONIC HEALTH RECORDS

Business Associate shall take steps to safeguard the electronic protected health
information that it receives from Covered Entity, including, without limitation:

 

  A. (a) implementing administrative, physical, and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity, and
availability of the electronic protected health information in accordance with
the Security Rule;

 

  B. (b) obtaining from its agents (including subcontractors) to whom it
provides electronic protected health information (if such disclosure is
permitted hereunder), written agreement to implement reasonable and appropriate
safeguards to protect such information; and

 

  C. (c) reporting to Covered Entity in writing any Security Incident of which
it becomes aware, making such report, to the extent practicable, within 10
business days of becoming aware of the Security Incident.

V. COVERED ENTITY’S OBLIGATIONS

 

  A. (a) Changes in Access by Individual. Covered Entity shall provide Business
Associate with any changes in, or revocation of, and permission by, an
Individual to use or disclose PHI, if they may affect Business Associate’s
permitted or required uses and disclosures of PHI.

 

  B.

(b) Restrictions on Use and Disclosure of PHI. Covered Entity shall notify
Business Associate of any restriction to the use of disclosure of PHI that
Covered Entity has agreed to in accordance with 45 C.F.R. §164.522 or

 

Exhibit K

Form of HIPAA Business Associate Agreement



--------------------------------------------------------------------------------

  otherwise, to the extent that such restriction may affect Business Associate’s
use or disclosure of PHI.

VI. TERMINATION

 

  A. (a) Term. The Term of this Business Associate Agreement shall begin the
date first written above and shall terminate on the later to occur of:
(i) thirty days after termination of the Underlying Agreement, or (ii) when all
PHI is returned to Covered Entity or destroyed.

 

  B. (b) Termination for Cause.

 

  1. (i) Covered Entity may terminate this Business Associate Agreement and the
Underlying Agreement upon written notice to Business Associate in the event that
Business Associate materially breaches any provision of this Business Associate
Agreement. Covered Entity shall grant Business Associate a 30-day period in
which to cure the breach or end the violation. If Business Associate fails to
cure or take substantial steps to cure such material breach or end the violation
within thirty (30) days after receipt of written notice from Covered Entity,
Covered Entity may terminate this Business Associate Agreement and the
Underlying Agreement upon written notice to Business Associate or report the
breach to the Secretary.

 

  2. (ii) In the event that Covered Entity terminates this Business Associate
Agreement for any reason, Business Associate shall have the right to terminate
the Underlying Agreement in its entirety. In the event that the Underlying
Agreement is terminated by either party for any reason, Covered Entity shall pay
all obligations due under the Underlying Agreement and fulfill all other
termination obligations thereunder.

 

  3. (iii) If Business Associate becomes aware of a material breach of this
Business Associate Agreement by the Covered Entity, Business Associate shall
notify Covered Entity and provide Covered Entity a 30-day period to take
reasonable steps to cure the breach or end the violation in a manner reasonably
determined by Covered Entity. If Business Associate determines that the steps
were unsuccessful, Business Associate may report the problem to the Secretary.
Covered Entity and Business Associate acknowledge and agree that termination of
the Underlying Agreement is not a feasible response to a material breach or
violation of this Business Associate Agreement.

 

  C. (c) Return or Destruction of PHI.

 

  1.

(i) Upon termination of this Business Associate Agreement or the Underlying
Agreement for any reason, Business Associate will return or destroy (as agreed
to in writing by Covered Entity) all PHI within thirty (30) days of the date of
termination. Business Associate will not retain

 

Exhibit K

Form of HIPAA Business Associate Agreement



--------------------------------------------------------------------------------

  any records or copies of any such records except as provided in
Section 5(c)(ii) below.

 

  2. (ii) In the event that Business Associate determines that return or
destruction of PHI is not feasible, Business Associate shall provide Covered
Entity with written notice of the conditions that make return or destruction not
feasible. If return or destruction of PHI is not feasible Business Associate
shall retain the PHI and may only use the retained PHI for the purposes that
made return or destruction not feasible. Covered Entity and Business Associate
agree that Business Associate’s need to retain records until the expiration of
the statute of limitations for liability and Business Associate’s need to retain
its financial and business records, render Business Associate’s return or
destruction of PHI not feasible until the termination of such obligations,
statutes of limitations, and needs.

 

  3. (iii) To the extent the return or destruction of such PHI is not feasible,
Business Associate shall remain bound by the provisions of this Business
Associate Agreement even after termination of the Underlying Agreement, until
such time as all Covered Entity’s PHI has been returned or is destroyed.

VII. INJUNCTIVE RELIEF

Notwithstanding any other provision in the Underlying Agreement or in this
Business Associate Agreement, Covered Entity retains all rights to seek
injunctive relief to prevent or stop a threatened or actual unauthorized use or
disclosure of PHI by Business Associate or any third party to which Business
Associate has disclosed PHI, without the necessity of proving actual damages or
the occurrence of an unauthorized use or disclosure.

VIII. MISCELLANEOUS

 

  A. (a) Amendment to Comply with Law. The parties acknowledge that it may be
necessary to amend this Business Associate Agreement to comply with
modifications to HIPAA, including but not limited to statutory or regulatory
modifications or interpretations by a regulatory agency or court of competent
jurisdiction. No later than 60 days after the effective date of any such
modifications, the parties shall use good faith efforts to develop and execute
any amendments to this Business Associate Agreement as may be required for
compliance with HIPAA and the HITECH Act. In the event that the parties cannot
agree on an amendment to comply with law, Covered Entity shall have the right to
terminate this Business Associate Agreement and either party shall have the
right to terminate the Underlying Agreement.

 

  B. (b) Amendment. This Business Associate Agreement may be amended or modified
only in a writing signed by the parties.

 

Exhibit K

Form of HIPAA Business Associate Agreement



--------------------------------------------------------------------------------

  C. (c) No Third-Party Beneficiaries. Nothing expressed or implied in this
Business Associate Agreement is intended to confer, nor shall anything herein
confer, upon any person other than Covered Entity, Business Associate and their
respective successors or assigns, any rights, remedies, obligations or
liabilities whatsoever.

 

  D. (d) Governing Law. This Business Associate Agreement shall be governed by
and construed in accordance with HIPAA and the laws of the State of New York
without regard to conflicts of laws principles.

 

  E. (e) Headings. The headings in this Business Associate Agreement are for
convenience only and shall not be used to interpret its meaning.

 

  F. (f) Notice. Any notice required or permitted by this Business Associate
Agreement shall be made in accordance with the notice provisions in the
Underlying Agreement.

 

  G. (g) Assignment. This Business Associate Agreement may not be assigned by
either party.

 

  H. (h) Entire Binding Agreement; No Waiver; Counterparts; Facsimile Signature.
This Business Associate Agreement and the Underlying Agreement constitute the
entire agreement between the parties with respect to the subject matter hereof.
This Business Associate Agreement shall inure to the benefit of and shall be
binding upon the parties hereto, their successors, and permitted assigns. No
waiver of any obligation under this Business Associate Agreement shall be
effective unless set forth in writing and signed by the party against whom the
wavier is to be effective. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. This Business
Associate Agreement may be executed in counterparts, each of which shall be
deemed to be an original, and which together shall constitute one and the same
instrument. Signature by facsimile shall be a valid signature.

 

  I. (i) Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY FOR ANY INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES OF ANY KIND OR
NATURE RELATING TO OR ARISING FROM THE PERFORMANCE OR BREACH OF OBLIGATIONS SET
FORTH IN THIS BUSINESS ASSOCIATE AGREEMENT, WHETHER SUCH LIABILITY IS ASSERTED
ON THE BASIS OF CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY), OR
OTHERWISE, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSS OR DAMAGES.

 

  J. (j) References. All references to statutes and regulations shall mean the
section in effect as of the date hereof or as amended at a later date.

 

Exhibit K

Form of HIPAA Business Associate Agreement



--------------------------------------------------------------------------------

  K. (k) Interpretation. No provision of this Business Associate Agreement shall
be interpreted or construed against any party because that party or its legal
representative drafted that provision. The titles of the sections of this
Business Associate Agreement are for convenience of reference only and are not
to be considered in construing this Business Associate Agreement. Any pronoun
used in this Business Associate Agreement shall be deemed to include singular
and plural and masculine, feminine and neuter gender, as the case may be. The
words “herein,” “hereof,” and “hereunder” shall be deemed to refer to this
entire Business Associate Agreement, except as the context otherwise requires.
The word “including” shall mean “including without limitation” and “including
but not limited to” and similar meanings.

 

  L. (l) Survival. The provisions of Sections 1, 2, 3(a)(ii)-(iv), (vi)-(vii),
3(c)-(k), 4, 5, 6(b)(ii) & (c), and 7-8 shall survive termination of this
Business Associate Agreement as long as Business Associate retains PHI.

[signatures appear on the following page]

 

Exhibit K

Form of HIPAA Business Associate Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Business Associate Agreement
as of the day and year first written above.

 

COVERED ENTITIES: GENTIVA HEALTH SERVICES, INC. By:       Name:   Title:

[Add additional signature lines for all Gentiva entities that are covered
entities]

 

Exhibit K

Form of HIPAA Business Associate Agreement



--------------------------------------------------------------------------------

 

BUSINESS ASSOCIATES: BANK OF AMERICA, N.A., By       Name:   Title:

 

Exhibit K

Form of HIPAA Business Associate Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Covered Entities

 

Exhibit K

Form of HIPAA Business Associate Agreement



--------------------------------------------------------------------------------

SCHEDULE B

Business Associates

 

Exhibit K

Form of HIPAA Business Associate Agreement